--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 

 
__________________________________________________
 
KATY INDUSTRIES, INC.,
 
GLIT/GEMTEX, LTD.,
 
AND
 
CEH LIMITED
 
__________________________________________________
 
__________________________________________________
__________________________________________________
 
SECOND AMENDED AND RESTATED LOAN AGREEMENT
 
Dated:  November 30, 2007
 
$50,600,000
 
__________________________________________________
__________________________________________________
 
__________________________________________________
 
BANK OF AMERICA, N.A.,
Individually and as Agent for any Lender which is
or becomes a Party hereto
 
__________________________________________________
 

      

     

      
                                
    


--------------------------------------------------------------------------------

      
        TABLE OF CONTENTS      
      
        
      
      
        Page      
 
      
        
      
    

 
SECTION 1.    CREDIT
FACILITY                                                                                                                                                                                                                                              
 1

 
 
1.1
Loans 
2

 
1.2
Letters of Credit; LC Guaranties 
6

 
1.3
Guarantees; Limitations on U.K. Borrower’s and Canadian Borrower’s Liability 
8

 
1.4
Conversion to Dollars 
11

 
1.5
Judgment Currency; Contractual Currency 
11

 
1.6
Term Loan 
12

 
 
SECTION 2.    INTEREST, FEES AND
CHARGES                                                                                                                                                                                                                     13

 
 
2.1
Interest 
13

 
2.2
Computation of Interest and Fees 
15

 
2.3
Fee Letter 
15

 
2.4
Letter of Credit and LC Guaranty Fees 
15

 
2.5
Unused Line Fee 
16

 
2.6
Fronting Fees and Participation Fees 
16

 
2.7
Examination Fees 
17

 
2.8
Reimbursement of Expenses 
17

 
2.9
Bank Charges 
18

 
2.10
Collateral Protection Expenses 
18

 
2.11
Payment of Charges 
18

 
2.12
No Deductions 
18

 
2.13
Allocation of Fees and Expenses 
23

 
 
SECTION 3.    LOAN
ADMINISTRATION                                                                                                                                                                                                                      
          23

 
 
3.1
Manner of Borrowing Revolving Credit Loans/LIBOR Option 
23

 
3.2
Payments 
28

 
3.3
Mandatory and Optional Prepayments 
30

 
3.4
Application of Payments and Collections 
33

 
3.5
All Loans to Constitute One Obligation 
34

 
3.6
Loan Accounts; Registration 
35

 
3.7
Statements of Account 
35

 
3.8
Increased Costs 
35

 
3.9
Basis for Determining Interest Rate Inadequate 
37

 
3.10
Sharing of Payments, Etc 
37

 
3.11
Location of Payments and Notices 
38

 
3.12
Appointment of Borrower Representative 
38

 
3.13
Canadian Revolving Credit Loans Refunding 
38

 
3.14
U.K. Revolving Credit Loans Refunding 
40

 
3.15
Mitigation Obligations 
41

 
 
SECTION 4.    TERM AND
TERMINATION                                                                                                                                                                                                                       
     41

 
 
4.1
Term of Agreement 
41

 
4.2
Termination 
41

 

--------------------------------------------------------------------------------


 
 
SECTION 5.    COLLATERAL
ADMINISTRATION                                                                                                                                                                                                                
42

 
 
5.1
General 
42

 
5.2
Administration of Accounts 
43

 
5.3
Administration of Inventory 
45

 
5.4
Administration of Equipment 
45

 
5.5
Payment of Charges 
46

 
5.6
Lien on Realty 
46

 
 
SECTION 6.    REPRESENTATIONS AND
WARRANTIES                                                                                                                                                                                                    47

 
 
6.1
General Representations and Warranties 
47

 
6.2
Continuous Nature of Representations and Warranties 
55

 
6.3
Survival of Representations and Warranties 
55

 
 
SECTION 7.    COVENANTS AND CONTINUING
AGREEMENTS                                                                                                                                                                                       55

 
 
7.1
Affirmative Covenants 
55

 
7.2
Negative Covenants 
58

 
 
SECTION 8.    CONDITIONS
PRECEDENT                                                                                                                                                                                                                               
65

 
 
8.1
Documentation 
65

 
8.2
No Default 
65

 
8.3
Other Conditions 
65

 
8.4
Aggregate Availability 
65

 
8.5
No Litigation 
65

 
8.6
Material Adverse Effect 
66

 
 
SECTION 9.    EVENTS OF DEFAULT; RIGHTS AND REMEDIES ON
DEFAULT                                                                                                                                                           
66

 
 
9.1
Events of Default 
66

 
9.2
Acceleration of the Obligations 
69

 
9.3
Other Remedies 
69

 
9.4
Set Off and Sharing of Payments 
71

 
9.5
Remedies Cumulative; No Waiver 
71

 
 
SECTION 10.    AGENT; ASSIGNMENTS;
AMENDMENTS                                                                                                                                                                                                 
72

 
 
10.1
Authorization and Action 
72

 
10.2
Agent’s Reliance, Etc 
73

 
10.3
Bank of America and Affiliates 
73

 
10.4
Lender Credit Decision 
74

 
10.5
Indemnification 
74

 
10.6
Rights and Remedies to be Exercised by Agent Only 
74

 
10.7
Agency Provisions Relating to Collateral 
75

 
10.8
Agents’ Right to Purchase Commitments 
75

 
10.9
Right of Sale, Assignment, Participations 
75

 
10.10      
Amendment                                                                                                                                                                                                                                                                
     77

 
10.11       Resignation of Agent; Appointment of
Successor                                                                                                                                                                                                   78

 
10.12       Audit and Examination Reports; Disclaimer by
Lenders                                                                                                                                                                                          79

 

--------------------------------------------------------------------------------


 
 
SECTION 11.    MISCELLANEOUS                                                                                                                                                                                                                                             
79

 
 
11.1
Power of Attorney 
79

 
11.2
Indemnity 
80

 
11.3
Sale of Interest 
81

 
11.4
Severability 
81

 
11.5
Successors and Assigns 
81

 
11.6
Cumulative Effect; Conflict of Terms 
81

 
11.7
Execution in Counterparts 
81

 
11.8
Notice 
81

 
11.9
Consent 
82

 
11.10       Credit
Inquiries                                                                                                                                                                                                                                                                83

 
11.11       Time of
Essence                                                                                                                                                                                                                                                             
83

 
11.12       Entire
Agreement                                                                                                                                                                                                                                                           
83

 
11.13       Interpretation                                                                                                                                                                                                                                                                  
83

 
11.14      
Confidentiality                                                                                                                                                                                                                                                                
83

 
11.15       GOVERNING LAW; CONSENT TO
FORUM                                                                                                                                                                                                            
83

 
11.16       WAIVERS BY
BORROWER                                                                                                                                                                                                                                         
84

 
11.17       No
Novation                                                                                                                                                                                                                                                                   
 85

 
11.18      
Advertisement                                                                                                                                                                                                                                                      
           85

 
11.19       English
Language                                                                                                                                                                                                                                                           
86




               

                  
                                                                         
                

             
            
    


--------------------------------------------------------------------------------



SECOND AMENDED AND RESTATED LOAN AGREEMENT
 
THIS SECOND AMENDED AND RESTATED LOAN AGREEMENT (“Agreement”) is made as of this
30th day of November, 2007, by and among BANK OF AMERICA, N.A. with an office at
231 South LaSalle Street, 7th Floor, Chicago, Illinois 60604 (“Bank of America”)
(“Agent”) for itself and any other financial institution which is or becomes a
party hereto (each such financial institution, including Bank of America, is
referred to hereinafter individually as a “Lender” and collectively as the
“Lenders”), the CANADIAN PARTICIPANTS party hereto, the U.K. PARTICIPANTS party
hereto, BANK OF AMERICA, N.A. (acting through its Canadian Branch) (“Canadian
Agent”), BANK OF AMERICA, N.A., London branch, individually as a Lender and as a
U.K. Agent (“U.K. Agent”), the LENDERS, KATY INDUSTRIES, INC., a Delaware
corporation, with its chief executive office and principal place of business at
2461 South Clark Street, Suite 630, Arlington, Virginia 22202 (“Katy” or “U.S.
Borrower”), GLIT/GEMTEX, LTD., a Canadian corporation with its chief executive
offices and principal place of business at 60 Belfield Road, Toronto, Ontario,
Canada M9W 1G1 (“Glit” or “Canadian Borrower”), CEH LIMITED (“CEH” or “U.K.
Borrower”), a private limited company incorporated under the laws of England and
Wales and registered with Company No. 4992300 whose registered office is Cardew
Way, Redruth Cornwall, TR15 1ST, England.  Katy, Glit and CEH are sometimes
hereinafter referred to individually as a “Borrower” and collectively as
“Borrowers.”  Capitalized terms used in this Agreement have the meanings
assigned to them in Appendix A, General Definitions.  Accounting terms not
otherwise specifically defined herein shall be construed in accordance with GAAP
consistently applied.
 
WHEREAS, Borrowers, Canadian Agent, U.K. Agent, Woods Industries (Canada) Inc.,
Contico Manufacturing Limited, the lender signatories thereto (“Existing
Lenders”) and Agent entered into a certain Amended and Restated Loan and
Security Agreement dated as of April 20, 2004 (said Loan Agreement, as amended
from time to time, the “2004 Loan Agreement”), which in turn amended and
restated the “Original Loan Agreement” (as defined in the 2004 Loan Agreement);
and
 
WHEREAS, Borrowers, Lenders, U.K. Agent and Agent desire to amend and restate
the 2004 Loan Agreement pursuant to the terms hereof.
 
ACCORDINGLY, the parties hereto agree as follows:
 
SECTION 1.                                CREDIT FACILITY
 
Subject to the terms and conditions of, and in reliance upon the representations
and warranties made in, this Agreement and the other Loan Documents, Lenders
agree to make a Total Credit Facility of up to $50,600,000 available to
Borrowers upon Borrower Representative’s request therefor, as follows:
 

      

     

      
                              
    


--------------------------------------------------------------------------------



1.1  Loans.
 
1.1.1  Revolving Credit Loans.
 
(a)  U.S. Revolver.  Each Lender (except the U.K. Lender and Canadian Lender)
agrees, severally and not jointly, for so long as no Default or Event of Default
exists, to make Revolving Credit Loans to U.S. Borrower (each such loan or
extension of credit, a “U.S. Revolving Credit Loan”) from time to time during
the period from the date hereof to but not including the last day of the Term,
as requested by Borrower Representative, on behalf of U.S. Borrower, in the
manner set forth in subsection 3.1.1 hereof, up to a maximum principal amount in
Dollar Equivalents at any time outstanding equal to the lesser of (i) the
product of such Lender’s Revolving Loan Percentage and the U.S. Revolving Loan
Commitment minus the product of such Lender’s Revolving Loan Percentage and the
U.S. LC Obligations and (ii) the product of such Lender’s Revolving Loan
Percentage and an amount equal to the U.S. Borrowing Base at such time minus the
product of such Lender’s Revolving Loan Percentage and the U.S. LC
Obligations.  The U.S. Revolving Credit Loans made by the Lenders for the
benefit of U.S. Borrower shall be denominated in Dollars.  The U.S. Revolving
Credit Loans shall be repayable in accordance with the terms of the U.S.
Revolving Notes and shall be secured by all of the U.S. Collateral and all of
the U.K. Collateral.
 
(b)  U.K. Revolving Loans.  As of the U.K. Effective Date, U.K. Lender agrees,
for so long as no Default or Event of Default exists, to make revolving credit
loans and extensions of credit under an overdraft sub-facility to U.K. Borrower
(each such loan or extension of credit, a “U.K. Revolving Credit Loan”) from
time to time during the period from the date hereof to but not including the
last day of the Term, as requested by Borrower Representative, on behalf of U.K.
Borrower, in the manner set forth in subsection 3.1.1 hereof, up to a maximum
principal amount at any time outstanding in Dollar Equivalents equal to the
lesser of (i) the U.K. Sublimit minus the Dollar Equivalent of U.K. LC
Obligations and (ii) an amount equal to the Dollar Equivalent of the U.K.
Borrowing Base at such time minus the Dollar Equivalent of the U.K. LC
Obligations.  The U.K. Revolving Credit Loans made by U.K. Lender to U.K.
Borrower shall be denominated in Sterling or Euros.  The U.K. Revolving Credit
Loans shall be repayable in accordance with the terms of the Revolving Notes and
shall be secured by all of the U.K. Collateral and all of the U.S. Collateral.
 
(c)  Canadian Revolving Credit Loans.  As of the Canadian Effective Date,
Canadian Lender agrees, for so long as no Default or Event of Default exists, to
make Revolving Credit Loans to Canadian Borrower (each such loan or extension of
credit, a “Canadian Revolving Credit Loan”) from time to time during the period
from the date hereof to but not including the last day of the Term, as requested
by Borrower Representative, on behalf of Canadian Borrower, in the manner set
forth in subsection 3.1.1 hereof, up to a maximum principal amount at any time
outstanding in Dollar Equivalents equal to the lesser of (i) the Canadian
Sublimit minus the Dollar Equivalent of the Canadian LC Obligations and (ii) an
amount equal to the Dollar Equivalent of the Canadian Borrowing Base at such
time minus the Dollar Equivalent of the Canadian LC Obligations.  The Canadian
Revolving Credit Loans made by Canadian Lender for the benefit of Canadian
Borrower shall be denominated in Canadian Dollars.  The Canadian Revolving
Credit Loans shall be repayable in accordance with the terms of the Revolving
Notes and shall be secured by all of the Canadian Collateral and the U.S.
Collateral.
 
2

--------------------------------------------------------------------------------


 
(d)  Aggregate Revolving Loans.  Notwithstanding anything in
subsection 1.1.1(a), (b), and (c) to the contrary, no Lender shall make
Revolving Credit Loans to Borrowers if the Dollar Equivalent of the Revolving
Credit Loans outstanding advanced by that Lender after taking into account the
Dollar Equivalent of the contemplated Revolving Credit Loan would exceed the
lesser of (i) such Lender’s Revolving Loan Commitment minus the product of such
Lender’s Revolving Loan Percentage and the LC Obligations and (ii) except as
provided in subsections 1.1.2 and 1.1.5, the product of such Lender’s Revolving
Loan Percentage and an amount equal to the Dollar Equivalent of the Aggregate
Borrowing Base at such time minus the Dollar Equivalent of the LC Amount.
 
(e)  Canadian and U.K. Sublimit.  Although Canadian Revolving Credit Loans will
be funded in Canadian Dollars and U.K. Revolving Credit Loans will be funded in
Sterling or Euros, the Canadian Sublimit and U.K. Sublimit are denominated in
Dollars.  As of the Closing Date, the Canadian Sublimit and U.K. Sublimit are
allocated as set forth below:
 
Canadian Sublimit
$3,000,000
 
U.K. Sublimit
$0
 



(f)  Euro Sublimit.  U.K. Lender shall not be required to fund U.K. Revolving
Credit Loans in Euros or issue or cause to be issued U.K. Letters of Credit
denominated in Euros if the Dollar Equivalent of the aggregate principal amount
of the U.K. Revolving Credit Loans funded or to be funded in Euros and the
undrawn available amount of outstanding U.K. Letters of Credit issued or to be
issued and denominated in Euros exceeds $0.
 
1.1.2  Overadvances.  Insofar as Borrower Representative may request and Agent
or Majority Lenders (as provided below) may be willing in their sole and
absolute discretion to make Revolving Credit Loans to the respective Borrowers
as to which they have Revolving Loan Commitments at a time when the unpaid
balance of Revolving Credit Loans plus the sum of the LC Amount plus the amount
of LC Obligations that have not been reimbursed by Borrowers or funded with a
Revolving Credit Loan, exceeds, or would exceed with the making of any such
Revolving Credit Loan or the incurrence of any LC Obligation, the Canadian, U.K.
or U.S. Borrowing Bases, as applicable, (any such Loan or Loans being herein
referred to individually as an “Overadvance” and collectively, as
“Overadvances”), Agents shall enter such Overadvances as debits in the
applicable Loan Account.  All Overadvances shall be repaid on demand, shall be
secured by the Collateral (provided that Overadvances to U.S. Borrower or U.K.
Borrower shall only be secured by the U.S. Collateral and the U.K. Collateral
and Overadvances to Canadian Borrower shall only be secured by the Canadian
Collateral and U.S. Collateral) and shall bear interest as provided in this
Agreement for Base Rate Portions of Revolving Credit Loans (for the applicable
Borrower) generally.  
 
3

--------------------------------------------------------------------------------


 
Any Overadvance made pursuant to the terms hereof shall be made to the
respective Borrowers:  (i) with respect to Overadvances to U.S. Borrower, by all
Lenders (except the U.K. Lender and the Canadian Lender) ratably in accordance
with their respective Revolving Loan Percentages, (ii) with respect to
Overadvances to U.K. Borrower, by the U.K. Lender, ratably with respect to the
U.K. Lender and, following a refunding under Section 3.14, the U.K. Participants
and (iii) with respect to Overadvances to the Canadian Borrower, by the Canadian
Lender, ratably with respect to the Canadian Lender and, following a refunding
under Section 3.13, the Canadian Participants.  Overadvances in the aggregate
amount of the Dollar Equivalent of $1,000,000 or less may, unless a Default or
Event of Default has occurred and is continuing, be made in the sole and
absolute discretion of Agent.  Overadvances in an aggregate amount of more than
the Dollar Equivalent of $1,000,000 but less than the Dollar Equivalent of
$2,500,000 may, unless a Default or an Event of Default has occurred and is
continuing, be made in the sole and absolute discretion of the Majority
Lenders.  Overadvances in an aggregate amount of the Dollar Equivalent of
$2,500,000 or more and Overadvances to be made after the occurrence and during
the continuation of a Default or an Event of Default shall require the consent
of all Lenders.  The foregoing notwithstanding, in no event, unless otherwise
consented to by all Lenders, (w) shall any Overadvances be outstanding for more
than 60 consecutive days, (x) after all outstanding Overadvances have been
repaid, shall Agents or Lenders make any additional Overadvances unless 60 days
or more have expired since the last date on which any Overadvances were
outstanding, (y) shall Overadvances be outstanding on more than 90 days within
any one 180 day period or (z) shall Agents make Revolving Credit Loans on behalf
of Lenders under this subsection 1.1.2 to the extent such Revolving Credit Loans
would cause a Lender’s share of the Revolving Credit Loans to exceed such
Lender’s Revolving Loan Commitment minus such Lender’s Revolving Loan Percentage
of the LC Amount.
 
1.1.3  Use of Proceeds.  The Revolving Credit Loans and the 2007 Term Loan shall
be used solely for (i) the repayment of loans and advances owed pursuant to the
2004 Loan Agreement to any Existing Lender who is not a Lender in this
Agreement; (ii) Borrowers’ general operating capital needs including, but not
limited to, Capital Expenditures, in a manner consistent with the provisions of
this Agreement and all applicable laws; (iii) the making of intercompany loans
to any other Loan Party (other than Parent) in accordance with subsection 7.2.2
for their own general operating capital needs in a manner consistent with the
provisions of this Agreement and all applicable laws; and (iv) other purposes
permitted under this Agreement.  On the Closing Date, Agent shall disburse from
the proceeds of Revolving Credit Loans and the 2007 Term Loan amounts sufficient
to repay all principal, interest and fees owed to Existing Lenders who are not
Lenders hereunder pursuant to a schedule agreed upon by Agent and Borrower
Representative.
 
1.1.4  Swingline Loans.  In order to reduce the frequency of transfers of funds
from Lenders to Agent for making Revolving Credit Loans and for so long as no
Default or Event of Default exists, Agent shall be permitted (but not required)
to make Revolving Credit Loans to U.S. Borrower upon request by Borrower
Representative (such Revolving Credit Loans to be designated as “Swingline
Loans”) provided that the aggregate amount of Swingline Loans outstanding at any
time will not (i) exceed $5,000,000; (ii) when added to the principal amount of
Agent’s other Revolving Credit Loans then outstanding plus Agent’s Revolving
Loan Percentage of the LC Amount, exceed Agent’s Revolving Credit Commitment; or
(iii) when added to the principal amount of all other Revolving Credit Loans
then outstanding plus the LC Amount, exceed the U.S. Borrowing Base.  Within the
foregoing limits, U.S. Borrower may borrow, repay and reborrow Swingline
Loans.  
 
4

--------------------------------------------------------------------------------


 
All Swingline Loans shall be treated as Revolving Credit Loans for purposes of
this Agreement, except that (a) all Swingline Loans shall be Base Rate Revolving
Portions and (b) notwithstanding anything herein to the contrary (other than as
set forth in the next succeeding sentence), all principal and interest paid with
respect to Swingline Loans shall be for the sole account of Agent in its
capacity as the lender of Swingline Loans.  Notwithstanding the foregoing, not
more than 2 Business Days after (1) Lenders receive notice from Agent that a
Swingline Loan has been advanced in respect of a drawing under a Letter of
Credit or LC Guaranty or (2) in any other circumstance, demand is made by Agent
during the continuance of an Event of Default, each Lender shall irrevocably and
unconditionally purchase and receive from Agent, without recourse or warranty
from Agent, an undivided interest and participation in each Swingline Loan to
the extent of such Lender’s Revolving Loan Percentage thereof, by paying to
Agent, in same day funds, an amount equal to such Lender’s Revolving Loan
Percentage of such Swingline Loan.
 
1.1.5  Agent Loans.  Upon the occurrence and during the continuance of an Event
of Default, each Agent, in its sole discretion, may make Revolving Credit Loans
to the Borrowers to which it has a Revolving Loan Commitment on behalf of the
applicable Lender(s) (to (i) U.S. Borrower, in Dollars, (ii) U.K. Borrower, in
Sterling or Euros and (iii) Canadian Borrower, in Canadian Dollars), so long as
the aggregate amount of such Revolving Credit Loans shall not exceed the Dollar
Equivalent of $2,500,000, if Agents, in their reasonable business judgment, deem
that such Revolving Credit Loans are necessary or desirable (i) to protect all
or any portion of the Collateral, (ii) to enhance the likelihood, or maximize
the amount of, repayment of the Loans and the other Obligations, or (iii) to pay
any other amount chargeable to any Borrower pursuant to this Agreement,
including without limitation costs, fees and expenses as described in
Sections 2.9 and 2.10 (such Revolving Credit Loans, hereinafter, “Agent Loans”);
provided that (a) in no event shall the maximum principal amount of the
Revolving Credit Loans and the LC Obligations exceed the aggregate Revolving
Loan Commitments and (b) any Revolving Credit Loans made to protect all or any
portion of the Canadian Collateral shall not be made to U.S. Borrower or the
U.K. Borrower.  Each applicable Lender shall be obligated to advance to the
applicable Borrower its Revolving Loan Percentage of each Agent Loan made in
accordance with this subsection 1.1.5.  If Agent Loans are made in accordance
with the preceding sentence, then (a) the Aggregate Borrowing Base U.S.
Borrowing Base or Canadian Borrowing Base, as applicable, shall be deemed
increased by the amount of such permitted Agent Loans, but only for so long as
Agents allow such Agent Loans to be outstanding, and (b) all Lenders shall be
bound to make, or permit to remain outstanding, such Agent Loans based upon
their Revolving Loan Percentages in accordance with the terms of this
Agreement.  All Agent Loans shall be repaid on demand, shall be secured by the
Collateral (provided that Agent Loans to U.S. Borrower or U.K. Borrower shall
only be secured by the U.S. Collateral and U.K. Collateral and that Agent Loans
to the Canadian Borrower shall only be secured by the Canadian Collateral and
the U.S. Collateral) and shall bear interest at the Default Rate as provided in
this Agreement for Base Rate Portions of Revolving Credit Loans (for the
applicable Borrower) generally.
 
5

--------------------------------------------------------------------------------


 
1.2  Letters of Credit; LC Guaranties.
 
(a)  U.S. Letters of Credit; U.S. LC Guaranties.  Agent agrees, for so long as
no Default or Event of Default exists and if requested by Borrower
Representative on behalf of U.S. Borrower, to (i) issue or cause to be issued by
Bank or another Affiliate of Agent, on the date requested by Borrower
Representative, U.S. Letters of Credit for the account of any U.S. Loan Party or
(ii) execute U.S. LC Guaranties by which Agent, Bank, or another Affiliate of
Agent, on the date requested by Borrower Representative, shall guaranty the
payment or performance by U.S. Loan Parties of their reimbursement obligations
with respect to letters of credit and letters of credit issued for any U.S. Loan
Party’s account by other Persons in support of such U.S. Loan Party’s
obligations (other than obligations for the repayment of Money Borrowed);
provided that the U.S. LC Obligations shall not exceed $10,000,000 at any
time.  Such U.S. Letters of Credit and U.S. LC Guaranties shall be denominated
in Dollars or such other currency as consented to by Agent in its sole
discretion.  Unless otherwise consented to by Agent, no U.S. Letter of Credit or
U.S. LC Guaranty that is a (i) standby letter of credit shall have an expiration
date greater than one year from the date of issuance (provided that any standby
letter of credit with a one-year term may provide for the customary evergreen
renewals thereof for additional one-year periods (which shall in no event extend
beyond the date referred to in the immediately succeeding sentence, unless
cash-collateralized to Agent’s satisfaction)) or (ii) documentary letter of
credit shall have an expiration date greater than 180 days from the date of
issuance.  Notwithstanding anything else herein to the contrary, no U.S. Letter
of Credit or U.S. LC Guaranty may have an expiration date after the last day of
the Term, unless cash–collateralized to Agent’s satisfaction.  Notwithstanding
anything to the contrary contained herein, U.S. Borrower, Agent and Lenders
hereby agree that all U.S. LC Obligations and all obligations of U.S. Borrower
relating thereto shall be satisfied by the prompt issuance of one or more
Revolving Credit Loans in Dollars to U.S. Borrower that are Base Rate Portions,
which U.S. Borrower hereby acknowledges are requested and Lenders hereby agree
to fund.  In the event that Revolving Credit Loans to U.S. Borrower are not, for
any reason, promptly made to satisfy all then existing U.S. LC Obligations, each
Lender hereby agrees to pay to Agent, on demand, an amount equal to such U.S. LC
Obligations multipliedby such Lender’s Revolving Loan Percentage, and until so
paid, such amount shall be secured by the U.S. Collateral  and shall bear
interest and be payable at the same rate and in the same manner as Base Rate
Portions for Revolving Credit Loans to U.S. Borrower.  Immediately upon the
issuance of a U.S. Letter of Credit or a U.S. LC Guaranty under this Agreement,
each Lender shall be deemed to have irrevocably and unconditionally purchased
and received from Agent, without recourse or warranty, an undivided interest and
participation therein equal to the amount of such U.S. Letter of Credit or U.S.
LC Guaranty multiplied by such Lender’s Revolving Loan Percentage.  The form of
any U.S. Letter of Credit, U.K. Letter of Credit or Canadian Letter of Credit
shall be acceptable to Bank, Agent and Borrower Representative.  U.S. Letters of
Credit, U.K. Letters of Credit and Canadian Letters of Credit shall be issued in
accordance with the Uniform Customs and Practice for Documentary Credits then in
effect and adopted by Bank.
 
6

--------------------------------------------------------------------------------


 
(b)  U.K. Letters of Credit; U.K. LC Guaranties.  As of the U.K. Effective Date,
U.K. Agent will cause Bank, and Bank agrees, for so long as no Default or Event
of Default exists and if requested by Borrower Representative on behalf of any
U.K. Loan Party, to issue its, or cause an Affiliate of Bank to issue, on the
date requested by Borrower Representative, U.K. Letters of Credit for the
account of a U.K. Borrower in support of such U.K. Loan Party’s obligations
(other than obligations for the repayment of Money Borrowed); provided that the
U.K. LC Obligations shall not exceed the Dollar Equivalent of $0 at any time and
all U.K. Letters of Credit and U.K. LC Guaranties shall be denominated in
Sterling or Euros.  Unless otherwise consented to by Agent, no U.K. Letter of
Credit or U.K. LC Guaranty that is a (i) standby letter of credit shall have an
expiration date greater than one year from the date of issuance (provided that
any standby letter of credit with a one-year term may provide for customary
evergreen renewals (which shall in no event extend beyond the date referred to
in the immediately succeeding sentence, unless cash-collateralized to Agent’s
satisfaction)) or (ii) documentary letter of credit shall have an expiration
date greater than 180 days from the date of issuance.  Notwithstanding anything
else herein to the contrary, no U.K. Letter of Credit or U.K. LC Guaranty may
have an expiration date after the last day of the Term, unless
cash-collateralized to Agent’s satisfaction.  Notwithstanding anything to the
contrary contained herein, U.K. Borrower and U.K. Lender hereby agree that all
U.K. LC Obligations and all obligations of U.K. Borrower relating thereto shall
be satisfied by the prompt issuance of one or more Revolving Credit Loans to
U.K. Borrower that are Base Rate Portions, which U.K. Borrower hereby
acknowledges are requested and U.K. Lender hereby agrees to fund.  If the draw
on the underlying U.K. Letter of Credit or U.K. LC Guaranty is paid in Sterling,
the applicable Revolving Credit Loan shall be in Sterling.  If the draw amount
on the underlying U.K. Letter of Credit or U.K. LC Guaranty is paid in Euros,
the applicable Revolving Credit Loan shall be in Euros.  In the event that
Revolving Credit Loans to U.K. Borrower is not, for any reason, promptly made to
satisfy all then existing U.K. LC Obligations, U.K. Lender hereby agrees to pay
to U.K. Agent, on demand, an amount equal to the Dollar Equivalent of such U.K.
LC Obligations (paid in the currency of such U.K. LC Obligations), and until so
paid, such amount shall be secured by the U.S. Collateral and the U.K.
Collateral and shall bear interest and be payable at the same rate and in the
same manner as Base Rate Portions for Revolving Credit Loans to U.K.
Borrower.  Immediately upon the issuance of a U.K. Letter of Credit or a U.K. LC
Guaranty under this Agreement, each U.K. Participant shall be deemed to have
irrevocably and unconditionally purchased and received from U.K. Agent, without
recourse or warranty, an undivided interest and participation therein equal to
such U.K. LC Amount and the Dollar Equivalent of the U.K. LC Guaranty.
 
(c)  Canadian Letters of Credit; Canadian LC Guaranties.  As of the Canadian
Effective Date, Canadian Agent will cause Bank, and Bank agrees, for so long as
no Default or Event of Default exists and if requested by Borrower
Representative on behalf of any Canadian Loan Party, to (i) issue its, or cause
an Affiliate of Bank to issue, on the date requested by Borrower Representative,
Canadian Letters of Credit for the account of Canadian Borrower or (ii) execute
Canadian LC Guaranties by which Bank or an Affiliate of Bank, on the date
requested by Borrower Representative, shall guaranty the payment or performance
by Canadian Borrower of its reimbursement obligations with respect to letters of
credit and letters of credit issued for Canadian Loan Parties’ account by other
Persons in support of a Canadian Loan Party’s obligations (other than
obligations for the repayment of Money Borrowed); provided that the Canadian LC
Obligations shall not exceed the Dollar Equivalent of $3,000,000 at any time and
all Canadian Letters of Credit and Canadian LC Guaranties shall be denominated
in Canadian Dollars.  
 
7

--------------------------------------------------------------------------------


 
Unless otherwise consented to by Agent, no Canadian Letter of Credit or Canadian
LC Guaranty that is a (i) standby letter of credit shall have an expiration date
greater than one year from the date of issuance (provided that any standby
letter of credit with a one-year term may provide for customary evergreen
renewals (which shall in no event extend beyond the date referred to in the
immediately succeeding sentence, unless cash-collateralized to Agent’s
satisfaction)) or (ii) documentary letter of credit shall have an expiration
date greater than 180 days from the date of issuance.  Notwithstanding anything
else herein to the contrary, no Canadian Letter of Credit or Canadian LC
Guaranty may have an expiration date after the last day of the Term, unless
cash-collateralized to Agent’s satisfaction.  Notwithstanding anything to the
contrary contained herein, Canadian Borrower and Canadian Lender hereby agree
that all Canadian LC Obligations and all obligations of Canadian Loan Parties
relating thereto shall be satisfied by the prompt issuance of one or more
Revolving Credit Loans to Canadian Borrower that are Base Rate Portions, which
Canadian Borrower hereby acknowledges are requested and Canadian Lender hereby
agrees to fund.  In the event that Revolving Credit Loans to Canadian Borrower
are not, for any reason, promptly made to satisfy all then existing Canadian LC
Obligations, Canadian Lender hereby agrees to pay to Canadian Agent, on demand,
an amount equal to the Dollar Equivalent of such Canadian LC Obligations (paid
in the currency of such Canadian LC Obligations), and until so paid, such amount
shall be secured by the Canadian and the U.S. Collateral and shall bear interest
and be payable at the same rate and in the same manner as Base Rate Portions for
Revolving Credit Loans to Canadian Borrower.  Immediately upon the issuance of a
Canadian Letter of Credit or a Canadian LC Guaranty under this Agreement, each
Canadian Participant shall be deemed to have irrevocably and unconditionally
purchased and received from Canadian Agent, without recourse or warranty, an
undivided interest and participation therein equal to such Canadian LC Amount
and the Dollar Equivalent of the Canadian LC Guaranty.
 
(d)  LC Amount.  Notwithstanding anything herein to the contrary, the Dollar
Equivalent of the LC Obligations shall not exceed the lesser of (i) Aggregate
Availability or (ii) $10,000,000 at any time.
 
(e)  Sight Draft Letters of Credit.  All Letters of Credit to be issued pursuant
to the terms hereof shall only be able to be drawn upon by presentation of
appropriate sight drafts.
 
1.3  Guarantees; Limitations on U.K. Borrower’s and Canadian Borrower’s
Liability.
 
(a)  U.S. Borrower hereby absolutely and unconditionally guarantees to Agents
and each Lender and their respective successors and assigns, the full and prompt
payment (whether at stated maturity, by acceleration or otherwise) and
performance of the Obligations of U.K. Borrower and Canadian Borrower hereunder
and under all Loan Documents.  U.K. Borrower hereby absolutely and
unconditionally guarantees to Agents and Lenders and their respective assigns,
the full and prompt payment (whether at stated maturity, or otherwise) and
performance of the Obligations of U.S. Borrower hereunder and under all Loan
Documents.  Notwithstanding any provision herein to the contrary, Canadian
Borrower shall have no liability, direct or indirect, for the Obligations of any
U.S. Loan Party or U.K. Loan Party hereunder or under any Loan Documents and
U.K. Borrower shall have no liability, direct or indirect, for the Obligations
of any Canadian Loan Party hereunder or under any Loan Documents.
 
8

--------------------------------------------------------------------------------


 
(b)  Each of U.S. Borrower and U.K. Borrower agrees that its guaranty obligation
under Section 1.3(a) hereof is a continuing guaranty of payment and performance
and not of collection, that its obligations under this Section 1.3 shall not be
discharged until payment and performance, in full, of the Obligations has
occurred, and that its obligations under this Section 1.3 shall be absolute and
unconditional, irrespective of, and unaffected by,
 
(i)  the genuineness, validity, regularity, enforceability or any future
amendment of, or change in, this Agreement, or any other Loan Document
(including any provision hereof or thereof) or any other agreement, document or
instrument to which any other Borrower of the Obligations is or may become a
party;
 
(ii)  the absence of any action to enforce this Agreement or any other Loan
Document or the waiver or consent by Agents and any Lender with respect to any
of the provisions thereof;
 
(iii)  the existence, value or condition of, or failure to perfect its Lien
against, any security for the Obligations or any action, or the absence of any
action, by Agents and Lenders in respect thereof (including the release of any
such security);
 
(iv)  the insolvency of any Borrower of the Obligations; or
 
(v)  any other action or circumstances that might otherwise constitute a legal
or equitable discharge or defense of a surety or guarantor.
 
Subject to the last sentence of Section 1.3(a), each of U.K. Borrower and U.S.
Borrower shall be regarded, and shall be in the same position, as principal
debtor with respect to the Obligations of the other Borrowers guaranteed
hereunder.
 
(c)  Each of U.K. Borrower and U.S. Borrower expressly waives all rights it may
have now or in the future under any statute, or at common law, or at law or in
equity, or otherwise, to compel Agents or Lenders to marshal assets or to
proceed in respect of the Obligations guaranteed hereunder against any other
Borrower, any other party or against any security for the payment and
performance of the Obligations before proceeding against, or as a condition to
proceeding against, any of the other Borrowers.  U.S. Borrower also expressly
waives the benefits of division and discussion under the Civil Code of
Quebec.  It is agreed among U.K. Borrower and U.S. Borrower, Agents and Lenders
that the foregoing waivers are of the essence of the transaction contemplated by
this Agreement and the other Loan Documents and that, but for the provisions of
this Section 1.3 and such waivers, Agents and Lenders would decline to enter
into this Agreement.
 
9

--------------------------------------------------------------------------------


 
(d)  Subject to the last sentence of Section 1.3(a) and notwithstanding anything
to the contrary in this Agreement or in any other Loan Document, each of U.K.
Borrower and U.S. Borrower agrees that the provisions of this Section 1.3 are
for the benefit of Agents and Lenders and their respective successors,
transferees, endorsees and assigns, and nothing herein contained shall impair,
as among U.K. Borrower and U.S. Borrower and Agents or Lenders, the obligations
of the other Borrowers under the Loan Documents.
 
(e)  Subject to the last sentence of Section 1.3(a) and notwithstanding anything
to the contrary in this Agreement or in any other Loan Document, each of U.K.
Borrower and U.S. Borrower hereby expressly and irrevocably subordinates all
rights at law or in equity to subrogation, reimbursement, exoneration,
contribution, indemnification or set off and any and all defenses available to a
surety, guarantor or accommodation co-obligor until the payment in full of all
Obligations and the termination of the Revolving Loan Commitments.  Each of U.K.
Borrower and U.S. Borrower acknowledges and agrees that this subordination is
intended to benefit Agents and Lenders, and their respective successors and
assigns, and shall not limit or otherwise affect their liability hereunder or
the enforceability of this Section 1.3, and that Agents, Lenders and their
respective successors and assigns are intended third party beneficiaries of the
subordinations and agreements set forth in this Section 1.3.
 
(f)  If Agents or any Lender may, under applicable law, proceed to realize their
benefits under any of the Loan Documents giving Agents or such Lender a Lien
upon any Collateral, whether owned by any Borrower or by any other Person,
either by judicial foreclosure or sale or by non-judicial sale or enforcement,
Agents or any Lender may, at their sole option, determine which of its remedies
or rights it may pursue without affecting any of its rights and remedies under
this Section 1.3.  If, in the exercise of any of its rights and remedies, Agents
or any Lender shall forfeit any of its rights or remedies, including its right
to enter a deficiency judgment against any Borrower or any other Person, whether
because of any applicable laws pertaining to “election of remedies” or the like,
each of U.K. Borrower and U.S. Borrower hereby consents to such action by such
of the Agents or such Lender and waives any claim based upon such action, even
if such action by Agents or such Lender shall result in a full or partial loss
of any rights of subrogation that either U.K. Borrower or U.S. Borrower might
otherwise have had but for such action by such of the Agents or such
Lender.  Any election of remedies that results in the denial or impairment of
the right of Agents or any Lender to seek a deficiency judgment against any
Borrower shall not, subject to the last sentence of Section 1.3(a), impair any
other Borrower’s obligation to pay the full amount of the Obligations.  In the
event Agents or any Lender shall bid at any foreclosure or trustee’s or
receiver’s sale or at any private sale permitted by law or the Loan Documents,
Agents or such Lender may bid all or less than the amount of the Obligations and
the amount of such bid need not be paid by Agents or such Lender but shall be
credited against the Obligations.  The amount of the successful bid at any such
sale, whether Agent or any Lender or other party is the successful bidder, shall
be conclusively deemed to be the fair market value of the Collateral and the
difference between such bid amount and the remaining balance of the Obligations
shall be conclusively deemed to be the amount of the Obligations guaranteed
under this Section 1.3, notwithstanding that any present or future law or court
decision or ruling may have the effect of reducing the amount of any deficiency
claim to which Agents or any Lender might otherwise be entitled but for such
bidding at any such sale.
 
10

--------------------------------------------------------------------------------


 
(g)  Subject to the last sentence of Section 1.3(a), the liability of each of
U.K. Borrower and U.S. Borrower under this Section 1.3 is in addition to and
shall be cumulative with all liabilities of each Borrower to Agents and Lenders
under this Agreement and the other Loan Documents to which such Borrower is a
party, without any limitation as to amount, unless the instrument or agreement
evidencing or creating such other liability specifically provides to the
contrary.
 
1.4  Conversion to Dollars.
 
(a)  All valuations or computations of monetary amounts set forth in this
Agreement shall include the Dollar Equivalent of amounts in Canadian Dollars,
Sterling and Euros.  In connection with all Dollar amounts set forth in this
Agreement, and the Aggregate Borrowing Base, U.S. Borrowing Base, U.K. Borrowing
Base and Canadian Borrowing Base calculations, all Canadian Dollars, Euros and
Sterling shall be converted to Dollars in accordance with the following
procedure:
 
(i)  Conversions to Dollars shall occur in accordance with prevailing exchange
rates, as determined by Agent in its reasonable discretion, on the applicable
date; and
 
(ii)  Outstanding Loans denominated in Canadian Dollars, Sterling and Euros
shall be marked to market on the date on which Borrower Representative is
required to deliver to Agent Borrowing Base Certificates as provided in
Section 7.1.4 hereof (or more often as determined by Agent in its commercially
reasonable discretion), taking into account in each case the Dollar Equivalent
of all Revolving Credit Loans outstanding in Canadian Dollars, Sterling and
Euros.
 
(b)  Unless otherwise specifically set forth in this Agreement, monetary amounts
shall be in Dollars.
 
1.5  Judgment Currency; Contractual Currency.
 
(a)  If, for the purpose of obtaining or enforcing judgment against any Borrower
in any court in any jurisdiction, it becomes necessary to convert into any other
currency (such other currency being hereinafter in this Section 1.5 referred to
as the “Judgment Currency”) an amount due under any Loan Document in any
currency (the “Obligation Currency”) other than the Judgment Currency, the
conversion shall be made at the rate of exchange prevailing on the Business Day
immediately preceding (i) the date of actual payment of the amount due, in the
case of any proceeding in the courts of any jurisdiction that will give effect
to such conversion being made on such date, or (ii) the date on which the
judgment is given, in the case of any proceeding in the courts of any other
jurisdiction (the applicable date as of which such conversion is made pursuant
to this Section 1.5 being hereinafter in this Section 1.5 referred to as the
“Judgment Conversion Date”).
 
11

--------------------------------------------------------------------------------


 
(b)  If, in the case of any proceeding in the court of any jurisdiction referred
to in Section 1.5(a), there is a change in the rate of exchange prevailing
between the Judgment Conversion Date and the date of actual receipt for value of
the amount due, the applicable Borrower shall pay such additional amount (if
any, but in any event not a lesser amount) as may be necessary to ensure that
the amount actually received in the Judgment Currency, when converted at the
rate of exchange prevailing on the date of payment, will produce the amount of
the Obligation Currency which could have been purchased with the amount of the
Judgment Currency stipulated in the judgment or judicial order at the rate of
exchange prevailing on the Judgment Conversion Date.  Any amount due from a
Borrower under this Section 1.5(b) shall be due as a separate debt and shall not
be affected by judgment being obtained for any other amounts due under or in
respect of any of the Loan Documents.
 
(c)  The term “rate of exchange” in this Section 1.5 means the rate of exchange
at which Agent would, on the relevant date at or about 12:00 noon (Chicago
time), be prepared to sell the Obligation Currency against the Judgment
Currency.
 
(d)  Any amount received or recovered by Agents in respect of any sum expressed
to be due to them (whether for itself or as trustee for any other person) from
any Borrower under this Agreement or under any of the other Loan Documents in a
currency other than the currency (the “contractual currency”) in which such sum
is so expressed to be due (whether as a result of, or from the enforcement of,
any judgment or order of a court or tribunal of any jurisdiction, the winding-up
of a Borrower or otherwise) shall only constitute a discharge of such Borrower
to the extent of the amount of the contractual currency that the relevant Agent
is able, in accordance with its usual practice, to purchase with the amount of
the currency so received or recovered on the date of receipt or recovery (or, if
later, the first date on which such purchase is practicable).  If the amount of
the contractual currency so purchased is less than the amount of the contractual
currency so expressed to be due, such Borrower shall indemnify the relevant
Agent against any loss sustained by it as a result, including the cost of making
any such purchase.
 
1.6  Term Loan.  Pursuant to Section 1.6 of the 2004 Loan Agreement, the
Existing Lenders made a term loan (the “Existing Term Loan”) to Katy in the
amount of Twenty Million Dollars ($20,000,000).  As of the Closing Date, the
outstanding principal balance of the Existing Term Loan owed to Lenders who are
Existing Lenders is Ten Million Twenty-Six Thousand Six Hundred Eighty and
04/100 Dollars ($10,026,680.04).  Subject to the fulfillment or waiver of all
the conditions precedent to the effectiveness of this Agreement, each U.S.
Lender shall make additional term loans (collectively, the “2007 Term Loan”) to
Katy in the aggregate principal amount equal to the amount set forth below such
Lender’s name on the signature pages to this Agreement (such Lender’s “2007 Term
Loan Commitment”).  The aggregate amount of the New Term Loan Commitment is Five
Hundred Seventy-Three Thousand Three Hundred Nineteen and 96/100 Dollars
($573,319.96).  
 
12

--------------------------------------------------------------------------------


 
On the Closing Date, the Existing Term Loan and the 2007 Term Loan shall be
combined into one term loan (the “Term Loan”) in the aggregate principal amount
of Ten Million Six Hundred Thousand Dollars ($10,600,000) and the Term Loan
shall be evidenced by amended and restated promissory notes executed and
delivered by Katy to each U.S. Lender, the form of which is attached hereto and
made a part hereof as Exhibit 1.2.1 to this Agreement (the “Term Note(s)”),
shall bear interest as specified in Section 2.1 and shall be repayable in
accordance with the terms of the Term Notes.  The proceeds of the Term Loan were
or shall be used by Katy solely for the purposes for which the proceeds of the
Revolving Credit Loans are authorized to be used.  Upon the closing of the
transactions contemplated by this Agreement, the promissory notes evidencing the
Existing Term Loan shall be returned to Katy marked “Amended and Superceded” or,
with respect to promissory notes issued to Existing Lenders who are not Lenders
hereunder, “Paid-In-Full.”
 
SECTION 2.                                INTEREST, FEES AND CHARGES
 
2.1  Interest.
 
(a)  U.S. Rates of Interest.  Interest on Revolving Credit Loans and the Term
Loan to U.S. Borrower shall accrue on the principal amount of the Base Rate
Revolving Portions and Term Loan Portions outstanding at the end of each day at
a fluctuating rate per annum equal to the Applicable Margin then in effect plus
the Base Rate.  Said rate of interest shall increase or decrease by an amount
equal to any increase or decrease in the Base Rate, effective as of the opening
of business on the day that any such change in the Base Rate occurs.  If
Borrower Representative, on behalf of U.S. Borrower, exercises its LIBOR Option
as provided in Section 3.1, interest on the Revolving Credit Loans and the Term
Loan to U.S. Borrower shall accrue on the principal amount of the LIBOR
Revolving Portions and LIBOR Term Portions outstanding at the end of each day at
a rate per annum equal to the Applicable Margin then in effect plus the LIBOR
applicable to each LIBOR Portion for the corresponding Interest Period.
 
(b)  U.K. Rates of Interest.  Interest on Revolving Credit Loans in Sterling or
Euros to U.K. Borrower shall accrue on the principal amount of the Base Rate
Revolving Portions outstanding at the end of each day at a fluctuating rate per
annum equal to the Applicable Margin then in effect plus the Base Rate.  Said
rate of interest shall increase or decrease by an amount equal to any increase
or decrease in the Base Rate, effective as of the opening of business on the day
that any such change in the Base Rate occurs.  If Borrower Representative, on
behalf of U.K. Borrower, exercises its LIBOR Option as provided in Section 3.1,
interest on the Revolving Credit Loans in Sterling or Euros to U.K. Borrower
shall accrue on the principal amount of the LIBOR Revolving Portions outstanding
at the end of each day at a rate per annum equal to the Applicable Margin then
in effect plus the LIBOR applicable to each LIBOR Portion for the corresponding
Interest Period plus Mandatory Costs.
 
13

--------------------------------------------------------------------------------


 
(c)  Canadian Rates of Interest.  Interest on Canadian Revolving Credit Loans in
Canadian Dollars to Canadian Borrower shall accrue on the principal amount of
the Base Rate Revolving Portions outstanding at the end of each day at a
fluctuating rate per annum equal to the Applicable Margin then in effect plus
the Base Rate.  Said rate of interest shall increase or decrease by an amount
equal to any increase or decrease in the Base Rate, effective as of the opening
of business on the day that any such change in the Base Rate occurs.  If
Borrower Representative, on behalf of Canadian Borrower, exercises its option to
obtain a Canadian BA Rate Loan as provided in Section 3.1, interest on Canadian
Revolving Credit Loans to Canadian Borrower shall accrue on the principal amount
of Canadian BA Rate Loans outstanding at the end of each day at a rate per annum
equal to the Applicable Margin then in effect plus the Canadian BA Rate
applicable to each Canadian BA Rate Loan for the corresponding Interest Period.
 
(d)  Unless Borrower Representative is otherwise advised by Agent, interest and
Letter of Credit and LC Guaranty fees shall be payable solely in the currency in
which the underlying Revolving Credit Loan is made or Letter or Credit or LC
Guaranty is issued.
 
2.1.2  Default Rate of Interest.  At the option of Agent or the Majority
Lenders, upon and after the occurrence of an Event of Default, and during the
continuation thereof, the principal amount of all Loans shall bear interest (or,
with respect to LC Obligations, incur fees) at a rate per annum equal to 2.0%
plus the interest or other per annum rate otherwise applicable thereto (the
“Default Rate”).  Provided that in accordance with Section 8(1) of the Interest
Act (Canada), it is agreed amongst all of the parties to this Agreement that the
Default Rate as stipulated in this Section 2.1.2. shall not apply to any
security interest securing the Canadian Obligations of the Canadian Borrower
where the security interest constitutes a charge, mortgage, encumbrance,
hypothec or notice on or against any real Property situate in Canada.
 
2.1.3  Maximum Interest.
 
(a)  In no event whatsoever shall the aggregate of all amounts deemed interest
hereunder or under the Notes and charged or collected pursuant to the terms of
this Agreement or pursuant to the Notes exceed the highest rate permissible
under any law which a court of competent jurisdiction shall, in a final
determination, deem applicable hereto (the “Maximum Rate”).  If any provisions
of this Agreement or the Notes are in contravention of any such law, such
provisions shall be deemed amended to conform thereto.  If at any time, the
amount of interest paid hereunder is limited by the Maximum Rate, and the amount
at which interest accrues hereunder is subsequently below the Maximum Rate, the
rate at which interest accrues hereunder shall remain at the Maximum Rate, until
such time as the aggregate interest paid hereunder equals the amount of interest
that would have been paid had the Maximum Rate not applied.
 
(b)  Without limiting subsection 2.1.3(a), if any provision of this Agreement or
any of the other Loan Documents would obligate Canadian Borrower to make any
payment of interest under the Canadian Obligations or other amount in an amount
or calculated at a rate which would be prohibited by law or would result in a
receipt by the applicable recipient of interest under the Canadian Obligations
at a criminal rate (as such terms are construed under the Criminal Code
(Canada)) then, notwithstanding such provision, such amount or rates shall be
deemed to have been adjusted with retroactive effect to the maximum amount or
rate of interest, as the case may be, as would not be so prohibited by law or so
result in a receipt by the applicable recipient of interest under the Canadian
Obligations at a criminal rate, such adjustment to be effected, to the extent
necessary, as follows:  (1) firstly, by reducing the amount or rates of interest
required to be paid to the applicable recipient under this subsection 2.1.3(b);
and (2) thereafter, by reducing any fees, commissions, premiums and other
amounts required to be paid to the applicable recipient which would constitute
interest under the Canadian Obligations for purposes of Section 347 of the
Criminal Code (Canada).  
 
14

--------------------------------------------------------------------------------


 
Notwithstanding the foregoing, and after giving effect to all adjustments
contemplated thereby, if the applicable recipient shall have received an amount
in excess of the maximum permitted by that section of the Criminal Code
(Canada), then the applicable recipient shall be entitled, by notice in writing
to Canadian Agent at the Appropriate Notice Office, to obtain reimbursement from
the applicable recipient in an amount equal to such excess, and pending such
reimbursement, such amount shall be deemed to be an amount payable by the
applicable recipient to Canadian Borrower.  Any amount or rate of interest under
the Canadian Obligations referred to in this subsection 2.1.3 shall be
determined in accordance with generally accepted actuarial practices and
principles as an effective annual rate of interest over the term that any
Canadian Revolving Credit Loan to Canadian Borrower remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be prorated over that period of time and otherwise be
prorated over the period from the Closing Date to the date all Obligations have
been indefeasibly paid in full and all Canadian Lender’s Revolving Loan
Commitments have been terminated and, in the event of a dispute, a certificate
of a Fellow of the Canadian Institute of Actuaries appointed by Canadian Agent
shall be conclusive for the purposes of such determination.
 
(c)  For purposes of disclosure pursuant to the Interest Act (Canada), the
annual rates of interest or fees to which the rates of interest or fees provided
in this Agreement and the other Loan Documents for the Canadian Obligations (and
stated herein or therein, as applicable, to be computed on the basis of a
360-day year or any other period of time less than a calendar year) are
equivalent to the rates so determined multiplied by the actual number of days in
the applicable calendar year and divided by 360 or such other period of time,
respectively.
 
2.2  Computation of Interest and Fees.  Interest, Letter of Credit and LC
Guaranty fees and Unused Line Fees hereunder shall be calculated daily and shall
be computed on the actual number of days elapsed over a year of 360 days (except
for the U.K. Obligations denominated in Sterling, which shall be based on a
365-day year).  Unless otherwise set forth herein, all fees and interest shall
be paid in the same currency as the Revolving Credit Loan is made or Letter of
Credit or LC Guaranty is issued for which such fee or interest is associated.
 
2.3  Fee Letter.  U.S. Borrower shall pay to Agent certain fees and other
amounts in accordance with the terms of the fee letter between Borrower and
Agent (the “Fee Letter”).
 
2.4  Letter of Credit and LC Guaranty Fees.  Each applicable Borrower shall pay
to Agent, Canadian Agent or U.K. Agent, as applicable, for standby and
documentary Letters of Credit and LC Guaranties of standby and documentary
letters of credit issued without duplication, for the ratable benefit of the
applicable Lenders, a per annum fee equal to the Applicable Margin then in
effect of the aggregate available amount of such U.S. Letters of Credit and U.S.
LC Guaranties, Canadian Letters of Credit and Canadian LC Guaranties and U.K.
Letters of Credit and U.K. LC Guaranties, issued for the account of that
Borrower and outstanding from time to time during the term of this Agreement,
 
15

--------------------------------------------------------------------------------


 
plus a fronting fee (for the account of Bank, Agent, Canadian Agent or U.K.
Agent, as applicable) equal to 0.125% per annum of the aggregate available
amount of such U.S. Letters of Credit, U.S. LC Guaranties, U.K. Letters of
Credit, U.K. LC Guaranties, Canadian Letters of Credit and Canadian LC
Guaranties, plus all normal and customary charges of the Agent, Bank, Canadian
Agent or U.K. Agent, as applicable, associated with the issuance and
administration thereof, which fees and charges shall be deemed fully earned upon
issuance of each such Letter of Credit or LC Guaranty or as advised by Agent,
Bank or U.K. Agent, as applicable, and shall be due and payable on the first
Business Day of each month in arrears or as advised by Agent or U.K. Agent, as
applicable, and shall not be subject to rebate or proration upon the termination
of this Agreement for any reason.
 
2.5  Unused Line Fee.  U.S. Borrower shall pay to Agent, for the benefit of each
Lender (except the U.K. Lender and the Canadian Lender) in accordance with its
Revolving Loan Percentage, a fee (the “Unused Line Fee”) equal to the three
eighths of one percent (0.375%) per annum multiplied by the average daily amount
by which the aggregate Revolving Loan Commitments exceed the sum of (i) the
Dollar Equivalent of the outstanding principal balance of the sum of the U.S.
Revolving Credit Loans, U.K. Revolving Credit Loans and Canadian Revolving
Credit Loans, plus (ii) the LC Amount; provided that for purposes of allocating
the Unused Line Fee among Lenders, outstanding Swingline Loans shall not be
included as part of the outstanding balance of the U.S. Revolving Credit Loans
for the purposes of calculating such fees owed to U.S. Lenders other than
Agent.  The Unused Line Fee shall be paid in Dollars.  The Unused Line Fee shall
be payable monthly in arrears on the first day of each month hereafter.
 
2.6  Fronting Fees and Participation Fees.  When and as interest is collected on
Canadian Revolving Credit Loans and U.K. Revolving Credit Loans and until the
Canadian Revolving Credit Loans and U.K. Revolving Credit Loans are refunded in
accordance with Sections 3.13 and 3.14, Canadian Agent and U.K. Agent,
respectively, shall pay to Canadian Lender and U.K. Lender, respectively, a fee
(with respect to Canadian Lender, the “Canadian Fronting Fee,” with respect to
the U.K. Lender, the “U.K. Fronting Fee” and collectively, the “Fronting Fee”)
equal to 1/8th of one percent (0.125%) per annum of the outstanding principal
balances of the Canadian Revolving Credit Loans and U.K. Revolving Credit Loans,
respectively, at such time, and Canadian Agent and U.K. Agent shall pay to each
Canadian Participant and U.K. Participant, respectively, a participation fee (a
“Participation Fee”) equal to the product of such Canadian Participant’s or U.K.
Participant’s, as applicable, corresponding Lender’s Revolving Loan Percentage
and that portion of interest collected equal to the sum of Applicable Margins
then in effect with respect to each of the Canadian Revolving Credit Loans and
the U.K. Revolving Credit Loans, respectively, for the relevant interest payment
period plus any Default Rate then in effect, less the product of such Canadian
Participant’s or U.K. Participant’s Revolving Loan Percentage and the Fronting
Fee.  If any Borrower pays less than all of the interest then due and owing by
it for any period, that portion of the interest equating to the Participation
Fee shall be deemed to be the last portion of interest paid or to be paid.
 
16

--------------------------------------------------------------------------------


 
2.7  Examination Fees.  Borrowers shall pay to Agent, Canadian Agent and/or U.K.
Agent, as applicable, examination fees in accordance with Agent’s current
schedule of fees in effect from time to time generally applicable to
examinations and verifications of books and records of borrowers of such party,
in connection with examinations and verifications of the books and records and
Properties of Borrowers and their Subsidiaries and such other matters as Agents
shall deem appropriate in their reasonable credit judgment, plus all reasonable
out-of-pocket expenses incurred by any Agent in connection with such
examinations and verifications, whether such examinations and verifications are
conducted by employees of an Agent or by third parties hired by such Agent;
provided that Canadian Borrower shall not be responsible for such fees and
expenses incurred with respect to U.S. Borrower or U.K. Borrower and U.K.
Borrower shall not be responsible for such fees and expenses incurred with
respect to Canadian Borrower; and provided, further, that Borrowers shall not be
required to pay or reimburse Agents for examination and verification fees and
related expenses for more than two such examinations and verifications per annum
unless an Event of Default exists and is continuing.  Such examination and
verification fees and out-of-pocket expenses shall be payable on the first day
of the month following the date of issuance by Agent of a request for payment
thereof to Borrowers.  Agents may, in their discretion, provide for the payment
of such amounts by making appropriate Revolving Credit Loans to the applicable
Borrower and charging such Borrower’s Loan Account therefor.
 
2.8  Reimbursement of Expenses.  If, at any time or times regardless of whether
or not an Event of Default then exists:  (i) Agents incur legal or accounting
expenses or any other out-of-pocket expenses or costs in connection with (1) the
negotiation and preparation of this Agreement or any of the other Loan
Documents, any amendment of or modification of this Agreement or any of the
other Loan Documents, or (2) the administration of this Agreement or any of the
other Loan Documents and the transactions contemplated hereby and thereby; or
(ii) Agents or any Lender incurs reasonable legal or accounting expenses or any
other out-of-pocket expenses or costs in connection with (1) any litigation,
contest, dispute, suit, proceeding or action (whether instituted by Agents, any
Lender, any Borrower or any other Person) relating to the Collateral, this
Agreement or any of the other Loan Documents or any Borrower’s affairs, (2) any
attempt to enforce any rights of Agents or any Lender against Borrowers or any
other Person which may be obligated to Agents or any Lender by virtue of this
Agreement or any of the other Loan Documents, including, without limitation, the
Account Debtors, or (3) any attempt by Agent to inspect, verify, protect,
preserve, restore, collect, sell, liquidate or otherwise dispose of or realize
upon the Collateral; then all such legal and accounting expenses and other
out-of-pocket expenses and costs of Agents or any Lender, as applicable, shall
be charged to the applicable Borrower; provided, that such Borrower shall not be
responsible for such out-of-pocket expenses and costs to the extent incurred
because of the gross negligence or willful misconduct of Agents or any Lender;
and provided, further, that Canadian Borrower shall not be responsible for such
out-of-pocket costs and expenses, incurred with respect to U.S. Borrower or U.K.
Borrower and the U.K. Borrower shall not be responsible for such out-of-pocket
costs and expenses incurred with respect to Canadian Borrower.  All amounts
chargeable to Borrowers under this Section 2.8 shall be Obligations secured by
all of the Collateral (provided that amounts chargeable to U.S. Borrower or U.K.
Borrower shall not be secured by Canadian Collateral and that amounts chargeable
to Canadian Borrower shall not be secured by the U.K. Collateral), shall be
payable on demand to Agents or such Lender, as the case may be, and shall bear
interest from the date such demand is made until paid in full at the rate
applicable to Base Rate Revolving Portions (or, in the case of Canadian Agent or
Canadian Lender, Canadian Prime Rate Loans) from time to time.  The applicable
Borrower shall also reimburse Agents for expenses incurred by Agents in their
administration of the Collateral to the extent and in the manner provided in
Sections 2.9 and 2.10 hereof.
 
17

--------------------------------------------------------------------------------


 
2.9  Bank Charges.  Each Borrower shall pay to Agents, on demand, any and all
fees, costs or expenses which Agents or any Lender pays to a bank or other
similar institution arising out of or in connection with (i) the forwarding to
such Borrower or any other Person on behalf of such Borrower, by Agents or any
Lender, of proceeds of Loans made to such Borrower pursuant to this Agreement,
(ii) the depositing for collection by Agents or any Lender of any check or item
of payment received or delivered to Agents or any Lender on account of the
Obligations of such Borrower and (iii) the costs and expenses incurred in
opening and maintaining blocked accounts; provided, that Canadian Borrower shall
not be responsible for such fees and expenses incurred with respect to U.S.
Borrower or U.K. Borrower and U.K. Borrower shall not be responsible for such
fees and expenses incurred with respect to Canadian Borrower.
 
2.10  Collateral Protection Expenses.  All out-of-pocket expenses incurred in
protecting, storing, warehousing, insuring, handling, maintaining and shipping
the Collateral, and any and all excise, property, sales, and use taxes imposed
by any United States, Canadian or United Kingdom state, provincial, federal, or
local authority on any of the Collateral or in respect of the sale thereof shall
be borne and paid by Borrowers; provided, that Canadian Borrower shall not be
liable for any such expenses incurred with respect to U.S. Borrower or U.K.
Borrower and U.K. Borrower shall not be liable for any such expenses incurred
with respect to Canadian Borrower.  If Borrowers fail to promptly pay any
portion thereof when due, Agents may, at their option, but shall not be required
to, pay the same and charge the applicable Borrower therefor.  Additionally,
from time to time Agent, Canadian Agent and/or U.K. Agent may, at U.S.
Borrower’s, U.K. Borrower’s or Canadian Borrower’s expense, as applicable,
obtain appraisals from appraisers (who may be personnel of an Agent), stating
the then current fair market value of all or any portion of the real or personal
Property of any Borrower, any of its Subsidiaries or any other Loan Party,
including, without limitation, any Inventory of any Borrower, any of its
Subsidiaries or any other Loan Party; provided that unless an Event of Default
exists and is continuing, Borrowers shall not be required to reimburse Agents
for the costs of more than one appraisal of Equipment, real Property and/or
Inventory per annum.
 
2.11  Payment of Charges.  All amounts chargeable to Borrowers under this
Agreement shall be Obligations secured by all of the Collateral (provided that
amounts chargeable to U.S. Borrower shall not be payable by Canadian Borrower
and shall not be secured by Canadian Collateral and that amounts chargeable to
U.K. Borrower shall not be secured by Canadian Collateral).  All such
Obligations shall be, unless specifically otherwise provided, payable on demand
and shall bear interest from the date demand was made or such amount is due, as
applicable, until paid in full at the rate applicable to Base Rate Revolving
Portions (or, in the case of Canadian Obligations, Canadian Prime Rate Loans)
from time to time.
 
2.12  No Deductions.  Except as otherwise provided in Sections 2.12(b), (c) or
(d) and in subsection 10.9.4 and as otherwise provided by law, any and all
payments or reimbursements made hereunder or under the other Loan Documents in
respect of Canadian Obligations, U.K. Obligations or U.S. Obligations shall be
made in Dollars, Euros, Canadian Dollars or Sterling, as applicable, free and
clear of and without deduction for any and all taxes, levies, imposts,
deductions, charges or withholdings, and all liabilities with respect thereto,
imposed by
 
18

--------------------------------------------------------------------------------


 
(i) the United States of America or any political subdivision thereof or
therein, in the case of U.S. Obligations, (ii) Canada or any political
subdivision thereof or therein, in the case of the Canadian Obligations, or
(iii) the United Kingdom or any political subdivision thereof or therein, in the
case of the U.K. Obligations, excluding, however, the following:  (i) franchise
or capital taxes, gross receipt taxes and taxes imposed on the net income of
Agents, or any Lender, Participant or Canadian Participant or U.K. Participant
by the jurisdiction under the laws of which Agents or any Lender, Participant or
Canadian Participant or U.K. Participant is organized or doing business or any
political subdivision thereof, (ii) franchise or capital taxes, gross receipt
taxes and taxes imposed on its net income by the jurisdiction of Agents’ or such
Lender’s or Participant’s or Canadian Participant’s or U.K. Participant’s
applicable lending office or any political subdivision thereof and (iii) any and
all taxes, levies, imposts, deductions, charges or withholdings, and all
liabilities with respect thereto, imposed by a jurisdiction as a result of the
Agent, any Lender, any Participant, any Canadian Participant, or any United
Kingdom Participant being organized under the laws of such jurisdiction, being
engaged in a trade or business in such jurisdiction, or having a permanent
establishment in such jurisdiction (all such non-excluded taxes, levies,
imposts, deductions, charges or withholdings and all liabilities with respect
thereto, herein “Tax Liabilities”).  If any Borrower, any Guarantor, any Lender
or any Agent shall be required by law or the administration thereof to deduct
any such Tax Liabilities from or in respect of any sum payable hereunder to any
Agent or any Lender or Participant or Canadian Participant or U.K. Participant,
then the sum payable by the relevant Borrower hereunder or under the relevant
other Loan Document shall be increased as may be necessary so that, after all
required deductions on account of Tax Liabilities are made, the applicable
Agent, any such Lender, Participant, Canadian Participant and U.K. Participant,
as applicable, receives an amount equal to the sum it would have received had no
such deductions been made.  Whenever any Tax Liabilities are deducted by any
Borrower, as soon as practicable thereafter, the Borrower Representative shall
send to Agent (or in the case of Canadian Borrower, Canadian Agent, or in the
case of U.K. Borrower, U.K. Agent) for its own account or for the account of the
applicable Lender or Canadian Participant or U.K. Participant a certified copy
of any original official receipt received by any such Borrower showing payment
thereof or other evidence of such payment reasonably satisfactory to the Agent
(or Canadian Agent or U.K. Agent, as the case may be). If any Borrower fails to
pay any Tax Liabilities when due to the appropriate taxing authority or fails to
remit to Agent (or in the case of Canadian Borrower, Canadian Agent, or in the
case of U.K. Borrower, U.K. Agent) the required receipts or other required
documentary evidence, each Borrower shall indemnify Agents and the Lenders and
Canadian Participants and U.K. Participants for any incremental taxes, interest
or penalties that may become payable by Agents and the Lenders and Canadian
Participants and U.K. Participants as a result of any such failure.  Without
limiting the foregoing, (x) U.K. Borrower shall also indemnify and hold harmless
(without duplication) U.K. Agent, U.K. Lender and U.K. Participants against any
and all Tax Liabilities imposed by the United Kingdom as a result of
arrangements relating to the refunding pursuant to Section 3.14 of this
Agreement of U.K. Revolving Credit Loans and (y) Canadian Borrower shall also
indemnify and hold harmless (without duplication) Canadian Agent, Canadian
Lender and Canadian Participants against any and all Tax Liabilities imposed by
Canada as a result of arrangements relating to the refunding pursuant to
Section 3.13 of this Agreement of Canadian Revolving Credit Loans.  The
covenants in this Section 2.12 shall survive the termination of this Agreement
and payment of the Obligations.
 
19

--------------------------------------------------------------------------------


 
(a)  If Agents or a Lender or Canadian Participant or U.K. Participant during
the Term of this Agreement shall become aware that it is entitled to claim a
refund, credit or reduction of tax from the jurisdiction to which the tax was
paid or the jurisdiction in which such Agent or Lender, as the case may be, is
subject to tax, which refund, credit or reduction in the bonafide discretion of
Agents or such Lender or Canadian Participant or U.K. Participant, is allocable
to the payment of any Tax Liabilities which Borrowers have paid, or indemnified
Agents or such Lender or Canadian Participant or U.K. Participant pursuant to
this Section 2.12, Agents or such Lender or Canadian Participant or U.K.
Participant shall promptly notify Borrowers in writing of the availability of
such refund, credit or reduction claim and shall, within 30 days of receipt of a
written request by Borrowers, make a claim to such jurisdiction for such refund,
credit or reduction at Borrowers’ sole expense.  If Agents or a Lender or
Canadian Participant or U.K. Participant receives a refund, credit or reduction
of any such Tax Liabilities, it shall within 30 days from the date of such
receipt pay over such amount of such refund, credit or reduction to Borrowers
plus any interest that is properly attributable to such refund, credit or
reduction as will leave Agents or such Lender or Canadian Participant or U.K.
Participant (after that payment) in the same after-tax position as it would have
been in if the Tax Liabilities had not been paid by, or indemnification had not
been made by, Borrowers.
 
(b)  To the extent that any portion of the Participation Fee is payable to a
Canadian Participant that is non-resident of Canada for purposes of the tax
imposed pursuant to Part XIII of the ITA or any successor provision thereto (a
“Nonresident Canadian Participant”), Canadian Agent shall deduct and remit such
tax to the Receiver General for Canada within the time payable by law, and shall
increase (to the extent reimbursed by Canadian Borrower) such portion of the
Participation Fee as may be necessary so that after all required deductions of
such tax are made, the Nonresident Canadian Participant receives an amount equal
to the sum it would have received had no such deductions been made.  The
Canadian Borrower shall forthwith on demand remit to Canadian Agent the full
amount of the aforesaid increase; provided, however, that no Borrower will make
such payment with respect to any taxes that are not Tax Liabilities and no such
payment shall be required except as contemplated by Section 2.12(d).  Each of
Canadian Agent and Canadian Lender represents and warrants to Canadian Borrower
and to Canadian Agent that it is not a non-resident of Canada within the meaning
of the ITA.  Provided that no Default or Event of Default has occurred and is
continuing, Canadian Lender covenants and agrees with Canadian Borrower that (i)
it is the only Person that will extend credit to Canadian Borrower hereunder and
(ii) it will not assign, sell or grant participations in its extensions of
credit under this Agreement to any Person who is a non-resident of Canada within
the meaning of the ITA.  Notwithstanding any other provision of this Agreement,
Canadian Borrower shall not be required to make any payment or indemnify any
Person in respect of any Tax Liabilities of any Person incurred as a result of
such Person being a non-resident of Canada unless an Event of Default has
occurred and is continuing in which case Canadian Borrower shall only be
required to make payments in respect of Tax Liabilities accruing after the date
on which the Obligations are declared immediately due and payable pursuant to
Section 9.2 of the Agreement.  In the event that any of Canadian Agent, Canadian
Lender or any Canadian Participant is or becomes a non-resident of Canada within
the meaning of the ITA, such party shall immediately notify Canadian Borrower
and notwithstanding anything to the contrary herein, Canadian Borrower shall
have the option to prepay that portion of the Canadian Obligations attributable
to such party without the payment of any prepayment penalty, fee or other
amounts.
 
20

--------------------------------------------------------------------------------


 
(c)  Limitations on U.K. Tax gross up.
 
(i)  Definitions.
 
In this Section 2.12(c):
 
“Qualifying U.K. Lender” means a U.K. Lender which is beneficially entitled to
interest payable to that U.K. Lender in respect of an advance that it made under
a Loan Document and which is:
 
(1)  a bank (as defined for the purpose of section 349 of the United Kingdom
Income and Corporation Taxes Act 1988) making an advance under a Loan Document
and which U.K. Lender is within the charge to United Kingdom corporation tax as
respects any payments of interest made in respect of that advance; or
 
(2)  a Treaty Lender.
 
“Treaty Lender” means a U.K. Lender (including any assignee from such a U.K.
Lender) which:
 
(1)  is treated for the purposes of an applicable double taxation agreement or
convention as resident in a jurisdiction having a double taxation agreement or
convention with the United Kingdom which makes provision for full exemption from
tax imposed by the United Kingdom on interest; and
 
(2)  does not carry on a business in the United Kingdom through a permanent
establishment with which that U.K. Lender’s participation in a U.K. Loan
Document is effectively connected.
 
(ii)  Tax gross up exclusion.
 
a.  U.K. Borrower is not required to pay any additional amount to a U.K. Lender
or U.K. Participant under this clause 2.12 on account of any Tax Liability
imposed by the United Kingdom if, on the date on which the payment is made:
 
21

--------------------------------------------------------------------------------


 
i.  the payment could have been made to the relevant U.K. Lender or U.K.
Participant without a deduction or withholding for or on account of any Tax
Liability imposed by the United Kingdom if the U.K. Lender or U.K. Participant
was a Qualifying U.K. Lender, but on that date that U.K. Lender or U.K.
Participant is not or has ceased to be a Qualifying U.K. Lender other than as a
result of any change after the date it became a U.K. Lender or U.K. Participant
under this Agreement in (or in the interpretation, administration, or
application of) any law or treaty, or any published practice or concession of
any relevant taxing authority; or
 
ii.  the relevant U.K. Lender or U.K. Participant is a Treaty Lender and U.K.
Borrower can demonstrate the payment could have been made to the U.K. Lender or
U.K. Participant without the deduction or withholding for or on account of any
Tax Liability had that U.K. Lender or U.K. Participant complied with its
obligations under paragraph b. below.
 
b.  A Treaty Lender and U.K. Borrower shall cooperate in completing any
procedural formalities on a timely basis necessary for U.K. Borrower to obtain
authorization to make payments to that Treaty Lender without withholding or
deduction for or on account of any Tax Liability imposed by the United Kingdom.
 
(iii)  Tax Credit.
 
If U.K. Borrower makes an additional payment under this Section 2.12 and the
relevant U.K. Lender or U.K. Participant determines (in its absolute discretion
but acting in good faith) that:
 
(1)  a credit against, relief or remission for, or repayment of any tax is
attributable either to an increased payment of which that additional payment
forms part, or to that additional payment; and
 
(2)  that U.K. Lender has obtained, utilized and retained that credit, relief,
remission or repayment,
 
the U.K. Lender or U.K. Participant shall pay an amount to U.K. Borrower which
that U.K. Lender or U.K. Participant determines (in its absolute discretion but
acting in good faith) will leave it (after that payment) in the same after-Tax
position as it would have been in had the additional payment not been required
under this Section 2.12.
 
(iv)  U.K. Lender and U.K. Participant Cooperation.  Each U.K. Lender and U.K.
Participant and U.K. Borrower shall cooperate (and U.K. Agent shall cooperate
with the relevant parties) in completing any procedural formalities on a timely
basis necessary for U.K. Borrower to obtain authorization to make payments to
that U.K. Lender or U.K. Participant without withholding or deduction for or on
account of any Tax Liability or at any applicable reduced rate of withholding or
deduction under the terms of any applicable double taxation agreement or
convention.
 
22

--------------------------------------------------------------------------------


 
(v)  U.K. Lenders’ Warranty.  Provided that no Default or Event of Default has
occurred and is continuing, each U.K. Lender covenants and agrees with U.K.
Borrower that it will not assign, sell or grant participations in its extensions
of credit under this Agreement to any Person who is not a Qualifying U.K.
Lender.  U.K. Borrower shall not be required to pay any Tax Liabilities of any
Person incurred as a result of such Person not being a Qualifying U.K. Lender on
contravention of the previous sentence.  U.K. Lender further warrants that it is
a Qualifying U.K. Lender at the date of this Agreement (or, if later, when it
becomes a party to this Agreement) and that it will remain, until it notifies
U.K. Lender to the contrary, a Qualifying U.K. Lender.  U.K. Lender undertakes
to notify U.K. Borrower as soon as reasonably practical after it becomes aware
that it is not or will cease to be a Qualify U.K. Lender.
 
(d)  The foregoing notwithstanding, Borrowers shall only be required to pay
additional amounts for Tax Liabilities resulting from any Canadian Participant
being a non-resident of Canada within the meaning of the ITA or any U.K.
Participant not being a Qualifying U.K. Lender or a Treaty Lender for interest
accruing after the date on which the Obligations are declared immediately due
and payable pursuant to Section 9.2 of the Agreement.
 
2.13  Allocation of Fees and Expenses.  Unless expressly allocated to a specific
Borrower, all fees and expenses paid pursuant to this Agreement shall be
allocated to the Borrower which pays such fees and expenses.
 
SECTION 3.                                LOAN ADMINISTRATION
 
3.1  Manner of Borrowing Revolving Credit Loans/LIBOR Option.  Borrowings under
the credit facility established pursuant to Section 1 hereof shall be as
follows:
 
3.1.1  Loan Requests.  A request for a Revolving Credit Loan shall be made, or
shall be deemed to be made, in the following manner:  (a) Borrower
Representative, on behalf of the applicable Borrower, or, in the case of any
request to the Canadian Agent or the U.K. Agent, the Canadian Borrower or the
U.K. Borrower, as applicable, may give Agent, or Canadian Agent or U.K. Agent,
as applicable, with a copy to Agent at the Appropriate Notice Office notice in a
form reasonably acceptable to Agent of such Borrower’s intention to borrow, in
which notice Borrower Representative or Canadian Borrower or U.K. Borrower (if
applicable and as the case may be) shall specify the amount of the proposed
borrowing of a Revolving Credit Loan, the currency in which the borrowing is
requested (which shall be Dollars in the case of a U.S. Revolving Credit Loan to
U.S. Borrower, Canadian Dollars in the case of a Canadian Revolving Credit Loan
to Canadian Borrower and Sterling or Euros in the case of a U.K. Revolving
Credit Loan to U.K. Borrower) and the proposed borrowing date, which shall be a
Business Day, no later than 11:00 a.m. (prevailing time in the location of the
Appropriate Notice Office) on the proposed borrowing date (or in accordance with
subsection 3.1.7, 3.1.8 or 3.1.9, as applicable, in the case of a request for a
LIBOR Revolving Portion or Canadian BA Rate Loan), provided, however, that no
request for a LIBOR Loan or Canadian BA Rate Loan may be made at a time when
there exists a Default or an Event of Default; and (b) the becoming due of any
amount required to be paid under this Agreement, or the Notes, whether as
interest or for any other Obligation, shall be deemed irrevocably to be a
request for a Revolving Credit Loan by the applicable Borrower on the due date
in the amount required to pay such interest or other Obligation.  With respect
to borrowings under the overdraft forming part of the U.K. Revolving Credit
Loans, the prior notice requirements and minimum borrowing amounts may be waived
by U.K. Agent.
 
23

--------------------------------------------------------------------------------


 
3.1.2  Disbursement.  Each Borrower hereby irrevocably authorizes Agent,
Canadian Agent or U.K. Agent, as applicable, to disburse the proceeds of each
Loan requested, or deemed to be requested, pursuant to subsection 3.1.1 as
follows:  (i) the proceeds of each Revolving Credit Loan requested under
subsection 3.1.1(a) shall be disbursed by Agent in Dollars, as requested by
Borrower Representative (in the case of U.S. Borrower), by Canadian Agent in
Canadian Dollars, as requested by Borrower Representative or Canadian Borrower
(in the case of Canadian Borrower) and by U.K. Agent in Sterling or Euros, as
requested by Borrower Representative or U.K. Borrower (in the case of U.K.
Borrower), as applicable, in immediately available funds, in the case of the
initial borrowing, in accordance with the terms of the written disbursement
letter from Borrower Representative, and in the case of each subsequent
borrowing, by wire transfer to such bank account as may be agreed upon by
Borrower Representative, Canadian Borrower or U.K. Borrower (as the case may be)
and Agent, Canadian Agent or U.K. Agent, as applicable, from time to time or
elsewhere if pursuant to a written direction from Borrower Representative,
Canadian Borrower or U.K. Borrower, as the case may be; and (ii) the proceeds of
each Revolving Credit Loan deemed requested under subsection 3.1.1(b) shall be
disbursed by Agent, Canadian Agent or U.K. Agent, as applicable, by way of
direct payment of the relevant interest or other Obligation.  If at any time any
Loan is funded in excess of the amount requested or deemed requested by Borrower
Representative, Canadian Borrower or U.K. Borrower (as the case may be), such
Borrower agrees to repay the excess to Agent, Canadian Agent or U.K. Agent, as
applicable, immediately upon the earlier to occur of (a) such Borrower’s
discovery of the error and (b) notice thereof to Borrower Representative,
Canadian Borrower or U.K. Borrower, as the case may be, from Agent, Canadian
Agent or U.K. Agent, as applicable, or any Lender.
 
3.1.3  Payment by Lenders.  Agent, Canadian Agent or U.K. Agent, as applicable,
shall give to each applicable Lender prompt written notice by facsimile, telex
or cable of the receipt from Borrower Representative, Canadian Borrower or U.K.
Borrower of any request for a Revolving Credit Loan.  Each such notice shall
specify the requested date and amount of such Revolving Credit Loan, whether
such Revolving Credit Loan shall be subject to the LIBOR Option or shall be a
Canadian BA Rate Loan, the currency of such Revolving Credit Loan, and the
amount of each such Lender’s advance thereunder (in accordance with its
applicable Revolving Loan Percentage).  Each such Lender shall, not later than
12:00 noon (prevailing time in the location of the Appropriate Notice Office) on
such requested date, wire to a bank designated by Agent, Canadian Agent or U.K.
Agent, as applicable, the amount of that Lender’s Revolving Loan Percentage of
the requested Revolving Credit Loan.  The failure of any Lender to make the
Revolving Credit Loans to be made by it shall not release any other Lender of
its obligations hereunder to make its Revolving Credit Loan.  Neither Agent,
Canadian Agent or U.K. Agent nor any Lender shall be responsible for the failure
of any other Lender to make the Revolving Credit Loan to be made by such other
Lender.  
 
24

--------------------------------------------------------------------------------


 
The foregoing notwithstanding, Agent, and following a refunding of the Canadian
Revolving Credit Loan and U.K. Revolving Credit Loan in accordance with
Sections 3.13 and 3.14, Canadian Agent or U.K. Agent, as applicable, in its sole
discretion, may from its own funds make a Revolving Credit Loan on behalf of the
applicable Lenders.  In such event, the Lender on behalf of whom Agent, Canadian
Agent or U.K. Agent made the Revolving Credit Loan shall reimburse Agent,
Canadian Agent or U.K. Agent, as applicable, for the amount of such Revolving
Credit Loan made on its behalf, weekly (or more frequently, as determined by
Agents, in their sole discretion).  On each such settlement date, Agent,
Canadian Agent or U.K. Agent, as applicable, will pay to each Lender the net
amount owing to such Lender in connection with such settlement, including
without limitation amounts relating to Loans, fees, interest and other amounts
payable hereunder.  The entire amount of interest attributable to such Revolving
Credit Loan for the period from the date on which such Revolving Credit Loan was
made on such Lender’s behalf until so reimbursed by such Lender, shall be paid
to Agent, Canadian Agent or U.K. Agent, as applicable, for its own account.
 
3.1.4  Authorization.  U.S. Borrower hereby irrevocably authorizes Agent, in
Agent’s sole discretion, to advance to U.S. Borrower, and to charge to U.S.
Borrower’s Loan Account hereunder as a U.S. Revolving Credit Loan in Dollars
(which shall be a Base Rate Revolving Portion), a sum sufficient to pay all
interest accrued on the U.S. Obligations when due and to pay all fees, costs and
expenses and other U.S. Obligations at any time owed by such Borrower to Agent
or Lenders hereunder.  U.K. Borrower hereby irrevocably authorizes U.K. Agent,
in U.K. Agent’s discretion, to advance to U.K. Borrower, and to charge to such
U.K. Borrower’s Loan Account hereunder as a U.K. Revolving Credit Loan in
Sterling or Euros, if chosen by U.K. Agent in its discretion, (which shall be a
Base Rate Revolving Portion), a sum sufficient to pay all interest accrued on
the U.K. Obligations when due and to pay all fees, costs and expenses and other
U.K. Obligations at any time owed by U.K. Borrower to U.K. Agent or Lenders
hereunder. Canadian Borrower hereby irrevocably authorizes Canadian Agent, in
Canadian Agent’s sole discretion, to advance to Canadian Borrower, and to charge
to Canadian Borrower’s Loan Account hereunder as a Canadian Revolving Credit
Loan in Canadian Dollars (which shall be a Base Rate Loan), a sum sufficient to
pay all interest accrued on the Canadian Obligations when due and to pay all
fees, costs and expenses and other Canadian Obligations at any time owed by
Canadian Borrower to Canadian Agent or Canadian Lender hereunder.  Agents shall
notify Borrower Representative of all such advances and charges to a Borrower’s
Loan Account on a monthly basis as provided in Section 3.7 of the Agreement.
 
3.1.5  Letter of Credit and LC Guaranty Requests.  A request for a Letter of
Credit or LC Guaranty shall be made in the following manner:  Borrower
Representative or, in the case of notice to U.K. Agent, U.K. Borrower, may give
Bank, Agent or U.K. Agent, as applicable, a written notice of its request for
the issuance of a Letter of Credit or LC Guaranty, not later than 11:00 a.m.
(prevailing time in the location of the Appropriate Notice Office), three
Business Days before the proposed issuance date thereof, in which notice
Borrower Representative or U.K. Borrower shall specify whether the Letter of
Credit or LC Guaranty is to be issued on behalf of a U.S. Loan Party, a Canadian
Loan Party or a U.K. Loan Party, the issuance date and format and wording for
the Letter of Credit or LC Guaranty being requested (which shall be satisfactory
to Agent and Bank or U.K. Agent, as applicable, and the Person being asked to
issue such Letter of Credit or LC Guaranty); and shall include the Letter of
Credit application of the proposed issuer of the Letter of Credit, duly
completed, provided that no such request may be made at a time when there exists
a Default or Event of Default.  Such request shall be accompanied by an executed
application and reimbursement agreement in form and substance satisfactory to
Agents and the Person being asked to issue the Letter of Credit or LC Guaranty
(which shall be Bank or an Affiliate thereof or such other Person as approved by
Agent in its sole discretion), as well as any required resolutions.
 
25

--------------------------------------------------------------------------------


 
3.1.6  Method of Making Requests. As an accommodation to Borrowers, unless a
Default or an Event of Default is then in existence, (i) solely in the case of
U.S. Revolving Credit Loans to U.S. Borrower, Agent shall permit telephonic or
electronic requests for U.S. Revolving Credit Loans to Agent, (ii) solely in the
case of U.S. Letters of Credit and U.S. LC Guaranties, Agent and Bank may, in
their discretion, permit electronic transmittal of requests for U.S. Letters of
Credit and U.S. LC Guaranties to them, and (iii) Agent may, in Agent’s
discretion, permit electronic transmittal of instructions, authorizations,
agreements or reports to Agent.  All other instructions, authorizations,
agreements or reports must be in written hard copy form (including by
facsimile).  Unless Borrower Representative specifically directs Agent or Bank
in writing not to accept or act upon telephonic or electronic communications
from Borrower Representative, neither Agent nor Bank shall have any liability to
the applicable Borrower for any loss or damage suffered by such Borrower as a
result of Agent’s or Bank’s honoring of any requests, execution of any
instructions, authorizations or agreements or reliance on any reports
communicated to it telephonically or electronically and purporting to have been
sent to Agent or Bank by Borrower, and neither Agent nor Bank shall have any
duty to verify the origin of any such communication or the authority of the
Person sending it.  Each telephonic request for a Revolving Credit Loan, Letter
of Credit or LC Guaranty accepted by Agent and Bank, if applicable, hereunder
shall be promptly followed by a written confirmation of such request from
Borrower Representative to Agent and Bank, if applicable.
 
3.1.7  LIBOR Portions and Canadian BA Rate Loans.
 
(a)  Provided that as of both the date of the LIBOR Request and the first day of
the Interest Period, no Default or Event of Default exists, in the event any
Borrower desires to obtain a LIBOR Portion, Borrower Representative or U.K.
Borrower, as applicable, shall give Agent or U.K. Agent, as applicable, a LIBOR
Request no later than 11:00 a.m. (prevailing time in the location of the
Appropriate Notice Office) on the third Business Day prior to the requested
borrowing date.  Each LIBOR Request shall be irrevocable and binding on the
applicable Borrower.  In no event shall Borrowers, in the aggregate, be
permitted to have outstanding at any one time LIBOR Portions with more than
seven (7) different Interest Periods with respect to U.S. Revolving Credit
Loans, U.K. Revolving Credit Loans and Canadian BA Rate Loans.  The LIBOR Rate
shall be available only (i) in the case of U.K. Borrower, for borrowings in
Sterling and Euros and (ii) in the case of U.S. Borrower, for borrowings in
Dollars.
 
(b)  Provided that as of both the date of the Canadian BA Request and the first
day of the relevant Interest Period, no Default or Event of Default exists, in
the event Canadian Borrower desires to obtain a Canadian BA Rate Loan, Borrower
Representative or Canadian Borrower shall give Canadian Agent a Canadian BA
Request no later than 11:00 a.m. (prevailing time in the location of the
Appropriate Notice Office) on the third Business Day prior to the requested
borrowing date.  Each Canadian BA Request shall be irrevocable and binding on
Canadian Borrower.  The Canadian BA Rate shall be available only for borrowings
in Canadian Dollars.
 
26

--------------------------------------------------------------------------------


 
3.1.8  Conversion of Base Rate Portions and Canadian Prime Rate Loan Conversion.
 
(a)  Provided that as of both the date of the LIBOR Request and the first day of
the relevant Interest Period, no Default or Event of Default exists, Borrower
Representative or U.K. Borrower may, on any Business Day and on behalf of the
applicable Borrower, convert any Base Rate Portion (except with respect to
Revolving Credit Loans to Canadian Borrower) into a LIBOR Portion.  If the
applicable Borrower desires to convert a Base Rate Portion, Borrower
Representative shall give Agent a LIBOR Request no later than 11:00 a.m.
(prevailing time in the location of the Appropriate Notice Office) on the third
Business Day prior to the requested conversion date.
 
(b)  Provided that, as of both the date of the Canadian BA Request and the first
day of the relevant Interest Period, no Default or Event of Default exists,
Borrower Representative may, on any Business Day and on behalf of Canadian
Borrower, convert any Canadian Prime Rate Loan (that constitutes a Base Rate
Loan under clause (ii)(b) of the definition of Base Rate) into a Canadian BA
Rate Loan.  If Canadian Borrower desires to convert a Canadian Prime Rate Loan,
Borrower Representative shall give Canadian Agent a Canadian BA Request no later
than 11:00 a.m. (prevailing time in the location of the Appropriate Notice
Office) on the third Business Day prior to the requested conversion date.
 
3.1.9  Continuation of LIBOR Portions and Canadian BA Rate Loans.
 
(a)  Provided that as of both the date of the LIBOR Request and the first day of
the relevant Interest Period, no Default or Event of Default exists, Borrower
Representative or U.K. Borrower may, on any Business Day and on behalf of the
applicable Borrower, continue any LIBOR Portions into a subsequent Interest
Period of the same or a different permitted duration.  If any Borrower desires
to continue a LIBOR Portion, Borrower Representative shall give Agent and U.K.
Agent, as applicable, a LIBOR Request no later than 11:00 a.m. (prevailing time
in the location of the Appropriate Notice Office) on the third Business Day
prior to the requested continuation date.  If Borrower Representative shall fail
to give timely notice of its election to continue any LIBOR Portion or portion
thereof as provided above, or if such continuation shall not be permitted, such
LIBOR Portion or portion thereof, unless such LIBOR Portion shall be repaid,
shall automatically be converted into a Base Rate Portion at the end of the
Interest Period then in effect with respect to such LIBOR Portion.
 
27

--------------------------------------------------------------------------------


 
(b)  Provided that as of both the date of the Canadian BA Request and the first
day of the relevant Interest Period, no Default or Event of Default exists,
Borrower Representative may, on any Business Day and on behalf of Canadian
Borrower, continue any Canadian BA Rate Loan into another Canadian BA Rate Loan
with an Interest Period of the same or a different permitted duration.  If
Canadian Borrower desires to continue a Canadian BA Rate Loan, Borrower
Representative or Canadian Borrower shall give Canadian Agent a Canadian BA
Request no later than 11:00 a.m. (prevailing time in the location of the
Appropriate Notice Office) on the third Business Day prior to the requested
continuation date.  If Borrower Representative shall fail to give timely notice
of its election to continue any Canadian BA Rate Loan or portion thereof as
provided above, or if such continuation shall not be permitted, such Canadian BA
Rate Loan or portion thereof, unless such Canadian BA Rate Loan shall be repaid,
shall automatically be converted into a Canadian Prime Rate Loan at the end of
the Interest Period then in effect with respect to such Canadian BA Rate Loan.
 
3.1.10  Inability to Make LIBOR Portions and Canadian BA Rate
Loans.  Notwithstanding any other provision hereof, if any applicable law,
treaty, regulation or directive, or any change therein or in the interpretation
or application thereof, shall make it unlawful for any Lender (for purposes of
this subsection 3.1.10, the term “Lender” shall include the office or branch
where such Lender or any corporation or bank then controlling such Lender makes
or maintains any LIBOR Portions where no other office or branch is reasonably
available) to make or maintain its LIBOR Portions or Canadian BA Rate Loans, or
if with respect to any Interest Period, Agent, U.K. Agent or Canadian Agent is
unable to determine the LIBOR or Canadian BA Rate relating thereto, or adverse
or unusual conditions in, or changes in applicable law relating to, the London
interbank market or the Canadian BA market, as applicable, make it, in the
reasonable judgment of Agent, U.K. Agent or Canadian Agent, impracticable to
fund therein any of the LIBOR Portions or Canadian BA Rate Loans, or make the
projected LIBOR or Canadian BA Rate unreflective of the actual costs of funds
therefor to any Lender, the obligation of Agent, U.K. Agent, Canadian Agent and
Lenders (in the case of unlawfulness, only the affected Lender(s)) to make or
continue LIBOR Portions or Canadian BA Rate Loans or convert Base Rate Portions
or Canadian Prime Rate Loans to LIBOR Portions or Canadian BA Rate Loans, as
applicable, hereunder shall forthwith be suspended during the pendency of such
circumstances and the applicable Borrower shall, if any affected LIBOR Portions
or Canadian BA Rate Loans are then outstanding, promptly upon request from Agent
or U.K. Agent, convert such affected LIBOR Portions into Base Rate Portions, or
promptly upon request from Canadian Agent, convert such affected Canadian BA
Rate Loans into Canadian Prime Rate Loans.
 
3.2  Payments.  Except where evidenced by notes or other instruments issued or
made by Borrowers to any Lender and accepted by such Lender specifically
containing payment instructions that are in conflict with this Section 3.2 (in
which case the conflicting provisions of said notes or other instruments shall
govern and control), the Obligations shall be payable as follows:
 
3.2.1  Principal.
 
(i)  Revolving Credit Loans.  Principal on account of Revolving Credit Loans
shall be payable by the applicable Borrower to the applicable Agent for the
ratable benefit of the applicable Lenders at the Appropriate Payment Office
immediately upon the earliest of
 
28

--------------------------------------------------------------------------------


 
(i) the receipt by the applicable Agent, U.K. Borrower, U.S. Borrower or
Canadian Borrower, of any proceeds of any of the Collateral (except as otherwise
provided herein), including without limitation pursuant to subsections 3.3.1 and
5.2.4, to the extent of said proceeds, subject to such Borrower’s rights to
reborrow such amounts in compliance with subsection 1.1.1 hereof; (ii) the
occurrence of an Event of Default in consequence of which Agent or Majority
Lenders elect to accelerate the maturity and payment of the Obligations in
accordance with Sections 9.2 and/or 9.3 of this Agreement, or (iii) termination
of this Agreement pursuant to Section 4 hereof; provided, however, that, if an
Overadvance or an Agent Loan shall exist at any time, the applicable Borrower
shall, on demand, repay the Overadvance or Agent Loan.  Each payment (including
principal prepayment) by Borrowers on account of principal of the Revolving
Credit Loans shall be applied first to Base Rate Revolving Portions and
thereafter, subject to subsection 3.3.4 of the Agreement, to LIBOR Revolving
Portions and Canadian BA Rate Loans, as applicable.
 
(ii)  Term Loan.  The aggregate principal amount of the Term Loan shall be
payable in quarterly installments, together with accrued and unpaid interest
thereon, commencing on March 1, 2008 and continuing on each June 1, September 1,
December 1 and March 1 thereafter to and including September 1, 2010 in
installments of Three Hundred Seventy-Five Thousand Dollars ($375,000)
each.  The entire remaining principal amount of the Term Loan shall be due and
payable on November 30, 2010.
 
3.2.2  Interest.
 
(i)  Base Rate Portion.  Interest accrued on Base Rate Portions shall be due and
payable by the applicable Borrower to the applicable Agent for the ratable
benefit of the applicable Lenders on the earliest of (1) the first calendar day
of each month (for the immediately preceding month), computed through the last
calendar day of the preceding month, (2) the occurrence of an Event of Default
in consequence of which Agent or Majority Lenders elect to accelerate the
maturity and payment of the Obligations in accordance with Sections 9.2 and/or
9.3 of this Agreement or (3) termination of this Agreement pursuant to Section 4
hereof.
 
(ii)  LIBOR Portion and Canadian BA Rate.  Interest accrued on each LIBOR
Portion and on Canadian BA Rate Loans shall be due and payable by the applicable
Borrower to the applicable Agent for the ratable benefit of the applicable
Lenders on each LIBOR Interest Payment Date and on the earlier of (1) the
occurrence of an Event of Default in consequence of which Agent or Majority
Lenders elect to accelerate the maturity and payment of the Obligations in
accordance with Sections 9.2 and/or 9.3 of this Agreement or (2) termination of
this Agreement pursuant to Section 4 hereof.
 
3.2.3  Costs, Fees and Charges.  Costs, fees and charges payable pursuant to
this Agreement shall be payable by Borrowers to Agent, Canadian Agent or U.K.
Agent, as applicable, at the Appropriate Payment Office, as and when provided in
Section 2 or Section 3 hereof, as applicable, to Agent, Canadian Agent, U.K.
Agent or a Lender, as applicable, or to any other Person designated by Agent,
Canadian Agent, U.K. Agent or such Lender in writing.
 
29

--------------------------------------------------------------------------------


 
3.2.4  Other Obligations.  The balance of the Obligations requiring the payment
of money, if any, shall be payable by Borrowers to Agents for distribution to
Lenders, as appropriate, as and when provided in this Agreement, the Other
Agreements or the Security Documents, or on demand, whichever is later, in each
case at the Appropriate Payment Office.
 
3.2.5  Prepayment of/Failure to Borrow LIBOR Portions.  Borrowers may prepay a
LIBOR Portion and Canadian BA Rate Loans at the Appropriate Payment Office only
upon at least three (3) Business Days prior written notice to Agent, U.K. Agent
or Canadian Agent, as applicable (which notice shall be irrevocable).  Each
applicable Borrower shall pay to each applicable Lender, upon request of such
Lender, at the Appropriate Payment Office such amount or amounts as shall be
sufficient (as determined by Agent in a manner consistent with its customs and
practices) to compensate such Lender for any loss, cost, or expense (other than
any taxes that are not Tax Liabilities) incurred as a result of:  (i) any
payment of a LIBOR Portion or Canadian BA Rate Loan on a date other than the
last day of the Interest Period for such LIBOR Portion or Canadian BA Rate Loan;
(ii) any failure by the applicable Borrower to borrow a LIBOR Portion or
Canadian BA Rate Loan on the date specified by the Borrower Representative’s
LIBOR Request or Canadian BA Request; or (iii) any failure by the applicable
Borrower to pay a LIBOR Portion or Canadian BA Rate Loan on the date for payment
specified in Borrower Representative’s written notice.  If by reason of an Event
of Default, Agent or Majority Lenders elect to declare the Obligations to be
immediately due and payable, then any amount payable pursuant to this Section
3.2.5 with respect to a LIBOR Portion or Canadian BA Rate Loan shall become due
and payable in the same manner as though Borrowers had exercised such right of
prepayment.
 
3.3  Mandatory and Optional Prepayments.
 
3.3.1  Proceeds of Sale, Loss, Destruction or Condemnation of
Collateral.  (a) Except as provided in subsections 5.4.2, 7.2.9 and 3.3.1 (b)
below, if any Borrower or any of its Subsidiaries sells any of the Collateral or
if any of the Collateral is lost or destroyed or taken by condemnation, the
applicable Borrower shall, unless otherwise agreed by Majority Lenders, pay to
the applicable Agent for the ratable benefit of the applicable Lenders as and
when received by the applicable Borrower or such Subsidiary and as a mandatory
prepayment of the Loans, as herein provided, a sum equal to the proceeds
(including insurance payments but net of costs and taxes incurred in connection
with such sale or event and amounts required to remove Permitted Liens that are
prior to the Liens of Agents) received by the applicable Borrower or such
Subsidiary from such sale, loss, destruction or condemnation.  To the extent
that the Collateral sold, lost, destroyed or condemned consists of Equipment,
real Property, or other Property of a U.S. Loan Party other than Accounts or
Inventory, then, except as otherwise provided in subsection 7.2.9(vii), the
applicable prepayment shall be applied first to the installments of principal
due under the Term Notes ratably, to be applied to future installment payments
in inverse order of maturity until paid in full, and second to repay outstanding
principal of U.S., Canadian or U.K. Revolving Credit Loans, as applicable, on a
ratable basis.  To the extent that the Collateral sold, lost, destroyed or
condemned consists of Accounts or Inventory or any other asset of a Canadian
Loan Party, the applicable prepayment shall be applied to reduce the outstanding
principal balance of the Canadian Revolving Credit Loans but shall not
permanently reduce the Canadian Revolving Loan Commitments.  
 
30

--------------------------------------------------------------------------------


 
To the extent that the Collateral sold, lost, destroyed or condemned consists of
Accounts or Inventory or any other asset of a U.K. Loan Party, the applicable
prepayment shall be applied to reduce the outstanding principal balance of the
U.K. Revolving Credit Loans (or if the principal balance of such U.K. Revolving
Credit Loans has been reduced to the Dollar Equivalent of $0, U.S. Revolving
Loans), but shall not permanently reduce the U.K. (or U.S., if applicable)
Revolving Loan Commitments.  Notwithstanding the foregoing, if the proceeds of
any such condemnation or insurance (in each case net of costs and taxes
incurred) with respect to any condemnation, loss or destruction of Equipment,
Inventory, real Property or other Collateral (i) are less than $750,000, unless
an Event of Default is then in existence, Agent shall remit such proceeds to the
applicable Borrower for use in, reinvestment or, as appropriate, replacing or
repairing the damaged Collateral or (ii) are equal to or greater than $750,000
and the applicable Borrower has requested that Agent agree to permit such
Borrower or the applicable Subsidiary to apply such proceeds toward reinvestment
or, as appropriate, to repair or replace the damaged Collateral, such amounts
shall be provisionally applied to reduce the outstanding principal balance of
the U.S., Canadian or U.K. Revolving Credit Loans, as applicable.  Such amount
shall, unless an Event of Default is in existence, be remitted to the applicable
Borrower for use in such reinvestment or, as appropriate, in replacing or
repairing the damaged Collateral; provided that such reinvestment, repairs or
replacements (as appropriate) are commenced within 180 days of the date of
receipt of such insurance proceeds and diligently completed thereafter.  If such
reinvestment, repairs or replacements (as appropriate) are not commenced within
any such 180-day period, then such amount shall be applied to the Loans in the
manner specified in the second or third sentence, as applicable, of this
subsection 3.3.1 until payment thereof in full.  For the avoidance of doubt, in
no case will the proceeds from any sale, loss, destruction or condemnation of
the Accounts, Inventory or any other asset of any Canadian Loan Party be applied
to reduce the outstanding balance of the U.S. Obligations and in no case will
the proceeds from any sale, loss, destruction or condemnation of the Accounts,
Inventory or other asset of any Canadian Loan Party be applied to reduce the
outstanding balance of the U.K. Obligations, and in no case will the proceeds
from any sale, loss, destruction or condemnation of the Accounts, Inventory or
other asset of any U.K. Loan Party be applied to reduce the outstanding balance
of the Canadian Obligations.
 
(b) The foregoing notwithstanding, so long as no Event of Default exists and is
continuing, except as otherwise provided in subsections 5.4.2 and 7.2.9, if any
U.S. Loan Party effects an Asset Sale of a complete (or substantially complete)
business or product line, operating division, or Subsidiary or operating
facility, then the applicable U.S. Loan Party shall, unless otherwise agreed to
by Majority Lenders, pay to Agent for the ratable benefit of U.S. Lenders as and
when received by the applicable Loan Party and as a mandatory prepayment of the
Loans, as herein provided, a sum equal to the proceeds (net of costs and taxes
incurred in connection with such sale and amounts required to remove Permitted
Liens that are prior to the Lien of Agent) received by the applicable Loan Party
from such Asset Sale.  Such mandatory prepayment shall be applied to the Loans
as follows:  first to installments of principal due under the Term Notes ratably
to be applied to future installments in inverse order of maturity in an
aggregate amount equal to the lesser of (x) the outstanding principal balance of
the Term Notes and (y) the sum of seventy percent (70%) of the Appraised Value
of the real Property included within said Asset Sales plus eighty percent (80%)
of the Appraisal Value of the Equipment included within said Asset Sale, second
to repay outstanding principal of U.S. Revolving Loans in an amount equal to the
lesser of (x) the outstanding principal balance of the U.S. Revolving Credit
Loans and (y) the sum of the then applicable advance rate for Eligible Accounts
used in determining the U.S. Borrowing Base multiplied by the amount of Eligible
Accounts included within said Asset Sale plus the then applicable advance rate
for Eligible Inventory used in determining the U.S. Borrowing Base multiplied by
the amount of Eligible Inventory included within said Asset Sale, third to the
installments of principal due under the Term Notes ratably to be applied to
future installment payments in inverse order of maturity, until paid in full and
fourth to repay outstanding principal of U.S. Revolving Credit Loans, until paid
in full.
 
31

--------------------------------------------------------------------------------


 
3.3.2  Proceeds from Issuance of Additional Indebtedness or Equity.  If any
Borrower or any other Loan Party, issues any additional Money Borrowed (other
than Money Borrowed permitted by subsection 7.2.3 of the Agreement) or obtains
any additional equity (except from Kohlberg & Company or any of the investment
funds advised thereby, any employee, director or consultant, or pursuant to
inter-company transactions permitted by this Agreement or in connection with
equity issued pursuant to a Permitted Acquisition), in a manner permitted under
this Agreement, such Borrower shall pay, or cause the applicable Loan Party to
pay, to the applicable Agent for the ratable benefit of the applicable Lenders,
when and as received by such Borrower or such Loan Party and as a mandatory
prepayment of the Obligations, a sum equal to 100% of the net proceeds to such
Borrower or such Loan Party of the issuance of such Indebtedness or equity.  Any
such prepayment shall be applied to the Loans in the manner specified (x) in the
second sentence of subsection 3.3.1 until payment thereof in full, if such
proceeds are received by a U.S. Loan Party or (y) in the third sentence of
subsection 3.3.1 until payment thereof in full, if such proceeds are received by
a Canadian or U.K. Loan Party.
 
3.3.3  Intentionally Omitted.
 
3.3.4  LIBOR Portions and Canadian BA Rate Loans.  If the application of any
payment made in accordance with the provisions of this Section 3.3 at a time
when no Event of Default has occurred and is continuing would result in
termination of a LIBOR Portion or Canadian BA Rate Loans prior to the last day
of the Interest Period for such LIBOR Portion or Canadian BA Rate Loans, the
amount of such prepayment shall not be applied to such LIBOR Portion or Canadian
BA Rate Loans, but will, at the applicable Borrower’s option, (x) be held by
Agent or U.K. Agent, as applicable, in the case of LIBOR Portions, and Canadian
Agent, in the case of Canadian BA Rate Loans, in a non-interest bearing account
at Bank or another bank satisfactory to Agent or U.K. Agent, as applicable, in
the case of LIBOR Portions, and Canadian Agent, in the case of Canadian BA Rate
Loans, in its discretion, which account is in the name of Agent, U.K. Agent or
Canadian Agent, as the case may be, and from which account only Agent, U.K.
Agent or Canadian Agent, as the case may be, can make any withdrawal, or (y)
shall be provisionally applied to outstanding Base Rate Portions or Canadian
Prime Rate Loans, as applicable, in any case to be applied as such amount would
otherwise have been applied under this Section 3.3 at the earlier to occur of
(i) the last day of the relevant Interest Period or (ii) the occurrence of a
Default or an Event of Default.
 
3.3.5  Optional Prepayments.  U.S. Borrower may, at its option from time to time
upon not less than 3 days prior written notice to Agent, prepay installments of
the Term Notes, provided that the amount of any such prepayment is at least
$500,000 and in integral multiples of $100,000 above $500,000, and that such
prepayments are made ratably with respect to all Term Notes.  Each such
prepayment shall be applied to the installments of principal due under the Term
Notes in inverse order of maturity.  Except for charges under subsection 3.2.5
applicable to prepayments of LIBOR Term Portions, such prepayments shall be
without premium or penalty.
 
32

--------------------------------------------------------------------------------


 
3.3.6  Optional Reductions of Revolving Loan Commitments.  Borrowers may, at
their option from time to time upon not less than 3 Business Days’ prior written
notice to Agent, terminate in whole or permanently reduce ratably in part, the
unused portion of the Revolving Loan Commitments or the U.K. Sublimit or the
Canadian Sublimit; provided, however, that (i) each such partial reduction shall
be in the amount of the Dollar Equivalent of $5,000,000 or integral multiples of
the Dollar Equivalent of $1,000,000 in excess thereof and (ii) the aggregate of
all optional reductions to the Revolving Credit Commitments may not exceed the
Dollar Equivalent of $10,000,000 during any 12-month period during the Term or
the Dollar Equivalent of $15,000,000 during the Term (it being understood that
the entire credit facility may be paid in full and terminated at any time) as
provided in Section 4 hereof.  Except for charges under subsection 3.2.5
applicable to prepayments of LIBOR Revolving Portions or Canadian BA Rate Loans,
there shall be no prepayment penalty or termination charge payable in connection
with any such reduction in Revolving Loan Commitments, U.K. Sublimit or Canadian
Sublimit.
 
3.4  Application of Payments and Collections.
 
3.4.1  Collections.  All items of payment received at the Appropriate Payment
Office by Agent, Canadian Agent or U.K. Agent by 12:00 noon (prevailing time at
the location of the Appropriate Notice Office), on any Business Day shall be
deemed received on that Business Day.  All items of payment received after 12:00
noon (prevailing time at the location of the Appropriate Notice Office), on any
Business Day shall be deemed received on the following Business Day.  If, as the
result of collections of Accounts as authorized by subsection 5.2.4 hereof or
otherwise, a credit balance exists in the Loan Accounts, to the extent permitted
by the Loan Documents such credit balance shall not accrue interest in favor of
Borrowers, but shall be disbursed to the applicable Borrower or otherwise at
Borrower Representative’s direction in the manner set forth in subsection 3.1.2,
upon Borrower Representative’s request (at the Appropriate Notice Office) at any
time, so long as no Default or Event of Default then exists.  Agents may, at
their option, offset such credit balance against any of the Obligations upon and
during the continuance of an Event of Default.
 
3.4.2  Apportionment, Application and Reversal of Payments.  Principal and
interest payments (i) by U.S. Borrower shall be apportioned ratably among all
Lenders (according to the unpaid principal balance of the Loans to which such
payments relate held by each Lender), (ii) by U.K. Borrower shall be distributed
to U.K. Lender subject to Section 2.6 or, following a refunding in accordance
with Section 3.14, apportioned among all U.K. Participants (according to the
unpaid principal balance of the Loans to which such payments relate held by each
U.K. Participant) and (iii) by Canadian Borrower shall be distributed to
Canadian Lender subject to Section 2.6 or, following a refunding in accordance
with Section 3.13, apportioned among all Canadian Participants (according to the
unpaid principal balance of the Loans to which such payments relate held by each
Canadian Participant).  
 
33

--------------------------------------------------------------------------------


 
All payments of principal and interest on Revolving Credit Loans shall be
remitted to Agent, Canadian Agent or U.K. Agent, as applicable, at the
Appropriate Payment Office and all such payments not relating to principal or
interest of specific Loans, or not constituting payment of specific fees, and,
except as provided in subsection 3.3.1, all proceeds of Accounts or other
Collateral received by Agent, U.K. Agent or Canadian Agent, as applicable, shall
be applied, ratably, subject to the provisions of this Agreement, first, to pay
any fees, indemnities, or expense reimbursements (other than amounts related to
Product Obligations) then due hereunder or under any of the Loan Documents to
Agents or Lenders from the applicable Borrower; second, to pay interest due from
the applicable Borrower in respect of all Loans made to such Borrower, including
Swingline Loans, and Agent Loans; third, to pay or prepay principal of Swingline
Loans and Agent Loans made to such Borrower; fourth, to pay or prepay principal
of the Revolving Credit Loans (other than Swingline Loans and Agent Loans) and
unpaid reimbursement obligations in respect of LC Obligations of the applicable
Borrower; fifth, if an Event of Default exists and is continuing, to
cash-collateralize the U.S. LC Obligations, Canadian LC Obligations and U.K. LC
Obligations of such Borrower by depositing in a cash collateral account
established with the Agent on terms and conditions satisfactory to the Agent an
amount in cash equal to 103% of the aggregate amount of such Obligations; sixth,
to pay or prepay principal of the Term Loan made to such Borrower; seventh, to
the payment of any other Obligation (other than amounts related to Product
Obligations) due to Agents by such Borrower; eighth, to pay any fees,
indemnities or expense reimbursements related to, or any other amounts owing any
Lender or any Agent by the applicable Borrower with respect to, Product
Obligations of such Borrower; and ninth, in the case of (x) payments by U.K.
Borrower, to the payment of any other Obligations due to any Agent or any Lender
by U.S. Borrower and (y) payments by U.S. Borrower, to the payment of any other
Obligations due to Agents or any Lender by U.S. Borrower, U.K. Borrower or
Canadian Borrower, ratably.  Except as expressly set forth to the contrary,
payments received (i) from U.S. Borrower shall be applied only to the U.S.
Obligations, (ii) from the U.K. Borrower shall be applied only to the U.K.
Obligations, and (iii) from Canadian Borrower shall be applied only to the
Canadian Obligations; provided that after the U.S. Obligations, U.K. Obligations
or Canadian Obligations are paid in full by U.S. Borrower, U.K. Borrower or
Canadian Borrower, respectively, any such excess payments shall be applied pro
rata to the other Obligations (except that (i) any payments received from
Canadian Borrower shall not be applied to the U.S. Obligations, (ii) any
payments received from U.K. Borrower shall not be applied to the Canadian
Obligations and (iii) any payments received from Canadian Borrower shall not be
applied to the U.K. Obligations).  After the occurrence and during the
continuance of an Event of Default, as between Agents and Borrowers, Agents
shall have the continuing exclusive right to apply and reapply any and all such
payments and collections received at any time or times hereafter by Agents
against the Obligations, in such manner as Agents may deem advisable,
notwithstanding any entry by Agents or any Lender upon any of its books and
records.  Notwithstanding the preceding sentence, as between Agents and other
Lenders, all such payments shall be applied in the order set forth above.
 
3.5  All Loans to Constitute One Obligation.  Except as set forth in Section 1.3
to the contrary, for the purpose of being ratably secured by Agents’ Liens upon
all of the Collateral, the Loans and LC Obligations shall constitute one general
Obligation of Borrowers; provided, however, that (i) the Canadian Collateral
shall not secure the U.S. Obligations, (ii) the U.K. Collateral shall not secure
the Canadian Obligations and (iii) the Canadian Collateral shall not secure the
U.K. Obligations.
 
34

--------------------------------------------------------------------------------


 
3.6  Loan Accounts; Registration.
 
(a)  Agent shall enter all Loans and the LC Amount as debits to a loan account
established for each Borrower (each, a “Loan Account” and, collectively, the
“Loan Accounts”) and shall also record in the Loan Accounts all payments made by
Borrowers on any Obligations and all proceeds of Collateral which are finally
paid to Agents and may record therein, in accordance with customary accounting
practice, other debits and credits, including interest and all charges and
expenses properly chargeable to Borrowers.
 
(b)  Agent shall, on behalf of each Borrower, maintain at its address a copy of
each Assignment and Acceptance Agreement delivered to it and a register (the
“Register”) for the recordation of the names and addresses of the Lenders and
the Revolving Loan Commitment of, and the principal amount of the Loans owing
to, each Lender from time to time.  The entries in the Register shall be
conclusive, in the absence of manifest error, and Borrowers, the Agent and the
Lenders shall treat each Person whose name is recorded in the Register as the
owner of a Loan and any Notes evidencing the Loan recorded therein for all
purposes of this Agreement.  Any assignment or transfer of all or part of a Loan
evidenced by a Note shall be registered on the Register and be effective only
upon surrender for registration of assignment or transfer of the Note evidencing
such Loan, accompanied by a duly executed Assignment and Acceptance Agreement
and thereupon one or more new Notes shall be issued to the designated
assignee.  The Register shall be available for inspection by Borrowers or any
Lender at any reasonable time and from time to time upon reasonable prior
notice.
 
3.7  Statements of Account.  Agent will account to Borrower Representative, on
behalf of Borrowers, monthly with a statement of Loans, charges and payments
made pursuant to this Agreement during the immediately preceding month, and such
account rendered by Agent shall be deemed final, binding and conclusive upon
Borrowers absent demonstrable error unless Agent is notified by Borrower
Representative at the Appropriate Notice Office in writing to the contrary
within 30 days of the date each accounting is received by Borrower
Representative.  Such notice shall be deemed an objection only to those items
specifically objected to therein.
 
3.8  Increased Costs.  If any law or any governmental or quasi-governmental
rule, regulation, policy, guideline or directive (whether or not having the
force of law) adopted or implemented after the date of this Agreement and having
general applicability to all banks or finance companies within the jurisdiction
in which any Lender operates (excluding, for the avoidance of doubt, the effect
of and phasing in of capital requirements or other regulations or guidelines
passed prior to the date of this Agreement), or any interpretation or
application thereof by any governmental authority charged with the
interpretation or application thereof, or the compliance of such Lender
therewith, shall:
 
35

--------------------------------------------------------------------------------


 
(i)  (1) subject such Lender to any tax with respect to this Agreement (other
than (a) any tax based on or measured by net income or otherwise in the nature
of a net income tax, including, without limitation, any franchise tax or any
similar tax based on capital, net worth or comparable basis for measurement and
(b) subject to the provisions of Section 2.12, any tax collected by a
withholding on payments and which neither is computed by reference to the net
income of the payee nor is in the nature of an advance collection of a tax based
on or measured by the net income of the payee) or (2) change the basis of
taxation of payments to such Lender of principal, fees, interest or any other
amount payable hereunder or under any Loan Documents (other than in respect of
(a) any tax based on or measured by net income or otherwise in the nature of a
net income tax, including, without limitation, any franchise tax or any similar
tax based on capital, net worth or comparable basis for measurement and
(b) subject to the provisions of Section 2.12, any tax collected by a
withholding on payments and which neither is computed by reference to the net
income of the payee nor is in the nature of an advance collection of a tax based
on or measured by the net income of the payee);
 
(ii)  impose, modify or hold applicable any reserve (except any reserve taken
into account in the determination of the applicable LIBOR), special deposit,
assessment or similar requirement against assets held by, or deposits in or for
the account of, advances or loans by, or other credit extended by, any office of
such Lender, including (without limitation) pursuant to Regulation D of the
Board of Governors of the Federal Reserve System; or
 
(iii)  impose on such Lender or the London interbank market or the Canadian BA
market any other condition with respect to any Loan Document;
 
and the result of any of the foregoing is to increase the cost to such Lender of
making, renewing or maintaining Loans hereunder or the result of any of the
foregoing is to reduce the rate of return on such Lender’s capital as a
consequence of its obligations hereunder, or the result of any of the foregoing
is to reduce the amount of any payment (whether of principal, interest or
otherwise) in respect of any of the Loans, then, in any such case, the
applicable Borrower shall pay such Lender, upon demand and certification not
later than sixty (60) days following its receipt of notice of the imposition of
such increased costs, such additional amount as will compensate such Lender for
such additional cost or such reduction (other than any additional cost or
reduction that results from taxes that are not Tax Liabilities), as the case may
be, to the extent such Lender has not otherwise been compensated, with respect
to a particular Loan, for such increased cost as a result of an increase in the
Base Rate, Canadian Prime Rate, the LIBOR or Canadian BA Rate.  An officer of
the applicable Lender shall determine the amount of such additional cost or
reduced amount using reasonable averaging and attribution methods and shall
certify the amount of such additional cost or reduced amount to Borrower
Representative, which certification shall include a written explanation of such
additional cost or reduction to such Borrower.  Such certification shall be
conclusive absent manifest error.  If a Lender claims any additional cost or
reduced amount pursuant to this Section 3.8, then such Lender shall use
reasonable efforts (consistent with legal and regulatory restrictions) to
designate a different lending office or to file any certificate or document
reasonably requested by Borrower Representative at the Appropriate Notice
Office, if the making of such designation or filing would avoid the need for, or
reduce the amount of, any such additional cost or reduced amount and would not,
in the sole discretion of such Lender, be otherwise disadvantageous to such
Lender.  The foregoing notwithstanding, Borrowers shall not be liable for any
additional cost or reduced amount otherwise due pursuant to this Section 3.8, if
the applicable Lender does not notify Borrowers of any such additional cost or
reduced amount within 90 days after the date the applicable Lender becomes aware
of any such additional cost or reduced amount.
 
36

--------------------------------------------------------------------------------


 
3.9  Basis for Determining Interest Rate Inadequate.  In the event that Agent,
Canadian Agent or U.K. Agent or any Lender shall have determined that:
 
(i)  reasonable means do not exist for ascertaining the LIBOR for any Interest
Period or the Canadian BA Rate for any term; or
 
(ii)  Sterling, Euro or Dollar deposits in the relevant amount and for the
relevant maturity are not available in the London interbank market with respect
to a proposed LIBOR Portion, or that a market does not exist for Canadian BA
Rate Loans, or a proposed conversion of a Base Rate Portion into a LIBOR Portion
or a Canadian Prime Rate Loan into a Canadian BA Rate Loan; then
 
Agent, Canadian Agent, U.K. Agent or such Lender, as applicable, shall give
Borrower Representative prompt written, telephonic or electronic notice of the
determination of such effect.  If such notice is given, (i) any such requested
LIBOR Portion (in the affected currency, if not all applicable currencies are
affected) shall be made as a Base Rate Portion, unless Borrower Representative
shall notify Agent at the Appropriate Notice Office no later than 10:00 a.m.
(prevailing time in the location of the Appropriate Notice Office) two
(2) Business Days prior to the date of such proposed borrowing that the request
for such borrowing shall be canceled or made as an unaffected type of LIBOR
Portion, (ii) any Base Rate Portion which was to have been converted to an
affected type of LIBOR Portion shall be continued as or converted into a Base
Rate Portion, or, if Borrower Representative shall notify Agent at the
Appropriate Notice Office, no later than 10:00 a.m. (prevailing time in the
location of the Appropriate Notice Office) two (2) Business Days prior to the
proposed conversion, shall be maintained as an unaffected type of LIBOR Portion,
(iii) any such requested Canadian BA Rate Loan shall be made as a Canadian Prime
Rate Loan, unless Borrower Representative shall notify Canadian Agent at the
Appropriate Notice Office no later than 10:00 a.m. (prevailing time in the
location of the Appropriate Notice Office), two (2) Business Days prior to the
date of such proposed borrowing that the request for such borrowing shall be
canceled and (iv) any Canadian Prime Rate Loan which was to have been converted
to an affected type of Canadian BA Rate Loan shall be continued as or converted
into a Canadian Prime Rate Loans, or, if Borrower Representative shall notify
Canadian Agent at the Appropriate Notice Office, no later than 10:00 a.m.
(prevailing time in the location of the Appropriate Notice Office) two
(2) Business Days prior to the proposed conversion, shall be maintained as an
unaffected type of Canadian BA Rate Loan.
 
3.10  Sharing of Payments, Etc.  If (i) any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of its U.S. Obligations made by it in excess of its
ratable share of payments on account of all U.S. Obligations of all Lenders,
such Lender shall forthwith purchase from each other Lender of such Loan such
participation in such Loan as shall be necessary to cause such purchasing Lender
to share the excess payment ratably with each other Lender; provided, that, if
all or any portion of such excess payment is thereafter recovered from such
applicable purchasing Lender, such purchase from each Lender shall be rescinded
and such Lender shall repay to the purchasing Lenders the purchase price to the
extent of such recovery, together with an amount equal to such Lender’s ratable
share (according to the proportion of (i) the amount of such Lender’s required
repayment to (ii) the total amount so recovered from the purchasing Lender) of
any interest or other amount paid or payable by the purchasing Lender in respect
of the total amount so recovered.  
 
37

--------------------------------------------------------------------------------


 
Subject to Section 2.12, Borrowers agree that any Lender so purchasing a
participation from another Lender pursuant to this Section 3.10 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off) with respect to such participation as fully as if such
Lender were the direct creditor of the applicable Borrower in the amount of such
participation.  Notwithstanding anything to the contrary contained herein, all
purchases and repayments to be made under this Section 3.10 shall be made
through Agent.
 
3.11  Location of Payments and Notices.  Notwithstanding anything else herein to
the contrary, all payments made by Borrowers or Borrower Representative on
behalf of Borrowers under this Agreement, whether principal or interest
payments, fees, expenses or other charges hereunder, shall be made at the
Appropriate Payment Office and all notices made by Borrowers or Borrower
Representative on behalf of Borrowers under this Agreement shall be made at the
Appropriate Notice Office.
 
3.12  Appointment of Borrower Representative.  Each Borrower hereby designates
Katy Industries, Inc. as its representative (“Borrower Representative”) and
agent on its behalf for the purposes of issuing all notices (including, without
limitation, notices of borrowing), giving instructions with respect to the
disbursement of the proceeds of the Loans, selecting interest rate options,
requesting Letters of Credit or LC Guaranties, giving and receiving all other
notices and consents hereunder or under any of the other Loan Documents and
taking all other actions (including in respect of compliance with covenants) on
behalf of any Borrower or Borrowers under the Loan Documents.  Katy Industries,
Inc. hereby accepts such appointment.  Agents may regard any notice or other
communications pursuant to any Loan Document from Katy Industries, Inc. as a
notice or communication from all Borrowers, and may give any notice or
communication required or permitted to be given to any Borrower or Borrowers
hereby to Katy Industries, Inc. on behalf of such Borrower or Borrowers.  Each
Borrower agrees that each notice, election, representation and warranty,
covenant, agreement and undertaking made on its behalf by Katy Industries, Inc.
shall be deemed for all purposes to have been made by such Borrower and shall be
binding upon and enforceable against such Borrower or Borrowers, as applicable,
to the same extent as if the same had been made directly by such Borrower or
Borrowers, as applicable.  Borrowers shall have the right to designate a
replacement Borrower Representative from time to time upon written notice to the
Agents.  Borrower Representative hereby authorizes and appoints (x) CEH (who
hereby accepts such appointment) as its agent solely for purposes of giving
notices of borrowings or letter of credit requests to the U.K. Agent with
respect to U.K. Revolving Credit Loans and (y) Glit (who hereby accepts such
appointment) as its agent solely for the purposes of giving notices of
borrowings or letter of credit requests to the Canadian Agent with respect to
Canadian Revolving Credit Loans.
 
3.13  Canadian Revolving Credit Loans Refunding.
 
(a)  If any Default or Event of Default shall occur and be continuing or upon 30
days’ written notice, Canadian Lender may, in its sole and absolute discretion,
direct that the Canadian Revolving Credit Loans owing to it be refunded by
delivering a notice (with such detail as Agent shall request, a “Notice of
Canadian Revolving Loan Refunding”) to Agent. Upon receipt of such notice, Agent
shall promptly give notice of the contents thereof to the Canadian Participants
at their respective Facility Offices and, unless an Event of Default described
in subsection 9.1.8 shall have occurred, to each Borrower.
 
38

--------------------------------------------------------------------------------


 
Each such Notice of Canadian Revolving Credit Loan Refunding shall be deemed to
constitute delivery of a notice to Agent requesting each Canadian Participant to
fund its undivided Participating Interest in the outstanding Canadian Revolving
Credit Loans whereupon each Canadian Participant, through its Facility Office,
shall fund a prorata portion of the outstanding Canadian Revolving Credit Loans
and related Obligations in an amount equal to the Canadian Participant’s
Revolving Loan Percentage of the aggregate principal amount of such Canadian
Revolving Credit Loans held by each corresponding Lender to which the Canadian
Participant is affiliated; provided that, with respect to the Canadian LC
Obligations, the Canadian Participant is not required to fund the Revolving Loan
Percentage attributable to the Canadian LC Obligations until such time as the
underlying Canadian Letter of Credit or Canadian Letter of Credit supported by a
Canadian LC Guaranty has been drawn.  Subject to the proviso in the immediately
preceding sentence, each Canadian Participant shall immediately (or at the
option of Canadian Lender, on a weekly or other basis) transfer (or, if
applicable, shall cause its Canadian Affiliate to transfer) to Canadian Lender,
in immediately available funds, the amount of its Participating Interest in the
same currency as the underlying Revolving Credit Loan that was made by Canadian
Lender.
 
(b)  Whenever, at any time after a Canadian Participant has funded a prorata
portion of the outstanding Canadian Revolving Credit Loans and related
Obligations in accordance with Section 3.13(c), Canadian Lender receives any
payment on account thereof, Canadian Lender will distribute to Agent for
delivery to each Canadian Participant its Participating Interest in such amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Canadian Participant’s Participating Interest was
outstanding and funded); provided, however, that in the event that such payment
received by Canadian Lender is required to be returned, such Canadian
Participant will return to Agent for delivery to Canadian Lender any portion
thereof previously delivered by Agent or Canadian Lender to it.  For purposes of
Section 2.12, any interest distributed by Canadian Lender to a Canadian
Participant shall be deemed to have been paid by the Canadian Borrower.
 
(c)  Each Canadian Participant’s obligation to fund the prorata portion of the
outstanding Canadian Revolving Credit Loans and related Obligations referred to
in this Section 3.13 shall be absolute and unconditional and shall not be
affected by any circumstances, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such Canadian Participant
or any Borrower may have against Canadian Lender, any Canadian Participant, any
Borrower or any other Person for any reason whatsoever, (ii) the occurrence or
continuance of a Default or Event of Default, (iii) any adverse change in the
condition (financial or otherwise) of any Borrower, (iv) any breach of this
Agreement or any other Loan Document by any Borrower or any other Lender or
Canadian Participant, or (v) any other circumstances, happening or event
whatsoever, whether or not similar to any of the foregoing.
 
39

--------------------------------------------------------------------------------


 
3.14  U.K. Revolving Credit Loans Refunding.
 
(a)  If any Default or Event of Default shall occur and be continuing or upon 30
days’ written notice, U.K. Lender may, in its sole and absolute discretion,
direct that the U.K. Revolving Credit Loans owing to it be refunded by
delivering a notice (with such detail as Agent shall request, a “Notice of U.K.
Revolving Loan Refunding”) to Agent. Upon receipt of such notice, Agent shall
promptly give notice of the contents thereof to the U.K. Participants at their
respective Facility Office and, unless an Event of Default described in
subsection 9.1.8 shall have occurred, to each Borrower.  Each such Notice of
U.K. Revolving Credit Loan Refunding shall be deemed to constitute delivery of a
notice to Agent requesting each U.K. Participant fund its undivided U.K.
Participating Interest in the outstanding U.K. Revolving Credit Loans whereupon
each U.K. Participant, through its Facility Office, shall fund (or, if such
Lender has a U.K. Affiliate, shall cause its U.K. Affiliate to fund) a prorata
portion of the outstanding U.K. Revolving Credit Loans and related Obligations
in an amount equal to the U.K. Participant’s Revolving Loan Percentage of the
aggregate principal amount of such U.K. Revolving Credit Loans held by each
corresponding Lender to which the U.K. Participant is affiliated; provided that,
with respect to the U.K. LC Obligations, the U.K. Participant is not required to
fund the Revolving Loan Percentage attributable to the U.K. LC Obligations until
such time as the underlying U.K. Letter of Credit or U.K. Letter of Credit
supported by a U.K. LC Guaranty has been drawn.  Subject to the proviso in the
immediately preceding sentence, each U.K. Participant shall immediately (or at
the option of U.K. Lender, on a weekly or other basis) transfer to (or, if
applicable, shall cause its U.K. Affiliate to transfer) U.K. Lender, in
immediately available funds, the amount of its U.K. Participating Interest in
the same currency as the underlying Revolving Credit Loan or U.K. Letter of
Credit or U.K. LC Guaranty was made or issued by U.K. Lender, unless otherwise
advised by Agent.
 
(b)  Whenever, at any time after a U.K. Participant has funded a prorata portion
of the outstanding U.K. Revolving Credit Loans and related Obligations, U.K.
Lender receives any payment on account thereof, U.K. Lender will distribute to
Agent for delivery to each U.K. Participant its Participating Interest in such
amount (appropriately adjusted, in the case of interest payments, to reflect the
period of time during which such U.K. Participant’s Participating Interest was
outstanding and funded); provided, however, that in the event that such payment
received by U.K. Lender is required to be returned, such U.K. Participant will
return to Agent for delivery to U.K. Lender any portion thereof previously
delivered by Agent or U.K. Lender to it.
 
(c)  Each U.K. Participant’s obligation to fund the prorata portion of the
outstanding U.K. Revolving Credit Loans and related Obligations referred to in
this Section 3.14 shall be absolute and unconditional and shall not be affected
by any circumstances, including, without limitation, (i) any set-off,
counterclaim, recoupment, defense or other right which such U.K. Participant or
any Borrower may have against U.K. Lender, any U.K. Participant, any Borrower or
any other Person for any reason whatsoever, (ii) the occurrence or continuance
of a Default or Event of Default, (iii) any adverse change in the condition
(financial or otherwise) of any Borrower, (iv) any breach of this Agreement or
any other Loan Document by any Borrower or any other Lender or U.K. Participant,
or (v) any other circumstances, happening or event whatsoever, whether or not
similar to any of the foregoing.
 
40

--------------------------------------------------------------------------------


 
3.15  Mitigation Obligations.  If a Lender claims any additional cost or reduced
amount pursuant to Section 3.8, or any Borrower is required to pay any
additional amount or indemnity to any Lender, Participant or Canadian
Participant or U.K. Participant or any governmental authority for the account of
any Lender or Canadian Participant or U.K. Participant pursuant to Section 2.12
of the Agreement, then such Lender, Participant or Canadian Participant or U.K.
Participant shall use reasonable efforts (consistent with legal and regulatory
restrictions) to designate a different lending office or to file any certificate
or document reasonably requested by Borrower Representative at the Appropriate
Notice Office or to assign its rights and obligations hereunder to another of
its offices, branches or affiliates, if the making of such designation, filing
or assignment would avoid the need for, or reduce the amount of, any such
additional cost or reduced amount or additional amount as would not, in the bona
fide discretion of such Lender, be otherwise disadvantageous to such Lender,
Participant or Canadian Participant or U.K. Participant; provided, however, that
nothing herein shall obligate a U.S. Lender to transfer the Canadian
Participation or Canadian Revolving Credit Loans or the U.K. Participation or
U.K. Revolving Credit Loans (following a funding under Section 3.13) to its
Canadian or United Kingdom office or Affiliate.  In the event that the
provisions of Sections 2.12 or 3.8 of the Agreement result in the effective
interest  rates being charged by or with respect to any Lender to Borrowers
being increased, on a per annum basis, by more than one quarter percent (1/4%),
or if any Lender defaults on its obligations to make Revolving Credit Loans
hereunder, Borrowers may require any such Lender (an “Affected Lender”) to sell
and transfer all of its interest in this Agreement and its Notes to a substitute
Lender (who shall be reasonably acceptable to Agent) for a price in cash equal
to the principal balance of such Affected Lender’s outstanding Loans plus all
accrued but unpaid interest thereon plus all accrued but unpaid fees due any
such Affected Lender under the terms hereof.  Any such sale and transfer shall
be made pursuant to the terms of Section 10.9 hereof.  Canadian Borrower shall
not be required to indemnify any Person or pay any additional amounts in respect
of Tax Liabilities to the extent that such Tax Liabilities result from a failure
by any Person to comply (to the extent such Person is able to comply) with any
certification, identification, information, documentation or other reporting
requirement if compliance is required by law, regulation, administrative
practice or any applicable tax treaty as a precondition to exemption or
reduction in the rate of deduction or withholding of Tax Liabilities.
 
SECTION 4.                                TERM AND TERMINATION
 
4.1  Term of Agreement.  Subject to the right of Lenders to cease making Loans
to Borrower during the continuance of any Default or Event of Default, this
Agreement shall be in effect for a period of three (3) years from the date
hereof, through and including November 30, 2010 (the “Term”), unless terminated
as provided in Section 4.2 hereof.
 
4.2  Termination.
 
4.2.1  Termination by Lenders.  Agent may, and at the direction of Majority
Lenders shall, terminate this Agreement without notice upon or after the
occurrence and during the continuance of an Event of Default or a Change in
Control.
 
41

--------------------------------------------------------------------------------


 
4.2.2  Termination by Borrower Representative.  Upon at least three (3) days
prior written notice to Agent and Lenders, Borrower Representative may, at its
option, terminate this Agreement; provided, however, that no such termination
shall be effective until Borrowers have paid or collateralized to Agent’s
reasonable satisfaction all of the Obligations in immediately available funds,
all Letters of Credit and LC Guaranties have expired, terminated or have been
cash collateralized to Agent’s reasonable satisfaction and Borrowers have
complied with Section 2.6 and subsection 3.2.5.  Any notice of termination given
by Borrower Representative shall be irrevocable unless all Lenders otherwise
agree in writing and no Lender shall have any obligation to make any Loans or
issue or procure any Letters of Credit or LC Guaranties on or after the
termination date stated in such notice.  Borrowers may elect to terminate this
Agreement in its entirety only.  No section of this Agreement or type of Loan
available hereunder may be terminated singly.
 
4.2.3  Effect of Termination.  All of the Obligations shall be immediately due
and payable upon the termination date stated in any notice of termination of
this Agreement.  All undertakings, agreements, covenants, warranties and
representations of Borrowers contained in the Loan Documents shall survive any
such termination and Agent shall retain its Liens in the Collateral and Agents
and each Lender shall retain all of its rights and remedies under the Loan
Documents notwithstanding such termination until all Obligations have been
discharged or paid or cash collateralized to Agent’s satisfaction, in full, in
immediately available funds, including, without limitation, all Obligations
under Section 2.6 and subsection 3.2.5 resulting from such termination;
provided, that (x) the Lien on the Canadian Collateral shall be released once
all Canadian Obligations have been discharged and paid in full and (y) the Lien
on the U.K. Collateral shall be released once all U.S. Obligations and U.K.
Obligations have been discharged and paid in full.  Notwithstanding the
foregoing or the payment in full of the Obligations, Agents shall not be
required to terminate their Liens in the Collateral unless, with respect to any
loss or damage Agents may incur as a result of dishonored checks or other items
of payment received by Agents from any Borrower or any Account Debtor and
applied to the Obligations, Agent shall, at its option, (i) have received a
written agreement satisfactory to Agent, executed by Borrowers and by any Person
whose loans or other advances to Borrowers are used in whole or in part to
satisfy the Obligations, indemnifying Agent and each Lender from any such loss
or damage or (ii) have retained cash Collateral or other Collateral for such
period of time as Agent, in its reasonable discretion, may deem necessary to
protect Agent, Canadian Agent, U.K. Agent and each Lender from any such loss or
damage.
 
SECTION 5.                                COLLATERAL ADMINISTRATION
 
5.1  General.
 
5.1.1  Location of Collateral.  All Collateral, other than Inventory in transit
and motor vehicles, will at all times be kept by each Borrower and its
Subsidiaries at one or more of the business locations set forth in Exhibit 5.1.1
hereto, as updated by Borrowers providing prior written notice to Agent of any
new location.
 
42

--------------------------------------------------------------------------------


 
5.1.2  Insurance of Collateral.  Each Borrower shall maintain and pay for
insurance upon all Collateral wherever located and with respect to the business
of each Borrower and each of its Subsidiaries, covering casualty, hazard, public
liability, workers’ compensation and such other risks in such amounts and with
such insurance companies as are reasonably satisfactory to Agent.  Borrower
Representative shall deliver certificates of insurance or certified copies of
such policies to Agent as promptly as practicable, with satisfactory lender’s
loss payable endorsements, naming Agent, Canadian Agent or U.K. Agent, as
applicable, as a loss payee, assignee or additional insured, as appropriate, as
its interest may appear, and showing only such other loss payees, assignees and
additional insureds as are satisfactory to Agent.  Each policy of insurance or
endorsement shall contain a clause requiring the insurer to give not less than
10 days’ prior written notice to Agent in the event of cancellation of the
policy for nonpayment of premium and not less than 30 days’ prior written notice
to Agent in the event of cancellation of the policy for any other reason
whatsoever and a clause specifying that the interest of Agent shall not be
impaired or invalidated by any act or neglect of any Borrower, any Subsidiary of
any Borrower or the owner of the Property or by the occupation of the premises
for purposes more hazardous than are permitted by said policy.  Borrower
Representative agrees to deliver to Agent, promptly upon request of Agent, true
copies of all reports made in any reporting forms to insurance companies.  All
proceeds of business interruption insurance (if any) of any Borrower or its
Subsidiaries shall be remitted to the applicable Agent for application to the
outstanding balance of the Revolving Credit Loans.
 
Unless Borrowers provide Agent with evidence of the insurance coverage required
by this Agreement, Agent may purchase insurance at the applicable Borrower’s
expense to protect Agents’ interests in the Properties of Borrowers and their
Subsidiaries.  This insurance may, but need not, protect the interests of
Borrowers and their Subsidiaries.  The coverage that Agent purchases may not pay
any claim that any Borrower or any Subsidiary makes or any claim that is made
against any Borrower or any such Subsidiary in connection with said
Property.  Borrowers may later cancel any insurance purchased by Agent, but only
after providing Agent with evidence that Borrowers and their Subsidiaries have
obtained insurance as required by this Agreement.  If Agent purchases insurance,
the applicable Borrower will be responsible for the costs of that insurance,
including interest and any other charges Agents may impose in connection with
the placement of insurance, until the effective date of the cancellation or
expiration of the insurance.  The costs of the insurance may be added to the
Obligations.  The costs of the insurance may be more than the cost of insurance
that Borrowers and their Subsidiaries may be able to obtain on their own.
 
5.1.3  Protection of Collateral.  Neither Agent nor any Lender shall be liable
or responsible in any way for the safekeeping of any of the Collateral or for
any loss or damage thereto (except for reasonable care in the custody thereof
while any Collateral is in any Agent’s or any Lender’s actual possession) or for
any diminution in the value thereof, or for any act or default of any
warehouseman, carrier, forwarding agency or other person whomsoever, but the
same shall be at the applicable Borrower’s or the applicable Loan Party’s sole
risk.
 
5.2  Administration of Accounts.
 
5.2.1  Records, Schedules and Assignments of Accounts.  Borrowers shall, and
shall cause each other Loan Party to,  keep accurate and complete records of its
Accounts and all payments and collections thereon. Concurrently with the
delivery of each Borrowing Base Certificate described in subsection 7.1.4, or
more frequently as reasonably requested by Agent, from and after the date
hereof, Borrowers shall deliver to Agent a summary aged trial balance of all
Accounts of Borrowers and each other Loan Party.  
 
43

--------------------------------------------------------------------------------


 
Annually, or more frequently as requested by Agent if an Event of Default has
occurred and is continuing, Borrowers shall deliver to Agent a report specifying
the names, addresses, face values, dates of invoices and due dates for each
Account Debtor obligated on an Account so listed (“Schedule of Accounts”), and
upon Agent’s request therefor, copies of proof of delivery and the original copy
of all documents, including, without limitation, repayment histories and present
status reports relating to the Accounts so scheduled and such other matters and
information relating to the status of then existing Accounts as Agent shall
reasonably request.  If requested by Agent, Borrowers shall, and shall cause
each other Loan Party to, execute and deliver to Agent formal written
assignments of all of its Accounts monthly, weekly or daily, which shall include
all Accounts that have been created since the date of the last assignment,
together with copies of invoices or invoice registers related thereto.
 
5.2.2  Discounts, Allowances, Disputes.  If any Borrower or any other Loan Party
grants any discounts, allowances or credits that are not shown on the face of
the invoice for the Account involved, Borrowers shall report such discounts,
allowances or credits, as the case may be, to Agent as part of the next required
Borrowing Base Certificate.
 
5.2.3  Account Verification.  Any of Agent’s officers, employees or agents shall
have the right, at any time or times hereafter, in the name of Agent, any
designee of Agent, any Borrower or any other Loan Party, to verify the validity,
amount or any other matter relating to any Accounts by mail, telephone,
electronic communication or otherwise.  Borrowers shall, and shall cause each
other Loan Party to, cooperate fully with Agent in an effort to facilitate and
promptly conclude any such verification process.
 
5.2.4  Maintenance of Dominion Account.  Each Borrower shall, and shall cause
each other Loan Party to, maintain a Dominion Account or Accounts pursuant to
lockbox and blocked account arrangements acceptable to the Agent, the Canadian
Agent or the U.K. Agent, as applicable, with such banks as may be selected by
Borrower Representative and be acceptable to the applicable Agent; provided
that, to the extent not already effected, in the case of each U.K. Loan Party,
at the request of U.K. Agent, within ninety (90) days after the Closing Date,
such Dominion Accounts shall be moved to and maintained at U.K. Agent.  Such
blocked account and lockbox arrangements shall provide for full dominion and
control of each Borrower’s and each other Loan Party’s cash deposited into all
deposit accounts, except that with respect to U.K. Loan Parties (to the extent
such Dominion Account is maintained at a bank other than U.K. Agent) and
Canadian Loan Parties such blocked account arrangements shall provide for
springing dominion over Canadian Loan Parties’ and U.K. Loan Parties’ cash until
the occurrence of an Event of Default at which time the U.K. Agent or Canadian
Agent, as applicable, shall have the right to obtain full dominion over such
cash.  Each Borrower shall issue, and shall cause each other Loan Party to
issue, to any such banks an irrevocable letter of instruction directing such
banks (in the case of Canadian Loan Parties, upon notice from Canadian Agent
that an Event of Default has occurred) to deposit all payments or other
remittances received in the lockbox and blocked accounts to the Dominion Account
for application on account of the Obligations as provided in
subsection 3.2.1.  All funds deposited in any Dominion Account shall immediately
become the property of the applicable Agent, for the ratable benefit of the
applicable Lenders, and the applicable Borrower shall obtain, or shall cause the
applicable Loan Party to obtain, the agreement by such banks in favor of the
applicable Agent to waive any recoupment, setoff rights, and any security
interest in, or against, the funds so deposited.  No Agent assumes any
responsibility for such lockbox and blocked account arrangements, including,
without limitation, any claim of accord and satisfaction or release with respect
to deposits accepted by any bank thereunder.
 
44

--------------------------------------------------------------------------------


 
5.2.5  Collection of Accounts, Proceeds of Collateral.  Each Borrower agrees
that all invoices rendered and other requests made by any Borrower or any other
Loan Party for payment in respect of Accounts shall contain a written statement
directing payment in respect of such Accounts to be paid to a lockbox
established pursuant to subsection 5.2.4.  To expedite collection, Borrowers
shall endeavor, and shall cause each other Loan Party to endeavor, in the first
instance to make collection of its Accounts for Agents.  All remittances
received by any Borrower or any Loan Party on account of Accounts, together with
the proceeds of any other Collateral, shall be held as Agent’s, Canadian Agent’s
or U.K. Agent’s, as the case may be, property, for its benefit and the benefit
of the applicable Lenders, by the applicable Borrower or such Loan Party as
trustee of an express trust for Agent’s, Canadian Agent’s or U.K. Agent’s
benefit, as applicable, and the applicable Borrower shall, or shall cause the
applicable Loan Party to, immediately deposit same in kind in the Dominion
Account.  Agents retain the right at all times after the occurrence and during
the continuance of a Default or an Event of Default to notify Account Debtors
that Borrowers’ and each other Loan Party’s Accounts have been assigned to
Agents and to collect Borrowers’ or any Loan Party’s Accounts directly in its
own name, or in the name of any Agent’s agent, and to charge the collection
costs and expenses, including attorneys’ fees, to the applicable Borrower.
 
5.2.6  Taxes.  If an Account includes a charge for any tax payable to any
governmental taxing authority, Agents are authorized, in their sole discretion,
to pay the amount thereof to the proper taxing authority for the account of the
applicable Borrower and to charge such Borrower therefor, except for taxes that
(i) are being actively contested in good faith and by appropriate proceedings
and with respect to which the applicable Borrower or the applicable Loan Party
maintains reasonable reserves on its books therefor and (ii) would not
reasonably be expected to result in any Lien other than a Permitted Lien.  In no
event shall any Agent or any Lender be liable for any taxes to any governmental
taxing authority that may be due by any Borrower or any other Loan Party.
 
5.3  Administration of Inventory.  Each Borrower shall keep, and shall cause
each other Loan Party to keep, records of its Inventory which records shall be
complete and accurate in all material respects.  Borrowers shall furnish to
Agent Inventory reports concurrently with the delivery of each Borrowing Base
Certificate described in subsection 7.1.4 or more frequently as reasonably
requested by Agent, which reports will be in such other format and detail as
Agent shall reasonably request and shall include a current list of all locations
of Borrowers’ and each other Loan Party’s Inventory, together with such
supporting information as Agent shall reasonably request.  Borrowers shall
conduct a physical inventory no less frequently than annually or, in lieu of a
physical inventory, shall conduct cycle counts of Inventory.
 
5.4  Administration of Equipment.
 
5.4.1  Records and Schedules of Equipment.  Each Borrower shall keep, and shall
cause each other Loan Party to keep, records of its Equipment which shall be
complete and accurate in all material respects itemizing and describing the
kind, type, quality, quantity and book value of its Equipment and all
dispositions made in accordance with subsection 5.4.2 hereof, and each Borrower
shall, and shall cause each other Loan Party to, furnish Agent with a current
schedule containing the foregoing information on at least an annual basis and
more often if reasonably requested by Agent.  Promptly after the request
therefor by Agent, each Borrower shall deliver, or cause each other Loan Party
to deliver, to Agent any and all evidence of ownership, if any, of any Equipment
of any Borrower or any other Loan Party.
 
45

--------------------------------------------------------------------------------


 
5.4.2  Dispositions of Equipment.  Borrowers shall not, and shall not permit any
other Loan Party to, sell, lease or otherwise dispose of or transfer any of
their or its respective Equipment or other fixed assets or any part thereof
without the prior written consent of Agent, except as otherwise expressly
permitted by the terms of this Agreement, including without limitation,
subsection 7.2.9 of the Agreement.
 
5.5  Payment of Charges.  All amounts chargeable to Borrowers under Section 5
hereof shall be Obligations secured by all of the Collateral (except that
amounts chargeable to U.S. Borrower shall not be secured by Canadian Collateral
and amounts chargeable to Canadian Borrower shall not be secured by the U.K.
Collateral and amounts chargeable to the U.K. Borrower shall not be secured by
the Canadian Collateral), shall be payable on demand by the applicable Borrower
and shall bear interest from the date such advance was made until paid in full
at the rate applicable to the Base Rate Revolving Portions (or in the case of
Canadian Borrower, Canadian Prime Rate Loans) from time to time.
 
5.6  Lien on Realty.  The due and punctual performance of the Canadian
Obligations, the U.K. Obligations and/or the U.S. Obligations shall also be
secured by the Lien created by the Mortgages upon the real Property of the
Borrowers and other Loan Parties described therein; provided that (i) the Liens
created by any Mortgage upon the real Property of any Canadian Loan Party shall
not secure the U.S. Obligations, (ii) the Liens created by any Mortgage upon the
real Property of any U.K. Loan Party shall not secure the Canadian Obligations
and (iii) the Liens created by any Mortgage upon the real Property of any
Canadian Loan Party shall not secure the U.K. Loan Obligations.  If any Borrower
or any other Loan Party shall acquire at any time or times hereafter any fee
simple interest in other real Property (other than leasehold interests in sales
offices or warehouses or other leasehold interests which Agent in Permitted
Discretion, determines to have no material value), the applicable Borrower
agrees promptly to execute and deliver to the applicable Agent, or to cause the
applicable Loan Party to execute and deliver to the applicable Agent, for its
benefit and the ratable benefit of the applicable Lenders, as additional
security and Collateral for the Obligations, deeds of trust, security deeds,
mortgages or other collateral assignments reasonably satisfactory in form and
substance to Agent and its counsel (herein collectively referred to as “New
Mortgages”) covering such real Property; provided that (i) the Liens created by
any New Mortgages on the real Property of any Canadian Loan Party or U.K. Loan
Party shall not secure the U.S. Obligations, (ii) the Liens created by any New
Mortgage upon the real Property of any U.K. Loan Party shall not secure the
Canadian Obligations and (iii) the Liens created by any New Mortgage upon the
real Property of any Canadian Loan Party shall not secure the U.K.
Obligations.  The Mortgages and each New Mortgage shall be duly recorded (at the
applicable Borrower’s expense) in each office where such recording is required
to constitute a valid Lien on the real Property covered thereby.  
 
46

--------------------------------------------------------------------------------


 
In respect to any Mortgage or any New Mortgage, the applicable Borrower shall
deliver to Agent, or shall cause the applicable Loan Party to deliver to Agent,
at the applicable Borrower’s expense, mortgagee title insurance policies issued
by a title insurance company reasonably satisfactory to Agent, which policies
shall be in form and substance reasonably satisfactory to Agent and shall insure
a valid Lien in favor of the applicable Agent for the benefit of itself and each
applicable Lender on the Property covered thereby, subject only to Permitted
Liens and those other exceptions reasonably acceptable to Agent and its
counsel.  Such Borrower shall also deliver, or shall cause the applicable Loan
Party to deliver, to Agent such other usual and customary documents, including,
without limitation, ALTA Surveys of the real Property described in the Mortgages
or any New Mortgage, as Agent and its counsel may reasonably request relating to
the real Property subject to the Mortgages or the New Mortgages.
 
SECTION 6.                                REPRESENTATIONS AND WARRANTIES
 
6.1  General Representations and Warranties.  To induce Agents and each Lender
to enter into this Agreement and to make advances hereunder, Borrowers warrant,
represent and covenant to Agents and each Lender that:
 
6.1.1  Qualification.  Each Borrower and each of its Subsidiaries (other than
Inactive Subsidiaries) is a corporation, limited partnership or limited
liability company duly organized, validly existing and in good standing under
the laws of the jurisdiction of its incorporation or organization.  Each
Borrower and each of its Subsidiaries (other than an Inactive Subsidiary) is
duly qualified and is authorized to do business and is in good standing as a
foreign limited liability company, limited partnership or corporation, as
applicable, in each state or jurisdiction listed on Exhibit 6.1.1 hereto and in
all other states and jurisdictions in which the failure of such Borrower or any
of its Subsidiaries (other than an Inactive Subsidiary) to be so qualified could
reasonably be expected to have a Material Adverse Effect.
 
6.1.2  Power and Authority.  Each Borrower and each of its Subsidiaries is duly
authorized and empowered to enter into, execute, deliver and perform this
Agreement and each of the other Loan Documents to which it is a party.  The
execution, delivery and performance of this Agreement and each of the other Loan
Documents have been duly authorized by all necessary corporate or other relevant
action and do not and will not:  (i) require any consent or approval of the
shareholders of any Borrower or any of the shareholders, partners or members, as
the case may be, of any Subsidiary of such Borrower; (ii) contravene any
Borrower’s or any of its Subsidiaries’ charter, articles or certificate of
incorporation, partnership agreement, certificate of formation, by-laws, limited
liability agreement, operating agreement or other organizational documents (as
the case may be); (iii) violate, or cause any Borrower or any of its
Subsidiaries to be in default under, any provision of any law, rule, regulation,
order, writ, judgment, injunction, decree, determination or award in effect
having applicability to any Borrower or any of its Subsidiaries, the violation
of which could reasonably be expected to have a Material Adverse Effect;
(iv) result in a breach of or constitute a default under any indenture or loan
or credit agreement or any other agreement, lease or instrument to which any
Borrower or any of its Subsidiaries is a party or by which it or its Properties
may be bound or affected, the breach of or default under which could reasonably
be expected to have a Material Adverse Effect; or (v) result in, or require, the
creation or imposition of any Lien (other than Permitted Liens) upon or with
respect to any of the Properties now owned or hereafter acquired by any Borrower
or any of its Subsidiaries.
 
47

--------------------------------------------------------------------------------


 
6.1.3  Legally Enforceable Agreement.  This Agreement is, and each of the other
Loan Documents when delivered under this Agreement will be, a legal, valid and
binding obligation of each Borrower and each of its Subsidiaries party thereto,
enforceable against it in accordance with its respective terms, except as
enforceability may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting the enforcement of
creditors’ rights generally and by general equitable principles (whether
enforcement is sought by proceedings in equity or at law) and, with respect to
the obligations of the Canadian Borrower under Section 2.1.2, by the provisions
of Section 8(1) of the Interest Act (Canada).
 
6.1.4  Capital Structure.  Exhibit 6.1.4 hereto states, as of the date hereof,
(i) the correct name of each of the Subsidiaries (other than Inactive
Subsidiaries) of each Borrower, its jurisdiction of incorporation or
organization and the percentage of its Voting Stock owned by each Borrower,
(ii) the name of each Borrower’s and each of its Subsidiaries’ corporate or
joint venture relationships and the nature of the relationship, (iii) the
number, nature and holder of all outstanding Securities of Borrower and the
holder of Securities of each Subsidiary (other than Inactive Subsidiaries) of
each Borrower and (iv) the number of authorized, issued and treasury Securities
of each Borrower.  Each Borrower has good title to all of the Securities it
purports to own of each of such Subsidiaries, free and clear in each case of any
Lien other than Permitted Liens.  All such Securities have been duly issued and
are fully paid and non-assessable.  As of the date hereof, except as set forth
in Exhibit 6.1.4, there are no outstanding options to purchase, or any rights or
warrants to subscribe for, or any commitments or agreements to issue or sell any
Securities or obligations convertible into, or any powers of attorney relating
to any Securities of any Borrower or any of its Subsidiaries.  Except as set
forth on Exhibit 6.1.4, as of the date hereof, there are no outstanding
agreements or instruments binding upon any of any Borrower’s or any of its
Subsidiaries’ partners, members or shareholders, as the case may be, relating to
the ownership of its Securities.
 
6.1.5  Names; Organization.  Neither any Borrower nor any of its Subsidiaries
(other than Inactive Subsidiaries) has been known as or has used any legal,
fictitious or trade names, during the 5 years prior to the Closing Date, except
those listed on Exhibit 6.1.5 hereto.  Except as set forth on Exhibit 6.1.5,
neither any Borrower nor any of its Subsidiaries (other than Inactive
Subsidiaries) has been, during the 5 years prior to the Closing Date, the
surviving entity of a merger or consolidation or has acquired all or
substantially all of the assets of any Person.  Each of each Borrower’s and each
of its Subsidiaries’ (other than Inactive Subsidiaries) state(s) of
incorporation or organization, Type of Organization, Organizational I.D. Number
and in the case of U.K. Borrower, the number with which it is registered at
Companies House for England and Wales, and any Canadian equivalent thereof, is
set forth on Exhibit 6.1.5.  The exact legal name of each Borrower and each of
its Subsidiaries is set forth on Exhibit 6.1.5.
 
6.1.6  Business Locations; Agent for Process.  Each of each Borrower’s and each
of its Subsidiaries’ (other than Inactive Subsidiaries) chief executive office,
location of books and records and other places of business are as listed on
Exhibit 5.1.1 hereto, as updated from time to time by Borrowers in accordance
with the provisions of subsection 5.1.1.  During the preceding one-year period,
neither any Borrower nor any of its Subsidiaries (other than Inactive
Subsidiaries) has had an office, place of business or agent for service of
process, other than as listed on Exhibit 5.1.1.  All tangible Collateral is and
will at all times be kept by Borrowers and their Subsidiaries (other than
Inactive Subsidiaries) in accordance with subsection 5.1.1.  Except as shown on
Exhibit 5.1.1, as of the date hereof, no Inventory is stored with a bailee,
distributor, warehouseman or similar party, nor is any Inventory consigned to
any Person.
 
48

--------------------------------------------------------------------------------


 
6.1.7  Title to Properties; Priority of Liens.  Each Borrower and each of its
Subsidiaries (other than Inactive Subsidiaries) has good, indefeasible and
marketable title to and fee simple ownership of, or valid and subsisting
leasehold interests in, all of its real Property, and good title to all of the
Collateral and all of its other Property, in each case, free and clear of all
Liens except Permitted Liens.  Each Borrower and each of its Subsidiaries (other
than Inactive Subsidiaries) has paid or discharged all lawful claims which, if
unpaid, might become a Lien against any of any Borrower’s or such Subsidiary’s
Properties that is not a Permitted Lien.  The Liens granted to Agents under the
Security Documents are First Priority Liens, subject only to Permitted Liens.
 
6.1.8  Accounts.  Agent may rely, in determining which Accounts are Eligible
Accounts, on all statements and representations made by Borrowers and each other
Loan Party with respect to any Account or Accounts.  With respect to each of
each Borrower’s and each other Loan Party’s Accounts, whether or not such
Account is an Eligible Account, unless otherwise disclosed to Agent in the
appropriate Borrowing Base Certificate or schedule:
 
(i)  It is genuine and in all respects what it purports to be, and it is not
evidenced by a judgment;
 
(ii)  It arises out of a completed, bonafide sale and delivery of goods or
rendition of services by a Borrower or a Loan Party, in the ordinary course of
its business and in accordance with the terms and conditions of all purchase
orders, contracts or other documents relating thereto and forming a part of the
contract between the applicable Borrower or Loan Party and the Account Debtor;
 
(iii)  It is for a liquidated amount maturing as stated in the duplicate invoice
covering such sale or rendition of services, a copy of which has been furnished
or is available to Agent;
 
(iv)  There are no facts, events or occurrences which in any way impair the
validity or enforceability of any Accounts or could reasonably be expected to
reduce the amount payable thereunder from the face amount of the invoice and
statements delivered or made available to Agent with respect thereto;
 
(v)  To the best of Borrowers’ knowledge, the Account Debtor thereunder (1) had
the capacity to contract at the time any contract or other document giving rise
to the Account was executed and (2) such Account Debtor is Solvent; and
 
(vi)  To the best of Borrowers’ knowledge, there are no proceedings or actions
which are threatened or pending against the Account Debtor thereunder which, in
Borrowers’ reasonable judgment, would likely result in any material adverse
change in such Account Debtor’s financial condition or the collectibility of
such Account.
 
49

--------------------------------------------------------------------------------


 
6.1.9  Equipment.  The Equipment of each Borrower and its Subsidiaries is in
good operating condition and repair, and all necessary replacements of and
repairs thereto shall be made so that the operating efficiency thereof shall be
maintained and preserved, reasonable wear and tear excepted.  Neither any
Borrower nor any of its Subsidiaries will permit any Equipment to become affixed
to any real Property leased to any Borrower or any of its Subsidiaries so that
an interest arises therein under the real estate laws of the applicable
jurisdiction unless the landlord of such real Property has executed a landlord
waiver or leasehold mortgage in favor of and in form reasonably acceptable to
Agent, and no Borrower will permit any of the Equipment of any Borrower or any
of its Subsidiaries to become an accession to any personal Property other than
Equipment that is subject to First Priority (except for Permitted Liens) Liens
in favor of Agents.
 
6.1.10  Financial Statements; Fiscal Year.  The Consolidated and consolidating
balance sheets of Katy and its Subsidiaries (including the accounts of all
Subsidiaries of Katy and their respective Subsidiaries for the respective
periods during which a Subsidiary relationship existed) as of September 30,
2007, and the related statements of income and cash flows for the periods ended
on such dates, have been prepared in accordance with GAAP (except for the
absence of footnotes and normal year-end adjustments), and present fairly in all
material respects the financial positions of Katy and such Persons, taken as a
whole, at such dates and the results of Katy’s and such Persons’ operations,
taken as a whole, for such periods.  As of the date hereof, since September 30,
2007, there has been no material adverse change in the financial position of
Katy and such other Persons, taken as a whole, as reflected in the Consolidated
balance sheet as of such date.  As of the date hereof, the fiscal year of Katy
and each of its Subsidiaries ends on December 31 of each year.
 
6.1.11  Full Disclosure.  The financial statements referred to in
subsection 6.1.10 hereof do not, nor does this Agreement or any other written
statement of any Borrower or any other Loan Party to Agent or any Lender (when
taken together with any supplements or amendments thereto) contain any untrue
statement of a material fact or omit a material fact necessary to make the
statements contained therein or herein not misleading in light of the
circumstances existing when such statement was made.  There is no fact which any
Borrower has failed to disclose to Agent or any Lender in writing which could
reasonably be expected to have a Material Adverse Effect.
 
6.1.12  Solvent Financial Condition.  Each Borrower and each other Loan Party
(other than Inactive Subsidiaries and other Subsidiaries that conduct no
operations) is now and, after giving effect to the initial Loans to be made and
the initial Letters of Credit and LC Guaranties to be issued hereunder and all
related transactions, will be, Solvent.
 
6.1.13  Surety Obligations.  Except as set forth on Exhibit 6.1.13, as of the
date hereof, neither any Borrower nor any of its Subsidiaries is obligated as
surety or indemnitor under any surety or similar bond or other contract or has
issued or entered into any agreement to assure payment, performance or
completion of performance of any undertaking or obligation of any Person.
 
50

--------------------------------------------------------------------------------


 
6.1.14  Taxes.  Katy’s federal tax identification number is 75-1277589.  The
federal tax identification number or Canadian or United Kingdom equivalent
thereof, of each Subsidiary of Katy is shown on Exhibit 6.1.14 hereto.  Each
Borrower and each of its Subsidiaries has filed all federal, provincial, state
and local tax returns and other reports relating to taxes (including goods and
services and value added taxes) it is required by law to file or obtained
appropriate extensions for such filings, and has paid, or made provision for the
payment of, all taxes, assessments, fees, levies and other governmental charges
upon it, its income and Properties prior to the time when such taxes,
assessments, fees, levies and charges become delinquent, unless and to the
extent any thereof are being actively contested in good faith and by appropriate
proceedings and except where the failure to make any such filing of to pay any
such tax could not be reasonably expected to have a Material Adverse Effect, and
each Borrower and each of its Subsidiaries maintains reasonable reserves on its
books therefor.  The provision for unpaid taxes on the books of each Borrower
and its Subsidiaries is adequate for all years not closed by applicable
statutes, and for the current fiscal year.
 
6.1.15  Brokers.  Except as shown on Exhibit 6.1.15 hereto, there are no claims
for brokerage commissions, finder’s fees or investment banking fees in
connection with the transactions contemplated by this Agreement.
 
6.1.16  Patents, Trademarks, Copyrights and Licenses.  Each Borrower and each of
its Subsidiaries owns, possesses or licenses or has the right to use all the
patents, trademarks, service marks, trade names, copyrights, licenses and other
Intellectual Property necessary for the present and planned future conduct of
its business without any known conflict with the rights of others, except for
such conflicts as could not reasonably be expected to have a Material Adverse
Effect.  All such patents, trademarks, service marks, trade names, copyrights,
licenses and other similar rights are listed on Exhibit 6.1.16 hereto, which
shall be updated annually by Borrowers or more frequently as requested by Agent,
if an Event of Default exists and is continuing.  To the Knowledge of Borrowers
and except as set forth on Exhibit 6.1.1 hereto, no claim has been asserted to
any Borrower or any of its Subsidiaries which is currently pending that their
use of their Intellectual Property or the conduct of their business does or may
infringe upon the Intellectual Property rights of any third party, the effect of
which infringement could not reasonably be expected to have a Material Adverse
Effect.  To the knowledge of Borrowers and except as set forth on Exhibit 6.1.16
hereto, as of the date hereof, no Person is engaging in any activity that
infringes in any material respect upon Borrower’s or any of its Subsidiaries’
material Intellectual Property.  Except as set forth on Exhibit 6.1.16, each
Borrower’s and each of its Subsidiaries’ (i) material trademarks, service marks
and copyrights are registered with the U.S. Patent and Trademark Office or in
the U.S. Copyright Office, as applicable and (ii) material license agreements
and similar arrangements relating to its Inventory (1) permit, and do not
restrict, the assignment by any Borrower or any of its Subsidiaries to Agent, or
any other Person designated by Agent, of all of any Borrower’s or such
Subsidiary’s, as applicable, rights, title and interest pertaining to such
license agreement or such similar arrangement to the extent consistent with
customary business terms and (2) would permit the continued use by any Borrower
or such Subsidiary, or Agent or its assignee, of such license agreement or such
similar arrangement and the right to sell Inventory subject to such license
agreement for a period of no less than 6 months after a default or breach of
such agreement or arrangement.  The consummation and performance of the
transactions and actions contemplated by this Agreement and the other Loan
Documents, including, without limitation, the exercise by Agent of any of its
rights or remedies under Section 9, will not result in the termination or
impairment of any of any Borrower’s or any of its Subsidiaries’ ownership or
rights relating to its Intellectual Property, except for such Intellectual
Property rights the loss or impairment of which could not reasonably be expected
to have a Material Adverse Effect.  Except as listed on Exhibit 6.1.16 and
except as could not reasonably be expected to have a Material Adverse Effect,
(i) neither any Borrower nor any of its Subsidiaries is in breach of, or default
under, any term of any license or sublicense with respect to any of its
Intellectual Property and (ii) to the knowledge of Borrowers, no other party to
such license or sublicense is in breach thereof or default thereunder, and such
license is valid and enforceable.
 
51

--------------------------------------------------------------------------------


 
6.1.17  Governmental Consents.  Each Borrower and each of its Subsidiaries has,
and is in good standing with respect to, all governmental consents, approvals,
licenses, authorizations, permits, certificates, inspections and franchises
necessary to continue to conduct its business as heretofore or proposed to be
conducted by it and to own or lease and operate its Properties as now owned or
leased by it, except where the failure to possess or so maintain such rights
could not reasonably be expected to have a Material Adverse Effect.
 
6.1.18  Compliance with Laws.  Each Borrower and each of its Subsidiaries has
duly complied, and its Properties, business operations and leaseholds are in
compliance with, the provisions of all federal, state and local laws, rules and
regulations applicable to such Borrower or such Subsidiary, as applicable, its
Properties or the conduct of its business, except for such non-compliance as
could not reasonably be expected to have a Material Adverse Effect, and there
have been no citations, notices or orders of noncompliance issued to any
Borrower or any of its Subsidiaries under any such law, rule or regulation,
except where such noncompliance could not reasonably be expected to have a
Material Adverse Effect.  Each Borrower and each of its Subsidiaries has
established and maintains an adequate monitoring system to insure that it
remains in compliance in all material respects with all federal, state and local
rules, laws and regulations applicable to it.  No Inventory has been produced in
violation of the Fair Labor Standards Act (29 U.S.C. §201 etseq.), as amended.
 
6.1.19  Restrictions.  Neither any Borrower nor any other Loan Party is a party
or subject to any contract or agreement which restricts its right or ability to
incur Indebtedness, other than as set forth on Exhibit 6.1.19 hereto, none of
which prohibit the execution of or compliance with this Agreement or the other
Loan Documents by any Borrower or any of its Subsidiaries, as applicable.
 
6.1.20  Litigation.  Except as set forth on Exhibit 6.1.20 hereto, there are no
actions, suits, proceedings or investigations pending, or to the knowledge of
any Borrower, threatened, against or affecting any Borrower or any of its
Subsidiaries, or the business, operations, Properties, prospects, profits or
condition of any Borrower or any of its Subsidiaries which, singly or in the
aggregate, could reasonably be expected to have a Material Adverse
Effect.  Neither any Borrower nor any of its Subsidiaries is in default with
respect to any order, writ, injunction, judgment, decree or rule of any court,
governmental authority or arbitration board or tribunal, which, singly or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
6.1.21  No Defaults.  No event has occurred and no condition exists which would,
upon or after the execution and delivery of this Agreement or any Borrower’s
performance hereunder, constitute a Default or an Event of Default.  Neither any
Borrower nor any of its Subsidiaries is in default in (and no event has occurred
and no condition exists which constitutes, or which the passage of time or the
giving of notice or both would constitute, a default in) the payment of any
Indebtedness to any Person for Money Borrowed in excess of $1,000,000.
 
52

--------------------------------------------------------------------------------


 
6.1.22  Leases.  Exhibit 6.1.22 hereto is a complete listing of all capitalized
and operating personal property leases of each Borrower and its Subsidiaries and
all real property leases of each Borrower and its Subsidiaries with future
non-cancelable payments of $25,000 or more.  Each Borrower and each of its
Subsidiaries is in full compliance with all of the terms of each of its
respective capitalized and operating leases, except where the failure to so
comply could not reasonably be expected to have a Material Adverse Effect.
 
6.1.23  Pension Plans.
 
(a)  Except as disclosed on Exhibit 6.1.23 hereto, neither U.S. Borrower nor any
of its ERISA Affiliates maintains or contributes to any Plan.  U.S. Borrower and
each of its ERISA Affiliates have operated in compliance with the requirements
of ERISA and the regulations promulgated thereunder with respect to each Plan,
except where the failure to so comply could not reasonably be expected to have a
Material Adverse Effect.  To the best of Borrowers’ knowledge, no fact or
situation that could reasonably be expected to result in a Material Adverse
Effect exists in connection with any Plan.  Neither U.S. Borrower nor any ERISA
Affiliates has incurred any withdrawal liability under Title IV of ERISA in
connection with a Multiemployer Plan which remains unsatisfied or which would
reasonably be expected to have a Material Adverse Effect.
 
(b)  The Canadian Pension Plans are duly registered under and have been
administered in compliance with the ITA and all other applicable laws which
require registration except where the failure to so comply could not reasonably
be expected to have a Material Adverse Effect.  All obligations of Canadian
Borrower or any of its Subsidiaries (including fiduciary, funding, investment
and administration obligations) required to be performed in connection with the
Canadian Pension Plans and the funding agreements therefor have been performed
in a timely fashion, except where the failure to so perform could not reasonably
be expected to have a Material Adverse Effect.  There are no outstanding
disputes, actions, suits or claims concerning the assets of the Canadian Pension
Plans other than claims for benefits in the ordinary course that could
reasonably be expected to result in a Material Adverse Effect.  Neither Canadian
Borrower nor its Subsidiaries is required to make any contributions to the
Canadian Pension Plans which contributions, in the aggregate, could reasonably
be expected to result in a Material Adverse Effect.  Canadian Borrower and its
Subsidiaries have withheld all employee withholdings and have made all employer
contributions to be withheld and made by it pursuant to federal and any
provincial applicable law on account of Canadian Pension Plans, Canadian Benefit
Plans, Canadian employment insurance and employee income taxes.  To the best of
Borrowers’ knowledge, no condition exists or transaction has occurred in
connection with any Canadian Pension Plan or Canadian Benefit Plan which could
result in the incurrence by Canadian Borrower or its Subsidiaries of any
liability, fine or penalty that could reasonably be expected to result in a
Material Adverse Effect.
 
53

--------------------------------------------------------------------------------


 
(c)  All pension schemes of U.K. Borrower and any Subsidiaries of any Borrower
that are organized under the laws of the United Kingdom are operated in
substantial compliance with applicable law and fully funded to the extent
required by law based on reasonable actuarial assumptions applicable in the
United Kingdom.
 
6.1.24  Trade Relations.  There exists no actual or, to any Borrower’s
knowledge, threatened termination, cancellation or limitation of, or any
modification or change in, the business relationship between any Borrower or any
of its Subsidiaries and any customer or any group of customers whose purchases
individually or in the aggregate are material to the business of Borrowers and
their Subsidiaries, or with any material supplier, except in each case, where
the same could not reasonably be expected to have a Material Adverse Effect, and
there exists no present condition or state of facts or circumstances which would
prevent any Borrower or any of its Subsidiaries from conducting such business
after the consummation of the transactions contemplated by this Agreement in
substantially the same manner in which it has heretofore been conducted.
 
6.1.25  Labor Relations.  Except as described on Exhibit 6.1.25 hereto, as of
the date hereof, neither any Borrower nor any of its Subsidiaries is a party to
any collective bargaining agreement.  There are no material grievances, disputes
or controversies with any union or any other organization of any Borrower’s or
any of its Subsidiaries’ employees, or threats of strikes, work stoppages or any
asserted pending demands for collective bargaining by any union or organization,
except those that could not reasonably be expected to have a Material Adverse
Effect.
 
6.1.26  Borrowers and Each Other Loan Party.  As of the Closing Date, Borrowers
and the other Loan Parties are engaged in the businesses of manufacturing and
distributing industrial and consumer products, including, without limitation,
sanitary maintenance supplies and coated abrasives, as well as in certain other
businesses.  These operations require financing on a basis such that the credit
supplied can be made available from time to time to Borrowers and the other Loan
Parties, as required for the continued successful operation of Borrowers and the
other Loan Parties taken as a whole.  Borrowers and the other Loan Parties have
requested the Lenders to make credit available hereunder primarily for the
purposes of Section 1.1.3 and generally for the purposes of financing the
operations of Borrowers and the other Loan Parties.  Borrowers and other Loan
Party expect to derive benefit (and the Board of Directors of each Borrower and
each other Loan Party has determined that each Borrower or such other Loan Party
may reasonably be expected to derive benefit), directly or indirectly, from a
portion of the credit extended by Lenders hereunder, both in its separate
capacity and as a member of the group of companies, since the successful
operation and condition of Borrowers and each other Loan Party is dependent on
the continued successful performance of the functions of the group as a
whole.  Borrowers acknowledge that, but for the agreement of each of each
Borrower and the other Loan Parties to execute and deliver this Agreement and/or
the Loan Documents, Agent and Lenders would not have made available the credit
facilities established hereby on the terms set forth herein.
 
54

--------------------------------------------------------------------------------


 
6.2  Continuous Nature of Representations and Warranties.  Each representation
and warranty contained in this Agreement and the other Loan Documents shall be
continuous in nature and shall remain accurate, complete and not misleading at
all times during the term of this Agreement, except for changes in the nature of
any Borrower’s or one of Borrower’s Subsidiary’s business or operations that
would render the information in any exhibit attached hereto or to any other Loan
Document either inaccurate, incomplete or misleading, so long as Majority
Lenders have consented to such changes or such changes are expressly permitted
by this Agreement.  Without limiting the generality of the foregoing, each Loan
request made or deemed made pursuant to subsection 3.1.1 hereof shall constitute
Borrowers’ reaffirmation, as of the date of each such loan request, of each
representation, warranty or other statement made or furnished to Agent or any
Lender by or on behalf of Borrowers, any Subsidiary of any Borrower or any other
Loan Party in this Agreement, any of the other Loan Documents, or any
instrument, certificate or financial statement furnished in compliance with or
in reference thereto.
 
6.3  Survival of Representations and Warranties.  All representations and
warranties of Borrowers contained in this Agreement or any of the other Loan
Documents shall survive the execution, delivery and acceptance thereof by Agent
and each Lender and the parties thereto and the closing of the transactions
described therein or related thereto.
 
SECTION 7.                                COVENANTS AND CONTINUING AGREEMENTS
 
7.1  Affirmative Covenants.  During the Term, and thereafter for so long as
there are any Obligations outstanding, Borrowers covenant that, unless otherwise
consented to by Majority Lenders, in writing, they shall:
 
7.1.1  Visits and Inspections; Lender Meeting.  Permit (i) representatives of
Agent, and during the continuation of any Default or Event of Default any
Lender, from time to time, as often as may be reasonably requested, but only
during normal business hours, to visit and inspect the Properties of Borrowers
and each of their Subsidiaries, inspect, audit and make extracts from their
books and records, and discuss with their officers, their employees and their
independent accountants, each Borrower’s and each of its Subsidiaries’ business,
assets, liabilities, financial condition, business prospects and results of
operations and (ii) appraisers engaged pursuant to Section 2.10 (whether or not
personnel of Agent), but only during normal business hours, to visit and inspect
the Properties of each Borrower and each of its Subsidiaries, for the purpose of
completing appraisals pursuant to Section 2.10.  Agent, if no Default or Event
of Default then exists, shall give Borrower Representative reasonable prior
notice of any such inspection or audit.  Without limiting the foregoing, on the
request of Agent, Borrowers will participate and will cause its key management
personnel to participate in a meeting with Agent and Lenders once during each
year (except that during the continuation of an Event of Default such meetings
may be held more frequently as requested by Agent or Majority Lenders), which
meeting(s) shall be held at such times and such places as may be reasonably
requested by Agent.
 
7.1.2  Notices.  Promptly notify Agent in writing, upon obtaining knowledge, of
the occurrence of any event or the existence of any fact which renders any
representation or warranty in this Agreement or any of the other Loan Documents
inaccurate, incomplete or misleading in any material respect as of the date made
or remade.  In addition, except as otherwise set forth herein, (x) Borrowers
agree to provide Agent with prompt written notice, upon obtaining knowledge, of
any change in the information disclosed in any Exhibit hereto which could
reasonably be expected to have or to evidence a Material Adverse Effect and
(y) on a semi-annual basis, Borrowers agree to provide Agent with updated
versions of the factual Exhibits hereto, in each case after giving effect to the
materiality limits and Material Adverse Effect qualifications contained therein.
 
55

--------------------------------------------------------------------------------


 
7.1.3  Financial Statements.  Keep, and cause each of their Subsidiaries to
keep, adequate records and books of account with respect to their or its
business activities in which proper entries are made in accordance with
customary accounting practices reflecting all their or its financial
transactions; and cause to be prepared and furnished to Agent and each Lender,
the following, all to be prepared in accordance with GAAP applied on a
consistent basis, unless Katy’s certified public accountants concur in any
change therein and such change is disclosed to Agent and is consistent with
GAAP:
 
(i)  not later than 90 days after the close of each fiscal year of Katy,
unqualified (except for a qualification for a change in accounting principles
with which the accountant concurs) audited financial statements of Katy and its
Subsidiaries as of the end of such year, on a Consolidated basis, certified by a
firm of independent certified public accountants of recognized standing selected
by Katy but acceptable to Agent and, within a reasonable time thereafter a copy
of any management letter issued in connection therewith;
 
(ii)  not later than 30 days after the end of each month hereafter other than
the last month of Katy’s fiscal year or 45 days after the end of the last month
of Katy’s fiscal year, unaudited interim financial statements of Katy and its
Subsidiaries as of the end of such month and of the portion of the fiscal year
then elapsed, on a Consolidated and consolidating basis, certified by the
principal financial officer of Katy as prepared in accordance with GAAP and
fairly presenting in all material respects the financial position and results of
operations of Katy and its Subsidiaries for such month and period subject only
to changes from audit and year-end adjustments and except that such statements
need not contain notes;
 
(iii)  together with each delivery of financial statements pursuant to
clauses (i) and (ii) of this subsection 7.1.3, a management report setting forth
in comparative form the corresponding figures for the corresponding periods of
the previous fiscal year and the corresponding figures from the most recent
Projections for the current fiscal year delivered pursuant to
subsection 7.1.7.  The information above shall be presented in reasonable detail
and shall be certified by the chief financial officer of Katy to the effect that
such information fairly presents in all material respects the results of
operation and financial condition of Katy and its Subsidiaries as at the dates
and for the periods indicated;
 
(iv)  promptly after the sending or filing thereof, as the case may be, copies
of any proxy statements, financial statements or reports which Katy has made
available to its Securities holders and copies of any regular, periodic and
special reports or registration statements which Katy or any of its Subsidiaries
files with the Securities and Exchange Commission or any governmental authority
which may be substituted therefor or any national securities exchange;
 
56

--------------------------------------------------------------------------------


 
(v)  upon request of Agent, copies of any annual report to be filed as required
by ERISA in connection with each Plan; and
 
(vi)  such other data and information (financial and otherwise) as Agent or any
Lender (through Agent), from time to time, may reasonably request, bearing upon
or related to the Collateral or any Borrower’s or any of its Subsidiaries’
financial condition or results of operations.
 
Concurrently with the delivery of the financial statements described in
clause (i) of this subsection 7.1.3, Katy shall forward to Agent a copy of the
accountants’ letter to Katy’s management that is prepared in connection with
such financial statements.  Not later than 45 days after the end of any fiscal
quarter of Katy or if an Event of Default exists and is continuing, more
frequently if reasonably requested by Agent, Katy shall cause to be prepared and
furnished to Agent a Compliance Certificate in the form of Exhibit 7.1.3 hereto
executed by the Chief Financial Officer of Borrower (a “Compliance
Certificate”).
 
7.1.4  Borrowing Base Certificates.  On or before the 15th day of each month
from and after the date hereof, Borrowers shall deliver to Agents, in form
acceptable to Agent, a Borrowing Base Certificate as of the last day of the
immediately preceding month, with such supporting materials as Agent shall
reasonably request.  If Borrowers deem it advisable, or Agent shall request,
Borrowers shall execute and deliver to Agents Borrowing Base Certificates more
frequently than monthly.
 
7.1.5  Landlord, Processor and Storage Agreements.  Provide Agent with copies of
all agreements between any Borrower or any of its Subsidiaries and any landlord,
warehouseman, processor, distributor or consignee which owns or is the lessee of
any premises at which any Collateral may, from time to time, be kept.  With
respect to any lease (other than leases for sales offices), warehousing
agreement or any processing agreement in any case entered into after the Closing
Date, the applicable Borrower shall provide Agent with appropriate Collateral
Access Agreements with respect to such premises.  Such Collateral Access
Agreements shall be in a form supplied by Agent to Borrowers with such
reasonable revisions as are customarily accepted by Agent or by similar
financial institutions in similar financial transactions.
 
7.1.6  Projections.  No later than 30 days after the first day of each fiscal
year of Katy, deliver to Agent Projections of Katy and each of its Subsidiaries
for said fiscal year, month by month.
 
7.1.7  Subsidiaries.  Cause each Subsidiary of any Borrower (other than Inactive
Subsidiaries), whether now or hereafter in existence, promptly upon Agent’s
request therefor, to execute and deliver to the applicable Agent a Guaranty
Agreement and the Security Agreement (or joinder thereto or British or Canadian
equivalents thereof) pursuant to which such Subsidiary guaranties the payment of
all Obligations (with respect to Domestic Subsidiaries), all Canadian
Obligations (with respect to Canadian Subsidiaries) or all U.K. and U.S.
Obligations (with respect to U.K. Subsidiaries) and grants to the applicable
Agent a first priority Lien (subject only to Permitted Liens) on all of its
Properties of the types described in the Security Agreement.  
 
57

--------------------------------------------------------------------------------


 
Additionally, the applicable Borrower shall execute and deliver to Agent a
pledge agreement pursuant to which such Borrower grants to Agent a First
Priority Lien (subject only to Permitted Liens) with respect to all of the
issued and outstanding Securities of each such Subsidiary or, with respect to
Foreign Subsidiaries of Katy, sixty-five percent (65%) of the issued and
outstanding securities of each top-tier Foreign Subsidiary.
 
7.1.8  Deposit and Brokerage Accounts.  For each deposit account or brokerage
account that any Borrower or another Loan Party at any time opens or maintains,
the applicable Borrower shall, or shall cause the applicable Loan Party to, at
Agent’s request and option, pursuant to an agreement in form and substance
reasonably satisfactory to Agent, cause the depository bank or securities
intermediary, as applicable, to agree to comply at any time with instructions
from the applicable Agent to such depository bank or securities intermediary, as
applicable, directing the disposition of funds from time to time credited to
such deposit or brokerage account, without further consent of the applicable
Borrower or the applicable Loan Party.
 
7.2  Negative Covenants.  During the Term, and thereafter for so long as there
are any Obligations outstanding, Borrowers covenant that, unless otherwise
consented to by Majority Lenders, in writing, they shall not:
 
7.2.1  Mergers; Consolidations; Acquisitions; Structural Changes.  Merge or
consolidate, or permit any Subsidiary of any Borrower to merge or consolidate,
with any Person; nor change its or any of its Subsidiaries’ state of
incorporation or organization, Type of Organization or Organizational
I.D. Number; nor change its or any of any Borrower’s Subsidiaries’ legal name
without at least 14 days’ prior written notice to Agent; nor acquire, nor permit
any of any Borrower’s Subsidiaries to acquire, all or any substantial part of
the Properties of any Person, except for:
 
(i)  mergers of any Subsidiary of a Borrower into a Borrower or another
wholly-owned Subsidiary of a Borrower;
 
(ii)  acquisitions of assets consisting of fixed assets or real Property that
constitute Capital Expenditures permitted under subsection 7.2.8;
 
(iii)  Permitted Acquisitions;
 
(iv)  as contemplated by Exhibit 7.2.12;
 
(v)  sales or liquidations of Inactive Subsidiaries and liquidations of other
wholly-owned Subsidiaries if the assets of such Subsidiary are distributed to
another Loan Party (to the extent the liquidated Subsidiary was a Loan Party);
and
 
(vi)  dispositions of assets effected through a merger or otherwise permitted
pursuant to subsection 7.2.9.
 
58

--------------------------------------------------------------------------------


 
7.2.2  Loans.  Make, or permit any Subsidiary of a Borrower to make, any loans
or other advances of money to any Person, other than (i) for salary, travel
advances, advances against commissions and other similar advances to employees
in the ordinary course of business, (ii) extensions of trade credit in the
ordinary course of business, (iii) deposits with financial institutions
permitted under this Agreement, (iv) prepaid expenses; and (v) loans and
advances by a Borrower or its Subsidiaries to any of its Subsidiaries and
viceversa; provided that such Subsidiary is a Loan Party, that any such loans
and advances are evidenced by a promissory note in form and substance acceptable
to Agent and pledged to the applicable Agent pursuant to the applicable
Collateral Document.
 
7.2.3  Total Money Borrowed.  Create, incur, assume, or suffer to exist, or
permit any Subsidiary of Borrower to create, incur or suffer to exist, any Money
Borrowed, except:
 
(i)  Obligations owing to Agent or any Lender under this Agreement or any of the
other Loan Documents;
 
(ii)  Money Borrowed, including without limitation Subordinated Debt, existing
on the date of this Agreement and listed on Exhibit 7.2.3;
 
(iii)  Permitted Purchase Money Indebtedness;
 
(iv)  Guaranties of any Money Borrowed permitted hereunder;
 
(v)  Money Borrowed in respect of intercompany loans permitted under
subsection 7.2.2(v);
 
(vi)  obligations to pay Rentals permitted by subsection 7.2.18;
 
(vii)  unsecured Money Borrowed in connection with the financing of insurance
premiums; provided that the aggregate amount of any such Money Borrowed does not
exceed, at any point in time, $2,000,000; and
 
(viii)  Money Borrowed not included in paragraphs (i) through (vii) above, which
does not exceed at any time, in the aggregate, $650,000.
 
7.2.4  Affiliate Transactions.  Enter into, or be a party to, or permit any
Subsidiary of any Borrower to enter into or be a party to, any transaction with
any Affiliate of Borrower or any holder of any Securities of any Borrower or any
Subsidiary of any Borrower, including without limitation any management,
consulting or similar fees, except:
 
(i)  in the ordinary course of and pursuant to the reasonable requirements of
such Borrower’s or such Subsidiary’s business and upon fair and reasonable terms
which are fully disclosed to Agent and are no less favorable to such Borrower or
such Subsidiary than would be obtained in a comparable arms-length transaction
with a Person not an Affiliate or Security holder of Katy;
 
59

--------------------------------------------------------------------------------


 
(ii)  Borrowers and/or any other Loan Party may pay management fees to K&C
pursuant to the terms and conditions of the Management Agreement as such terms
and conditions are in effect as of the Closing Date so long as (x) the aggregate
amount of such fees paid in any fiscal year of Katy does not exceed $500,000
plus out-of-pocket expenses and (y) either no Default or Event of Default has
occurred and is continuing or would be caused by such payment or a Default or
Event of Default (other than a payment default of the type referred to in
subsection 9.1.1 or 9.1.2) and Aggregate Availability after giving effect to the
payment of any such management fee shall exceed $5,000,000 (it being understood
that nothing in this subsection 7.2.4 shall prohibit the accrual of the
management fees under the Management Agreement during the period that such fees
or other amounts are prohibited from being paid pursuant to this subsection
7.2.4); and
 
(iii)  So long as no Event of Default or Default shall have occurred and is
continuing or shall be caused thereby, Katy may make payments to K&C or K&C’s
Affiliates to the extent necessary to pay Katy’s obligations under any Kohlberg
Agreement in effect on the Closing Date or entered into by Katy after the
Closing Date in accordance with this subsection 7.2.4, as it may be amended from
time to time in accordance with subsection 7.2.19.
 
7.2.5  Limitation on Liens.  Create or suffer to exist, or permit any Subsidiary
(other than Inactive Subsidiaries) of any Borrower to create or suffer to exist,
any Lien upon any of its Property, income or profits, whether now owned or
hereafter acquired, except:
 
(i)  Liens at any time granted in favor of Agent for the benefit of Lenders;
 
(ii)  Liens for taxes, assessments or governmental charges (excluding any Lien
imposed pursuant to any of the provisions of ERISA) not yet due, or being
contested in the manner described in subsection 6.1.14 hereto, but only, with
respect to contested taxes, if in Agent’s judgment such Lien would not
reasonably be expected to adversely effect Agent’s rights or the priority of
Agent’s lien on any Collateral;
 
(iii)  Liens arising in the ordinary course of the business of any such Borrower
or any of its Subsidiaries by operation of law or regulation, but only if
payment in respect of any such Lien is not at the time required and such Liens
do not, in the aggregate, materially detract from the value of the Property of
such Borrower or any of its Subsidiaries or materially impair the use thereof in
the operation of the business of such Borrower or any of its Subsidiaries;
 
(iv)  Purchase Money Liens securing Permitted Purchase Money Indebtedness;
 
(v)  such other Liens as appear on Exhibit 7.2.5 hereto;
 
60

--------------------------------------------------------------------------------


 
(vi)  Liens incurred or deposits made in the ordinary course of business in
connection with (1) worker’s compensation, social security, employer’s health
tax, unemployment insurance and other like laws or (2) sales contracts, leases,
statutory obligations, work in progress advances and other similar obligations
not incurred in connection with the borrowing of money or the payment of the
deferred purchase price of property;
 
(vii)  reservations, covenants, zoning and other land use regulations, title
exceptions or encumbrances granted in the ordinary course of business, affecting
real Property owned or leased by a Borrower or one of its Subsidiaries; provided
that such exceptions do not in the aggregate materially interfere with the use
of such Property in the ordinary course of such Borrower’s or such Subsidiary’s
business;
 
(viii)  judgment Liens that do not give rise to an Event of Default under
subsection 9.1.16;
 
(ix)  Liens securing intercompany loans permitted under subsection 7.2.2(v);
 
(x)  such other Liens as Majority Lenders may hereafter approve in writing; and
 
(xi)  with respect to a Canadian Loan Party, the reservations, limitations,
provisos and conditions, if any, expressed in any original grants from the
Crown.
 
7.2.6  Payments and Amendments of Certain Debt.  Make or permit any Subsidiary
of any Borrower to make any payment of any part or all of any Subordinated Debt
or take any other action or omit to take any other action in respect of any
Subordinated Debt, except in accordance with the subordination agreement
relative thereto or the subordination provisions thereof; or amend or modify any
agreement, instrument or document evidencing or relating to any Subordinated
Debt.
 
7.2.7  Distributions.  Declare or make, or permit any Subsidiary of any Borrower
to declare or make, any Distributions, except for:
 
(i)  Distributions by any Subsidiary of a Borrower to such Borrower or to an
intermediate Subsidiary of such Borrower;
 
(ii)  Distributions paid solely in Securities of a Borrower or any of its
Subsidiaries including, without limitation, Distributions paid by Katy solely in
Securities on Katy’s Convertible Preferred Stock;
 
(iii)  Distributions by a Borrower in amounts necessary to permit such Borrower
to repurchase Securities of such Borrower from employees of such Borrower or any
of its Subsidiaries upon the termination of their employment or to permit Katy
to make open market repurchases of its Securities, so long as no Default or
Event of Default exists at the time of or would be caused by the making of such
Distributions and the aggregate cash amount of such Distributions, measured at
the time when made, does not exceed $1,000,000 in any fiscal year of Katy;
 
61

--------------------------------------------------------------------------------


 
(iv)  so long as no Default or Event of Default exists at the time of or would
be caused by the making of such Distributions, Distributions by Katy in an
amount sufficient to permit Parent to pay Consolidated tax liabilities of
Parent, Katy and Katy’s Subsidiaries relating to the business of Borrowers and
Borrowers’ Subsidiaries, so long as Parent applies the amount of such
Distributions for such purpose; and
 
(v)  Distributions by Katy to the extent necessary to permit Parent to pay
administrative costs and expenses related to the business of Borrowers and their
Subsidiaries, not to exceed $100,000 in any fiscal year of Katy, so long as
Parent applies the amount of such Distributions for such purpose.
 
7.2.8  Intentionally Omitted.
 
7.2.9  Disposition of Assets.  Sell, lease or otherwise dispose of any of, or
permit any Subsidiary of any Borrower to sell, lease or otherwise dispose of any
of, its Properties, including any disposition of Property as part of a sale and
leaseback transaction, to or in favor of any Person, except for:
 
(i)  sales of Inventory in the ordinary course of business;
 
(ii)  transfers of Property to a Borrower by a Subsidiary of Borrower or
transfers of Property by a Loan Party to another Loan Party;
 
(iii)  dispositions of Property that is substantially worn, damaged, uneconomic,
redundant or obsolete; provided that the sales proceeds from such dispositions
are (A) reinvested in Equipment or other real Property in which Agent has a Lien
(subject only to Permitted Liens that are not Purchase Money Liens) within 180
days after the date of such disposition as provided in subsection 3.3.1 of the
Agreement or (B) applied to the Loans pursuant to subsection 3.3.1 of the Loan
Agreement;
 
(iv)  dispositions of investments described in clauses (iv), (v), (vi) and (vii)
of the definition of the term “Restricted Investments”;
 
(v)  other dispositions expressly authorized by this Agreement;
 
(vi)  leases or subleases of unused real Property or Equipment; provided that
such leases or subleases are pursuant to arms-length agreements with third
parties at fair market rates;
 
62

--------------------------------------------------------------------------------


 
(vii)  Asset Sales of assets having a fair market value not in excess of
$5,000,000 in any single transaction (or a series of related transactions) or in
excess of $10,000,000 in the aggregate over the Term; provided that in any such
Asset Sale, (x) the consideration received for such assets shall be in an amount
at least equal to the greater of (i) the fair market value thereof, and (ii) (A)
in the case of Accounts and Inventory, the aggregate value attributable to such
Accounts and Inventory in determining the Canadian, U.K. or U.S. Borrowing Base,
as applicable (but without giving effect to any reduction due to advance rates
or any reserves), and (B), as long as the Term Loan is outstanding, in the case
of Equipment and real Property Assets, seventy percent (70%), with respect to
real Property, or eighty percent (80%), with respect to Equipment, of the
Appraised Value of such asset; it being understood that in the case of Asset
Sales of capital stock or other equity interests (or any options or warrants to
purchase stock or other Securities exchangeable for or convertible into stock or
other equity interests) of any Person, the consideration received therefor shall
be in an amount equal to the greater of (i) the fair market value thereof and
(ii) the aggregate value attributable to such Person’s Accounts and Inventory in
determining the Canadian, U.K. or U.S. Borrowing Base, as applicable (but
without giving effect to any reduction due to advance rates or any reserves)
plus seventy percent (70%), with respect to real Property, or eighty percent
(80%) with respect to Equipment, of the Appraised Value of such Person’s
Equipment or real Property; (y) the sole consideration received shall be cash
or, if the disposition in question is of a business line, entire facility or
division, assumption of Indebtedness; and (z) the proceeds of such Asset Sales
shall be applied as required by subsection 3.3.1 of the Agreement or, with
respect to sales proceeds of Equipment or real Property, are reinvested in
Equipment or other real Property in which Agent has a Lien (subject only to
Permitted Liens that are not Purchase Money Liens) within 180 days after the
date of disposition as provided in subsection 3.3.1 of the Agreement; and
provided, further, that in any such Asset Sale in which the consideration
received exceeds $20,000, Agent shall have received a certificate of an officer
of Borrower Representative evidencing that the conditions in clauses (x) and (y)
above will be satisfied and certifying that Borrowers and their Subsidiaries
will comply with clause (z) above and setting forth in reasonable detail the
calculations relating thereto and otherwise in form and substance satisfactory
to Agent at least 5 Business Days prior to the consummation of the proposed
Asset Sale;
 
(viii)  the transactions contemplated by that certain Purchase Agreement (“Woods
Purchase Agreement”) dated November 1, 2007 by and among Coleman Cable, Inc.,
Woods Industries, Inc., Woods Industries (Canada) Inc. and Katy Industries,
Inc., a true, correct and complete (in all material respects) copy of which
Borrowers represent and covenant has been delivered to Agent;
 
(ix)  sales of Equipment and real Property located at 511 Third Avenue, SW,
Carmel, Indiana (the Woods Wire Mill); provided that the aggregate net sales
proceeds from such dispositions are applied to U.S. Revolving Credit Loans
(without a permanent reduction of the U.S. Revolving Credit Loan Commitment);
 
63

--------------------------------------------------------------------------------


 
(x)  the sale of the capital stock of Sahlman Holding Company, Inc., owned by
Katy or one of its Subsidiaries; provided that the aggregate net sales proceeds
from such sale equal or exceed $2,200,000 and that the sales proceeds thereof
shall be applied to U.S. Revolving Credit Loans (without a permanent reduction
of the U.S. Revolving Credit Loan Commitment);
 
(xi)  sales or liquidations of Inactive Subsidiaries;
 
(xii)  sales of Equipment located at Katy’s facility in Bridgeton, Missouri;
provided that the aggregate net sales proceeds from such disposition are applied
to the Term Loan pursuant to subsection 3.3.1 and that in connection with such
disposition, the Term Loan is paid down by an amount equal to or greater than
eighty percent (80%) of the Appraised Value of the disposed Equipment; and
 
(xiii)  mergers or consolidations otherwise permitted by this Agreement.
 
7.2.10  Securities of Subsidiaries.  Permit any of its Subsidiaries to issue any
additional Securities except to a Borrower or a wholly-owned Subsidiary of a
Borrower and except for director’s qualifying Securities; except in connection
with dispositions permitted pursuant to subsection 7.2.9 above and for
director’s qualifying shares, permit any Person other than Katy or another Loan
Party to own or control any issued and outstanding Security or Voting Stock of
any Loan Party (other than Parent).
 
7.2.11  Bill-and-Hold Sales, Etc.  Make, or permit any Subsidiary of any
Borrower to make, a sale to any customer on a bill-and-hold, guaranteed sale,
sale and return, sale on approval, repurchase or return or consignment basis,
except for immaterial consignments reflected on the most recent Borrowing Base
Certificate.
 
7.2.12  Restricted Investment.  Make or have, or permit any Subsidiary of any
Borrower to make or have, any Restricted Investment.
 
7.2.13  Subsidiaries and Joint Ventures.  Create, acquire or otherwise suffer to
exist, or permit any Subsidiary of any Borrower to create, acquire or otherwise
suffer to exist, any Subsidiary or joint venture arrangement not in existence as
of the date hereof, except for as set forth in Exhibit 7.2.12 or in connection
with a Permitted Acquisition.
 
7.2.14  Tax Consolidation.  File or consent to the filing of any consolidated
income tax return with any Person other than Parent and Borrowers’ Subsidiaries.
 
7.2.15  Organizational Documents.  Agree to, or suffer to occur, any amendment,
supplement or addition to any Borrower’s or any of its Subsidiaries’ charter,
articles or certificate of incorporation, certificate of formation, limited
partnership agreement, bylaws, limited liability agreement, operating agreement
or other organizational documents (as the case may be), that would reasonably be
expected to have a Material Adverse Effect.
 
7.2.16  Fiscal Year End.  Change, or permit any Subsidiary of any Borrower to
change, its fiscal year end.
 
64

--------------------------------------------------------------------------------


 
7.2.17  Negative Pledges.  Enter into any agreement limiting the ability of any
Borrower or any of its Subsidiaries to voluntarily create Liens upon any of its
Property other than Property securing Permitted Purchase Money Indebtedness and
other than pursuant to the Second Lien Documents.
 
7.2.18  Leases.  Become, or permit any Subsidiary of any Borrower to become, a
lessee under any operating lease (other than a lease under which Borrowers or
any of their Subsidiaries is lessor) of Property if the aggregate Rentals
payable during any current or future period of twelve (12) consecutive months
under the lease in question and all other leases under which Borrowers or any of
their Subsidiaries is then lessee would exceed $7,000,000.  The term “Rentals”
means, as of the date of determination, all payments which the lessee is
required to make by the terms of any lease.
 
7.2.19  Amendments or Waivers of Certain Agreements.  Agree, or permit any
Subsidiary to agree, to any material amendment to, or waive any of its material
rights under, or terminate or agree to terminate any Kohlberg Agreement, the
SESCO Note or any Related Agreements after the Closing Date, in each case in a
manner that could materially and adversely affect Agent or Lenders without in
each case obtaining the prior written consent of Majority Lenders to such
amendment, waiver or termination.
 
SECTION 8.                                CONDITIONS PRECEDENT
 
Notwithstanding any other provision of this Agreement or any of the other Loan
Documents, and without affecting in any manner the rights of Agent or any Lender
under the other sections of this Agreement, no Lender shall be required to make
any Loan, nor shall Agent be required to issue or procure any Letter of Credit
or LC Guaranty unless and until each of the following conditions has been and
continues to be satisfied:
 
8.1  Documentation.  Agent shall have received, in form and substance
satisfactory to Agent and its counsel, a duly executed copy of this Agreement
and the other Loan Documents, together with such additional documents,
instruments, opinions and certificates as Agent and its counsel shall require in
connection therewith from time to time (including, without limitation, all items
set forth in Exhibit 8.1), all in form and substance satisfactory to Agent and
its counsel.
 
8.2  No Default.  No Default or Event of Default shall exist.
 
8.3  Other Conditions.  Each of the conditions precedent set forth in the Loan
Documents shall have been satisfied.
 
8.4  Aggregate Availability.  Agent shall have determined that immediately after
Lenders have made the initial Loans and after Agent has issued or procured the
initial Letters of Credit and LC Guaranties contemplated hereby, Katy and
Borrowers have paid (or, if accrued, treated as paid), all closing costs
incurred in connection with the transactions contemplated hereby, Aggregate
Availability shall not be less than $12,000,000.
 
8.5  No Litigation.  No action, proceeding, investigation, regulation or
legislation shall have been instituted, threatened or proposed before any court,
governmental agency or legislative body to enjoin, restrain or prohibit, or to
obtain damages in respect of, or which is related to or arises out of this
Agreement or the consummation of the transactions contemplated hereby.
 
65

--------------------------------------------------------------------------------


 
8.6  Material Adverse Effect.  As of the Closing Date, since September 30, 2007,
there has not been any material adverse change in its business, assets,
financial condition, income or prospects and no event or condition exists which
would be reasonably likely to result in any Material Adverse Effect.
 
SECTION 9.                                EVENTS OF DEFAULT; RIGHTS AND REMEDIES
ON DEFAULT
 
9.1  Events of Default.  The occurrence of one or more of the following events
shall constitute an “Event of Default”:
 
9.1.1  Payment of Obligations.  Any Borrower shall fail to pay any of the
Obligations hereunder or under any Note consisting of principal, interest,
unused line fees or letter of credit fees on the due date thereof (whether due
at stated maturity, on demand, upon acceleration or otherwise); any Borrower
shall fail to pay any of the other Obligations hereunder or under any Note on
the due date thereof (whether due at stated maturity or demand, upon
acceleration or otherwise) and such failure shall continue for more than 5 days.
 
9.1.2  Misrepresentations.  Any representation, warranty or other statement made
or furnished to Agent or any Lender by or on behalf of any Borrower, any
Subsidiary of any Borrower or any other Loan Party in this Agreement, any of the
other Loan Documents or any instrument, certificate or financial statement
furnished in compliance with or in reference thereto proves to have been false
or misleading in any material respect when made, furnished or reaffirmed
pursuant to Section 6.2 hereof.
 
9.1.3  Breach of Specific Covenants.  Any Borrower shall fail or neglect to
perform, keep or observe any covenant contained in Section or subsection 5.1.1,
5.1.2, 5.2.4, 5.2.5, 7.1.1, 7.1.2, 7.1.4, 7.2 or 7.3 hereof on the date that
such Borrower is required to perform, keep or observe such covenant or shall
fail or neglect to perform, keep or observe any covenant contained in
Section 7.1.3 or 7.1.7 hereof within 5 days following the date on which such
Borrower is required to perform, keep or observe such covenant.
 
9.1.4  Breach of Other Covenants.  Any Borrower shall fail or neglect to
perform, keep or observe any covenant contained in this Agreement (other than a
covenant which is dealt with specifically elsewhere in Section 9.1 hereof) and
the breach of such other covenant is not cured to Agent’s satisfaction within 30
days after the sooner to occur of such Borrower’s receipt of notice of such
breach from Agent or the date on which such failure or neglect first becomes
known to any officer of such Borrower.
 
9.1.5  Default Under Security Documents or Other Agreements.  Any event of
default shall occur under, or any Borrower, any of its Subsidiaries or any other
Loan Party shall default in the performance or observance of any term, covenant,
condition or agreement contained in, any of the Security Documents, or the Other
Agreements and such default shall continue beyond any applicable grace period.
 
66

--------------------------------------------------------------------------------


 
9.1.6  Other Defaults.  There shall occur any default or event of default on the
part of any Borrower, any Subsidiary of any Borrower or any other Loan Party
under any agreement, document or instrument to which such Borrower, such
Subsidiary of such Borrower or such other Loan Party is a party or by which such
Borrower, such Subsidiary of such Borrower or such other Loan Party or any of
its Property is bound, evidencing or relating to any Money Borrowed (other than
the Obligations) with an outstanding principal balance in excess of $1,000,000,
if the payment or maturity of such Indebtedness is or could be accelerated in
consequence of such event of default or demand for payment of such Indebtedness
is made or could be made in accordance with the terms thereof.
 
9.1.7  Uninsured Losses.  Any material loss, theft, damage or destruction of any
portion of the Collateral having a fair market value of $1,000,000, in the
aggregate, in any twelve month period if not fully covered (subject to such
deductibles and self-insurance retentions as Agent shall have permitted) by
insurance and such loss, theft, damage or destruction could reasonably be
expected to have a Material Adverse Effect.
 
9.1.8  Insolvency and Related Proceedings.  Any Borrower, any Subsidiary of any
Borrower or any other Loan Party shall suffer the appointment of a receiver,
trustee, custodian, administrator, administrative receiver or manager, examiner
interim receiver, sheriff, monitor, sequestrator or similar officer or
fiduciary, or shall pass or convene any meeting for the purpose of considering
any resolution for winding up, examination or administration, or shall make an
assignment, composition or arrangement for the benefit of creditors, or any
petition for an order for relief (or similar proceedings, including, without
limitation, an application for a stay order or filing of a proposal or notice of
intention to make a proposal) shall be filed by or against any Borrower, any
Subsidiary of any Borrower or any other Loan Party under U.S. federal bankruptcy
laws, the Insolvency Laws of Canada, England’s Insolvency Act of 1986 or any
other insolvency laws in the United Kingdom or Ireland (if against any Borrower,
any Subsidiary of any Borrower or any other Loan Party (except with respect to
any event occurring as set forth in the last sentence of this subsection 9.1.8)
and such action is not taken voluntarily by such Borrower, any Subsidiary of any
Borrower or any other Loan Party, the continuation of such proceeding for more
than 60 days, or, with respect to any proceeding in the United Kingdom, 14
days), or such Borrower, such Subsidiary or such other Loan Party shall make any
offer of settlement, extension or composition to their respective unsecured
creditors generally.  With respect to U.K. Borrower, any of its Subsidiaries or
any other U.K. Loan Party, a petition has been presented or meeting convened or
application made for the purpose of appointing a liquidator, an examiner, an
administrator or receiver or other similar officer of, or for the making of an
administration or examination order in respect of, U.K. Borrower, its such
subsidiary or such other U.K. Loan Party and (a) other than in the case of a
petition to appoint an administrator, such petition or application is not stayed
or discharged within fourteen (14) days or in any event before it is heard or
(b) in the case of a petition to appoint an administrator, U.K. Agent is not
satisfied in its sole discretion that it will be discharged before it is heard.
 
67

--------------------------------------------------------------------------------


 
9.1.9  Business Disruption; Condemnation.  There shall occur a cessation of a
substantial part of the business of any Borrower, any Subsidiary of any Borrower
or any other Loan Party for a period which could reasonably be expected to have
a Material Adverse Effect; or any Borrower, any Subsidiary of any Borrower or
any other Loan Party shall suffer the loss or revocation of any license or
permit now held or hereafter acquired by such Borrower, any Subsidiary of any
Borrower or any other Loan Party which loss could reasonably be expected to have
a Material Adverse Effect; or any Borrower, any Subsidiary of any Borrower or
any other Loan Party shall be enjoined, restrained or in any way prevented by
court, governmental or administrative order from conducting all or any part of
its business affairs which injunction, restraint or other action could
reasonably be expected to have a Material Adverse Effect; or any lease or
agreement pursuant to which such Borrower, any Subsidiary of any Borrower or any
other Loan Party leases, uses or occupies any Property shall be canceled or
terminated prior to the expiration of its stated term, except any such lease or
agreement the cancellation or termination of which could not reasonably be
expected to have a Material Adverse Effect; or any portion of the Collateral
shall be taken through condemnation or the value of such Property shall be
impaired through condemnation, which taking or impairment could reasonably be
expected to have a Material Adverse Effect.
 
9.1.10  Lien on Katy Preferred or Common Stock.  There shall exist any Lien on
the Preferred Stock or Common Stock of Katy owned by Parent.
 
9.1.11  ERISA.  A Reportable Event shall occur which, in Agent’s determination,
constitutes grounds for the termination by the Pension Benefit Guaranty
Corporation of any Plan or for the appointment by the appropriate United States
district court of a trustee for any Plan, or any Plan shall be terminated or any
such trustee shall be requested or appointed, or any Borrower, any Subsidiary of
any Borrower or any other Loan Party is in “default” (as defined in
Section 4219(c)(5) of ERISA) with respect to payments to a Multiemployer Plan
resulting from Borrower’s, such Subsidiary’s or such Loan Party’s complete or
partial withdrawal from such Plan and any such event could reasonably be
expected to have a Material Adverse Effect.
 
9.1.12  Canadian Pension Plans.  Any of the following events or conditions has
occurred and such event or condition could reasonably be expected to have a
Material Adverse Effect:  (a) Canadian Borrower terminates any Canadian Pension
Plan; (b) an event providing grounds to terminate or wind-up a Canadian Pension
Plan in whole or in part by order of any applicable pension regulatory
authority; (c) any event or condition which would require the appointment by the
applicable regulator of a trustee or similar Person to administer a Canadian
Pension Plan.
 
9.1.13  Challenge to Agreement.  Any Borrower, any Subsidiary of any Borrower or
any other Loan Party, or any Affiliate of any of them, shall challenge or
contest in any action, suit or proceeding the validity or enforceability of this
Agreement or any of the other Loan Documents, the legality or enforceability of
any of the Obligations or the perfection or priority of any Lien granted to
Agents.
 
9.1.14  Repudiation of or Default Under Guaranty Agreement.  Any Borrower or
other Loan Party shall revoke or attempt to revoke the Guaranty Agreement signed
by such Loan Party or the guaranty of such Borrower contained herein, or shall
repudiate such Borrower’s or such other Loan Party’s liability thereunder or
shall be in default under the terms thereof.
 
9.1.15  Criminal Forfeiture.  Any Borrower, any Subsidiary of any Borrower or
any other Loan Party shall be criminally indicted or convicted under any law
that in Agent’s Permitted Discretion, could reasonably be expected to have a
Material Adverse Effect.
 
68

--------------------------------------------------------------------------------


 
9.1.16  Judgments.  Any money judgment, writ of attachment or similar processes
(collectively, “Judgments”) are issued or rendered against any Borrower, any
Subsidiary of any Borrower or any other Loan Party, or any of their respective
Property (i) in the case of money judgments, in an amount of $1,000,000 or more
for any single judgment, attachment or process or $2,500,000 or more for all
such judgments, attachments or processes in the aggregate, in each case in
excess of any applicable insurance with respect to which the insurer has
admitted liability, and (ii) in the case of non-monetary Judgments, such
Judgment or Judgments (in the aggregate) could reasonably be expected to have a
Material Adverse Effect, in each case with respect to any Judgment referred to
in clauses (i) or (ii) above, which Judgment is not stayed, pending appeal or
otherwise, released or discharged within 30 days.
 
9.2  Acceleration of the Obligations.  Upon or at any time after the occurrence
and during the continuance of an Event of Default, (i) the Revolving Loan
Commitments shall, at the option of Agent or Majority Lenders be terminated
and/or (ii) Agent or Majority Lenders may declare all or any portion of the
Obligations at once due and payable without presentment, demand, protest or
further notice by Agent or any Lender, and Borrowers shall forthwith pay to
Agent, in the case of U.S. Borrower, to Canadian Agent, in the case of Canadian
Borrower, and to U.K. Agent, in the case of U.K. Borrower, the full amount of
such Obligations; provided, that upon the occurrence of an Event of Default
specified in subsection 9.1.8 hereof, the Revolving Loan Commitments shall
automatically be terminated and all of the Obligations shall become
automatically due and payable, in each case without declaration, notice or
demand by Agent or any Lender.
 
9.3  Other Remedies.  Upon the occurrence and during the continuance of an Event
of Default, Agent shall have and may exercise from time to time the following
other rights and remedies:
 
9.3.1  All of the rights and remedies of a secured party under the UCC, PPSA and
the laws of the United Kingdom or under other applicable law, and all other
legal and equitable rights to which Agent or Lenders may be entitled, all of
which rights and remedies shall be cumulative and shall be in addition to any
other rights or remedies contained in this Agreement or any of the other Loan
Documents, and none of which shall be exclusive.
 
9.3.2  The right to take immediate possession of the Collateral, and to
(i) require Borrowers and each other Loan Party to assemble the Collateral, at
Borrowers’ expense, and make it available to Agents at a place designated by
Agent which is reasonably convenient to both parties, and (ii) enter any
premises where any of the Collateral shall be located and to keep and store the
Collateral on said premises until sold (and if said premises be the Property of
a Borrower or any Subsidiary of any Borrower, such Borrower agrees not to
charge, or permit any of its Subsidiaries to charge, Agents for storage
thereof).
 
9.3.3  The right to sell or otherwise dispose of all or any Collateral in its
then condition, or after any further manufacturing or processing thereof, at
public or private sale or sales, with such notice as may be required by law, in
lots or in bulk, for cash or on credit, all as Agents, in their sole discretion,
may deem advisable.  Agents may, at their option, disclaim any and all
warranties regarding the Collateral in connection with any such sale.  Each
Borrower agrees that 10 days’ written notice to such Borrower or any other Loan
Party of any public or private sale or other disposition of Collateral shall be
reasonable notice thereof, and such sale shall be at such locations as Agents
may designate in said notice.  
 
69

--------------------------------------------------------------------------------


 
Agents shall have the right to conduct such sales on any Borrower’s or any of
its Subsidiaries’ or any other Loan Party’s premises, without charge therefor,
and such sales may be adjourned from time to time in accordance with applicable
law.  Agents shall have the right to sell, lease or otherwise dispose of the
Collateral, or any part thereof, for cash, credit or any combination thereof,
and Agents, on behalf of Lenders, may purchase all or any part of the Collateral
at public or, if permitted by law, private sale and, in lieu of actual payment
of such purchase price, may set off the amount of such price against the
Obligations.  The proceeds realized from the sale of any Collateral may be
applied, after allowing 2 Business Days for collection, first to the costs,
expenses and attorneys’ fees incurred by Agents in collecting the Obligations
secured thereby, in enforcing the rights of Agents and Lenders under the Loan
Documents and in collecting, retaking, completing, protecting, removing,
storing, advertising for sale, selling and delivering any Collateral, second to
the interest due upon any of the Obligations secured thereby; and third, to the
principal of the Obligations secured thereby.  Subject to Section 1.3 of this
Agreement, if any deficiency shall arise, Borrowers and each Loan Party shall
remain jointly and severally liable to Agents and Lenders therefor.
 
9.3.4  Agent, with respect to the U.S. Collateral, Canadian Agent, with respect
to the Canadian Collateral, and U.K. Agent, with respect to the U.K. Collateral,
is hereby granted a non-exclusive license or other right to use, without charge,
each Borrower’s licenses for Software or any Property of a similar nature, as it
pertains to the Collateral, in realizing upon any Collateral and each Borrower’s
rights under all such licenses shall inure to Agent’s, Canadian Agent’s and U.K.
Agent’s benefit; provided that any such license or right to use shall be subject
to the terms and conditions of the underlying license.
 
9.3.5  Agents, at their option, may require each applicable Borrower to deposit
with Agent, funds equal to the U.S. LC Amount, with Canadian Agent, funds equal
to the Canadian LC Amount and with U.K. Agent, the U.K. LC Amount, and, if such
Borrower fails to promptly make such deposit, Agent, Canadian Agent and U.K.
Agent, as the case may be, may advance such amount as a Revolving Credit Loan
(whether or not an Overadvance is created thereby).  Each such Revolving Credit
Loan shall be secured by all of the Collateral (except that (x) Canadian
Collateral shall not secure Revolving Credit Loans to U.S. Borrower, (y) U.K.
Collateral shall not secure the Revolving Credit Loans to the Canadian Borrower
and (z) the Canadian Collateral shall not secure the Revolving Credit Loans to
the U.K. Borrower) and shall constitute a Base Rate Revolving Portion.  Any such
deposit or advance shall be held by Agent, Canadian Agent or U.K. Agent, as
applicable, as a reserve to fund future payments on such applicable LC
Guaranties and future drawings against such applicable Letters of Credit.  At
such time as all LC Guaranties have been paid or terminated and all Letters of
Credit have been drawn upon or expired, any amounts remaining in such reserve
shall be applied against any outstanding Obligations, or, if all Obligations
have been indefeasibly paid in full, returned to the applicable Borrower;
provided, that in no event shall (i) any such reserves held as Canadian
Collateral or U.K. Collateral be applied to the U.S. Obligations, (ii) any such
reserves held as U.K. Collateral be applied to the Canadian Obligations, and
(iii) any such reserves held as Canadian Collateral be applied to the U.K.
Obligations.
 
70

--------------------------------------------------------------------------------


 
9.4  Set Off and Sharing of Payments.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, during the continuance of any Event of Default, each Lender is hereby
authorized by Borrowers at any time or from time to time, with prior written
consent of Agents, and with reasonably prompt subsequent notice to Borrower
Representative (any prior or contemporaneous notice to Borrower Representative
being hereby expressly waived) to set off and to appropriate and to apply any
and all (i) balances held by such Lender at any of its offices for the account
of any Borrower (regardless of whether such balances are then due to any such
Borrower); and (ii) other property at any time held or owing by such Lender to
or for the credit or for the account of any Borrower against and on account of
any of the Obligations.  Any Lender exercising a right to set off shall, to the
extent the amount of any such set off exceeds its Aggregate Percentage of the
amount set off, purchase for cash (and the other Lenders shall sell) interests
in each such other Lender’s pro rata share of the Obligations as would be
necessary to cause such Lender to share such excess with each other Lender in
accordance with their respective Aggregate Percentages.  Borrowers agree, to the
fullest extent permitted by law, that any Lender may exercise its right to set
off with respect to amounts in excess of its prorata share of the Obligations
and upon doing so shall deliver such excess to Agent for the benefit of all
Lenders in accordance with the Aggregate Percentages.  Notwithstanding the
foregoing, no Lender shall exercise set off rights with respect to (i) Canadian
Borrower’s assets and apply such proceeds to the U.S. Obligations or (ii) U.K.
Borrower’s assets and apply such proceeds to the Canadian Obligations or (iii)
Canadian Borrower’s assets and apply such proceeds to the U.K. Obligations.
 
9.5  Remedies Cumulative; No Waiver.  All covenants, conditions, provisions,
warranties, guaranties, indemnities, and other undertakings of Borrowers
contained in this Agreement and the other Loan Documents, or in any document
referred to herein or contained in any agreement supplementary hereto or in any
schedule given to Agents or any Lender or contained in any other agreement
between any Lender and any Borrower or between Agents and any Borrower
heretofore, concurrently, or hereafter entered into, shall be deemed cumulative
to and not in derogation or substitution of any of the terms, covenants,
conditions, or agreements of any Borrower herein contained.  The failure or
delay of Agents or any Lender to require strict performance by Borrowers of any
provision of this Agreement or to exercise or enforce any rights, Liens, powers,
or remedies hereunder or under any of the aforesaid agreements or other
documents or security or Collateral shall not operate as a waiver of such
performance, Liens, rights, powers and remedies, but all such requirements,
Liens, rights, powers, and remedies shall continue in full force and effect
until all Loans and other Obligations owing or to become owing from Borrowers to
Agents and each Lender have been fully satisfied.  None of the undertakings,
agreements, warranties, covenants and representations of Borrowers contained in
this Agreement or any of the other Loan Documents and no Default or Event of
Default by Borrowers under this Agreement or any other Loan Documents shall be
deemed to have been suspended or waived by Lenders, unless such suspension or
waiver is by an instrument in writing specifying such suspension or waiver and
is signed by a duly authorized representative of Agents and directed to
Borrowers.
 
71

--------------------------------------------------------------------------------


 
SECTION 10.                                AGENT; ASSIGNMENTS; AMENDMENTS
 
10.1  Authorization and Action.
 
(a)  Each Lender hereby appoints and authorizes Agent to take such action on its
behalf and to exercise such powers under this Agreement and the other Loan
Documents as are delegated to Agent by the terms hereof and thereof, together
with such powers as are reasonably incidental thereto.  Each Lender hereby
appoints and authorizes Canadian Agent to take such action on its behalf (and on
behalf of Agent) and to exercise such powers under this Agreement and the other
Loan Documents with respect to the administration of all Loans made to Canadian
Borrower and with respect to Canadian Collateral.  Each Lender hereby appoints
and authorizes U.K. Agent to take such action on its behalf (and on behalf of
Agent) and to exercise such powers under this Agreement and the other Loan
Documents with respect to the administration of all Loans made to U.K. Borrower
and with respect to U.K. Collateral.  Each Lender hereby acknowledges that
Agents shall not have by reason of this Agreement assumed a fiduciary
relationship in respect of any Lender.  In performing its functions and duties
under this Agreement, Agents shall act solely as agent of Lenders and shall not
assume, or be deemed to have assumed, any obligation toward, or relationship of
agency or trust with or for, any Borrower.  As to any matters not expressly
provided for by this Agreement and the other Loan Documents (including without
limitation enforcement and collection of the Notes), Agents may, but shall not
be required to, exercise any discretion or take any action, but shall be
required to act or to refrain from acting (and shall be fully protected in so
acting or refraining from acting) upon the instructions of the Majority Lenders,
whenever such instruction shall be requested by Agents or required hereunder, or
a greater or lesser number of Lenders if so required hereunder, and such
instructions shall be binding upon all Lenders; provided, that Agents shall be
fully justified in failing or refusing to take any action which exposes Agents
to any liability (other than taxes payable in the ordinary course of business)
or which is contrary to this Agreement, the other Loan Documents or applicable
law, unless Agent, Canadian Agent or U.K. Agent, as applicable, is indemnified
to its satisfaction by the other Lenders against any and all liability and
expense (other than any taxes that are not Tax Liabilities) which it may incur
by reason of taking or continuing to take any such action.  If Agent, Canadian
Agent or U.K. Agent seeks the consent or approval of the Majority Lenders (or a
greater or lesser number of Lenders as required in this Agreement), with respect
to any action hereunder, Agent, Canadian Agent or U.K. Agent, as applicable,
shall send notice thereof to each Lender and shall notify each Lender at any
time that the Majority Lenders (or such greater or lesser number of Lenders)
have instructed Agent, Canadian Agent or U.K. Agent, as applicable, to act or
refrain from acting pursuant hereto.
 
(b)  Each Lender hereby authorizes Agent to delegate to Canadian Agent and U.K.
Agent any and all of its obligations under this Agreement and the Loan Documents
with respect to all actions required to be taken in Canada and the United
Kingdom, respectively, of any kind whatsoever.  Canadian Agent and U.K. Agent,
when acting pursuant to the authority granted hereunder, shall have all the
protections, indemnities, rights and powers granted to Agent under this
Agreement and any Loan Document.
 
72

--------------------------------------------------------------------------------


 
(c)  To the extent necessary, each Canadian Lender appoints the Canadian Agent
as its agent to hold in the name of the Canadian Agent, for the benefit of each
Canadian Lender, any of the debentures issued by Canadian Borrower and
outstanding from time to time forming part of the Security Documents, and
appoints CIBC Mellon Trust Company as the person holding the power of attorney
for the holders of bonds or other titles of indebtedness for all purposes of
Article 2692 of the Civil Code of Quebec. Each Borrower, to the extent
necessary, hereby consents to all present and future appointments made in this
Section 10.1(c) or pursuant thereto.
 
10.2  Agent’s Reliance, Etc.  None of Agents or their Affiliates, nor any of
their respective directors, officers, agents or employees, shall be liable for
any action taken or omitted to be taken by it or them under or in connection
with this Agreement or the other Loan Documents, except for its or their own
gross negligence or willful misconduct.  Without limitation of the generality of
the foregoing, Agents:  (i) may treat each Lender party hereto as the holder of
Obligations until Agent receives written notice of the assignment or transfer of
such Lender’s portion of the Obligations signed by such Lender and in form
reasonably satisfactory to Agent; (ii) may consult with legal counsel,
independent public accountants and other experts selected by them and shall not
be liable for any action taken or omitted to be taken in good faith by it or
them in accordance with the advice of such counsel, accountants or experts;
(iii) make no warranties or representations to any Lender and shall not be
responsible to any Lender for any recitals, statements, warranties or
representations made in or in connection with this Agreement or any other Loan
Documents; (iv) shall not have any duty beyond Agents’ customary practices in
respect of loans in which Agent, Canadian Agent or U.K. Agent is the only
lender, to ascertain or to inquire as to the performance or observance of any of
the terms, covenants or conditions of this Agreement or the other Loan Documents
on the part of Borrowers, to inspect the property (including the books and
records) of Borrowers, to monitor the financial condition of Borrowers or to
ascertain the existence or possible existence or continuation of any Default or
Event of Default; (v) shall not be responsible to any Lender for the due
execution, legality, validity, enforceability, genuineness, sufficiency or value
of this Agreement or the other Loan Documents or any other instrument or
document furnished pursuant hereto or thereto; (vi) shall not be liable to any
Lender for any action taken, or inaction, by Agent, Canadian Agent or U.K. Agent
upon the instructions of Majority Lenders pursuant to Section 10.1 hereof or
refraining to take any action pending such instructions; (vii) shall not be
liable for any apportionment or distributions of payments made by it pursuant to
Section 3 hereof, absent gross negligence or willful misconduct; (viii) shall
incur no liability under or in respect of this Agreement or the other Loan
Documents by acting upon any notice, consent, certificate, message or other
instrument or writing (which may be by telephone, facsimile, telegram, cable or
telex) believed in good faith by it to be genuine and signed or sent by the
proper party or parties; and (ix) may assume that no Event of Default has
occurred and is continuing, unless Agent has actual knowledge of the Event of
Default, has received notice from Borrower Representative or Borrowers’
independent certified public accountants stating the nature of the Event of
Default, or has received notice from a Lender stating the nature of the Event of
Default and that such Lender considers the Event of Default to have occurred and
to be continuing.
 
10.3  Bank of America and Affiliates.  With respect to its commitment hereunder
to make Loans, Bank of America shall have the same rights and powers under this
Agreement and the other Loan Documents as any other Lender and may exercise the
same as though it were not Agent, Canadian Agent and U.K. Agent, as applicable;
and the terms “Lender,” “Lenders” or “Majority Lenders” shall, unless otherwise
expressly indicated, include Bank of America in its capacity as a Lender.  Bank
of America and its Affiliates may lend money to, and generally engage in any
kind of business with, Borrowers and any Person who may do business with or own
Securities of Borrowers all as if they were not Agents and without any duty to
account therefor to any other Lender.
 
73

--------------------------------------------------------------------------------


 
10.4  Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agents or any other Lender and based on
the financial statements referred to herein and such other documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon Agents or any other Lender and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement.  Except as otherwise provided for herein or in the other
Loan Documents, Agents shall not have any duty or responsibility, either
initially or on an ongoing basis, to provide any Lender with any credit or other
similar information regarding Borrowers.
 
10.5  Indemnification.  Lenders agree to indemnify Agents (to the extent not
reimbursed by Borrowers), in accordance with their respective Aggregate
Percentages, from and against any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses (other than taxes
that are not Tax Liabilities) or disbursements of any kind or nature whatsoever
which may be imposed on, incurred by, or asserted against Agents, in any way
relating to or arising out of this Agreement or any other Loan Document or any
action taken or omitted by Agents under this Agreement; provided that no Lender
shall be liable for any portion of such liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
resulting from Agents’ gross negligence or willful misconduct.  Without
limitation of the foregoing, each Lender agrees to reimburse Agents promptly
upon demand for its ratable share, as set forth above, of any out-of-pocket
expenses (other than taxes that are not Tax Liabilities but including legal
fees) incurred by Agents in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiation, legal proceedings or otherwise) of, or legal advice in
respect of rights or responsibilities under, this Agreement and each other Loan
Document, to the extent that Agents are not reimbursed for such expenses by
Borrowers.  The obligations of Lenders under this Section 10.5 shall survive the
payment in full of all Obligations and the termination of this Agreement.  If
after payment and distribution of any amount by Agents to Lenders, any Lender or
any other Person, including Borrowers, any creditor of Borrowers, a liquidator,
administrator or trustee in bankruptcy, recovers from Agents any amount found to
have been wrongfully paid to Agents or disbursed by Agents to Lenders, then
Lenders, in accordance with their respective Aggregate Percentages, shall
reimburse Agents for all such amounts.
 
10.6  Rights and Remedies to be Exercised by Agent Only.  Each Lender agrees
that, except as set forth in Section 9.4, no Lender shall have any right
individually (i) to realize upon the security created by this Agreement or any
other Loan Document, (ii) to enforce any provision of this Agreement or any
other Loan Document, or (iii) to make demand for payment by Borrowers under this
Agreement or any other Loan Document.
 
74

--------------------------------------------------------------------------------


 
10.7  Agency Provisions Relating to Collateral.  Each Lender authorizes and
ratifies Agents’ entry into this Agreement and the Security Documents for the
benefit of Lenders.  Each Lender agrees that any action taken by Agents with
respect to the Collateral in accordance with the provisions of this Agreement or
the Security Documents, and the exercise by Agents of the powers set forth
herein or therein, together with such other powers as are reasonably incidental
thereto, shall be authorized and binding upon all Lenders.  Agents are hereby
authorized on behalf of all Lenders, without the necessity of any notice to or
further consent from any Lender to take any action with respect to any
Collateral or the Loan Documents which may be necessary to perfect and maintain
perfected Agents’ Liens upon the Collateral, for their benefit and the ratable
benefit of Lenders.  Lenders hereby irrevocably authorize Agents at their option
and in their discretion, to release any Lien granted to or held by Agents upon
any Collateral (i) upon termination of the Agreement and payment and
satisfaction of all Obligations; or (ii) constituting property being sold or
disposed of if Borrower Representative certifies to Agent that the sale or
disposition is made in compliance with subsection 7.2.9 hereof (and Agents may
rely conclusively on any such certificate, without further inquiry); or
(iii) constituting property in which Borrowers owned no interest at the time the
Lien was granted or at any time thereafter; or (iv) in connection with any
foreclosure sale or other disposition of Collateral after the occurrence and
during the continuation of an Event of Default; or (v) if approved, authorized
or ratified in writing by Agent at the direction of all Lenders.  Upon request
by Agent at any time, Lenders will confirm in writing Agents’ authority to
release particular types or items of Collateral pursuant hereto.  Agents shall
have no obligation whatsoever to any Lender or to any other Person to assure
that the Collateral exists or is owned by Borrower or is cared for, protected or
insured or has been encumbered or that the Liens granted to Agents herein or
pursuant to the Security Documents have been properly or sufficiently or
lawfully created, perfected, protected or enforced or are entitled to any
particular priority, or to exercise at all or in any particular manner or under
any duty of care, disclosure or fidelity, or to continue exercising, any of its
rights, authorities and powers granted or available to Agents in this
Section 10.7 or in any of the Loan Documents, it being understood and agreed
that in respect of the Collateral, or any act, omission or event related
thereto, Agents may act in any manner they may deem appropriate, in their sole
discretion, but consistent with the provisions of this Agreement, including
given Agents’ own interest in the Collateral as Lenders and that Agents shall
have no duty or liability whatsoever to any Lender.
 
10.8  Agents’ Right to Purchase Commitments.  Agents shall have the right, but
shall not be obligated, at any time upon written notice to any Lender and with
the consent of such Lender, which may be granted or withheld in such Lender’s
sole discretion, to purchase for Agents’ own account all of such Lender’s
interests in this Agreement, the other Loan Documents and the Obligations, for
the available amount of the outstanding Obligations owed to such Lender,
including without limitation, all accrued and unpaid interest and fees.
 
10.9  Right of Sale, Assignment, Participations.  Any Lender shall be permitted
to participate, sell, assign, transfer or otherwise dispose, at any time or
times hereafter, of this Agreement and any of the other Loan Documents, or of
any portion hereof or thereof, including, without limitation, such Lender’s
rights, title, interests, remedies, powers and duties hereunder or thereunder
subject to the terms and conditions set forth below and within Section 2.12:
 
75

--------------------------------------------------------------------------------


 
10.9.1  Sales, Assignments.  Each Lender hereby agrees that, with respect to any
sale or assignment (other than the purchase of a Participating Interest pursuant
to Section 3.13 or 3.14) or in the case of an assignment by Canadian Lender or
U.K. Lender to an Affiliate of Agent (i) no such sale or assignment (except with
respect to an assignment of a Lender’s entire Loan Commitments) shall be for an
amount of less than $5,000,000 in the aggregate and $1,000,000 increments in
excess thereof, (ii) after giving effect to any such assignment, the aggregate
amount of the assigning Lender’s Loan Commitments is equal to or greater than
$5,000,000, (iii) Agent and, in the absence of an Event of Default, Borrowers,
must consent, such consent not to be unreasonably withheld, to each such
assignment to a Person that is not an original signatory to this Agreement,
(iv) the assigning Lender shall pay to Agent a processing and recordation fee of
$3,500 and any out-of-pocket legal fees and expenses incurred by Agent in
connection with any such sale or assignment and (v) Agent, the assigning Lender
and the assignee Lender shall each have executed and delivered an Assignment and
Acceptance Agreement.  After such sale or assignment has been consummated
(x) the assignee Lender thereupon shall become a “Lender” for all purposes of
this Agreement and (y) the assigning Lender shall have no further liability for
funding the portion of Revolving Loan Commitments assumed by such other Lender.
 
10.9.2  Participations.  Any Lender may grant participations in its extensions
of credit hereunder to any other Lender or other lending institution (a
“Participant”); provided that (i) no such participation shall be for an amount
of less than $5,000,000 in the aggregate and $1,000,000 increments in excess
thereof, (ii) no Participant shall thereby acquire any direct rights under this
Agreement, (iii) no Participant shall be granted any right to consent to any
amendment, except to the extent any of the same pertain to (1) reducing the
aggregate principal amount of, or interest rate on, or fees applicable to, any
Loan or (2) extending the final stated maturity of any Loan or the stated
maturity of any portion of any payment of principal of, or interest or fees
applicable to, any of the Loans; provided, that the rights described in this
subclause (2) shall not be deemed to include the right to consent to any
amendment with respect to or which has the effect of requiring any mandatory
prepayment of any portion of any Loan or any amendment or waiver of any Default
or Event of Default, (iv) no sale of a participation in extensions of credit
shall in any manner relieve the originating Lender of its obligations hereunder,
(v) the originating Lender shall remain solely responsible for the performance
of such obligations, (vi) Borrowers and Agent shall continue to deal solely and
directly with the originating Lender in connection with the originating Lender’s
rights and obligations under this Agreement and the other Loan Documents,
(vii) in no event shall any financial institution purchasing the participation
grant a participation in its participation interest in the Loans without the
prior written consent of Agent, and, in the absence of a Default or an Event of
Default, Borrowers, which consents shall not unreasonably be withheld and
(viii) all amounts payable by Borrowers hereunder shall be determined as if the
originating Lender had not sold any such participation.  The provisions of
clause (iii) of the first sentence of this subsection 10.9.2 do not apply to the
Participating Interests of the Lenders or their Affiliates in their capacity as
holders of the Participating Interests.
 
10.9.3  Certain Agreements of Borrowers.  Each Borrower agrees that (i) it will
use its reasonable efforts to assist and cooperate with each Lender in any
manner reasonably requested by such Lender to effect the sale of participation
in or assignments of any of the Loan Documents or any portion thereof or
interest therein, including, without limitation, assisting in the preparation of
appropriate disclosure documents and making members of management available at
reasonable times to meet with and answer questions of potential assignees and
Participants; and (ii) subject to the provisions of Section 11.14 hereof, such
Lender may disclose credit information regarding Borrowers to any potential
Participant or assignee.
 
76

--------------------------------------------------------------------------------


 
10.9.4  Non U.S. Resident Lenders and Transferees.  If, pursuant to this
Section 10.9, any interest in this Agreement or any Loans is transferred to any
transferee which is organized under the laws of any jurisdiction other than the
United States or any state thereof, the transferor Lender shall cause such
transferee (including any Participant) concurrently with and as a condition
precedent to the effectiveness of such transfer, to (i) represent to the
transferor Lender (for the benefit of the transferor Lender, Agent and
Borrowers) that under applicable law and treaties no taxes will be required to
be withheld by Agent, Borrowers or the transferor Lender with respect to any
payments to be made to such transferee in respect of the interest so
transferred, (ii) furnish to the transferor Lender, Agent and Borrower
Representative either United States Internal Revenue Service Form W-8BEN or
United States Internal Revenue Service Form W-8ECI (wherein such transferee
claims and establishes entitlement to complete exemption from United States
federal withholding tax on all interest payments hereunder) and (iii) agree (for
the benefit of the transferor Lender, Agent and Borrowers) to provide the
transferor Lender, Agent and Borrower Representative a new Form W-8BEN or Form
W-8ECI upon the obsolescence of any previously delivered form and comparable
statements in accordance with applicable United States laws and regulations and
amendments duly executed and completed by such transferee, and to comply from
time to time with all applicable United States laws and regulations with regard
to such withholding tax exemption.  Each Lender that is a Lender on the Closing
Date that is not a United States person for United States federal income tax
purposes hereby agrees to fully comply with the provisions of Section 10.9.4(i),
(ii) and (iii) as if it were a transferee and each Lender that is a Lender on
the Closing Date that is a United States person for United States federal income
tax purposes hereby agrees to provide to Borrower Representative a fully
executed United States Internal Revenue Form W-9.  Notwithstanding anything to
the contrary herein, to the extent that any Lender or any transferee (including
any Participant) of any Lender fails to comply with the provisions of this
Section 10.9.4, then such Lender or such transferee or such Participant shall
not be entitled to any payment on account of or indemnification for any Tax
Liabilities.  The foregoing notwithstanding, unless an Event of Default has
occurred and is continuing, no Lender shall be permitted to transfer its
interest in this Agreement or any Loans if the result of such transfer is to
impose additional costs on Borrowers pursuant to Section 2.12 or 3.8 of the
Agreement.
 
10.10  Amendment.  No amendment or waiver of any provision of this Agreement or
any other Loan Document (including without limitation any Note), nor consent to
any departure by Borrower therefrom, shall in any event be effective unless the
same shall be in writing and signed by the Majority Lenders and Borrower, and
then such waiver or consent shall be effective only in the specific instance and
for the specific purpose for which given; provided, that no amendment, waiver or
consent shall be effective, unless (i) in writing and signed by each Lender, to
do any of the following:  (1) increase or decrease the aggregate Loan
Commitments, or any Lender’s Revolving Loan Commitment, or Term Loan Commitment,
(2) reduce the principal of, or interest on, any amount payable hereunder or
under any Note, other than those payable only to Bank of America, in its
capacity as Agents, which may be reduced by Bank of America unilaterally,
(3) increase or decrease any interest rate payable hereunder,
 
77

--------------------------------------------------------------------------------


 
(4) postpone any date fixed for any payment of principal of, or interest on, any
amounts payable hereunder or under any Note, other than those payable only to
Bank of America in its capacity as an Agent, which may be postponed by Bank of
America unilaterally, (5) increase any advance percentage contained in the
definition of the terms Aggregate Borrowing Base, U.S. Borrowing Base, U.K.
Borrowing Base or Canadian Borrowing Base to amounts greater than the
percentages in effect on the Closing Date, (6) reduce the number of Lenders that
shall be required for Lenders or any of them to take any action hereunder,
(7) except as otherwise specifically contemplated by the provisions of this
Agreement or in connection with the sale of the Securities of any Loan Party
(other than Katy or Parent) permitted hereunder or consented to by Majority
Lenders, release or discharge any Person liable for the performance of any
obligations of Borrower hereunder or under any of the Loan Documents, (8) amend
any provision of this Agreement that requires the consent of all Lenders or
consent to or waive any breach thereof, (9) amend the definition of the term
Majority Lenders, (10) amend this Section 10.10 or (11) release any substantial
portion of the Collateral, unless otherwise permitted pursuant to Section 10.7
hereof or as otherwise contemplated by the terms of this Agreement, including,
without limitation, any Asset Sale permitted pursuant to subsection 7.2.9 of the
Agreement or any Asset Sale consented to by Majority Lenders; or (ii) in writing
and signed by Agent in addition to the Lenders required above to affect the
rights or duties of Agent under this Agreement, any Note or any other Loan
Document.  Notwithstanding the foregoing, in the event that the U.K. Sublimit
and Canadian Sublimit are adjusted in accordance with the terms hereof, Agent
may, without the consent of the Lenders, make conforming changes to the
signature pages hereof and any Assignment and Assumption Agreement to reflect
such adjustments.  If a fee is to be paid by Borrowers in connection with any
waiver or amendment hereunder, the agreement evidencing such amendment or waiver
may, at the discretion of Agent (but shall not be required to), provide that
only Lenders executing such agreement by a specified date may share in such fee
(and in such case, such fee shall be divided among the applicable Lenders on a
prorata basis without including the interests of any Lenders who have not timely
executed such agreement).
 
10.11  Resignation of Agent; Appointment of Successor.  Each of Agent, Canadian
Agent and U.K. Agent may resign as such by giving not less than thirty (30)
days’ prior written notice, in the case of Agent, to Lenders and Borrower, and
in the case of Canadian Agent and U.K. Agent, to Lenders.  If Agent, Canadian
Agent or U.K. Agent shall resign under this Agreement, then, (i) subject to the
consent of Borrowers (which consent shall not be unreasonably withheld and which
consent shall not be required during any period in which a Default or an Event
of Default exists) in the case of Agent only, Majority Lenders shall appoint
from among Lenders (located in the relevant jurisdiction) successor agents or
agent, as applicable, for Lenders or (ii) if successor agents or agent, as
applicable, shall not be so appointed and approved within the thirty (30) day
period following such Agents’ notice of such resignation, then Agent shall
appoint successor agents or agent, as applicable, who shall serve as Agent until
such time as Majority Lenders appoint successor agents or agent, as applicable,
subject to Borrowers’ consent, if applicable, as set forth above.  Subject to
the consent of Borrowers (which consent shall not be unreasonably withheld and
which consent shall not be required during any period in which a Default or an
Event of Default exists), in the case of Canadian Agent or U.K. Agent only,
Agent shall appoint from among the Lenders or any Affiliate of Agent located in
the relevant jurisdiction a successor agent or agents, as applicable.  Upon its
appointment, such successor agents or agent shall succeed to the rights, powers
and duties of Agents and the term “Agent”, “Canadian Agent”, “U.K. Agent” and
“Agents”, as applicable, shall mean each such successor effective upon its
appointment, and the former Agents’ rights, powers and duties as Agents shall,
as applicable, be terminated without any other or further act or deed on the
part of such former Agents or any of the parties to this Agreement.  After the
resignation of such Agents hereunder, the provisions of this Section 10 shall
inure to the benefit of such former Agents and such former Agents shall not by
reason of such resignation be deemed to be released from liability for any
actions taken or not taken by it while acting as Agents under this Agreement.
 
78

--------------------------------------------------------------------------------


 
10.12  Audit and Examination Reports; Disclaimer by Lenders.  By signing this
Agreement, each Lender:
 
(a)  is deemed to have requested that Agents furnish such Lender, promptly after
it becomes available, a copy of each audit or examination report (each a
“Report” and collectively, “Reports”) prepared by or on behalf of any Agent;
 
(b)  expressly agrees and acknowledges that Agents (i) do not make any
representation or warranty as to the accuracy of any Report, and (ii) shall not
be liable for any information contained in any Report;
 
(c)  expressly agrees and acknowledges that the Reports are not comprehensive
audits or examinations, that Agents or other party performing any audit or
examination will inspect only specific information regarding Borrowers and will
rely significantly upon Borrowers’ books and records, as well as on
representations of Borrowers’ personnel;
 
(d)  agrees to keep all Reports confidential and strictly for its internal use,
and not to distribute except to its participants, or use any Report in any other
manner, in accordance with the provisions of Section 11.14; and
 
(e)  without limiting the generality of any other indemnification provision
contained in this Agreement, agrees:  (i) to hold Agents and any such other
Lender preparing a Report harmless from any action the indemnifying Lender may
take or conclusion the indemnifying Lender may reach or draw from any Report in
connection with any loans or other credit accommodations that the indemnifying
Lender has made or may make to Borrowers, or the indemnifying Lender’s
participation in, or the indemnifying Lender’s purchase of, a loan or loans of
Borrowers; and (ii) to pay and protect, and indemnify, defend and hold Agents
and any such other Lender preparing a Report harmless from and against, the
claims, actions, proceedings, damages, costs, expenses (other than taxes that
are not Tax Liabilities) and other amounts (including attorneys’ fees and
expenses) incurred by any Agent and any such other Lender preparing a Report as
the direct or indirect result of any third parties who might obtain all or part
of any Report through the indemnifying Lender.
 
SECTION 11.                                MISCELLANEOUS
 
11.1  Power of Attorney.  Each Borrower hereby irrevocably designates, makes,
constitutes and appoints Agent, Canadian Agent and U.K. Agent (and all Persons
designated by Agent, Canadian Agent and U.K. Agent) as such Borrower’s and each
other Loan Party’s (other than Parent) true and lawful attorney (and
agent-in-fact), solely with respect to the matters set forth in this
Section 11.1, and Agents, or any Agent’s agent, may, without notice to such
Borrower or any other Loan Party and in such Borrower’s, such other Loan Party’s
or such Agent’s name, but at the cost and expense of such Borrower:
 
79

--------------------------------------------------------------------------------


 
11.1.1  At such time or times as Agents or said agent, in their sole discretion,
may determine, endorse such Borrower’s or such other Loan Party’s name on any
checks, notes, acceptances, drafts, money orders or any other evidence of
payment or proceeds of the Collateral which come into the possession of any
Agent or under any Agent’s control.
 
11.1.2  At such time or times upon or after the occurrence and during the
continuance of an Event of Default (provided that the occurrence of an Event of
Default shall not be required with respect to clauses (iv), (vi), (viii) and
(ix) below), as any Agent or its agent in its sole discretion may determine:
(i) demand payment of the Accounts from the Account Debtors, enforce payment of
the Accounts by legal proceedings or otherwise, and generally exercise all of
any Borrower’s or any other Loan Party’s rights and remedies with respect to the
collection of the Accounts; (ii) settle, adjust, compromise, discharge or
release any of the Accounts or other Collateral or any legal proceedings brought
to collect any of the Accounts or other Collateral; (iii) sell or assign any of
the Accounts and other Collateral upon such terms, for such amounts and at such
time or times as any Agent deems advisable, and at such Agent’s option, with all
warranties regarding the Collateral disclaimed; (iv) take control, in any
manner, of any item of payment or proceeds relating to any Collateral;
(v) prepare, file and sign any Borrower’s or such other Loan Party’s name to a
proof of claim in bankruptcy or similar document against any Account Debtor or
to any notice of lien, assignment or satisfaction of lien or similar document in
connection with any of the Collateral; (vi) receive, open and dispose of all
mail addressed to any Borrower or such other Loan Party and notify postal
authorities to change the address for delivery of remittances on Accounts to
such address as any Agent may designate; (vii) endorse the name of any Borrower
or such other Loan Party upon any of the items of payment or proceeds relating
to any Collateral and deposit the same to the account of any Agent on account of
the Obligations; (viii) endorse the name of any Borrower or any other Loan Party
upon any chattel paper, document, instrument, invoice, freight bill, bill of
lading or similar document or agreement relating to the Accounts, Inventory and
any other Collateral; (ix) use any Borrower’s or any other Loan Party’s
stationery and sign the name of any Borrower or such other Loan Party to
verifications of the Accounts and notices thereof to Account Debtors; (x) use
the information recorded on or contained in any data processing equipment and
Computer Hardware and Software relating to the Accounts, Inventory, Equipment
and any other Collateral; (xi) make and adjust claims under policies of
insurance; and (xii) do all other acts and things necessary, in any Agent’s
determination, to fulfill the applicable Borrower’s or any other Loan Party’s
obligations under this Agreement.
 
The power of attorney granted hereby shall constitute a power coupled with an
interest and shall be irrevocable.
 
11.2  Indemnity.  Borrowers hereby agree to indemnify Agents and each Lender
(and each of their Affiliates) and hold Agents and each Lender (and each of
their Affiliates) harmless from and against any liability, loss, damage, suit,
action or proceeding ever suffered or incurred by any such Person (including
reasonable attorneys’ fees and legal expenses) as the result of any Borrower’s
failure to observe, perform or discharge Borrower’s duties hereunder.  
 
80

--------------------------------------------------------------------------------


 
In addition, each Borrower shall defend Agents and each Lender (and each of
their Affiliates) against and save it harmless from all claims of any Person
with respect to the Collateral (except those resulting from the gross negligence
or intentional misconduct of any Agent, any Lender or any Affiliate of any Agent
or any Lender, as applicable).  Without limiting the generality of the
foregoing, these indemnities shall extend to any claims asserted against any
Agent or any Lender (and each of their Affiliates) by any Person under any
Environmental Laws by reason of any Borrower’s or any other Person’s failure to
comply with laws applicable to solid or hazardous waste materials or other toxic
substances.  Notwithstanding any contrary provision in this Agreement, the
obligation of each Borrower under this Section 11.2 shall survive the payment in
full of the Obligations and the termination of this Agreement.
 
11.3  Sale of Interest.  Borrowers may not sell, assign or transfer any interest
in this Agreement, any of the other Loan Documents, or any of the Obligations,
or any portion thereof, including, without limitation, Borrowers’ rights, title,
interests, remedies, powers and duties hereunder or thereunder.
 
11.4  Severability.  Wherever possible, each provision of this Agreement shall
be interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement.
 
11.5  Successors and Assigns.  This Agreement, the Other Agreements and the
Security Documents shall be binding upon and inure to the benefit of the
successors and assigns of Borrowers, Agents and each Lender permitted under
Section 10.9 hereof.
 
11.6  Cumulative Effect; Conflict of Terms.  The provisions of the Other
Agreements and the Security Documents are hereby made cumulative with the
provisions of this Agreement.  Except as otherwise provided in any of the other
Loan Documents by specific reference to the applicable provision of this
Agreement, if any provision contained in this Agreement is in direct conflict
with, or inconsistent with, any provision in any of the other Loan Documents,
the provision contained in this Agreement shall govern and control.
 
11.7  Execution in Counterparts.  This Agreement may be executed in any number
of counterparts and by different parties hereto in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which counterparts taken together shall constitute but one and the same
instrument.
 
11.8  Notice.  Except as otherwise provided herein, all notices, requests and
demands to or upon a party hereto, to be effective, shall be in writing, and
shall be sent by certified or registered mail, return receipt requested, by
personal delivery against receipt, by overnight courier or by facsimile and,
unless otherwise expressly provided herein, shall be deemed to have been validly
served, given, delivered or received immediately when delivered against receipt,
three (3) Business Days’ after deposit in the mail, postage prepaid, one (1)
Business Day after deposit with an overnight courier or, in the case of
facsimile notice, when sent with respect to machine confirmed, addressed as
follows:
 
81

--------------------------------------------------------------------------------




(A)           If to Agent:
Bank of America, N.A.
231 South LaSalle Street, 7th Floor
Chicago, Illinois  60604
Attention:  Senior Portfolio Manager
Facsimile No.:  (312) 755-3300
 
With a copy to:
Vedder, Price, Kaufman & Kammholz, P.C.
222 North LaSalle Street
Suite 2600
Chicago, Illinois  60601
Attention:  John T. McEnroe
Facsimile No.:  (312) 609-5005
 
(B)           If to Borrower:
Katy Industries, Inc.
2461 S. Clark Street, Suite 600
Arlington, VA  22202
Attention:  Amir Rosenthal
Facsimile No.:  (703) 236-3170
 
With copies to:
Ropes & Gray LLP
One International Place
Boston, MA  02110
Attention:  Thomas B. Draper
Facsimile No.:  (617) 951-7050
 
 
and
 
 
KKTY Holding Company, L.L.C.
c/o Kohlberg Management IV, LLC
111 Radio Circle
Mount Kisco, NY  10549
Attention:  Christopher Anderson
Facsimile No.:  (914) 241-7476
 
 
(C)  If to any Lender, at its address indicated on the signature pages hereof
and in an Assignment and Acceptance Agreement,



or to such other address as each party may designate for itself by notice given
in accordance with this Section 11.8; provided, however, that any notice,
request or demand to or upon Agent or a Lender pursuant to subsection 3.1.1 or
4.2.2 hereof shall not be effective until received by Agent or such Lender.
 
11.9  Consent.  Whenever Agent’s, Agents’, Majority Lenders’ or all Lenders’
consent is required to be obtained under this Agreement, any of the Other
Agreements or any of the Security Documents as a condition to any action,
inaction, condition or event, except as otherwise specifically provided herein,
Agent, Agents, Majority Lenders or all Lenders, as applicable, shall be
authorized to give or withhold such consent in its or their sole and absolute
discretion and to condition its or their consent upon the giving of additional
Collateral security for the Obligations, the payment of money or any other
matter.
 
82

--------------------------------------------------------------------------------


 
11.10  Credit Inquiries.  Each Borrower hereby authorizes and permits Agent and
each Lender to respond to usual and customary credit inquiries from third
parties concerning Borrower or any of its Subsidiaries.
 
11.11  Time of Essence.  Time is of the essence of this Agreement, the Other
Agreements and the Security Documents.
 
11.12  Entire Agreement.  This Agreement and the other Loan Documents, together
with all other instruments, agreements and certificates executed by the parties
in connection therewith or with reference thereto, embody the entire
understanding and agreement between the parties hereto and thereto with respect
to the subject matter hereof and thereof and supersede all prior agreements,
understandings and inducements, whether express or implied, oral or written.
 
11.13  Interpretation.  No provision of this Agreement or any of the other Loan
Documents shall be construed against or interpreted to the disadvantage of any
party hereto by any court or other governmental or judicial authority by reason
of such party having or being deemed to have structured or dictated such
provision.
 
11.14  Confidentiality.  Each Agent and each Lender shall hold all nonpublic
information obtained pursuant to the requirements of this Agreement in
accordance with such Agent’s and such Lender’s customary procedures for handling
confidential information of this nature and in accordance with safe and sound
banking practices and in any event may make disclosure reasonably required by a
prospective participant or assignee in connection with the contemplated
participation or assignment or as required or requested by any governmental
authority or representative thereof or pursuant to legal process and shall
require any such participant or assignee to agree to comply with this
Section 11.14.
 
11.15  GOVERNING LAW; CONSENT TO FORUM.  THIS AGREEMENT HAS BEEN NEGOTIATED,
EXECUTED AND DELIVERED IN AND SHALL BE DEEMED TO HAVE BEEN MADE IN CHICAGO,
ILLINOIS.  THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH
THE LAWS OF THE STATE OF ILLINOIS; PROVIDED, HOWEVER, THAT IF ANY OF THE
COLLATERAL SHALL BE LOCATED IN ANY JURISDICTION OTHER THAN ILLINOIS, THE LAWS OF
SUCH JURISDICTION SHALL GOVERN THE METHOD, MANNER AND PROCEDURE FOR FORECLOSURE
OF ANY AGENT’S LIEN UPON SUCH COLLATERAL AND THE ENFORCEMENT OF ANY AGENT’S
OTHER REMEDIES IN RESPECT OF SUCH COLLATERAL TO THE EXTENT THAT THE LAWS OF SUCH
JURISDICTION ARE DIFFERENT FROM OR INCONSISTENT WITH THE LAWS OF ILLINOIS.  AS
PART OF THE CONSIDERATION FOR NEW VALUE RECEIVED, AND REGARDLESS OF ANY PRESENT
OR FUTURE DOMICILE OR PRINCIPAL PLACE OF BUSINESS OF ANY BORROWER, ANY AGENT OR
ANY LENDER, EACH BORROWER HEREBY CONSENTS AND AGREES THAT THE CIRCUIT COURT OF
COOK COUNTY, ILLINOIS, OR, AT AGENT’S OPTION, THE UNITED STATES DISTRICT COURT
FOR THE NORTHERN DISTRICT OF ILLINOIS, EASTERN DIVISION, SHALL HAVE EXCLUSIVE
JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN BORROWERS ON
THE ONE HAND AND AGENTS OR ANY LENDER ON THE OTHER HAND PERTAINING TO THIS
AGREEMENT OR TO ANY MATTER ARISING OUT OF OR RELATED TO THIS AGREEMENT.  
 
83

--------------------------------------------------------------------------------


 
EACH BORROWER EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO SUCH JURISDICTION IN
ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH BORROWER HEREBY WAIVES
ANY OBJECTION WHICH SUCH BORROWER MAY HAVE BASED UPON LACK OF PERSONAL
JURISDICTION, IMPROPER VENUE OR FORUMNONCONVENIENS AND HEREBY CONSENTS TO THE
GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED APPROPRIATE BY SUCH
COURT.  EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF THE SUMMONS, COMPLAINT
AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND AGREES THAT SERVICE OF
SUCH SUMMONS, COMPLAINT AND OTHER PROCESS MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL ADDRESSED TO BORROWER AT THE ADDRESS SET FORTH IN THIS AGREEMENT AND THAT
SERVICE SO MADE SHALL BE DEEMED COMPLETED UPON THE EARLIER OF SUCH BORROWER’S
ACTUAL RECEIPT THEREOF OR 3 DAYS AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE
PREPAID.  NOTHING IN THIS AGREEMENT SHALL BE DEEMED OR OPERATE TO AFFECT THE
RIGHT OF ANY AGENT OR ANY LENDER TO SERVE LEGAL PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW, OR TO PRECLUDE THE ENFORCEMENT BY ANY AGENT OR ANY LENDER OF
ANY JUDGMENT OR ORDER OBTAINED IN SUCH FORUM OR THE TAKING OF ANY ACTION UNDER
THIS AGREEMENT TO ENFORCE SAME IN ANY OTHER APPROPRIATE FORUM OR JURISDICTION.
 
11.16  WAIVERS BY BORROWER.  EACH BORROWER WAIVES (i) THE RIGHT TO TRIAL BY JURY
(WHICH EACH AGENT AND EACH LENDER HEREBY ALSO WAIVES) IN ANY ACTION, SUIT,
PROCEEDING OR COUNTERCLAIM OF ANY KIND ARISING OUT OF OR RELATED TO ANY OF THE
LOAN DOCUMENTS, THE OBLIGATIONS OR THE COLLATERAL; (ii) PRESENTMENT, DEMAND AND
PROTEST AND NOTICE OF PRESENTMENT, PROTEST, DEFAULT, NON PAYMENT, MATURITY,
RELEASE, COMPROMISE, SETTLEMENT, EXTENSION OR RENEWAL OF ANY OR ALL COMMERCIAL
PAPER, ACCOUNTS, CONTRACT RIGHTS, DOCUMENTS, INSTRUMENTS , CHATTEL PAPER AND
GUARANTIES AT ANY TIME HELD BY ANY AGENT OR ANY LENDER ON WHICH ANY BORROWER
MAY IN ANY WAY BE LIABLE AND HEREBY RATIFIES AND CONFIRMS WHATEVER ANY AGENT OR
ANY LENDER MAY DO IN THIS REGARD; (iii) NOTICE PRIOR TO ANY AGENT’S TAKING
POSSESSION OR CONTROL OF THE COLLATERAL OR ANY BOND OR SECURITY WHICH MIGHT BE
REQUIRED BY ANY COURT PRIOR TO ALLOWING ANY AGENT TO EXERCISE ANY OF SUCH
AGENT’S REMEDIES; (iv) THE BENEFIT OF ALL VALUATION, APPRAISEMENT AND EXEMPTION
LAWS; (v) NOTICE OF ACCEPTANCE HEREOF; AND (vi) EXCEPT AS PROHIBITED BY LAW, A
RIGHT TO CLAIM OR RECOVER ANY SPECIAL, EXEMPLARY, PUNITIVE OR ANY CONSEQUENTIAL
DAMAGES OR ANY DAMAGES OTHER THAN, OR IN ADDITION TO, ACTUAL DAMAGES.  EACH
BORROWER ACKNOWLEDGES THAT THE FOREGOING WAIVERS ARE A MATERIAL INDUCEMENT TO
EACH AGENT’S AND EACH LENDER’S ENTERING INTO THIS AGREEMENT AND THAT EACH AGENT
AND EACH LENDER IS RELYING UPON THE FOREGOING WAIVERS IN ITS FUTURE DEALINGS
WITH BORROWERS.  
 
84

--------------------------------------------------------------------------------


 
EACH BORROWER WARRANTS AND REPRESENTS THAT IT HAS REVIEWED THE FOREGOING WAIVERS
WITH ITS LEGAL COUNSEL AND HAS KNOWINGLY AND VOLUNTARILY WAIVED ITS JURY TRIAL
RIGHTS FOLLOWING CONSULTATION WITH LEGAL COUNSEL.  IN THE EVENT OF LITIGATION,
THIS AGREEMENT MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.
 
11.17  No Novation.  Notwithstanding anything to the contrary contained herein,
this Agreement is not intended to and does not serve to effect a novation of the
Obligations.  Instead, it is the express intention of the parties hereto to
reaffirm the indebtedness created under the 2004 Loan Agreement which is
evidenced by the notes provided for therein and secured by the
Collateral.  Borrowers acknowledge and confirm that the liens and security
interests granted pursuant to the Loan Documents secured the indebtedness,
liabilities and obligations of Borrowers to Agent and Lenders under the 2004
Loan Agreement, as amended and restated hereby, and that the term “Obligations”
as used in the Loan Documents (or any other terms used therein to describe or
refer to the indebtedness, liabilities and obligations of Borrowers to Agent and
Lenders) includes, without limitation, the indebtedness, liabilities and
obligations of Borrowers under the Notes to be delivered hereunder, and under
the 2004 Loan Agreement, as amended and restated hereby, as the same may be
further amended, modified, supplemented or restated from time to time.  The Loan
Documents and all agreements, instruments and documents executed or delivered in
connection with any of the foregoing shall each be deemed to be amended to the
extent necessary to give effect to the provisions of this
Agreement.  Cross-references in the Loan Documents to particular section numbers
in the 2004 Loan Agreement shall be deemed to be cross-references to the
corresponding sections, as applicable, to this Agreement.
 
11.18  Advertisement.  Each Borrower hereby authorizes Agent to publish the name
of such Borrower or any other Loan Party and the amount of the credit facility
provided hereunder in any “tombstone” or comparable advertisement which Agent
elects to publish.
 

      

                
                                                                 
              

      
                             
    

85

--------------------------------------------------------------------------------



11.19  English Language.  The parties hereby confirm their express wish that
this Agreement and all documents and agreements directly and indirectly related
thereto, including notices, be drawn up in English.  Notwithstanding such
express wish, the parties agree that any of such documents, agreements and
notices or any part thereof or of this Agreement may be drawn up in French.  Les
parties reconnaissent leur volonté expresse que la présente convention ainsi que
tous les documents et conventions qui s’y rattachent directement ou
indirectement, y compris les avis, soient rédigés en langue
anglaise.  Nonobstant telle volonté expresse, les parties conviennent que
n’importe quelle desdits documents, conventions et avis ou toute partie de
ceux-ci ou de cette convention puissent être rédigés en langue francaise.
 
(Signature Page Follows)
 

      

                
                                                                 
              

      
                              
    

86

--------------------------------------------------------------------------------



(Signature Page to Second Amended and Restated Loan Agreement)
 
IN WITNESS WHEREOF, this Agreement has been duly executed on the day and year
specified at the beginning of this Agreement.
 



 
KATY INDUSTRIES, INC.
 
By:  /s/ Amir
Rosenthal                                                                         
Name:  Amir Rosenthal
Title:    Vice President




      

                
                                                                 
              

      
                           
    


--------------------------------------------------------------------------------



(Signature Page to Second Amended and Restated Loan Agreement)
 

 
CEH LIMITED
 
By:  /s/ Anthony T. Castor
III                                                                         
Name:  Anthony T. Castor
III                                                        
Title:    Managing Director
                                                    
and
 
By:  /s/ Christopher
Anderson                                                                         
Name:  Christopher
Anderson                                                        
Title:    Managing Director                                                    




      

     

      
                            
    


--------------------------------------------------------------------------------



(Signature Page to Second Amended and Restated Loan Agreement)
 

 
GLIT/GEMTEX, LTD.
 
By:  /s/ Amir
Rosenthal                                                                         
Name:  Amir Rosenthal                                                      
Title:    Secretary                                                        




      

     

      
                             
    


--------------------------------------------------------------------------------



(Signature Page to Second Amended and Restated Loan Agreement)
 

 
BANK OF AMERICA, NA., as Agent and as a Lender
 
By:  /s/ Jason
Riley                                                                         
Name:  Jason Riley
Title:    Senior Vice President
 
Revolving Loan Commitment:  $40,000,000
Outstanding Principal Balance of Existing Term Loan:  $10,026,680.04
2007 Term Loan Commitment:  $573,319.96
 




      

     

      
                              
    


--------------------------------------------------------------------------------



(Signature Page to Second Amended and Restated Loan Agreement)


 
BANK OF AMERICA, N.A., London branch, as U.K. Agent and U.K. Lender
 
By:  /s/ Jason
Riley                                                                         
Name:  Jason Riley                                                         
Title:    Senior Vice
President                                                           




      

     

      
 
    


--------------------------------------------------------------------------------



(Signature Page to Second Amended and Restated Loan Agreement)
 

 
BANK OF AMERICA, N.A. (acting through its Canadian branch), as Canadian Agent
and Canadian Lender
 
By:  /s/ Nelson
Lam                                                                           
Name:  Nelson Lam                                                         
Title:    Vice
President                                                           




      

     

      
                          
    


--------------------------------------------------------------------------------



(Signature Page to Second Amended and Restated Loan Agreement)

ACCEPTED AND AGREED TO THIS 30TH DAY OF NOVEMBER, 2007
GUARANTORS:
 
 
KKTY HOLDING COMPANY, L.L.C.
 
By:  /s/ Christopher
Anderson                                                                           
Name:  Christopher
Anderson                                                           
Title:    Authorized Manager       
                                                    
 
AMERICAN GAGE & MACHINE CO.
 
By:  /s/ Amir
Rosenthal                                                                           
Name:  Amir Rosenthal                                                           
Title:    Vice President
                                                           
 
CONTINENTAL COMMERCIAL PRODUCTS, LLC
 
By:  /s/ Amir
Rosenthal                                                                           
Name:  Amir Rosenthal                                                           
Title:    Vice
President                                                           




      

     

      
       
    


--------------------------------------------------------------------------------



APPENDIX A
 
GENERAL DEFINITIONS
 
When used in the Second Amended and Restated Loan Agreement dated as of
November 30, 2007, by and among Bank of America, N.A., individually and as
Agent, Bank of America, N.A. (acting through its Canadian branch) as Canadian
Agent, Bank of America, N.A., London branch, as U.K. Agent, the other financial
institutions which are or become parties thereto and Katy Industries, Inc.,
GLIT/Gemtex, Ltd. and CEH Limited, (a) the terms Certificated Security, Chattel
Paper, Commercial Tort Claims, Deposit Account, Document, Electronic Chattel
Paper, Equipment, Financial Asset, Fixture, General Intangibles, Goods,
Instruments, Inventory, Investment Property, Letter-of-Credit Rights, Payment
Intangibles, Proceeds, Promissory Notes, Security, Security Entitlement,
Software, Supporting Obligations, Tangible Chattel Paper and Uncertificated
Security have the respective meanings assigned thereto under the UCC or the
PPSA, as applicable; (b) all terms reflecting Collateral having the meanings
assigned thereto under the UCC or the PPSA, as applicable, shall be deemed to
mean such Property, whether now owned or hereafter created or acquired by the
applicable Borrower or in which the applicable Borrower now has or hereafter
acquires any interest; (c) to the extent that any term reflecting Collateral has
different meanings under the PPSA and the UCC, such term shall be defined in the
alternative so as to include both meanings; (d) capitalized terms which are not
otherwise defined have the respective meanings assigned thereto in said Loan
Agreement; and (e) the following terms shall have the following meanings (terms
defined in the singular to have the same meaning when used in the plural and
vice versa):
 
2004 Loan Agreement– as defined in the first WHEREAS to the Loan Agreement.
 
Account– has the meaning assigned thereto under the UCC and the PPSA and, in
addition thereto, shall include as to U.K. Borrower:  the amounts now or
subsequently standing to the credit of any account which U.K. Borrower has, or
has an interest in, with any Person and the debts represented thereby and all
book and other debts and monetary claims now or subsequently due or owing to
U.K. Borrower, the proceeds of the same and the benefit of all securities or
investments, Liens and guarantees or other rights of any nature now or
subsequently enjoyed or held by it in relation thereto (other than Accounts).
 
Account Debtor - any Person who is or may become obligated under or on account
of any Account, Chattel Paper or General Intangible.
 
Affiliate - a Person (other than a Subsidiary): (i) which directly or indirectly
through one or more intermediaries controls, or is controlled by, or is under
common control with, a Person; (ii) which beneficially owns or holds 5% or more
of any class of the Voting Stock of a Person; or (iii) 5% or more of the Voting
Stock (or in the case of a Person which is not a corporation, 5% or more of the
equity interest) of which is beneficially owned or held by a Person or a
Subsidiary of a Person.
 
Agent – Bank of America, N.A., in its capacity as agent for itself, the Lenders,
Canadian Agent and U.K. Agent under the Agreement and any successor in that
capacity appointed pursuant to Section 10.11 of the Agreement.
 
A-1

--------------------------------------------------------------------------------


 
Agents– Agent, Canadian Agent and U.K. Agent.
 
Agent Loans - as defined in subsection 1.1.5 of the Agreement.
 
Aggregate Availability– the sum of U.S. Availability, U.K. Availability and
Canadian Availability in the aggregate.
 
Aggregate Borrowing Base– as at any date of determination thereof, an amount
equal to the lesser of (i) the Revolving Credit Maximum Amount; or (ii) the sum
of U.S. Borrowing Base, the U.K. Borrowing Base and the Canadian Borrowing Base.
 
Aggregate Percentage - with respect to each Lender, the percentage equal to the
quotient of (i) such Lender’s Loan Commitment divided by (ii) the aggregate of
all Loan Commitments.
 
Agreement - the Loan Agreement referred to in the first sentence of this
Appendix A, all Exhibits and Schedules thereto and this Appendix A, as each of
the same may be amended from time to time.
 
ALTA Survey - a survey prepared in accordance with the standards adopted by the
American Land Title Association and the American Congress on Surveying and
Mapping in 1997, known as the “Minimum Standard Detail Requirements of Land
Title Surveys”.  The ALTA Survey shall be in sufficient form to satisfy the
requirements of [Name of] Title Insurance Company to provide extended coverage
over survey defects and shall also show the location of all easements,
utilities, and covenants of record, dimensions of all improvements,
encroachments from any adjoining property, and certify as to the location of any
flood plain area affecting the subject real estate.  The ALTA Survey shall
contain the following certification:  “To [Name of Borrower or applicable Loan
Party], Bank of America, N.A., as Agent, and [Name of] Title Insurance
Company.  This is to certify that this map of plat and the survey on which it is
based were made in accordance with the “Minimum Standard Detail Requirements for
Land Title Surveys” jointly established and adopted by ALTA and ACSM in
1997.  (signed (SEAL) License No. __________”.
 
Applicable Margin -
 
(a)           U.K. and Canadian Loans.  With respect to Revolving Credit Loans
to U.K. Borrower in Sterling and Euros, to Revolving Credit Loans to Canadian
Borrower in Canadian Dollars and the issuance of Canadian Letters of Credit or
Canadian LC Guaranties or U.K. Letters of Credit or U.K. LC Guaranties, from the
Closing Date to, but not including, the first Adjustment Date (as hereinafter
defined) the percentages set forth below with respect to the Base Rate Revolving
Portion, Canadian Prime Loans, the LIBOR Revolving Portion, Canadian BA Rate
Loans and the Letter of Credit and LC Guaranty Fees:
 
A-2

--------------------------------------------------------------------------------


 
Base Rate Revolving Portion or Canadian Prime Loans
2.25%
LIBOR Revolving Portion or Canadian BA Rate Loans
0.50%
LC Fee
2.00%



The percentages set forth above will be adjusted on the first day of the month
following delivery by Borrower to Agent of the Borrowing Base Certificate
required to be delivered pursuant to Section 8.1.4 of the Agreement for the most
recently ended month during the Term, commencing with the month ending December
31, 2007 (each such date an “Adjustment Date”), effective prospectively, by
reference to the applicable “Financial Measurement” (as defined below) for the
days most recently ended month in accordance with the following:
 
Financial Measurement
Base Rate Revolving Portion or Canadian Prime Loans
 
LIBOR Revolving Portion or Canadian Bank Rate Loans
LC Fee
< $10,000,000
0.75%
2.50%
2.25%
 
> $10,000,000, but < $20,000,000
 
0.50%
2.25%
2.00%
> $20,000,000
0.25%
2.00%
1.75%

 
provided that, (i) if Borrower fails to deliver the Borrowing Base Certificate
required to be delivered pursuant to Section 8.1.4 of the Agreement on or before
the due date thereof, the Applicable Margin shall automatically adjust to the
highest interest rate set forth above, effective prospectively from such due
date until the next Adjustment Date.  For purposes hereof, “Financial
Measurement” shall mean average daily Aggregate Availability for the most
recently ended month.
 
(b)           U.S. Loans.  With respect to Revolver Loans to U.S. Borrower in
Dollars, the U.S. Letters of Credit and the U.S. LC Guaranties, from the Closing
Date to, but not including, the first Adjustment Date (as hereinafter defined)
the percentages set forth below with respect to any type of Loan:
 
Base Rate Revolving Portion
0.50%
LIBOR Revolving Portion
2.25%
Base Rate Term Portion
0.75%
LIBOR Term Portion
2.50%
LC Fee
2.00%



The percentages set forth above will be adjusted on the first day of the month
following delivery by Borrower to Agent of the Borrowing Base Certificate
required to be delivered pursuant to Section 8.1.4 of the Agreement for the most
recently ended month during the Term, commencing with the month ending December
31, 2007 (each such date an “Adjustment Date”), effective prospectively, by
reference to the applicable “Financial Measurement” (as defined below) most
recently ended month in accordance with the following:
 
A-3

--------------------------------------------------------------------------------


 
Financial Measurement
Base Rate
Revolver
Loans
 
LIBOR
Revolver
Loans
Base Rate Term Loans
LIBOR Term Loans
LC Fee
< $10,000,000
0.75%
2.50%
1.00%
 
2.75%
2.25%
> $10,000,000, but < $20,000,000
 
0.50%
2.25%
0.75%
2.50%
2.00%
> $20,000,000
0.25%
2.00%
0.50%
2.25%
1.75%

 
provided that, (i) if Borrower fails to deliver the Borrowing Base Certificate
required to be delivered pursuant to Section 8.1.4 of the Agreement on or before
the due date thereof, the Applicable Margin shall automatically adjust to the
highest interest rate set forth above, effective prospectively from such due
date until the next Adjustment Date.  For purposes hereof, “Financial
Measurement” shall mean average daily Aggregate Availability for the most
recently ended month.
 
Appraised Value– means with respect to any Loan Party’s real Property or
Equipment, the appraised value of such real Property or Equipment as shown on
Schedule B attached hereto and incorporated herein, as such appraised values may
be updated from time to time by Agent based on appraisals obtained pursuant to
Section 2.10 of the Agreement.
 
Appropriate Notice Office– means (x) with respect to U.S. Revolving Credit
Loans, U.S. Letters of Credit, Canadian Revolving Credit Loans and Canadian
Letters of Credit, the office of Agent located at 231 South LaSalle Street, 7th
Floor, Chicago, Illinois 60604, Attn: Katy Loan Administration Manager,
facsimile: (312) 755-3300, (y) with respect to U.K. Revolving Credit Loans and
U.K. Letters of Credit, the office of U.K. Agent located at
___________________________________________, Attn: _________________________and
(z) with respect to the Canadian Revolving Credit Loans and U.K. Letters of
Credit, the office of the Canadian Agent located at
____________________________, Attn:___________________.
 
Appropriate Payment Office– means with respect to (i) Revolving Credit Loans,
Term Loans and U.S. LC Obligations of U.S. Borrower, the office of Agent located
at 231 South LaSalle Street, 7th Floor, Chicago, Illinois 60604, Attn: Katy Loan
Administration Manager, facsimile: (312) 755-3300, or such other office as Agent
may designate to Borrower Representative and the Lenders from time to time,
(ii) Revolving Credit Loans and U.K. LC Obligations of U.K. Borrower, the office
of Bank of America, N.A. located at Bank of America New York, 100 West 33rd
Street, New York, NY  10001, Reference: Katy Industries, Inc. or such other
office as U.K. Agent may designate to Borrower Representative and the Lenders
from time to time and (iii) Revolving Credit Loans and Canadian LC Obligations
of Canadian Borrower), the office of Canadian Agent located at Bank of America,
N.A. located at Bank of America New York, 100 West 33rd Street, New York,
NY  10001, Reference: Katy Industries, Inc, or such other office as Canadian
Agent may designate to Borrower Representative and the Lenders from time to
time.
 
A-4

--------------------------------------------------------------------------------


 
Asset Sale– the sale by Parent, any Borrower or any of its Subsidiaries to any
Person other than a Borrower or any other Loan Party of (i) any of the stock of
any Borrower or of any of such Borrower’s Subsidiaries, (ii) substantially all
of the assets of any division or line of business of Parent, any Borrower or any
Subsidiary of any Borrower, (iii) any other assets (whether tangible or
intangible) of Parent, any Borrower or any Subsidiary of any Borrower (other
than Inventory sold in the ordinary course of business).
 
Assignment and Acceptance Agreement - an assignment and acceptance agreement in
form and content reasonably acceptable to Agent pursuant to which a Lender
assigns to another Lender all or any portion of any of such Lender’s Revolving
Loan Commitment or Term Loan Commitment, as permitted pursuant to the terms of
this Agreement.
 
Associated Costs Rate– with respect to any Revolving Credit Loan made to U.K.
Borrower, the Mandatory Costs and up to date U.K. Loan Markets Association
formula.
 
Availability Block– as of any date, Five Million Dollars ($5,000,000).
 
Bank – Bank of America, N.A.
 
Bankruptcy Code– Title 11 of the United States Code entitled “Bankruptcy,” as
now and hereinafter in effect, or any successor statute.
 
Base Rate - (i) with respect to Revolving Credit Loans in Dollars to U.S.
Borrower, the rate of interest announced or quoted by Bank from time to time as
its prime rate for commercial loans for Dollars, whether or not such rate is the
lowest rate charged by Bank of America, N.A. to its most preferred borrowers;
and, if such prime rate for commercial loans is discontinued by Bank as a
standard, a comparable reference rate designated by Bank as a substitute
therefor shall be the Base Rate; (ii) with respect to Revolving Credit Loans to
Canadian Borrower in Canadian Dollars, the Canadian Prime Rate, and (iii) with
respect to Revolving Credit Loans in Sterling or Euros to U.K. Borrower, the
rate of interest announced or quoted by Bank as its U.K. Base Rate for Sterling
or Euros, as applicable, whether or not such rate is the lowest rate charged by
Bank to its most preferred borrowers; and, if such U.K. Base Rate is
discontinued by Bank as a standard, a comparable reference rate designated by
Bank as a substitute therefor shall be the Base Rate.
 
Base Rate Portion - a Base Rate Term Portion, or a Base Rate Revolving Portion.
 
Base Rate Revolving Portion - that portion of the Revolving Credit Loans that is
not subject to a LIBOR Option.
 
Base Rate Term Portion - that portion of the Term Loan that is not subject to a
LIBOR Option.
 
Borrower(s)– shall have the meaning contained in the first paragraph of this
Agreement.
 
A-5

--------------------------------------------------------------------------------


 
Borrower Organizational Documents– means the Organizational Documents of any
Borrower, in the form delivered to Agent prior to the execution of this
Agreement and as such Organizational Documents may be amended from time to time
thereafter to the extent permitted by the terms of the Agreement.
 
Borrower Representative– has the meaning set forth in Section 3.12 hereof.
 
Borrowing Base Certificate– a certificate by an officer of Borrower
Representative, substantially in the form of Exhibit 8.1.4 (or another form
acceptable to Agent) setting forth the calculation of the Aggregate Borrowing
Base, U.S. Borrowing Base, U.K. Borrowing Base and Canadian Borrowing Base,
including a calculation of each component thereof, all in such detail as shall
be satisfactory to Agent.  All calculations of the Aggregate Borrowing Base,
U.S. Borrowing Base, U.K. Borrowing Base and Canadian Borrowing Base in
connection with the preparation of any Borrowing Base Certificate shall
originally be made by Borrower Representative and certified to Agent; provided,
that Agent shall have the right to review and adjust, in the exercise of its
reasonable credit judgment, any such calculation after giving notice thereof to
Borrower Representative, (1) to reflect its reasonable estimate of declines or
increases in value of any of the Collateral described therein, and (2) to the
extent that Agent determines that such calculation is not in accordance with
this Agreement.  All Borrowing Base Certificate calculations shall be made in
Dollars at the exchange rates most recently quoted by Agent.
 
Business Day– any day excluding Saturday, Sunday and any day which is a legal
holiday under the laws of the (i) State of Wisconsin or the State of Illinois,
(ii) Province of Ontario, Canada, (iii) City of London, England or is a day on
which banking institutions located in either of such states, provinces or city,
as applicable, are closed or (iv) with respect to Revolving Credit Loans made in
Euros to U.K. Borrower any day on which the Trans-European Automated Real-Time
Gross Settlement Express Transfer Payment System is open for settlement of
payments in Euros.
 
Canadian Agent–Bank of America, N.A. (acting through its Canadian branch) in its
capacity as Canadian Agent for itself, the Lenders and U.K. Agent under the
Agreement and any successor in that capacity appointed pursuant to the
Agreement.
 
Canadian Availability– the amount of additional money which Canadian Borrower is
entitled to borrow from time to time as Canadian Revolving Credit Loans, such
amount being the lesser of (i) the Canadian Sublimit minus the outstanding
balance of the Dollar Equivalent of the Canadian Revolving Credit Loans and the
Canadian LC Obligations and (ii) the difference derived when the sum of the
Dollar Equivalent of the principal amount of Canadian Revolving Credit Loans to
Canadian Borrower then outstanding (including any amounts which Agent, Canadian
Agent or Canadian Lender may have paid for the account of any Canadian Borrower
pursuant to any of the Loan Documents and which have not been reimbursed by
Canadian Borrower) and the Dollar Equivalent of the Canadian LC Obligations is
subtracted from the Dollar Equivalent of the Canadian Borrowing Base.  If the
applicable outstanding Canadian Obligations are equal to or greater than the
Canadian Sublimit or the Canadian Borrowing Base, Canadian Availability is 0.
 
A-6

--------------------------------------------------------------------------------


 
Canadian BA– a depository bill as defined in the Depository Bills and Notes Act
(Canada) in Canadian Dollars that is in the form of an order drawn by a Borrower
and accepted by the Canadian Lender.
 
Canadian BA Rate– for the applicable Interest Period of a Canadian BA Rate Loan,
the rate of interest per annum equal to the annual rate of interest quoted by
Agent as being the rate of interest applicable to Canadian BAs with a face
amount similar to the principal amount of the applicable Canadian BA Rate Loan
and for the applicable Interest Period.
 
Canadian BA Rate Loan– a Canadian Revolving Credit Loan in Canadian Dollars
maintained at the Canadian BA Rate.
 
Canadian BA Request– a notice in writing (or by telephone confirmed
electronically or by telecopy or other facsimile transmission on the same day as
the telephone request) from Borrower Representative to Canadian Agent and Agent
requesting that interest on a Canadian Revolving Credit Loan be based on the
Canadian BA Rate, specifying:  (i) the first day of the Interest Period (which
shall be a Business Day); (ii) the length of the Interest Period; (iii) whether
the Canadian BA Rate Loan is a new Loan, a conversion of a Canadian Prime Rate
Loan, or a continuation of a Canadian BA Rate Loan; and (iv) the Canadian Dollar
Equivalent of the Canadian BA Rate Loan, which shall be in an amount not less
than $1,000,000 Canadian Dollars or an integral multiple of $100,000 Canadian
Dollars in excess thereof.
 
Canadian Benefit Plans– all material employee benefit plans, programs or
arrangements of any nature or kind whatsoever that are not Canadian Pension
Plans and are maintained or contributed to by, or to which there is or may be an
obligation to contribute by, any Borrower or its Subsidiaries in respect of
their employees or former employees in Canada.
 
Canadian Borrower– GLIT/Gemtex, Ltd.
 
Canadian Borrowing Base - as at any date of determination thereof, an amount
equal to the lesser of:
 
 
(i)
the Canadian Sublimit, or

 
 
(ii)
an amount equal to:

 
(a)           85% of the net amount of Eligible Accounts of Canadian Loan
Parties outstanding at such date; plus
 
(b)           85% of the Net Orderly Liquidation Value of Eligible Inventory of
Canadian Loan Parties at such date, minus (subtract from the sum of (a) and (b)
above); plus
 
(c)           to the extent not included in the U.K. Borrowing Base as evidenced
by a Borrowing Base Certificate, 85% of the net amount of Eligible Accounts of
U.K. Loan Parties outstanding at such date; plus
 
A-7

--------------------------------------------------------------------------------


 
(d)           to the extent not included in the U.K. Borrowing Base as evidenced
by a Borrowing Base Certificate, 85% of the Net Orderly Liquidation Value of
Eligible Inventory of U.K. Loan Parties at such date; minus
 
(e)           the sum of (1) the Hedge Reserve applicable to Canadian Loan
Parties, (2) Dilution Reserves applicable to Canadian Loan Parties, (3) Rent
Reserves applicable to Canadian Loan Parties, (4) the Revolving Loan Repayment
Reserve applicable to Canadian Loan Parties, (5) any Reserve established by
Canadian Agent in its Permitted Discretion for Prior Claims, (6) the PAYE
Reserve (to the extent Eligible Accounts and Eligible Inventory of U.K. Loan
Parties are included in the Canadian Borrowing Base) and (7) the aggregate
amount of other reserves applicable to Canadian Loan Parties, if any,
established by Agent in the exercise of its Permitted Discretion against
Eligible Accounts and Eligible Inventory.
 
provided that Agent, in the exercise of its Permitted Discretion, may (a)
increase or decrease reserves against Eligible Accounts Receivable and Eligible
Inventory and (b) reduce the advance rates provided in this definition, or
restore such advance rates to any level equal to or below the advance rates in
effect as of the Closing Date.
 
For purposes hereof, (1) the net amount of Eligible Accounts at any time shall
be the face amount of such Eligible Accounts, less any and all returns, rebates,
discounts (which may, at Agent’s option, be calculated on shortest terms),
credits allowance or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such accounts at such time and (2) the amount of Eligible Inventory shall be
determined on a first-in, first-out, lower of cost or market basis in accordance
with GAAP, with costs adjusted for differences between standard and actual
costs.
 
Canadian Collateral– all of Canadian Borrower’s and each other Canadian Loan
Party’s right, title and interest in (i) the Property and interests in Property
described in the Security Documents, and (ii) all other Property and interests
in Property that now or hereafter secure the payment and performance of any of
the Obligations.
 
Canadian Dollar– the lawful currency of Canada.
 
Canadian Dollar Equivalent– the amount of Canadian Dollars as of any date of
determination into which Dollars can be converted as determined in accordance
with Section 1.4.
 
Canadian Fronting Fee– has the meaning set forth in Section 2.6 hereof.
 
Canadian Lender–an Affiliate of Bank of America, N.A. that is not a non-resident
of Canada for purposes of the ITA to be selected by Agent, in its capacity as
the Person obligated to make Canadian Revolving Credit Loans to Canadian
Borrower hereunder, together with its successors and permitted assigns.
 
A-8

--------------------------------------------------------------------------------


 
Canadian LC Amount– at any time, the Dollar Equivalent of the aggregate undrawn
available amount of all Canadian Letters of Credit and Canadian LC Guaranties
(without duplication) then outstanding.
 
Canadian LC Guaranty– any guaranty pursuant to which Canadian Agent or Canadian
Lender or any Affiliate of Canadian Agent or Canadian Lender shall guaranty the
payment or performance by Canadian Borrower or any other Canadian Loan Party of
their reimbursement obligation under any letter of credit.
 
Canadian LC Obligations– any Canadian LC Amount plus any Obligations that arise
from any draw against any Canadian Letter of Credit or against any letter of
credit supported by a Canadian LC Guaranty.
 
Canadian Lender– Bank of America, N.A. (acting through its Canadian branch),
together with its successors and permitted assigns.
 
Canadian Letter of Credit– any standby or documentary letter of credit or
guaranties or bonds issued by Canadian Agent or any Affiliate of Canadian Agent
for the account of any Canadian Borrower or any other Canadian Loan Party.
 
Canadian Loan Parties– any Loan Party that is incorporated or organized under
the laws of Canada or any province thereof.
 
Canadian Obligations– means the outstanding principal balance of the Canadian
Revolving Credit Loans made to Canadian Borrower and the Canadian LC Obligations
and all accrued interest, fees and expenses (other than taxes that are not Tax
Liabilities) with respect thereto.
 
Canadian Participant– means each Lender (including, without limitation, Bank of
America, N.A. (acting through its Canadian branch) in its capacity as a Lender)
or any Affiliates thereof (which Affiliate shall be a resident of Canada) as set
forth on the execution pages to this Agreement or the relevant Assignment and
Acceptance Agreement.  Canadian Participant shall not include the Agents.
 
Canadian Participating Interest– with respect to each Canadian Participant other
than Canadian Lender, such Canadian Participant’s obligation to fund a
Participating Interest in the Canadian Revolving Credit Loans as set forth in
Section 3.13 of the Agreement.
 
Canadian Pension Plans– means each plan, program or arrangement which is
required to be registered as a pension plan under any applicable pension
benefits standards or tax statute and/or regulation in Canada maintained or
contributed to by, or to which there is or may be an obligation to contribute
by, any Borrower or its Subsidiaries in respect of their Canadian employees or
former employees.
 
Canadian Prime Rate– a per annum rate of interest quoted by Canadian Lender as
its reference rate for commercial loans made by it in Canada in Canadian
Dollars.
 
A-9

--------------------------------------------------------------------------------


 
Canadian Prime Rate Loans– a Canadian Revolving Credit Loan maintained at the
Canadian Prime Rate.
 
Canadian Revolving Credit Loan– as defined in subsection 1.1.1(c) of the
Agreement.
 
Canadian Revolving Notes– the Secured Promissory Notes to be executed by each
Canadian Borrower on or about the Closing Date in favor of each Canadian Lender
to evidence the Canadian Revolving Credit Loans, which shall be in the form of
Exhibit 1.1 to the Agreement, together with any replacement or successor notes
therefor.
 
Canadian Sublimit– with respect to all Lenders, initially, the Dollar Equivalent
of $3,000,000 and with respect to any Lender, such Lender’s (or its Affiliate’s)
commitment to purchase Canadian Revolving Credit Loans and thereafter to fund
Canadian Revolving Credit Loans in Canadian Dollars to Canadian Borrower,
expressed in Dollar Equivalents (including such Lender’s or its Affiliate’s
Canadian Participating Interest and deducting such Canadian Participating
Interests from Canadian Lender’s commitment), as initially set forth on the
signature page of the Agreement or any Assignment and Acceptance Agreement
executed by such Lender, in each case as adjusted from time to time in
accordance with this Agreement.
 
Canadian Subsidiary– a Subsidiary of Katy organized under the laws of Canada or
any province thereof.
 
Capital Expenditures - expenditures made or liabilities incurred for the
acquisition of any fixed assets or improvements, replacements, substitutions or
additions thereto which have a useful life of more than one year, including the
total principal portion of Capitalized Lease Obligations.
 
Capitalized Lease Obligation - any Indebtedness represented by obligations under
a lease that is required to be capitalized for financial reporting purposes in
accordance with GAAP.
 
Cash Equivalents– means any Investment in (i) direct obligations of the United
States or any agency thereof, or obligations guaranteed by the United States or
any agency thereof, (ii) commercial paper rated at least A-1 by Standard &
Poor’s Ratings Services and P-1 by Moody’s Investors Services, Inc., (iii) time
deposits with, including certificates of deposit issued by, any office located
in the United States of any bank or trust company which is organized under the
laws of the United States or any State thereof and has capital, surplus and
undivided profits aggregating at least $500,000,000 and which issues (or the
parent of which issues) certificates of deposit or commercial paper with a
rating described in clause (ii) above, (iv) repurchase agreements with respect
to securities described in clause (i) above entered into with an office of a
bank or trust company meeting the criteria specified in clause (iii) above,
provided in each case that such Investment matures within one year from the date
of acquisition thereof by any Loan Party, or (v) any money market or mutual fund
which invests only in the foregoing types of investments and the liquidity of
which is satisfactory to Agent.
 
CCP– Continental Commercial Products, L.L.C., a Delaware limited liability
company (formerly known as Contico International, L.L.C.) and a Subsidiary of
the U.S. Borrower.
 
A-10

--------------------------------------------------------------------------------


 
Change in Control– means any of the following:  (i) Parent Funds shall cease to
beneficially own and control 51% of the issued and outstanding shares of capital
stock of Parent entitled (without regard to the occurrence of any contingency)
to vote for the election of members of the Governing Body of Parent; (ii) Parent
shall cease to beneficially own and control all of the issued and outstanding
shares of Convertible Preferred Stock; (iii) Parent shall cease to beneficially
own and control at least 51% of the issued and outstanding capital stock of
Borrower on a fully diluted basis entitled (after giving effect to conversion of
the Convertible Preferred Stock, whether or not such Convertible Preferred Stock
is convertible at such time, but without regard to the occurrence of any other
contingency) to vote for the election of members of the Governing Body of
Borrower; (iv) the occurrence of a change in the composition of the Governing
Body of Parent such that a majority of the members of such Governing Body are
not Continuing Members or the occurrence of a change in the composition of the
Governing Body of Borrower such that a majority of the members of the Governing
Body of Borrower are not Parent Designated Members; (v) the occurrence of any
“Change in Control” as defined in the Borrower Organizational Documents; or (vi)
the occurrence of any “Distribution Date,” “Section 11(a)(ii) Event” or
“Section 13 Event,” in each case as defined in the Rights Agreement.  As used
herein, the term “beneficially own” or “beneficial ownership” shall have the
Exchange Act and the rules and regulations promulgated thereunder.
 
Closing Date - the date on which all of the conditions precedent in Section 8 of
the Agreement are satisfied or waived and the initial Loan is made or the
initial Letter of Credit or LC Guaranty is issued under the Agreement.
 
Collateral - all of the Property and interests in Property described as
“Collateral” in the Security Agreement, and all other Property and interests in
Property that now or hereafter secure the payment and performance of any of the
Obligations.
 
Collateral Access Agreement– any landlord waiver, mortgagee waiver, bailee
letter or any similar acknowledgement agreement of any landlord or mortgagee in
respect of any real Property of any Loan Party where any Inventory is located or
any warehouseman or processor in possession of Inventory, substantially in the
form supplied to Loan Parties by Agent, with such changes thereto as may be
reasonably satisfactory to Agent.
 
Common Stock– Borrower’s common stock, par value $1.00 per share.
 
Companies Act– means the Companies Act of 1985 of England and Wales.
 
Compliance Certificate - as defined in subsection 8.1.3 of the Agreement.
 
Computer Hardware and Software - all of any Borrower’s or any other Loan Party’s
rights (including rights as licensee and lessee) with respect to (i) computer
and other electronic data processing hardware, including all integrated computer
systems, central processing units, memory units, display terminals, printers,
computer elements, card readers, tape drives, hard and soft disk drives, cables,
electrical supply hardware, generators, power equalizers, accessories,
peripheral devices and other related computer hardware; (ii) all Software and
all software programs designed for use on the computers and electronic data
processing hardware described in clause (i) above, including all operating
system software, utilities and application programs in any form (source code and
object code in magnetic tape, disk or hard copy format or any other listings
whatsoever); (iii) any firmware associated with any of the foregoing; and
(iv) any documentation for hardware, Software and firmware described in
clauses (i), (ii) and (iii) above, including flow charts, logic diagrams,
manuals, specifications, training materials, charts and pseudo codes.
 
A-11

--------------------------------------------------------------------------------


 
Consolidated - the consolidation in accordance with GAAP of the accounts or
other items as to which such term applies.
 
Consolidated Current Assets– means, as at any date of determination, the total
assets of Katy and its Subsidiaries on a Consolidated basis which may properly
be classified as current assets in conformity with GAAP, excluding cash and Cash
Equivalents, the current portions of deferred tax assets which are not
receivable in cash within one year of such date of determination, and current
assets which are LIFO reserves.
 
Consolidated Current Liabilities– means, as at any date of determination, the
total liabilities of Katy and its Subsidiaries on a Consolidated basis which may
properly be classified as current liabilities in conformity with GAAP, excluding
the current portions of long-term Money Borrowed and Capital Leases, the current
portions of deferred tax liabilities which are not payable in cash within one
year of such date of determination.
 
Consolidated Working Capital– means, as at any date of determination, the excess
(or deficit) of Consolidated Current Assets over Consolidated Current
Liabilities.
 
Consolidated Working Capital Adjustment– means, for any period on a consolidated
basis, the amount (which may be a negative number) by which Consolidated Working
Capital as of the beginning of such period exceeds (or is less than)
Consolidated working Capital as of the end of such period.
 
Continuing Member – as of any date of determination any member of the Governing
Body of Parent who (i) was a member of such Governing Body on the Closing Date
or (ii) was nominated for election or elected to such Governing Body with the
affirmative vote of a majority of the members who were either members of such
Governing Body on the Closing Date or whose nomination or election was
previously so approved.
 
Convertible Preferred Stock – Katy’s convertible preferred stock par value $100
per share.
 
Current Assets - at any date means the amount at which all of the current assets
of a Person would be properly classified as current assets shown on a balance
sheet at such date in accordance with GAAP.
 
Default - an event or condition the occurrence of which would, with the lapse of
time or the giving of notice, or both, become an Event of Default.
 
Default Rate - as defined in subsection 2.1.2 of the Agreement.
 
A-12

--------------------------------------------------------------------------------


 
Derivative Obligations - every obligation of a Person under any forward
contract, futures contract, exchange contract, swap, option or other financing
agreement or arrangement (including, without limitation, caps, floors, collars
and similar agreement), the value of which is dependent upon interest rates,
currency exchange rates, commodities or other indices.
 
Dilution– for any period with respect to any Loan Party, the fraction, expressed
as a percentage, the numerator of which is the aggregate amount of reductions in
the Accounts of such Loan Party for such period other than by reason of dollar
(or equivalent currency) for dollar (or equivalent currency) cash payment and
the denominator of which is the aggregate dollar (or equivalent currency) amount
of the sales of such Loan Party for such period.
 
Dilution Reserves– as of any date of determination, without duplication, such
reserves as Agent may from time to time establish and revise with respect to any
Loan Party in its Permitted Discretion in such amounts as Agent may determine in
its Permitted Discretion to reflect the Dilution as of any such date with
respect to the Accounts of such Loan Party for the immediately preceding
twelve-month period to the extent such Dilution exceeds five percent (5%).
 
Distribution - in respect of any Person means and includes: (i) the payment of
any dividends or other distributions on Securities (except distributions in such
Securities) and (ii) the redemption or acquisition of Securities of such Person,
as the case may be, unless made contemporaneously from the net proceeds of the
sale of Securities.
 
Dollars and the sign $ - the lawful money of the United States of
America.  Unless otherwise specified, all payments under the Loan Documents
shall be made in Dollars.
 
Dollar Equivalent– the amount of Dollars, as of any date of determination, into
which Canadian Dollars, Sterling or Euros (as the context may require) can be
converted in accordance with Section 1.4 of the Agreement.
 
Domestic Active Subsidiary – any Domestic Subsidiary of Borrower (other than TTI
Holdings, Inc., Katy Teweh, Inc., WP Liquidating Corp., Wabash Holding Corp.,
GCW, Inc., PTR Machine Corp., DBPI, Inc., Hermann Loewenstein, Inc., W.J. Smith
Wood Preserving Company, Ashford Holding Corporation, Katy Seghers, Inc.,
Chatham Resources Recovery Systems, Inc., K-S Energy Corporation, Savannah
Energy Systems Company, and HPMI, Inc., in each case so long as each such
specified Subsidiary (other than W.J. Smith Wood Preserving Company) does not
own or acquire assets with an aggregate fair market value in excess of $10,000
determined after netting intercompany payables and receivables).
 
Domestic Pledge Agreement.  Each pledge agreement or similar instrument (other
than a Foreign Pledge Agreement), executed on or about January 31, 2003 or from
time to time thereafter in accordance with subsection 7.1.7 by Parent, Borrower
or any Domestic Subsidiary that owns capital stock or other ownership interests
of one or more Domestic Active Subsidiaries, in form and substance satisfactory
to Agent, as such Domestic Pledge Agreement may be amended, supplemented or
otherwise modified from time to time.
 
Domestic Subsidiary – any Subsidiary of Katy that is incorporated or organized
under the laws of the United States of America, any state thereof or in the
District of Columbia.
 
A-13

--------------------------------------------------------------------------------


 
Dominion Account – a special bank account or accounts of Agent, Canadian Agent
or U.K. Agent, as applicable, established by a Borrower pursuant to subsection
5.2.4 of the Agreement at banks selected by such Borrower (provided that U.K.
Borrower shall select U.K. Agent), but acceptable to Agents in their sole
discretion, and over which Agent, Canadian Agent or U.K. Agent, as applicable,
shall have sole and exclusive access and control for withdrawal purposes.
 
Eligible Accounts– means, with respect to Borrowers and each other Loan Party
(other than Parent), Accounts of such Loan Party (other than Parent) deemed by
Agent in the exercise of its Permitted Discretion to be eligible for inclusion
in the calculation of the Canadian Borrowing Base, U.K. Borrowing Base or U.S.
Borrowing Base, as applicable.  In determining the amount to be so included, the
face amount of such Accounts shall be reduced by the amount of all returns,
discounts, deductions, claims, credits, charges, or other allowances.  Unless
otherwise approved in writing by Agent, an Account shall not be an Eligible
Account if:
 
(a)  it arises out of a sale made by such Loan Party to an Affiliate; or
 
(b)  it is unpaid (i) more than 60 days after the original payment due date or
(ii) more than 120 days from date of invoice; or
 
(c)  it is from the same Account Debtor or its Affiliate and 50% or more of all
Accounts from that Account Debtor (and its Affiliates) are ineligible under (b)
above; or
 
(d)  when aggregated with all other Accounts of an Account Debtor, such account
exceeds 20% in face value of all Eligible Accounts of all Loan Parties then
outstanding, but only to the extent of such excess, unless such excess is
supported by an irrevocable letter of credit satisfactory to Agent (as to form,
substance and issuer) and assigned to and directly drawable by Agent; or
 
(e)  the Account Debtor for such Account is a creditor of such Loan Party, has
or has asserted a right of setoff against such Loan Party, has disputed its
liability or otherwise has made any claim with respect to such Account or any
other Account which has not been resolved or the applicable Account(s) is
subject to claims for rebates or allowances, in each case to the extent of the
amount owed by such Loan Party to such Account Debtor, the amount of such actual
or asserted right of setoff, the amount of such dispute or claim or the amount
of any such rebate or allowance, as the case may be; Agent acknowledges and
agrees that for Borrowing Base Certificates submitted for dates other than the
last day of a fiscal quarter, Borrowers shall estimate the amount of rebates and
outstanding allowances chargeable against Accounts based on the actual
calculation of such amounts for the previous fiscal quarter; or
 
(f)  the Account arises from a sale made or services rendered to an Account
Debtor that does not have substantial business operations and assets in the
United States, Canada or the United Kingdom, unless backed by a letter of
credit, guaranty or acceptance terms or a guaranty by a Person with substantial
business operations in the United States, Canada or the United Kingdom, in each
case acceptable to Agent in its sole and absolute discretion; or
 
(g)  such Account is not payable in Dollars, Canadian Dollars or Sterling; or
 
A-14

--------------------------------------------------------------------------------


 
(h)  the sale to the Account Debtor is on a bill-and-hold, guaranteed sale,
sale-and-return, sale on approval or consignment basis or made pursuant to any
other written agreement providing for repurchase or return; or
 
(i)  Agent in its Permitted Discretion determines by its own credit analysis
that collection of such Account is uncertain or that such Account may not be
paid; or
 
(j)  the Account Debtor has commenced a voluntary case under the federal
bankruptcy laws, the Insolvency Laws of Canada or England’s Insolvency Act of
1986 (or any other applicable insolvency laws) as now constituted or hereafter
amended, or made an assignment, composition or arrangement for the benefit of
creditors, or a decree or order for relief has been entered by a court having
jurisdiction in the premises in respect of the Account Debtor in an involuntary
case under the federal bankruptcy laws, the Insolvency Laws of Canada or
England’s Insolvency Act of 1986 (or any other applicable insolvency laws) as
now constituted or hereafter amended, or any other petition or other application
for relief under the federal bankruptcy laws, the Insolvency Laws of Canada or
England’s Insolvency Act of 1986 (or any other applicable insolvency laws), as
now constituted or hereafter amended, has been filed against the Account Debtor,
or if the Account Debtor has failed, suspended business, ceased to be Solvent,
or consented to or suffered a receiver, trustee, liquidator, custodian,
administrator receiver or manager, interim receiver, sheriff, monitor,
sequestrator or similar officer of fiduciary to be appointed for it or for all
or a significant portion of its assets or affairs; or
 
(k)  the Account Debtor is the United States of America, the United Kingdom (or
any country therein) or Canada or any department, agency or instrumentality
thereof, unless the applicable Loan Party assigns its right to payment of such
Account to the applicable Agent, in a manner satisfactory to such Agent, in its
sole judgment, so as to comply with the Assignment of Claims Act of 1940
(31 U.S.C. §3727, 41 U.S.C. §15  etseq., as amended) or any applicable U.K. law
relating to the creation of valid assignments or the Financial Administration
Act (Canada), as applicable; or
 
(l)  the goods giving rise to such Account have not been shipped and delivered
to and accepted by the Account Debtor, the services giving rise to such Account
have not been performed and accepted, or such Account otherwise does not
represent a final sale; or
 
(m)  such Account does not comply with all Requirements of Law, including
without limitation the Federal Consumer Credit Protection Act, the Federal Truth
in Lending Act and Regulation Z of the Board of Governors of the Federal Reserve
System; or
 
(n)  such Account is subject to any adverse security deposit, progress payment.
or other similar advance made by or for the benefit of the applicable Account
Debtor, but only to the extent thereof; or
 
(o)  it is not subject to a valid and perfected First Priority Lien in favor of
Agent, Canadian Agent or U.K. Agent, as applicable, or does not otherwise
conform to the representations and warranties contained in the Loan Documents;
or
 
(p)  it is subject to unapplied cash receipts or an unprocessed credit memo.
 
A-15

--------------------------------------------------------------------------------


 
provided that Agent, in the exercise of its Permitted Discretion, may impose
additional restrictions (or eliminate the same) to the standards of eligibility
set forth in this definition.
 
Eligible Inventory - means, with respect to Borrowers and each other Loan Party
(other than Parent), the aggregate amount of Inventory of such Loan Party (other
than Parent) deemed by Agent in the exercise of its Permitted Discretion to be
eligible for inclusion in the calculation of the Canadian Borrowing Base, U.S.
Borrowing Base or U.K. Borrowing Base, as applicable.  In determining the amount
to be so included, Inventory shall be valued at the lower of cost (based on
FIFO) or market on a basis consistent with such Loan Party’s current and
historical accounting practice.  Unless otherwise approved in writing by Agent,
an item of Inventory shall not be included in Eligible Inventory if:
 
(a)  it is not owned solely by such Loan Party or such Loan Party does not have
good, valid and marketable title thereto; or
 
(b)  it is not located in the United States, Canada or the United Kingdom; or
 
(c)  it is not located on property owned or leased by such Loan Party or in a
contract warehouse, in each case subject to a Collateral Access Agreement:
executed by any applicable mortgagee, lessor or contract warehouseman, as the
case may be, and segregated or otherwise separately identifiable from goods of
others, if any, stored on the premises; provided that if such Inventory is not
subject to a Collateral Access Agreement, Agent may, in its sole discretion,
include such Inventory as Eligible Inventory so long as a reserve (the “Rent
Reserves”) is established in an amount equal to rental payments paid or payable
by Loan Parties to applicable mortgagees, lessors or contract warehousemen for
the immediately succeeding three-month period with respect to such Inventory; or
 
(d)  it is work in progress Inventory; or
 
(e)  it is not subject to a valid and perfected First Priority Lien in favor of
Agent, Canadian Agent or U.K. Agent, as applicable, (including Inventory covered
by any negotiable documents of title (including documents, warehouse receipts,
dock receipts and bills of lading)) issued by any Person to the extent such
negotiable documents of title have not been delivered to Agent) except, with
respect to Inventory stored at sites described in clause (c) above, for Liens
for unpaid rent or normal and customary warehousing charges; or
 
(f)  it consists of goods returned or rejected by such Loan Party’s customers or
goods in transit to third parties (other than to warehouse or other sites
covered by a Collateral Access Agreement or with respect to which Rent Reserves
exist in accordance with subsection (c) above); or
 
(g)  it is not first-quality goods, is obsolete, slow moving, unsalable
(including, without limitation, unsalability due to branding), damaged or unfit
for further processing, or does not otherwise conform to the representations and
warranties contained in the Loan Documents; or
 
(h)  it consists of purchased components which are not classified as raw
materials and which are manufactured specifically for such Loan Party; or
 
A-16

--------------------------------------------------------------------------------


 
(i)  it consists of components or supplies used or consumed in the Loan Parties’
business (other than raw materials used for manufacturing of finished goods for
sale), spare parts, packaging or shipping materials; or
 
(j)  it consists of Inventory delivered to or held by the Loan Parties on “sale
on approval”, “sale or return”, “consignment”, “guarantee sale” or “bill and
hold” or that is subject to any repurchase or return agreement, or otherwise has
terms by reason of which the Loan Parties’ ownership or possession thereof may
be conditional.
 
provided that Agent in the exercise of its Permitted Discretion, may impose
additional restrictions (or eliminate the same) to the standards of eligibility
set forth in this definition.
 
Environmental Laws– all federal, state and local laws, rules, regulations,
ordinances, orders and consent decrees relating to health, safety and
environmental matters.
 
ERISA - the Employee Retirement Income Security Act of 1974, as amended, and any
successor statute, and all rules and regulations from time to time promulgated
thereunder.
 
ERISA Affiliate– means any entity with which U.S. Borrower is treated as a
single employer under Section 414(b), (c), (m) and/or (o) of the Internal
Revenue Code of 1986, as amended.
 
Euro, euro or euros– the single currency of Participating Member States.
 
Euro Equivalent– the amount of Euros as of any date of determination into which
Dollars can be converted, as determined in accordance with Section 1.4.
 
Event of Default - as defined in Section 9.1 of the Agreement.
 
Existing Lenders– as defined in the first WHEREAS clause to the Agreement.
 
Facility Office– in relation to any Lender, Canadian Participant or U.K.
Participant, the office specified as such office on the signature page of this
Agreement or any Assignment and Acceptance Agreement executed by a new Lender
through which it will perform its obligations hereunder.
 
Fee Letter - as defined in Section 2.3 of the Agreement.
 
First Priority (Lien) – with respect to any Lien purported to be created in any
Collateral pursuant to any Security Document, that (i) such Lien is perfected
and has priority over any other Lien on such Collateral other than nonconsensual
property tax Liens that arise by operation of law and that relate to amounts the
payment of which are not required under subsection 7.2.5, purchase money
security interests for acquisitions of specific equipment permitted, and
purchase money security interests granted in connection with the acquisition of
property pursuant to subsection 7.2.5(iv) hereof and (ii) such Lien is the only
Lien (other than Permitted Liens) to which such Collateral is subject.
 
A-17

--------------------------------------------------------------------------------


 
Foreign Active Subsidiary – any Foreign Subsidiary of Borrower (other than Glit
Limited (English company number 2347069)) and Labour Holdings, Limited (English
company number 1083809)), in each case so long as each such specified Subsidiary
does not own or acquire assets with an aggregate fair market value in excess of
$10,000.
 
Foreign Pledge Agreement – each pledge agreement or similar instrument governed
by the laws of a country other than the United States, executed on or about
January 31, 2003 or from time to time thereafter in accordance with subsection
7.1.7 by Katy or any Domestic Subsidiary that owns capital stock or other
ownership interests of one or more Foreign Active Subsidiaries organized in such
country, in form and substance satisfactory to Agent, as such Foreign Pledge
Agreement may be amended, supplemented or otherwise modified from time to time.
 
Foreign Subsidiary – any Subsidiary of Katy that is not a Domestic Subsidiary.
 
Fronting Fees - as defined in Section 2.6.
 
GAAP - generally accepted accounting principles in the United States of America
in effect from time to time.
 
Glit– Glit/Gemtex, Ltd., a Canadian corporation and a Subsidiary of Katy.
 
Governmental Authority– any governmental or regulatory body, commission, central
bank, board, bureau, organ or instrumentality or any court, any political
subdivision or department thereof, in each case whether federal, state, local or
foreign.
 
Governing Body – the board of directors or other body having the power to direct
or cause the direction of the management and policies of a Person that is a
corporation, partnership, trust or limited liability company.
 
Guarantors – Parent, Borrower or any Subsidiary of Katy (other than an Inactive
Subsidiary) executing a Loan Document including, without limitation, Woods and
Glit, and each other Person who now or hereafter executes a Loan Document as a
guarantor or as a hypothecator.
 
Guaranty Agreements - the Amended and Restated Guaranty Agreement which was or
will be executed on or about the Closing Date by Katy and each other Loan Party,
in form and substance satisfactory to Agent, together with each other guaranty
hereafter executed by any Guarantor; pursuant to which each U.S. Loan Party
shall guaranty the full and complete performance and payment of all Obligations
and each Canadian Loan Party shall guaranty the full and complete performance of
the Canadian Obligations and each U.K. Loan Party shall guaranty the full and
complete performance of the U.S. Obligations and the U.K. Obligations.
 
Hedge Reserve– the fluctuating reserve established by Agent against the U.S.
Borrowing Base, the U.K. Borrowing Base or the Canadian Borrowing Base, as
applicable, in an amount equal to the aggregate Mark-to-Market Adjustments under
all agreements evidencing any Derivative Obligation included within the
Obligations.  Agent shall adjust the Hedge Reserve to reflect any change in the
Mark-to-Market Adjustment Amount under such an agreement evidencing such a
Derivative Obligation as set forth in a certificate of a related Lender
Counterparty and any other reserve established by Agent in its Permitted
Discretion, with respect to any other Product Obligation.
 
A-18

--------------------------------------------------------------------------------


 
Inactive Subsidiary – any Domestic or Foreign Subsidiary of Borrowers that owns
or acquires assets with an aggregate fair market value of $10,000 or less after
netting intercompany payables and receivables.
 
Indebtedness - as applied to a Person means, without duplication:
 
(i)  all items which in accordance with GAAP would be included in determining
total liabilities as shown on the liability side of a balance sheet of such
Person at the date as of which Indebtedness is to be determined, including,
without limitation, Capitalized Lease Obligations;
 
(ii)  all obligations of other Persons which such Person has guaranteed;
 
(iii)  all reimbursement obligations in connection with letters of credit or
letter of credit guaranties issued for the account of such Person;
 
(iv)  Derivative Obligations; and
 
(v)  in the case of Borrowers (without duplication), the Obligations.
 
Insolvency Laws of Canada– means each of the Bankruptcy and Insolvency Act
(Canada) and the Companies Creditors’ Arrangement Act (Canada), each as now and
hereafter in effect, any successors to such statutes and any other applicable
insolvency or other similar law of any jurisdiction including, without
limitation, any law of any jurisdiction permitting a debtor to obtain a stay or
a compromise of the claims of its creditors against it.
 
Interest Period– means,
 
(a)           as applicable to any LIBOR Portion for Revolving Credit Loans or
the Term Loan to U.S. Borrower, a period commencing on the date such LIBOR
Portion is advanced, continued or converted, and ending on the date which is
one (1) month, two (2) months, three (3) months, or six (6) months later, as may
then be requested by Borrower Representative on behalf of U.S. Borrower;
provided that (i) any Interest Period which would otherwise end on a day which
is not a Business Day shall end in the next preceding or succeeding Business Day
as is Agent’s custom in the market to which such LIBOR Portion relates;
(ii) there remains a minimum of one (1) month, two (2) months, three (3) months
or six (6) months (depending upon which Interest Period Borrower Representative
selects) in the Term, unless Borrower Representative and Lenders have agreed to
an extension of the Term beyond the expiration of the Interest Period in
question; (iii) all Interest Periods of the same duration which commence on the
same date shall end on the same date; and (iv) with respect to any LIBOR Term
Portion, no applicable Interest Period shall extend beyond the scheduled
installment payment date for such LIBOR Term Portion.
 
A-19

--------------------------------------------------------------------------------


 
(b)           as applicable to any LIBOR Portion, for Revolving Credit Loans to
U.K. Borrower, a period commencing on the date such LIBOR Portion is advanced,
continued or converted, and ending on the date which is one (1) month, two (2)
months, three (3) months, or six (6) months later, as may then be requested by
Borrower Representative on behalf of U.K. Borrower (or U.K. Borrower); provided
that (i) any Interest Period which would otherwise end on a day which is not a
Business Day shall end in the next preceding or succeeding Business Day as is
Agent’s custom in the market to which such LIBOR Portion relates; (ii) there
remains a minimum of one (1) month, two (2) months, three (3) months or six (6)
months (depending upon which Interest Period Borrower Representative selects) in
the Term, unless Borrower Representative and Lenders have agreed to an extension
of the Term beyond the expiration of the Interest Period in question; and
(iii) all Interest Periods of the same duration which commence on the same date
shall end on the same date.
 
(c)           as applicable to Canadian BA Rate Loans to Canadian Borrower, a
period commencing on the date such Canadian BA Rate Loan is advanced, continued
or converted, and ending on the date which is 30, 60, 90 or 180 days later, as
may then be requested by Borrower Representative on behalf of Canadian Borrower;
provided that (i) any Interest Period which would otherwise end on a day which
is not a Business Day shall end on the next preceding or succeeding Business Day
as is Canadian Agent’s custom in the market to which such Canadian BA Rate Loan
relates; (ii) there remains a minimum of 30, 60, 90 or 180 days (depending upon
which Interest Period Borrower Representative selects) in the Term, unless
Borrower Representative and Lenders have agreed to an extension of the Term
beyond the expiration of the Interest Period in question; and (iii) all Interest
Periods of the same duration which commence on the same date shall end on the
same date.
 
Investment– means any investment in any Person, whether by means of acquiring or
holding Securities, capital contributions, loans, time deposits, advances or
otherwise.
 
ITA– means collectively the Income Tax Act (Canada) and the regulations to the
Income Tax Act (Canada), all as the same may from time to time be in effect.
 
Judgment Conversion Date– has the meaning set forth in Section 1.5(a).
 
Judgment Currency– has the meaning set forth in Section 1.5(a).
 
K&C – Kohlberg & Company, L.L.C., a Delaware limited liability company.
 
Kohlberg Agreements – any and all agreements relating to any services (including
without limitation consulting, management broker or investment banking services)
to be provided by K&C or any of its Affiliates to any Loan Party, including the
Management Agreement.
 
LC Amount– the Dollar Equivalent of the U.S. LC Amount, the Canadian LC Amount
and U.K. LC Amount , in the aggregate.
 
LC Guaranty– the U.S. LC Guaranty, the Canadian LC Guaranty and U.K. LC
Guaranty, in the aggregate.
 
LC Obligations – the U.S. LC Obligations, the Canadian LC Obligations and U.K.
LC Obligations, in the aggregate.
 
A-20

--------------------------------------------------------------------------------


 
Lenders– Bank and each other Lender holding, or obligated to make, Revolving
Credit Loans and/or the Term Loan.
 
Lender Counterparty– Bank, Agent, a Lender or any Affiliate of Bank, Agent or a
Lender party to an agreement evidencing a Derivative Obligation included within
the Obligations.
 
Letter of Credit– the U.S. Letters of Credit, the Canadian Letters of Credit and
U.K. Letters of Credit, in the aggregate.
 
LIBOR– means
 
(a)           for Revolving Loans and the Term Loan to the U.S. Borrower, for
any Interest Period with respect to a LIBOR Portion, the per annum rate of
interest (rounded upward, if necessary, to the nearest 1/8th of 1%), determined
by Agent at approximately 11:00 a.m. (London time) two Business Days prior to
commencement of such Interest Period, for a term comparable to such Interest
Period, equal to (a) the British Bankers Association LIBOR rate (“BBA LIBOR”),
as published by Reuters (or other commercially available source designated by
Agent); or (b) if BBA LIBOR is not available for any reason, the interest rate
at which Dollar deposits in the approximate amount of the LIBOR Portion would be
offered by Bank of America’s London branch to major banks in the London
interbank Eurodollar market.  If the Board of Governors of the Federal Reserve
System imposes a Reserve Percentage with respect to LIBOR deposits, then LIBOR
shall be the foregoing rate, divided by 1 minus the Reserve Percentage.
 
(b)           for Revolving Credit Loans in Sterling to U.K. Borrower, as
applicable to any LIBOR Portion, (i) the rate for the applicable Interest Period
appearing on page 3750 of the Telerate screen which displays British Bankers
Association Interest Settlement Rates for deposits in Sterling (or such other
page or service as may replace such page on such system or service for the
purpose of displaying such rates) at or about 11:00 a.m. on the quotation date
for the Interest Period; or (ii) if no such display rate is then available for
deposits in Sterling or for the Interest Period relating to such LIBOR Portion
by prime banks in the London Interbank Market at or about 11:00 a.m. on the
quotation date for the Interest Period, then the arithmetic mean (rounded
upwards to four decimal places) of the rates, as supplied to Bank of America at
its request, quoted by the Reference Banks to leading banks in the London
interbank market; and
 
(c)           for Revolving Credit Loans in Euros to U.K. Borrower to any LIBOR
Portion, (i) the rate for the applicable Interest Period appearing on page 3750
of the Telerate screen which displays British Bankers Association Interest
Settlement Rates for deposits in Euros (or such other page or service as may
replace such page on such system or service for the purpose of displaying such
rates) at or about 11:00 a.m. on the quotation date for the Interest Period; or
(ii) if no such display rate is then available for deposits in Euros or for the
Interest Period relating to such LIBOR Portion by prime banks in the London
Interbank Market at or about 11:00 a.m. on the quotation date for the Interest
Period, then the arithmetic mean (rounded upwards to four decimal places) of the
rates, as supplied to Bank of America at its request, quoted by the Reference
Banks to leading banks in the London interbank market.
 
A-21

--------------------------------------------------------------------------------


 
LIBOR Interest Payment Date – the first day of each calendar month during any
Interest Period.
 
LIBOR Option– the option granted pursuant to Section 3.1 of the Agreement to
have the interest on all or any portion of the principal amount of the Term Loan
or the Revolving Credit Loans (except Canadian Revolving Credit Loans) based on
the LIBOR.
 
LIBOR Portion – a LIBOR Revolving Portion or a LIBOR Term Portion.
 
LIBOR Request– a notice in writing (or by telephone confirmed electronically or
by telecopy or other facsimile transmission on the same day as the telephone
request) from Borrower Representative to Agent or U.K. Borrower to U.K. Agent
requesting that interest on a Revolving Credit Loan (except Canadian Revolving
Credit Loans) be based on the LIBOR, specifying: (i) whether the Revolving
Credit Loan is to be made to U.S. Borrower or U.K. Borrower, (ii) the first day
of the Interest Period (which shall be a Business Day); (iii) the length of the
Interest Period; (iv) whether the LIBOR Portion is a new Loan, a conversion of a
Base Rate Portion, or a continuation of a LIBOR Portion, and (v) the dollar
amount of the LIBOR Revolving Portion, which shall be in an amount not less than
$1,000,000 (or the Sterling Equivalent or Euro Equivalent, as applicable) or an
integral multiple of $100,000 (or the Sterling Equivalent or Euro Equivalent, as
applicable) in excess thereof.
 
LIBOR Revolving Portion - that portion of the Revolving Credit Loans made to
U.S. Borrower or U.K. Borrower specified in a LIBOR Request (including any
portion of Revolving Credit Loans which is being borrowed by U.S. Borrower or
U.K. Borrower concurrently with such LIBOR Request) which, as of the date of the
LIBOR Request specifying such LIBOR Revolving Portion, has met the conditions
for basing interest on the LIBOR in Section 3.1 of the Agreement and the
Interest Period of which has not terminated.
 
LIBOR Term Portion - that portion of the Term Loan specified in a LIBOR Request
which, as of the date of the LIBOR Request specifying such LIBOR Term Portion,
has met the conditions for basing interest on the LIBOR in Section 3.1 of the
Agreement and the Interest Period of which has not terminated.
 
Lien - any interest in Property securing an obligation owed to, or a claim by, a
Person other than the owner of the Property, whether such interest is based on
common law, statute or contract.  The term “Lien” shall also include rights of
seller under conditional sales contracts or title retention agreements,
reservations, exceptions, encroachments, easements, rights-of-way, covenants,
conditions, restrictions, leases and other title exceptions and encumbrances
affecting Property.  For the purpose of the Agreement, Borrower shall be deemed
to be the owner of any Property which it has acquired or holds subject to a
conditional sale agreement or other arrangement pursuant to which title to the
Property has been retained by or vested in some other Person for security
purposes.
 
Loan Account - the loan account established on the books of Agent, Canadian
Agent or U.K. Agent pursuant to Section 3.6 of the Agreement.
 
Loan Commitment - with respect to any Lender, the amount of such Lender’s
Revolving Loan Commitment plus such Lender’s Term Loan Commitment.
 
A-22

--------------------------------------------------------------------------------


 
Loan Documents - the Agreement, the Other Agreements and the Security Documents.
 
Loan Party(ies) – the individual and collective reference to the Borrowers and
the Guarantors.
 
Loans - all loans and advances of any kind made by Agent, any Lender, or any
Affiliate of Agent or any Lender, pursuant to the Agreement, including, without
limitation, any LC Obligations.
 
London Banking Day - any date on which commercial banks are open for business in
London, England.
 
Majority Lenders - as of any date, Lenders holding 51% or more of the Term Loan
and Revolving Loan Commitments determined on a combined basis and following the
termination of the Revolving Loan Commitments, Lenders (and, if Canadian
Participants or U.K. Participants have purchased Participating Interests
pursuant to Section 3.13 or 3.14 respectively, such Lenders’ corresponding
Canadian Participants and U.K. Participants) holding 51% or more of the
outstanding Loans, including Participating Interests, LC Amounts and LC
Obligations not yet reimbursed by Borrowers or funded with a Revolving Credit
Loan; provided, that (i) in each case, if there are 2 or more such Lenders with
outstanding Loans, LC Amounts, unfunded and unreimbursed LC Obligations or
Revolving Loan Commitments, at least 2 Lenders shall be required to constitute
Majority Lenders; and (ii) prior to termination of the Revolving Loan
Commitments, if any Lender breaches its obligation to fund any requested
Revolving Credit Loan, for so long as such breach exists, its voting rights
hereunder shall be calculated with reference to its outstanding Loans, LC
Amounts and unfunded and unreimbursed LC Obligations, rather than its Revolving
Loan Commitment.
 
Management Agreement– that certain Management Agreement by and between K&C and
Borrower dated on or about June 28, 2001 as such agreement is in effect as of
the Closing Date and as such agreement may be amended from time to time
thereafter to the extent permitted by Section 7.2.19.
 
Mandatory Costs– with respect to a Loan, the cost of complying with certain
regulatory requirements expressed as a percentage per annum calculated by Agent
in accordance with Schedule A.
 
Mark-to-Market Adjustment– the fluctuating credit exposure of a Lender
Counterparty under an agreement evidencing a Derivative Obligation included
within the Obligations based on increases or decreases in interest rates,
exchange rates or commodity prices.  Each Lender Counterparty shall provide to
Agent a certificate containing the calculation of the Mark-to-Market Adjustment
amount under the related agreement in reasonable detail not less frequently than
monthly.
 
Material Adverse Effect – (i) a material adverse effect on the business,
condition (financial or otherwise), operation, performance or properties of the
Loan Parties, taken as a whole, which impairs the ability of Loan Parties to
perform, in any material respect, their obligations hereunder or under any Loan
Document or (ii) a material adverse effect on the validity or enforceability of
any of the Loan Documents, Liens in favor of the Agents or the rights and
remedies of Agents or Lenders under the Loan Documents.
 
A-23

--------------------------------------------------------------------------------


 
Money Borrowed - means (i) Indebtedness arising from the lending of money by any
Person to any Borrower or any of its Subsidiaries; (ii) Indebtedness, whether or
not in any such case arising from the lending by any Person of money to any
Borrower or any of its Subsidiaries, (1) which is represented by notes payable
or drafts accepted that evidence extensions of credit, (2) which constitutes
obligations evidenced by bonds, debentures, notes or similar instruments, or
(3) upon which interest charges are customarily paid (other than accounts
payable) or that was issued or assumed as full or partial payment for Property
(other than accounts payable); (iii) Indebtedness that constitutes a Capitalized
Lease Obligation; (iv) reimbursement obligations with respect to letters of
credit or guaranties of letters of credit and (v) Indebtedness of any Borrower
or any of its Subsidiaries under any guaranty of obligations that would
constitute Indebtedness for Money Borrowed under clauses (i) through (iii)
hereof, if owed directly by any Borrower or any of its Subsidiaries.  Money
Borrowed shall not include trade payables or accrued expenses; provided,
however, that Money Borrowed shall not include amounts outstanding or payable
under the SESCO Note.
 
Mortgages - the mortgages or deeds of trust executed by any Borrower or another
Loan Party on or about January 31, 2003 in favor of Agent, for the benefit of
itself and Lenders, Canadian Agent for the benefit of itself and Canadian Lender
or U.K. Agent for the benefit of itself and U.K. Agent, as applicable, by which
such Borrower or such Loan Party has granted to Agent, Canadian Agent or U.K.
Agent, as applicable, as security for the Obligations, a Lien upon the real
Property of such Borrower or such Loan Party located at 809 Broad Street, Wrens,
Georgia, together with all mortgages, deeds of trust and comparable documents
now or at any time hereafter securing the whole or any part of the Obligations.
 
Multiemployer Plan - has the meaning set forth in Section 4001(a)(3) of ERISA.
 
Net Orderly Liquidation Value– with respect to any item of Collateral in which
Agent for its benefit and the benefit of Lender has a first perfected security
interest (subject to Permitted Liens), the amount estimated to be recoverable in
the orderly liquidation of such item of Collateral over a three month period
with respect to Inventory or a six month period with respect to Equipment or any
other item of such Collateral, net of liquidation expenses (as reasonably
estimated by Agent), such amount to be determined by an appraisal of such item
of Collateral (on a category or type basis) conducted by a qualified company
selected by Agent in its reasonable discretion as provided in Section 2.10 of
the Agreement (or if such Collateral turns over in the ordinary course of
business, based upon the assumptions derived from the most recent such appraisal
of Collateral similar in type) or as determined by Agent in the reasonable
exercise of its discretion.
 
New Mortgages - as defined in Section 5.6 of the Agreement.
 
New Term Loan– as defined in Section 1.6 of the Agreement.
 
Non-Restructuring Capital Expenditure– any Capital Expenditure that is not a
Restructuring Capital Expenditure.
 
A-24

--------------------------------------------------------------------------------


 
Notes - the Revolving Notes and the Term Notes.
 
Obligation Currency– has the meaning set forth in Section 1.5(a).
 
Obligations - all Loans, all LC Amounts, LC Guaranties, LC Obligations and all
other advances, debts, liabilities, obligations, covenants and duties, together
with all interest, fees and other charges thereon, owing, arising, due or
payable from each Borrower to Agent, Canadian Agent or U.K. Agent, for its own
benefit, from each Borrower to Agent, Canadian Agent or U.K. Agent, for the
benefit of any Lender, Canadian Participant or U.K. Participant, from each
Borrower to any Lender, Canadian Participant or U.K. Participant or from each
Borrower to Bank or any other Affiliate of Agent, Canadian Agent or U.K. Agent,
of any kind or nature, present or future, whether or not evidenced by any note,
guaranty or other instrument, arising under the Agreement or any of the other
Loan Documents, whether direct or indirect (including those acquired by
assignment), absolute or contingent, primary or secondary, due or to become due,
now existing or hereafter arising and however acquired, including without
limitation any Product Obligations owing to Agent, Canadian Agent, U.K. Agent,
any Lender, Bank or any Affiliate of Bank, Agent, Canadian Agent, U.K. Agent or
any Lender.
 
Organizational I.D. Number - with respect to any Person, the organizational
identification number assigned to such Person by the applicable governmental
unit or agency of the jurisdiction of organization of such Person.
 
Organizational Documents – the documents (including Bylaws, if applicable)
pursuant to which a Person that is a corporation, partnership, trust or limited
liability company is organized.
 
Original Loan Agreement– as defined in the first WHEREAS clause of the
Agreement.
 
Other Agreements - any and all agreements, instruments and documents (other than
the Agreement and the Security Documents), heretofore, now or hereafter executed
by Borrower, any Subsidiary of Borrower or any other third party and delivered
to Agent, Canadian Agent or U.K. Agent or any Lender in respect of the
transactions contemplated by the Agreement or with respect to any Product
Obligations.
 
Overadvance - as defined in subsection 1.1.2 of the Agreement.
 
Parent – KKTY Holding Company, L.L.C., a Delaware limited liability company.
 
Parent Designated Member – as of any date of determination, (i) any member of
the Governing Body of Katy who shall have been designated by Parent and elected
at the 2001 annual meeting of Katy’s shareholders to serve until the annual
meeting of Katy’s shareholders to be held in 2003 and (ii) their successors
whose nomination for election or whose appointment to such Governing Body shall
have been designated or approved by Parent and by a majority of such members
described in clause (i) or their successors who shall have been so elected or
appointed.
 
Parent Funds – Kohlberg Investors IV, L.P., Kohlberg TE Investors IV, L.P.,
Kohlberg Offshore Investors, IV, L.P., Kohlberg Partners IV, L.P and any other
Affiliated investment fund advised by the same advisors as any of the foregoing
under common control with any of the foregoing.
 
A-25

--------------------------------------------------------------------------------


 
Parent Member Agreement – that certain Members’ Agreement by and among the
members of Parent named therein dated as of May 26, 2001, as such agreement is
in effect on the Closing Date and as such agreement may be amended from time to
time thereafter to the extent permitted under subsection 7.2.19 of the
Agreement.
 
Participation Fees– as defined in Section 2.6.
 
Participating Interest– with respect to each Lender other than Canadian Lender
and U.K. Lender, such Lender’s, Canadian Participant’s or U.K. Participant’s,
Canadian Participating Interest and U.K. Participating Interest, as applicable.
 
Participating Member State– any member state which adopts the euro unit of the
single currency pursuant to the Treaty.
 
Patent Security Agreement – the Patent and License Security Agreements executed
by Katy and all or certain of the other U.S. Loan Parties on or after January
31, 2003 in favor of Agent for its benefit and the benefit of Lenders and by
which Katy or the applicable U.S. Loan Party assigned to Agent for its benefit
and the benefit of Lenders and granted to Agent for its benefit and the benefit
of Lenders a security interest in, as security for the Obligations, all of
Katy’s or such U.S. Loan Party’s right, title and interest in and to all of
Katy’s or such U.S. Loan Party’s patents and other assets described therein as
the same may be amended or modified from time to time.
 
PAYE Reserve– a reserve of funds maintained for the purpose of meeting any
claims in respect of preferential debts of a U.K. Loan Party or an Applicable
Loan Party with assets located in the United Kingdom as such debts are defined
pursuant to or in accordance with the provisions of Section 386 and Schedule 6
of the Insolvency Act of 1986.
 
Pension Plan – any Plan, other than a “multiemployer plan” as defined in
Section 3(37) of ERISA, which is subject to Section 412 of the Internal Revenue
Code or Section 302 of ERISA.
 
Permitted Acquisition(s)– means any acquisition(s) by a Loan Party of all or
substantially all of the assets or outstanding capital stock or other ownership
interests of a Person, or an operating division of a Person or a merger of a
Person with a Loan Party, which in either case, constitutes a business unit so
long as each of the following conditions precedent (collectively, the
“Acquisition Conditions”) have been fulfilled to the satisfaction of Agent:  (i)
no Default or Event of Default shall have occurred and be continuing at the time
of such acquisition or would occur as a result thereof; (ii) the business unit
being acquired (the “Target”) is primarily located in the United States of
America, Canada or the United Kingdom and is in the same or related line of
business as a Loan Party; (iii) if the acquisition in question is not an asset
acquisition, Katy shall require Target to comply with the provisions of Section
7.1.7, or if the acquisition in question is an asset acquisition, the applicable
Loan Party shall have executed such financing statements and other collateral
documents as reasonably requested by the applicable Agent to grant to the
applicable Agent a perfected security interest subject only to Permitted Liens
in substantially all of the acquired assets; and (iv) Availability on an average
pro forma basis after giving effect to the acquisition in question for the 90
days immediately prior to the closing date of such acquisition equals or exceeds
$10,000,000 with respect to acquisitions consummated after November 30,
2007.  No Account or Inventory acquired in a Permitted Acquisition shall be
included within Eligible Accounts or Eligible Inventory until Agent has
conducted an audit of such Accounts or Inventory and the results of such audit
are satisfactory to Agent in its reasonable discretion.
 
A-26

--------------------------------------------------------------------------------


 
Permitted Discretion – Agent’s good faith and commercially reasonable judgment
based upon any factor which it believes in good faith:  (i) will or could
adversely affect the value of any Collateral, the enforceability or priority of
Agent’s Liens thereon or the amount which Agent and Lenders would be likely to
receive (after giving consideration to delays in payment and costs of
enforcement) in the liquidation of such Collateral; (ii) suggests that any
collateral report or financial information delivered to Agent by any Person on
behalf of any Loan Party is incomplete, inaccurate or misleading in any material
respect; (iii) materially increases the likelihood of a bankruptcy,
reorganization or other insolvency proceeding involving Parent, Borrower or any
of its Subsidiaries or any of the Collateral; or (iv) creates or reasonably
could be expected to create a Default or Event of Default.  In exercising such
judgment, Agent may consider such factors already included in or tested by the
definition of Eligible Accounts or Eligible Inventory as well as any of the
following:  (i) the financial and business climate of any Loan Party’s industry
and general macroeconomic conditions, (ii) changes in collection history and
dilution with respect to Loan Parties’ Accounts, (iii) changes in demand for,
and pricing of, Loan Parties’ Inventory, (iv) changes in any concentration of
risk with respect to such Accounts or Inventory, and (v) any other factors that
change the credit risk of lending to Borrower on the security of such Accounts
or Inventory.  The burden of establishing lack of good faith shall be on
Borrower.
 
Permitted Disposition – any sale or other disposition of any asset of Borrower
or any other Loan Party of the type described in clauses (i) – (x) of subsection
7.2.9 of the Agreement.
 
Permitted Liens - any Lien of a kind specified in subsection 7.2.5 of the
Agreement.
 
Permitted Purchase Money Indebtedness - Purchase Money Indebtedness of a
Borrower or a Subsidiary thereof incurred after the date hereof which is secured
by a Purchase Money Lien and the principal amount of which, when aggregated with
the principal amount of all other such Indebtedness and Capitalized Lease
Obligations of Borrowers and their Subsidiaries at the time outstanding, does
not exceed $1,000,000.  For the purposes of this definition, the principal
amount of any Purchase Money Indebtedness consisting of capitalized leases (as
opposed to operating leases) shall be computed as a Capitalized Lease
Obligation.
 
Person - an individual, partnership, corporation, limited liability company,
joint stock company, land trust, business trust, or unincorporated organization,
or a government or agency or political subdivision thereof.
 
Plan - an employee benefit plan now or hereafter maintained for employees of
Borrower or any of its Subsidiaries that is covered by Title IV of ERISA.
 
A-27

--------------------------------------------------------------------------------


 
PPSA– means the Personal Property Security Act in force in the Province of
Ontario; provided, that in the event that, by reason of mandatory provisions of
law, the validity, perfection and effect of perfection or non-perfection of a
security interest or other applicable Lien is governed by other personal
property security laws, the term “PPSA” means such other personal property
security laws.
 
Preferential Creditors– means, as to U.K. Borrower, holders of “preferential
debts” as interpreted in Section 386 of the Insolvency Act 1986 of England and
Wales and listed in Schedule 6 of that Act.
 
Prior Claims– means all Liens created by applicable law (in contrast with Liens
voluntarily granted) which rank or are capable of ranking prior to paripassu
with Agent’s, Canadian Agent’s or U.K. Agent’s, as applicable, Lien (or the
applicable equivalent of such Liens) against all or part of the Collateral,
including for amounts owing for vacation pay, employee deductions and
contributions, goods and services taxes, sales taxes, realty taxes, business
taxes, workers’ compensation, pension plan or fund obligations and overdue rents
(to the extent, in the case of rents, that such rents are not already the
subject of a reserve).
 
Product Obligations– every obligation of Borrowers under and in respect of any
one or more of the following types of services or facilities extended to any
Borrower by Bank, Agent, Canadian Agent, U.K. Agent, any Lender or any Affiliate
of Bank or Agent, Canadian Agent, U.K. Agent or any Lender:  (i) credit cards,
(ii) cash management or related services including the automatic clearing house
transfer of funds for the account of any Borrower pursuant to agreement or
overdraft, (iii) cash management, including controlled disbursement services and
“E-Payables” or comparable services and (iv) Derivative Obligations.
 
Projections – Katy’s forecasted Consolidated and consolidating (i) balance
sheets, (ii) profit and loss statements, (iii) cash flow statements, and
(iv) capitalization statements, all prepared on a consistent basis with the
historical financial statements of Katy and its Subsidiaries, together with
appropriate supporting details and a statement of underlying assumptions.
 
Property - any interest in any kind of property or asset, whether real, personal
or mixed, or tangible or intangible.
 
Purchase Money Indebtedness - means and includes (i) Indebtedness (other than
the Obligations) for the payment of all or any part of the purchase price of any
fixed assets, (ii) any Indebtedness (other than the Obligations) incurred at the
time of or within 10 days prior to or after the acquisition of any fixed assets
for the purpose of financing all or any part of the purchase price thereof, and
(iii) any renewals, extensions or refinancings thereof, but not any increases in
the principal amounts thereof outstanding at the time.
 
Purchase Money Lien - a Lien upon fixed assets which secures Purchase Money
Indebtedness, but only if such Lien shall at all times be confined solely to the
fixed assets the purchase price of which was financed through the incurrence of
the Purchase Money Indebtedness secured by such Lien.
 
A-28

--------------------------------------------------------------------------------


 
Reference Banks– with respect to LIBOR, the principal London offices of Barclays
Bank PLC, The Royal Bank of Scotland and HSBC or such other banks as may be
appointed by Bank of America (acting on the instructions of the Majority
Lenders) in consultation with the Borrower Representative.
 
Related Agreements– the Borrower Organizational Documents (including the
Preferred Stock Certificate of Designation), the Parent Member Agreement, the
Rights Agreement, the Management Agreement, and all other agreements and
instruments delivered pursuant to or in connection with any of the foregoing,
including any purchase agreement or registration rights agreement.
 
Rentals - as defined in subsection 8.2.18 of the Agreement.
 
Rent Reserves– as defined in clause (c) of the definition of Eligible Inventory.
 
Reportable Event - any of the events set forth in Section 4043(c) of ERISA.
 
Requirement of Law– (a) the certificates or articles of incorporation, by-laws
or other organizational or governing documents of a Person or (b) any law,
treaty, rule, regulation or determination of an arbitrator or other Governmental
Authority.
 
Reserve Percentage – the reserve percentage (expressed as a decimal, rounded
upward to the nearest 1/8th of 1%) applicable to member banks under regulations
issued from time to time by the Board of Governors of the Federal Reserve System
for determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) with respect to Eurocurrency
funding (currently referred to as “Eurocurrency liabilities”).
 
Restricted Investment - any investment made in cash or by delivery of Property
to any Person, whether by acquisition of stock, Indebtedness or other obligation
or Security, or by loan, advance or capital contribution, or otherwise, or in
any Property except the following:
 
(i)  investments by Katy, the extent existing on the Closing Date, in one or
more Subsidiaries of Katy, investments by Katy in one or more Subsidiaries of
Katy to be formed after the Closing Date and listed and described on
Exhibit 7.2.12 hereto, or if consented to in writing by Agent, investments by
Katy in one or more Subsidiaries of Katy to be formed after the Closing Date if,
in any case, any such Subsidiary complies with subsection 7.1.7 of the
Agreement;
 
(ii)  Property to be used in the ordinary course of business;
 
(iii)  Current Assets arising from the sale of goods and services in the
ordinary course of business of Katy or any of its Subsidiaries;
 
(iv)  investments in direct obligations of the United States of America, or any
agency thereof or obligations guaranteed by the United States of America;
provided that such obligations mature within one year from the date of
acquisition thereof;
 
A-29

--------------------------------------------------------------------------------


 
(v)  investments in certificates of deposit maturing within one year from the
date of acquisition and fully insured by the Federal Deposit Insurance
Corporation;
 
(vi)  investments in commercial paper given the highest rating by a national
credit rating agency and maturing not more than 270 days from the date of
creation thereof;
 
(vii)  investments in money market, mutual or similar funds having assets in
excess of $100,000,000 and the investments of which are limited to investment
grade securities;
 
(viii)  intercompany loans permitted under subsections 7.2.2(v), (vi) and (vii)
of the Agreement;
 
(ix)  investments existing on the date hereof and listed on Exhibit 7.2.12
hereto; and
 
(x)  investments otherwise expressly permitted pursuant to the Agreement.
 
Restructuring Capital Expenditures – Capital Expenditures (x) made by Katy or
any of its Subsidiaries in connection with its corporate and operational
restructuring and reorganization, and (y) are identified as Restructuring
Capital Expenditures on Projections submitted to Agent by Borrowers and are not
disallowed as such by Agent in its reasonable discretion.  Any Capital
Expenditure that does not meet the criteria described in clauses (x) and (y)
above may only be classified as a Restructuring Capital Expenditure with Agent’s
consent to be given or refused in Agent’s sole discretion.
 
Revolving Credit Loan - a Loan made by any Lender pursuant to Section 1.1 of the
Agreement.
 
Revolving Credit Maximum Amount - $40,000,000, as such amount may be reduced
from time to time pursuant to the terms of the Agreement.
 
Revolving Loan Commitment - with respect to all Lenders, $40,000,000, and with
respect to any Lender, such Lender’s Revolving Loan Commitment (including such
Lender’s or its Affiliate’s Canadian Participating Interest and U.K.
Participating Interest), as initially set forth on the signature page of the
Agreement or any Assignment and Acceptance Agreement executed by such Lender, in
each case, as adjusted from time to time in accordance with the Agreement.
 
Revolving Loan Payment Reserve– a reserve established by Agent against the
applicable U.S., U.K. or Canadian Borrowing Base in an amount equal to the
aggregate of all amounts applied by Agent to repay Revolving Credit Loans
pursuant to subsection 3.3.1 or subsection 5.4.2 of the Agreement pending
reinvestment by a Borrower of such sale, insurance or condemnation proceeds in
repaired or replacement assets.
 
Revolving Loan Percentage - with respect to each Lender, the percentage equal to
the quotient of such Lender’s Revolving Loan Commitment dividedby the aggregate
of all Revolving Loan Commitments.
 
Revolving Notes - the Canadian Revolving Notes, the U.K. Revolving Notes and the
U.S. Revolving Notes.
 
A-30

--------------------------------------------------------------------------------


 
Rights Agreement– that certain Rights Agreement by and between Borrower and
LaSalle National Bank, as Rights Agent, dated as of January 13, 1995, as such
agreement has been amended by the First Amendment thereto, the Second Amendment
thereto, the Third Amendment thereto and the Fourth Amendment thereto and is in
effect on the Closing Date and as such agreement may be from time to time
thereafter to the extent permitted under subsection 7.2.19.
 
Security - all shares of stock, partnership interests, membership interests,
membership units or other ownership interests in any other Person and all
warrants, options or other rights to acquire the same.
 
Security Agreement - means the Security Agreement executed by Borrower and each
other Loan Party on or about January 31, 2003, in form and substance acceptance
to Agent, as such Security Agreement may thereafter be amended, supplemented or
modified from time to time.
 
Security Documents - the Guaranty Agreements, the Mortgages, the New Mortgages,
the Patent Security Agreement, the Domestic Pledge Agreement, the Foreign Pledge
Agreement, the Security Agreement, the Trademark Security Agreement and all
other instruments and agreements now or at any time hereafter securing the whole
or any part of the Obligations.
 
SESCO Note – that certain promissory note dated as of April 29, 2002 by Savannah
Energy Systems Company in favor of the Resource Recovery Development Authority
for the City of Savannah.
 
Solvent - as to any Person, that such Person (i) owns Property whose fair
saleable value is greater than the amount required to pay all of such Person’s
Indebtedness (including contingent debts), (ii) is able to pay all of its
Indebtedness as such Indebtedness matures and (iii) has capital sufficient to
carry on its business and transactions and all business and transactions in
which it is about to engage.
 
Sterling– means the lawful currency of Great Britain.
 
Sterling Equivalent– the amount of Sterling as of any date of determination into
which Dollars can be converted, as determined in accordance with Section 1.4 of
the Agreement.
 
Subordinated Debt - Indebtedness of any Borrower or any Subsidiary of any
Borrower that is subordinated to the Obligations in a manner satisfactory to
Agent, and contains terms, including without limitation, payment terms,
satisfactory to Agent.
 
Subsidiary - any Person of which another Person owns, directly or indirectly
through one or more intermediaries, more than 50% of the Voting Stock at the
time of determination.
 
Swingline Loans - as defined in subsection 1.1.4 of the Agreement.
 
Tax Liability – as defined in Section 2.12 of the Agreement.
 
Term - as defined in Section 4.1 of the Agreement.
 
A-31

--------------------------------------------------------------------------------


 
Term Loan - the Loan described in subsection 1.6 of the Agreement, which Term
Loan shall be in the initial aggregate principal amount of $10,6000,000.
 
Term Loan Commitment - with respect to any Lender, the amount of such Lender’s
Term Loan Commitment pursuant to subsection 1.6 of the Agreement, as set forth
below such Lender’s name on the signature pages hereof or any Assignment and
Acceptance Agreement executed by such Lender, minus all Term Loan payments paid
to such Lender.
 
Term Loan Notes - the Secured Promissory Notes to be executed by Borrower on or
about the Closing Date in favor of each applicable Lender to evidence its Term
Loan, which shall be in the form of Exhibit 1.6 to the Agreement, together with
any replacement or successor notes therefor.
 
Term Loan Percentage - with respect to each Lender, the percentage equal to the
quotient of such Lender’s Term Loan Commitment divided by the aggregate of all
Term Loan Commitments.
 
Total Credit Facility - $50,600,000, as reduced from time to time pursuant to
the terms of the Agreement.
 
Trademark/Security Agreement – the Trademark and License Security Agreements
executed by Katy and all or certain of the U.S. Loan Parties on or after January
31, 2003 in favor of Agent for its benefit and the benefit of Lenders and by
which Katy or the applicable U.S. Loan Party assigned to Agent, and granted to
Agent for its benefit and the benefit of Lenders, a security interest in, as
security for the Obligations all of Katy’s or such U.S. Loan Party’s right,
title and interest in and to all of Katy’s or such U.S. Loan Party’s trademarks
or other assets as described therein, as the same may be amended or modified
from time to time.
 
Treaty – the Treating establishing the European Community being the Treaty of
name as amended from time to time.
 
Type of Organization - with respect to any Person, the kind or type of entity by
which such Person is organized, such as a corporation or limited liability
company.
 
UCC - the Uniform Commercial Code as in effect in the State of Illinois on the
date of this Agreement, as it may be amended or otherwise modified.
 
U.K. Agent– Bank of America, in its capacity as U.K. Agent for itself, the
Lenders and Canadian Agent under the Agreement and any successor in that
capacity appointed pursuant to the Agreement.
 
U.K. Availability– the amount of additional money which U.K. Borrower
is  entitled to borrow from time to time as Revolving Credit Loans, such amount
being the lesser of (i) the U.K. Sublimit minus the outstanding balance of the
Dollar Equivalent of U.K. Revolving Credit Loans and the U.K. LC Obligations and
(ii) the difference derived when the sum of the principal amount of the Dollar
Equivalent of the Revolving Credit Loans to U.K. Borrower then outstanding
(including any amounts which Agent or any Lender may have paid for the account
of U.K. Borrower pursuant to any of the Loan Documents and which have not been
reimbursed by U.K. Borrower) and the Dollar Equivalent of the U.K. LC
Obligations is subtracted from the U.K. Borrowing Base.  If the outstanding U.K.
Obligations are equal to or greater than the U.K. Sublimit or the U.K. Borrowing
Base, U.K. Borrowing Availability is 0.
 
A-32

--------------------------------------------------------------------------------


 
U.K. Borrower– CEH Limited, a private company incorporated under the laws of
England and Wales.
 
U.K. Borrowing Base - as at any date of determination thereof, an amount equal
to the lesser of:
 
(i)           the U.K. Sublimit, or
 
(ii)           an amount equal to:
 
(a)           85% of the net amount of Eligible Accounts of U.K. Loan Parties
outstanding at such date; plus
 
(b)           85% of the Net Orderly Liquidation Value of Eligible Inventory of
U.K. Loan Parties at such date, minus (subtract from the sum of (a)and (b)
above); plus
 
(c)           to the extent not included in the Canadian Borrowing Base as
evidenced by a Borrowing Base Certificate, 85% of the net amount of Eligible
Accounts of Canadian Loan Parties outstanding at such date; plus
 
(d)           to the extent not included in the Canadian Borrowing Base as
evidenced by a Borrowing Base Certificate, 85% of the Net Orderly Liquidation
Value of Eligible Inventory of Canadian Loan Parties at such date; minus
 
(e)           the sum of (1) the Hedge Reserve applicable to U.K. Loan Parties,
(2) Dilution Reserves applicable to U.K. Loan Parties, (3) Rent Reserves
applicable to U.K. Loan Parties, (4) the Revolving Loan Repayment Reserve
applicable to U.K. Loan Parties, (5) the PAYE Reserve, (6) the aggregate amount
of other reserves applicable to U.K. Loan Parties, if any, established by Agent
in the exercise of its Permitted Discretion against Eligible Accounts and
Eligible Inventory and (7) any reserve established by Canadian Agent in its
Permitted Discretion for prior claims (to the extent Eligible Accounts and
Eligible Inventory of Canadian Loan Parties are included in the U.K. Borrowing
Base).
 
provided that Agent, in the exercise of its Permitted Discretion, may (a)
increase or decrease reserves against Eligible Accounts Receivable and Eligible
Inventory and (b) reduce the advance rates provided in this definition, or
restore such advance rates to any level equal to or below the advance rates in
effect as of the Closing Date.
 
For purposes hereof, (1) the net amount of Eligible Accounts at any time shall
be the face amount of such Eligible Accounts, less any and all returns, rebates,
discounts (which may, at Agent’s option, be calculated on shortest terms),
credits allowance or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such accounts at such time and (2) the amount of Eligible Inventory shall be
determined on a first-in, first-out, lower of cost or market basis in accordance
with GAAP, with costs adjusted for differences between standard and actual
costs.  
 
A-33

--------------------------------------------------------------------------------


 
In addition, Borrowers acknowledge that no Accounts or Inventory of CML shall be
included within Eligible Accounts or Eligible Inventory of U.K. Loan Parties
until such time as Agent has conducted its due diligence on such assets to
Agent’s satisfaction in its Permitted Discretion and such assets satisfy all of
the criteria of Eligible Accounts and Eligible Inventory, including, without
limitation, that Agent has a valid and perfected First Priority Lien on such
assets.
 
U.K. Collateral– all of U.K. Borrower’s and each other U.K. Loan Party’s right,
title and interest in (i) the Property and interests in Property described in
the Security Documents, and (ii) all other Property and interests in Property
that now or hereafter secure the payment and performance of any of the
Obligations.
 
U.K. Effective Date– shall have the meaning contained in the last paragraph of
Section 8 of the Agreement.
 
U.K. LC Amount– at any time, the Dollar Equivalent of the aggregate undrawn
available amount of all U.K. Letters of Credit and U.K. LC Guaranties (without
duplication) then outstanding.
 
U.K. LC Guaranty– any guaranty pursuant to which U.K. Agent or any Affiliate of
U.K. Agent shall guaranty the payment or performance by U.K. Borrower or any
other U.K. Loan Party of their reimbursement obligations under any letter of
credit.
 
U.K. LC Obligations– Any U.K. LC Amount plus any Obligations that arise from any
draw against any U.K. Letter of Credit or against any letter of credit supported
by a U.K. LC Guaranty.
 
U.K. Lender– Bank of America, N.A., London branch, in either case, in its
capacity as the Person obligated to make U.K. Revolving Credit Loans to U.K.
Borrower hereunder and to issue U.K. Letters of Credit and U.K. LC Guaranties,
together with its successors and permitted assigns.
 
U.K. Letter of Credit– any standby or documentary letter of credit or guaranties
or bonds issued by Bank or any Affiliate of Bank for the account of U.K.
Borrower or any other U.K. Loan Party.
 
U.K. Loan Parties– CEH Limited.
 
U.K. Obligations– means the outstanding principal balance of the U.K. Revolving
Credit Loans made to U.K. Borrower and the U.K. LC Obligations and all accrued
interest, fees and expenses (other than taxes that are not Tax Liabilities) with
respect thereto.
 
A-34

--------------------------------------------------------------------------------


 
U.K. Participant– means each Lender (including, without limitation, Bank in its
capacity as a Lender) or any Affiliate thereof (which Affiliate shall be a
resident of the United Kingdom) as set forth on the execution pages to this
Agreement or the relevant Assignment and Acceptance Agreement.  U.K. Participant
shall not include the Agents.
 
U.K. Participating Interest– with respect to each Lender other than Agents, such
Lender’s obligation to fund a participating interest in the U.K. Revolving
Credit Loans and U.K. LC Amount as set forth in Section 3.14 of the Agreement.
 
U.K. Revolving Credit Loan– as defined in subsection 1.1.1(b) of the Agreement.
 
U.K. Revolving Notes– the Secured Promissory Notes to be executed by U.K.
Borrower on or about the Closing Date in favor of each U.K. Lender to evidence
the U.K. Revolving Credit Loans, which shall be in the form of Exhibit 1.1 to
the Agreement, together with any replacement or successor notes therefor.
 
U.K. Security Trustee– means the U.K. Agent, acting as “Security Trustee” under
the Security Documents governing U.K. Borrowers.
 
U.K. Sublimit– with respect to all Lenders, initially, the Dollar Equivalent of
$0 and with respect to any Lender, such Lender’s (or its Affiliate’s) commitment
to purchase U.K. Revolving Credit Loans and thereafter to fund U.K. Revolving
Credit Loans in Sterling or Euros to U.K. Borrower, expressed in Dollar
Equivalents (including such Lender’s or its Affiliate’s U.K. Participating
Interest and deducting all such U.K. Participating Interests from U.K. Lender’s
commitment), as initially set forth on the signature page of the Agreement or
any Assignment and Acceptance Agreement executed by such Lender, in each case as
adjusted from time to time in accordance with subsection 1.1.1(e) of the
Agreement.
 
U.K. Subsidiary– a Subsidiary organized under the laws of the United Kingdom or
Republic of Ireland.
 
Unused Line Fee - as defined in Section 2.5 of the Agreement.
 
U.S. Availability– the amount of additional money which U.S. Borrower is
entitled to borrow from time to time as Revolving Credit Loans, such amount
being the lesser of (i) the U.S. Revolving Loan Commitment minus the outstanding
balance of the U.S. Revolving Credit Loans and the U.S. LC Obligations and
(ii) the difference derived when the sum of the Dollar Equivalent of the
principal amount of Revolving Credit Loans to U.S. Borrower then outstanding
(including any amounts which Agent or any Lender may have paid for the account
of U.S. Borrower pursuant to any of the Loan Documents and which have not been
reimbursed by U.S. Borrower), the Dollar Equivalent of the U.S. LC Obligations
is subtracted from the U.S. Borrowing Base.  If the outstanding U.S. Obligations
are equal to or greater than the U.S. Revolving Loan Commitment or the U.S.
Borrowing Base, U.S. Borrowing Availability is 0.
 
U.S. Borrower– Katy Industries, Inc.
 
U.S. Borrowing Base - as at any date of determination thereof, an amount equal
to the lesser of:
 
A-35

--------------------------------------------------------------------------------


 
 
(i)
the U.S. Revolving Loan Commitment, or

 
 
(ii)
an amount equal to:

 
(a)           85% of the net amount of Eligible Accounts of U.S. Loan Parties
(as defined below) outstanding at such date; plus
 
(b)           85% of the value of the Net Orderly Liquidation Value of Eligible
Inventory of U.S. Loan Parties at such date; plus
 
(c)           to the extent not included in the U.K. Borrowing Base or the
Canadian Borrowing Base as evidenced by a Borrowing Base Certificate, 85% of the
net amount of Eligible Accounts of U.K. Loan Parties outstanding at such date;
plus
 
(d)           to the extent not included in the U.K. Borrowing Base or the
Canadian Borrowing Base as evidenced by a Borrowing Base Certificate, 85% of the
Net Orderly Liquidation Value of Eligible Inventory of U.K. Loan Parties at such
date; minus
 
(e)           the sum of (1) the Hedge Reserve applicable to U.S. Loan Parties,
(2) Dilution Reserves applicable to U.S. Loan Parties, (3) Rent Reserves
applicable to U.S. Loan Parties, (4) the Revolving Loan Repayment Reserve
applicable to U.S. Loan Parties, (5) the PAYE Reserve (to the extent Eligible
Accounts and Eligible Inventory of U.K. Loan Parties are included in the U.S.
Borrowing Base), (6) the aggregate amount of other reserves applicable to U.S.
Loan Parties, if any, established by Agent in the exercise of its Permitted
Discretion against Eligible Accounts and Eligible Inventory and (7) the
Availability Block.
 
provided that Agent, in the exercise of its Permitted Discretion, may (a)
increase or decrease reserves against Eligible Accounts Receivable and Eligible
Inventory and (b) reduce the advance rates provided in this definition, or
restore such advance rates to any level equal to or below the advance rates in
effect as of the Closing Date.
 
For purposes hereof, (1) the net amount of Eligible Accounts at any time shall
be the face amount of such Eligible Accounts, less any and all returns, rebates,
discounts (which may, at Agent’s option, be calculated on shortest terms),
credits allowance or excise taxes of any nature at any time issued, owing,
claimed by Account Debtors, granted, outstanding or payable in connection with
such accounts at such time and (2) the amount of Eligible Inventory shall be
determined on a first-in, first-out, lower of cost or market basis in accordance
with GAAP, with costs adjusted for differences between standard and actual
costs.
 
U.S. Collateral– all of U.S. Borrower’s and each other U.S. Loan Party’s right,
title and interest in (i) the Property and interests in Property described in
the Security Documents, and (ii) all other Property and interests in Property
that now or hereafter secure the payment and performance of any of the
Obligations.
 
A-36

--------------------------------------------------------------------------------


 
U.S. LC Amount– at any time, the Dollar Equivalent of the aggregate undrawn
available amount of all U.S. Letters of Credit and U.S. LC Guaranties (without
duplication) then outstanding.
 
U.S. LC Guaranty– any guaranty pursuant to which Agent or any Affiliate of Agent
shall guaranty the payment or performance by U.S. Borrower or any other U.S.
Loan Party of their reimbursement obligations under any letter of credit.
 
U.S. LC Obligations– Any U.S. LC Amount plus any Obligations that arise from any
draw against any U.S. Letter of Credit or against any letter of credit supported
by a U.S. LC Guaranty.
 
U.S. Lender– each Lender other than the Canadian Lender and the U.K. Lender.
 
U.S. Letter of Credit– any standby or documentary letter of credit issued by
Agent or any Affiliate of Agent for the account of U.S. Borrower or any other
U.S. Loan Party.
 
U.S. Loan Parties– U.S. Borrower and any Domestic Active Subsidiary.
 
U.S. Obligations– means the outstanding principal balance of the U.S. Revolving
Credit Loans made to U.S. Borrowers, the Term Loan and the U.S. LC Obligations
and all accrued interest, fees and expenses (other than taxes that are not Tax
Liabilities) with respect thereto.
 
U.S. Revolving Credit Loan– as defined in subsection 1.1.1(a) of the Agreement.
 
U.S. Revolving Loan Commitment– (x) with respect to all Lenders, initially,
$40,000,000, (subject to adjustment in accordance with the Agreement) minus, as
of any date of determination, the sum of (a) the Dollar Equivalent of the
outstanding balances of the Canadian Revolving Credit Loan and the U.K.
Revolving Credit Loan and (b) the Canadian LC Obligations and the U.K. LC
Obligations and (y) with respect to any Lender, such Lender’s commitment to
provide U.S. Revolving Credit Loans in Dollars to U.S. Borrowers, as initially
set forth on the signature page of the Agreement or any Assignment and
Acceptance Agreement executed by such Lender minus such Lender’s Revolving Loan
Percentage of the sum of the Dollar Equivalent of Canadian Revolving Credit
Loan, Canadian LC Amount, U.K. Revolving Credit Loan, U.K. LC Amount.
 
U.S. Revolving Notes– the Secured Promissory Notes to be executed by U.S.
Borrower on or about the Closing Date in favor of each Lender (other than the
U.K. Lender and the Canadian Lender) to evidence the U.S. Revolving Credit
Loans, which shall be in the form of Exhibit 1.1 to the Agreement, together with
any replacement or successor notes therefor.
 
Voting Stock - Securities of any class or classes of a corporation, limited
partnership or limited liability company or any other entity the holders of
which are ordinarily, in the absence of contingencies, entitled to vote with
respect to the election of corporate directors (or Persons performing similar
functions).
 
Wilen Facility– as defined in subsection 7.2.9(ix).
 
A-37

--------------------------------------------------------------------------------


 
Wilen Sale and Leaseback – as defined in subsection 7.2.9(ix).
 
Wilen Sale and Leaseback Documents – as defined in subsection 7.2.9(ix).
 
Woods Purchase Agreement– as defined in subsection 7.2.9(x).
 
Other Terms.  All other terms contained in the Agreement shall have, when the
context so indicates, the meanings provided for by the UCC to the extent the
same are used or defined therein.
 
Certain Matters of Construction.  The terms “herein”, “hereof” and “hereunder”
and other words of similar import refer to the Agreement as a whole and not to
any particular section, paragraph or subdivision.  Any pronoun used shall be
deemed to cover all genders.  The section titles, table of contents and list of
exhibits appear as a matter of convenience only and shall not affect the
interpretation of the Agreement.  All references to statutes and related
regulations shall include any amendments of same and any successor statutes and
regulations.  All references to any of the Loan Documents shall include any and
all modifications thereto and any and all extensions or renewals thereof.  The
phrases “to Borrowers’ knowledge” or “to any Borrower’s knowledge” and any other
phrase of similar import refer to the actual knowledge of the executive or
senior officers of Loan Parties or to the knowledge that any such officer should
have obtained in the prudent and diligent exercise of his duties as an officer
of Loan Parties.
 

      

                
             
 

      
        
    

A-38

--------------------------------------------------------------------------------



LIST OF EXHIBITS  AND SCHEDULES
 
Exhibit 1.1(a)
Form of U.S. Revolving Credit Note
Exhibit 1.1(b)
Form of U.K. Revolving Credit Note
Exhibit 1.1(c)
Form of Canadian Revolving Credit Note
Exhibit 1.6
Form of Term Loan Note
Exhibit 5.1.1
Business Locations
Exhibit 6.1.1
Jurisdictions in which Borrower and each Subsidiary is Authorized to do Business
Exhibit 6.1.4
Capital Structure of Borrower and each Subsidiary
Exhibit 6.1.5
Names; Organization
Exhibit 6.1.13
Surety Obligations
Exhibit 6.1.14
Tax Identification Numbers of Katy Subsidiaries
Exhibit 6.1.15
Brokers’ Fees
Exhibit 6.1.16
Patents, Trademarks, Copyrights and Licenses
Exhibit 6.1.19
Contracts Restricting Right to Incur Debts
Exhibit 6.1.20
Litigation
Exhibit 6.1.22
Capitalized and Operating Leases
Exhibit 6.1.23
Pension Plans
Exhibit 6.1.25
Labor Relations
Exhibit 7.1.3
Form of Compliance Certificate
Exhibit 7.1.4
Form of Borrowing Base Certificate
Exhibit 7.2.3
Existing Indebtedness
Exhibit 7.2.5
Permitted Liens
Exhibit 7.2.12
Permitted Investments
Exhibit 8.1
U.K. Conditions Precedent
Schedule A
Mandatory Costs
Schedule B
Appraised Values




      

                
                List of Exhibits and Schedules              
              

      
          
    


--------------------------------------------------------------------------------



EXHIBIT 1.1(a)
 
FORM OF AMENDED AND RESTATED
U.S. REVOLVING CREDIT NOTE
SECURED PROMISSORY NOTE
 
$______________
Amended and Restated as of
November __, 2007
Chicago, Illinois
 



FOR VALUE RECEIVED, the undersigned (“U.S. Borrower”) promises to pay to the
order of _________________________ (“Lender”), at the principal office of Bank
of America, N.A., as agent for said Lender, or at such other place in the United
States of America as the holder of this Note may designate from time to time in
writing, in lawful money of the United States of America or such other currency
as provided in the Loan Agreement referred to below and in immediately available
funds, the principal amount of the Dollar Equivalent of
__________________________________ Dollars ($___________) or such lesser
principal amount as may be outstanding pursuant to the Loan Agreement (as
hereinafter defined) with respect to the U.S. Revolving Credit Loans, together
with interest on the unpaid principal amount of this Note outstanding from time
to time.
 
This Revolving Note (the “Note”) is one of the Revolving Notes referred to in,
and is issued pursuant to, that certain Second Amended and Restated Loan
Agreement among the borrower signatories thereto (including U.S. Borrower), the
lender signatories thereto (including Lender) and Bank of America, N.A. (“Bank
of America”) as agent for such lenders (Bank of America, in such capacity,
“Agent”) dated as of November 30, 2007 (hereinafter, as amended from time to
time, the “Loan Agreement”), and is entitled to all of the benefits and security
of the Loan Agreement.  All of the terms, covenants and conditions of the Loan
Agreement and the other Loan Documents are hereby made a part of this Note and
are deemed incorporated herein in full.  All capitalized terms used herein,
unless otherwise specifically defined in this Note, shall have the meanings
ascribed to them in the Loan Agreement.
 
The rate of interest in effect hereunder shall be calculated with reference to
the Base Rate or LIBOR, as applicable, as more specifically provided in the Loan
Agreement.  The interest due shall be computed in the manner provided in the
Loan Agreement.
 
Except as otherwise expressly provided in the Loan Agreement, if any payment on
this Note becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day, and with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.  Notwithstanding the foregoing, if any
portion of the U.S. Revolving Credit Loans evidenced by this promissory note is
subject to a LIBOR Option, and an extension of the maturity of any payment
hereon would cause the maturity thereof to occur during the next calendar month,
then such payment shall mature on the next preceding Business Day.
 

      

                
                Exhibit 1.1(a) – Page 1              
              

      
                           
    


--------------------------------------------------------------------------------



This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 3.3 of the Loan Agreement.  Borrower Representative may
also terminate the Loan Agreement and, in connection with such termination,
prepay this Note in the manner provided in Section 4 of the Loan Agreement.
 
Upon the occurrence and continuation of any one or more of the Events of Default
specified in the Loan Agreement which have not been cured by Borrowers or waived
by Lenders or Majority Lenders (as required by the Loan Agreement), Agent or
Majority Lenders may declare all Obligations evidenced hereby to be immediately
due and payable (except with respect to any Event of Default set forth in
subsection 9.1.8 of the Loan Agreement, in which case all Obligations evidenced
hereby shall automatically become immediately due and payable without the
necessity of any notice or other demand) without presentment, demand, protest or
any other action or obligation of Majority Lenders or Agent.
 
The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.
 
Time is of the essence of this Note.  U.S. Borrower hereby waives presentment,
demand, protest and notice of any kind.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.
 
Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note.  No delay or failure on the part of Agent or Lenders in the exercise of
any right or remedy hereunder shall operate as a waiver thereof, nor as an
acquiescence in any default, nor shall any single or partial exercise by Agent
or Lenders of any right or remedy preclude any other right or remedy.  Agent
and/or Lenders, at its or their option, may enforce its or their rights against
any collateral securing this Note without enforcing its or their rights against
U.S. Borrower, any guarantor of the indebtedness evidenced hereby or any other
property or indebtedness due or to become due to U.S. Borrower.  U.S. Borrower
agrees that, without releasing or impairing U.S. Borrower’s liability hereunder,
Agent and/or Lenders may at any time release, surrender, substitute or exchange
any collateral securing this Note and may at any time release any party
primarily or secondarily liable for the indebtedness evidenced by this Note.
 

      

                
                Exhibit 1.1(a) – Page 2              
              

      
                  


--------------------------------------------------------------------------------



The validity, interpretation and enforcement of this promissory note shall be
governed by the internal laws of the State of Illinois without giving effect to
the conflict of laws principles thereof.
 

 
U.S. BORROWER:
 
 
KATY INDUSTRIES, INC.
 
By:                                                                           
Name:                                                                
Title:                                                                           




      

                
                Exhibit 1.1(a) – Page 3               
              

      
       
    


--------------------------------------------------------------------------------



EXHIBIT 1.1(b)
 
FORM OF AMENDED AND RESTATED
U.K. REVOLVING CREDIT NOTE
SECURED PROMISSORY NOTE
 
$_____________
Amended and Restated as of
November __, 2007
Redruth Cornwall, England
 



FOR VALUE RECEIVED, the undersigned (“U.K. Borrower”), jointly and severally,
promises to pay to the order of Bank of America, N.A., London Branch (“Lender”),
at the principal office of Bank of America, N.A., London Branch, as agent for
said Lender, or at such other place in the United Kingdom as the holder of this
Note may designate from time to time in writing, in lawful money of the United
Kingdom or such other currency as provided in the Loan Agreement referred to
below and in immediately available funds, the principal amount of the Dollar
Equivalent of ___________________ Dollars ($_________) or such lesser principal
amount as may be outstanding pursuant to the Loan Agreement (as hereinafter
defined) with respect to the U.K. Revolving Credit Loans, together with interest
on the unpaid principal amount of this Note outstanding from time to time.
 
This Revolving Note (the “Note”) is one of the Revolving Notes referred to in,
and is issued pursuant to, that certain Second Amended and Restated Loan
Agreement among the borrower signatories thereto (including U.K. Borrower), the
lender signatories thereto (including Lender) and Bank of America, N.A. (“Bank
of America”), as agent for such lenders (Bank of America, in such capacity,
“Agent”) dated as of November 30, 2007 (hereinafter, as amended from time to
time, the “Loan Agreement”), and is entitled to all of the benefits and security
of the Loan Agreement.  All of the terms, covenants and conditions of the Loan
Agreement and the other Loan Documents are hereby made a part of this Note and
are deemed incorporated herein in full.  All capitalized terms used herein,
unless otherwise specifically defined in this Note, shall have the meanings
ascribed to them in the Loan Agreement.
 
The rate of interest in effect hereunder shall be calculated with reference to
the Base Rate or LIBOR, as applicable, as more specifically provided in the Loan
Agreement.  The interest due shall be computed in the manner provided in the
Loan Agreement.
 
Except as otherwise expressly provided in the Loan Agreement, if any payment on
this Note becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day, and with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.  Notwithstanding the foregoing, if any
portion of the U.K. Revolving Credit Loans evidenced by this promissory note is
subject to a LIBOR Option, and an extension of the maturity of any payment
hereon would cause the maturity thereof to occur during the next calendar month,
then such payment shall mature on the next preceding Business Day.
 

      

                
                Exhibit 1.1(b) – Page 1               
              

      
      
    


--------------------------------------------------------------------------------



This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 3.3 of the Loan Agreement.  Borrower Representative may
also terminate the Loan Agreement and, in connection with such termination,
prepay this Note in the manner provided in Section 4 of the Loan Agreement.
 
Upon the occurrence and continuation of any one or more of the Events of Default
specified in the Loan Agreement which have not been cured by Borrowers or waived
by Lenders or Majority Lenders (as required by the Loan Agreement), Agent or
Majority Lenders may declare all Obligations evidenced hereby to be immediately
due and payable (except with respect to any Event of Default set forth in
subsection 9.1.8 of the Loan Agreement, in which case all Obligations evidenced
hereby shall automatically become immediately due and payable without the
necessity of any notice or other demand) without presentment, demand, protest or
any other action or obligation of Majority Lenders or Agent.
 
The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.
 
Time is of the essence of this Note.  U.K. Borrower hereby waives presentment,
demand, protest and notice of any kind.  No failure to exercise, and no delay in
exercising, any rights hereunder on the part of the holder hereof shall operate
as a waiver of such rights.
 
Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note.  No delay or failure on the part of Agent or Lenders in the exercise of
any right or remedy hereunder shall operate as a waiver thereof, nor as an
acquiescence in any default, nor shall any single or partial exercise by Agent
or Lenders of any right or remedy preclude any other right or remedy.  Agent
and/or Lenders, at its or their option, may enforce its or their rights against
any collateral securing this Note without enforcing its or their rights against
U.K. Borrower, any guarantor of the indebtedness evidenced hereby or any other
property or indebtedness due or to become due to U.K. Borrower.  U.K. Borrower
agrees that, without releasing or impairing U.K. Borrower’s liability hereunder,
Agent and/or Lenders may at any time release, surrender, substitute or exchange
any collateral securing this Note and may at any time release any party
primarily or secondarily liable for the indebtedness evidenced by this Note.
 

      

                
                Exhibit 1.1(b) – Page 2              
              

      
         
    


--------------------------------------------------------------------------------



The validity, interpretation and enforcement of this promissory note shall be
governed by the internal laws of the State of Illinois without giving effect to
the conflict of laws principles thereof.
 

 
U.K. BORROWER:
 
 
CEH LIMITED
 
By:                                                                           
Name:                                                                
Title:      
                                                                     
and
 
By:                                                                           
Name:                                                                
Title:                                                                           




      

                
                Exhibit 1.1(b) – Page 3              
              

      
                  
    


--------------------------------------------------------------------------------



EXHIBIT 1.1(c)
 
FORM OF AMENDED AND RESTATED
CANADIAN REVOLVING CREDIT NOTE
SECURED PROMISSORY NOTE
 
$______________
Amended and Restated as of
______________ __, 20__
Toronto, Ontario
 



FOR VALUE RECEIVED, the undersigned (“Canadian Borrower”) Canada promises to pay
to the order of ______________________________ (“Lender”), at the principal
office of Bank of America, N.A. (acting through its Canadian branch) as agent
for said Lender, or at such other place in Canada as the holder of this Note may
designate from time to time in writing, in lawful money of Canada and in
immediately available funds, the principal amount of the Dollar Equivalent of
__________________________________ Dollars ($___________) or such lesser
principal amount as may be outstanding pursuant to the Loan Agreement (as
hereinafter defined) with respect to the Canadian Revolving Credit Loans,
together with interest on the unpaid principal amount of this Note outstanding
from time to time.
 
This Revolving Note (the “Note”) is one of the Revolving Notes referred to in,
and is issued pursuant to, that certain Second Amended and Restated Loan
Agreement among the borrower signatories thereto (including Canadian Borrower),
the lender signatories thereto (including Lender) and Bank of America, N.A.
(“Bank of America”) as agent for such lenders (Bank of America, in such
capacity, “Agent”) dated as of November 30, 2007 (hereinafter, as amended from
time to time, the “Loan Agreement”), and is entitled to all of the benefits and
security of the Loan Agreement.  All of the terms, covenants and conditions of
the Loan Agreement and the other Loan Documents are hereby made a part of this
Note and are deemed incorporated herein in full.  All capitalized terms used
herein, unless otherwise specifically defined in this Note, shall have the
meanings ascribed to them in the Loan Agreement.
 
The rate of interest in effect hereunder shall be calculated with reference to
the Base Rate or the Canadian BA Rate, as applicable, as more specifically
provided in the Loan Agreement.  The interest due shall be computed in the
manner provided in the Loan Agreement.
 
Except as otherwise expressly provided in the Loan Agreement, if any payment on
this Note becomes due and payable on a day other than a Business Day, the
maturity thereof shall be extended to the next succeeding Business Day, and with
respect to payments of principal, interest thereon shall be payable at the then
applicable rate during such extension.  Notwithstanding the foregoing, if any
portion of the Canadian Revolving Credit Loans evidenced by this promissory note
is subject to a LIBOR Option, and an extension of the maturity of any payment
hereon would cause the maturity thereof to occur during the next calendar month,
then such payment shall mature on the next preceding Business Day.


      

                
                Exhibit 1.1(c) – Page 1               
              

      
      
    


--------------------------------------------------------------------------------


 
       This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 3.3 of the Loan Agreement.  Borrower Representative may
also terminate the Loan Agreement and, in connection with such termination,
prepay this Note in the manner provided in Section 4 of the Loan Agreement.
 
Upon the occurrence and continuation of any one or more of the Events of Default
specified in the Loan Agreement which have not been cured by Borrowers or waived
by Lenders or Majority Lenders (as required by the Loan Agreement), Agent or
Majority Lenders may declare all Obligations evidenced hereby to be immediately
due and payable (except with respect to any Event of Default set forth in
subsection 9.1.8 of the Loan Agreement, in which case all Obligations evidenced
hereby shall automatically become immediately due and payable without the
necessity of any notice or other demand) without presentment, demand, protest or
any other action or obligation of Majority Lenders or Agent.
 
The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.
 
Time is of the essence of this Note.  Canadian Borrower hereby waives
presentment, demand, protest and notice of any kind.  No failure to exercise,
and no delay in exercising, any rights hereunder on the part of the holder
hereof shall operate as a waiver of such rights.
 
Wherever possible, each provision of this Note shall be interpreted in such
manner as to be effective and valid under applicable law, but if any provision
of this Note shall be prohibited or invalid under applicable law, such provision
shall be ineffective to the extent of such prohibition or invalidity without
invalidating the remainder of such provision or remaining provisions of this
Note.  No delay or failure on the part of Canadian Agent or Canadian Lenders in
the exercise of any right or remedy hereunder shall operate as a waiver thereof,
nor as an acquiescence in any default, nor shall any single or partial exercise
by Canadian Agent or Canadian Lenders of any right or remedy preclude any other
right or remedy.  Canadian Agent and/or Canadian Lenders, at its or their
option, may enforce its or their rights against any collateral securing this
Note without enforcing its or their rights against Canadian Borrower, any
guarantor of the indebtedness evidenced hereby or any other property or
indebtedness due or to become due to Canadian Borrower.  Canadian Borrower
agrees that, without releasing or impairing Canadian Borrower’s liability
hereunder, Canadian Agent and/or Canadian Lenders may at any time release,
surrender, substitute or exchange any collateral securing this Note and may at
any time release any party primarily or secondarily liable for the indebtedness
evidenced by this Note.
 

      

                
                Exhibit 1.1(c) – Page 2              
              

      
                       
    


--------------------------------------------------------------------------------



The validity, interpretation and enforcement of this promissory note shall be
governed by the internal laws of the State of Illinois without giving effect to
the conflict of laws principles thereof.
 

 
CANADIAN BORROWER:
 
 
GLIT/GEMTEX, LTD.
 
By:                                                                           
Name:                                                                
Title:                                                                           




      

                
                Exhibit 1.1(c) – Page 3              
              

      
                            
   


--------------------------------------------------------------------------------



EXHIBIT 1.6
 
FORM OF AMENDED AND RESTATED
TERM LOAN NOTE
 
(SECURED PROMISSORY NOTE)
 
$______________
Amended and Restated as of
November __, 2007
Chicago, Illinois
 

 
FOR VALUE RECEIVED, the undersigned (“U.S. Borrower”) hereby promises to pay to
the order of Bank of America, N.A., a national banking association (hereinafter
“Lender”), or its registered assigns at the office of Bank of America, N.A., as
agent for such Lender, or at such other place in the United States of America as
the holder of this Note may designate from time to time in writing, in lawful
money of the United States, in immediately available funds, at the time of
payment, the principal sum of ______________________ Dollars ($_____________),
together with interest from and after the date hereof on the unpaid principal
balance outstanding from time to time.
 
This Secured Promissory Note (the “Note”) is one of the Term Loan Notes referred
to in, and is issued pursuant to, that certain Second Amended and Restated Loan
Agreement dated as of November 30, 2007, among the borrower signatories thereto
(including U.S. Borrower), the lender signatories thereto (including Lender) and
Bank of America, N.A. (“Bank of America”), as Agent for said lenders (Bank of
America, in such capacity “Agent”) (hereinafter, as amended from time to time,
the “Loan Agreement”), and is entitled to all of the benefits and security of
the Loan Agreement.  All of the terms, covenants and conditions of the Loan
Agreement and the Security Documents are hereby made a part of this Note and are
deemed incorporated herein in full.  All capitalized terms used herein, unless
otherwise specifically defined in this Note, shall have the meanings ascribed to
them in the Loan Agreement.
 
For so long as no Event of Default shall have occurred and be continuing, the
principal amount and accrued interest of this Note shall be due and payable on
the dates and in the manner hereinafter set forth:
 
(a)           interest on the unpaid principal balance outstanding from time to
time shall be paid at such interest rates and at such times as are specified in
the Loan Agreement;
 
(b)           principal shall be due and payable quarterly commencing on March
1, 2008 and continuing on each June 1, September 1, December 1 and March 1
thereafter to and including September 1, 2010 in installments equal to
$________________;
 
(c)           the entire remaining principal amount then outstanding, together
with any and all other amounts due hereunder, shall be due and payable on
November 29, 2010.
 
Notwithstanding the foregoing, the entire unpaid principal balance and accrued
interest on this Note shall be due and payable immediately upon any termination
of the Loan Agreement pursuant to Section4 thereof.
 
 
 Exhibit 1.6 – Page 1  
 

--------------------------------------------------------------------------------


 
This Note shall be subject to mandatory prepayment in accordance with the
provisions of Section 3.3 of the Loan Agreement.  Borrower may also prepay this
Note in the manner provided in Section 4 of the Loan Agreement.
 
Upon the occurrence, and during the continuation, of an Event of Default, this
Note shall or may, as provided in the Loan Agreement, become or be declared
immediately due and payable.
 
The right to receive principal of, and stated interest on, this Note may only be
transferred in accordance with the provisions of the Loan Agreement.
 
Demand, presentment, protest and notice of nonpayment and protest are hereby
waived by Borrower.
 
This Note shall be governed by, and construed and enforced in accordance with,
the laws of the State of Illinois.
 



 
U.S. BORROWER:
 
 
KATY INDUSTRIES, INC.
 
By:                                                                           
Name:                                                        
Title:                                                        




      

                
                Exhibit 1.6 - Page 2              
              

      
 
    


--------------------------------------------------------------------------------



EXHIBIT 5.1.1
 
BUSINESS LOCATIONS
 
1.  Each Borrower currently has the following business locations, and no others:
 
 
Chief Executive Office:

 
 
Other Locations:

 
2.  Each Borrower maintains its books and records relating to Accounts and
General Intangibles at:
 
3.  Each Borrower has had no office, place of business or agent for process
located in any county other than as set forth above, except:
 
4.  Each Subsidiary currently has the following business locations, and no
others:
 
Chief Executive Office:
 
Other Locations:
 
5.  Each Subsidiary maintains its books and records relating to Accounts and
General Intangibles at:
 
6.  Each Subsidiary has had no office, place of business or agent for process
located in any county other than as set forth above, except:
 
7.  The following bailees, warehouseman, similar parties and consignees hold
Inventory of each Borrower or one of its Subsidiaries:
 
Name and Address of Party
Nature of Relationship
Amount of Inventory
Owner of Inventory
               



Name and Address of Party
Nature of Relationship
Amount of Inventory
Owner of Inventory
               




      

                
                Exhibit 5.1.1 - Page 1              
              

      
     
    


--------------------------------------------------------------------------------



EXHIBIT 6.1.1
 
JURISDICTIONS IN WHICH EACH BORROWER
AND ITS SUBSIDIARIES
ARE AUTHORIZED TO DO BUSINESS
 
Name of Entity
Jurisdiction




      

                
                Exhibit 6.1.1 - Page 1               
              

      
                           
    


--------------------------------------------------------------------------------



EXHIBIT 6.1.4
 
CAPITAL STRUCTURE
 
1.      
The classes and the number of authorized and issued Securities of each Borrower
and each of its Subsidiaries and the record owner of such Securities of each
Borrower are as follows:

 
Borrowers:
 
Class of Securities
Number of Securities Issued and Outstanding
Record Owners
Number of Securities Authorized but Unissued
                               



Subsidiaries:
 
Class of Securities
Number of Securities Issued and Outstanding
Record Owners
Number of Securities Authorized but Unissued
                               



2.  The number, nature and holder of all other outstanding Securities of each
Borrower and each Subsidiary are as follows:
 
3.  The correct name and jurisdiction of incorporation or organization of each
Subsidiary of each Borrower and the percentage of its issued and outstanding
Voting Stock owned by each Borrower are as follows:
 
Name
Jurisdiction of Incorporation/Organization
Percentage of Voting
Stock Owned by
the Applicable Borrower 
                 



4.  The name of each of each Borrower’s and each Subsidiary’s corporate or joint
venture Affiliates and the nature of the affiliation are as follows:
 
5.  The agreements or instruments binding upon the partners, members or
shareholders of each Borrower or any of its Subsidiaries and relating to the
ownership of its Securities, are as follows:
 

      

                
                Exhibit 6.1.4 - Page 1               
              

      
                              
    


--------------------------------------------------------------------------------



EXHIBIT 6.1.5
 
NAMES; ORGANIZATION
 
1.
Each Borrower’s correct name, as registered with the Secretary of State of the
State of ____________ is:

 
2.
In the conduct of its business, each Borrower has used the following names:

 
3.
Each Subsidiary’s correct name, as registered with the Secretary of State of the
State of its incorporation or formation, is:

 
4.
In the conduct of its business, each Subsidiary has used the following names:

 
5.
Each Borrower’s Organizational I.D. Number is:

 
6.
Each Subsidiary’s Organizational I.D. Number is:

 
7.
Each Borrower’s Type of Organization is:

 
8.
Each Subsidiary’s Type of Organization is:

 
9.
No Borrower has been the surviving entity of a merger or consolidation nor has
it acquired substantially all the assets of any person.

 
10.
No Subsidiary has been the surviving entity of a merger or consolidation nor has
it acquired substantially all the assets of any person.

 

      

                
                Exhibit 6.1.5 - Page 1              
              

      
                  


--------------------------------------------------------------------------------



EXHIBIT 6.1.13
 
SURETY OBLIGATIONS
 

      

                
                Exhibit 6.1.13 - Page 1              
              

      
                          
    


--------------------------------------------------------------------------------



EXHIBIT 6.1.14
 
TAX IDENTIFICATION NUMBERS OF EACH SUBSIDIARY OF KATY
 
Subsidiary
 
Number




      

                
                Exhibit 6.1.14 - Page 1               
              

      
                            
    


--------------------------------------------------------------------------------



EXHIBIT 6.1.15
 
BROKER’S FEES
 

      

                
                Exhibit 6.1.15 - Page 1              
              

      
                        
    


--------------------------------------------------------------------------------



EXHIBIT 6.1.16
 
PATENTS, TRADEMARKS, COPYRIGHTS AND LICENSES
 
1.      
Each Borrower’s and its Subsidiaries’ patents:

 
Patent
Owner
Status in
Patent Office 
Federal Registration Number
Registration Date 
                             



2.  Each Borrower’s and its Subsidiaries’ trademarks:
 
Patent
Owner
Status in
Patent Office 
Federal Registration Number
Registration Date 
                             



3.  Each Borrower’s and its Subsidiaries’ copyrights:
 
Patent
Owner
Status in
Patent Office 
Federal Registration Number
Registration Date 
                             



4.  Each Borrower’s and its Subsidiaries’ licenses (other than routine business
licenses, authorizing them to transact business in local jurisdictions):
 
Name of License
Nature of License
Licensor
Term of License
                       



5.  Infringement Activities:
 
6.  Unregistered material trademarks, service marks and copyrights:
 
7.  Material license agreements that do not permit assignment or limit the use
of license after default:
 

      

                
                Exhibit 6.1.16 - Page 1              
              

      
                      
    


--------------------------------------------------------------------------------



EXHIBIT 6.1.19
 
CONTRACTS RESTRICTING RIGHT TO INCUR DEBT
 
Contracts that restrict the right of any Borrower or any of its Subsidiaries to
incur Indebtedness:
 
Title of Contract
Identity of Parties
Nature of Restriction
Term of Contract
                       




      

                
                Exhibit 6.1.19 - Page 1              
              

      
                           
    


--------------------------------------------------------------------------------



EXHIBIT 6.1.20
 
LITIGATION
 
1.      
Actions, suits, proceedings and investigations pending against any Borrower or
any Subsidiary:

 
Title of Action
Nature of Action
Complaining Parties
Jurisdiction or Tribunal
                       



2.  The only threatened actions, suits, proceedings or investigations of which
any Borrower or any Subsidiary is aware are as follows:
 

      

                
                Exhibit 6.1.20 - Page 1               
              

      
                  


--------------------------------------------------------------------------------



EXHIBIT 6.1.22
 
CAPITALIZED AND OPERATING LEASES
 
Each Borrower and its Subsidiaries have the following capitalized and operating
leases:
 
Lessee
Lessor
Term of Lease
Property Covered
                       




      

                
                Exhibit 6.1.22 - Page 1               
              

      
                           
    


--------------------------------------------------------------------------------



EXHIBIT 6.1.23
 
PENSION PLANS
 
Each Borrower and its Subsidiaries have the following Plans:
 
Party
Type of Plan
Borrower
     
Subsidiaries
     




      

                
                Exhibit 6.1.23 - Page 1               
              

      
                             
    


--------------------------------------------------------------------------------



EXHIBIT 6.1.25
 
COLLECTIVE BARGAINING AGREEMENTS; LABOR CONTROVERSIES
 
1.      
Each Borrower and its Subsidiaries are parties to the following collective
bargaining agreements:

 
Type of Agreement
Parties
Term of Agreement
                 



2.  Material grievances, disputes of controversies with employees of any
Borrower or any of its Subsidiaries are as follows:
 
Parties Involved
Nature of Grievance, Dispute or Controversy
           



3.  Threatened strikes, work stoppages and asserted pending demands for
collective bargaining with respect to any Borrower or any of its Subsidiaries
are as follows:
 
Parties Involved
Nature of Matter
           




      

                
                Exhibit 6.1.25 - Page 1              
              

      
        
    


--------------------------------------------------------------------------------



EXHIBIT 7.1.3
 
COMPLIANCE CERTIFICATE
 
[________________________]
 
                                                         __________________, ___
 
Bank of America, N.A., as Agent
231 South LaSalle Street, 7th Floor
Chicago, Illinois  60604
 
The undersigned, the chief financial officer of Katy Industries, Inc. (“Katy”),
gives this certificate to Bank of America, N.A., in its capacity as Agent
(“Agent”) in accordance with the requirements of subsection 7.1.3 of that
certain Second Amended and Restated Loan Agreement dated November 30, 2007 among
Katy and certain of its subsidiaries, Agent, and the Lenders party thereto
(“Loan Agreement”).  Capitalized terms used in this Certificate, unless
otherwise defined herein, shall have the meanings ascribed to them in the Loan
Agreement.
 
1.           Based upon my review of the balance sheets and statements of income
of Katy and its Subsidiaries for the [__________] period ending _______________,
____, copies of which are attached hereto, I hereby certify that:
 
Average Aggregate Availability for the most recently ended month was
$___________;
 
2.           No Default exists on the date hereof, other than:
__________________ ________________________________________________ [if none, so
state]; and
 
3.           No Event of Default exists on the date hereof, other than
__________ ____________________________________________________ [if none, so
state].
 
                                                                               
Very truly yours,


                                                                                _______________________________
                                                                               
Chief Financial Officer

      

                
                Exhibit 7.1.3 - Page 1               
              

      
                     
    


--------------------------------------------------------------------------------



EXHIBIT 7.1.4
 
FORM OF BORROWING BASE CERTIFICATE
 
[to come]
 

      

                
                Exhibit 7.1.4 - Page 1              
              

      
        
    


--------------------------------------------------------------------------------



EXHIBIT 7.2.3
 
EXISTING INDEBTEDNESS
 
Borrower
Lender
Amount
Maturity
                                       




      

                
                Exhibit 7.2.3 - Page 1              
              

      
         
    


--------------------------------------------------------------------------------



EXHIBIT 7.2.5
 
PERMITTED LIENS
 
Secured Party
Nature of Lien
               




      

                
                Exhibit 7.2.5 - Page 1               
              

      
              
    


--------------------------------------------------------------------------------



EXHIBIT 7.2.12
 
PERMITTED INVESTMENTS
 

      

                
                Exhibit 7.2.12 - Page 1              
              

      
                        
    


--------------------------------------------------------------------------------



EXHIBIT 8.1
 
U.K. Documentary Conditions Precedent
(each to be in a form and substance satisfactory to U.K. Agent)
 
1.
Formalities Certificate(s):  a certificate (dated no earlier than the date the
first Loan is drawn down or such other date as Agent may approve) from each U.K.
Loan Party in the form approved by Agent, signed by an authorized director of
each U.K. Loan Party, which in each case shall have attached to it the documents
referred to in such certificate including, without limitation, the documents for
each U.K. Loan Party referred to in paragraphs 2, 3, 4 and 5 below, all such
documents to be in the agreed form and shall contain a confirmation that no
borrowing, guaranteeing or similar limit binding on each U.K. Loan Party will be
exceeded by its entry into and performance of the Loan Documents, to which it is
a party;

 
2.
Constitutional Documents:  a copy of the certificate of incorporation, the
certificate of incorporation on change of name, the memorandum and articles of
association of each U.K. Loan Party;

 
3.
Board Resolutions:  a copy of the resolutions of the board of directors (or
equivalent) of each U.K. Loan Party:

 
 
(a)
approving the terms of and transactions contemplated by the Loan Documents and
resolving that it execute the Loan Documents to which it is a party;

 
 
(b)
authorizing a specified person or persons to execute the Loan Documents to which
it is a party on its behalf; and

 
 
(c)
authorizing a specified person or persons on its behalf to sign and/or dispatch
all other documents and notices to be signed and/or dispatched by it under or in
connection with the Loan Documents;

 
4.
Specimen Signatures:  a specimen of the signature of each person authorized by
each U.K. Loan Party to sign the Loan Documents to which it is a party;

 
5.
Security Documents:  each of the following documents in the agreed form duly
executed and delivered by all parties thereto:

 
 
(a)
a guarantee and debenture by each U.K. Loan Party;

 
 
(b)
a share change to Continental Commercial Products, LLC with respect to 100% of
the shares of capital stock of CEH Limited; and

 
 
(c)
a share change by CEH Limited with respect to 100% of the shares of capital
stock of Contico Europe Limited.

 
 
Exhibit 8.1 – Page 1
 

--------------------------------------------------------------------------------

  
 

 
6.
Consents/Notices:  certified copies of all third party consents that are
required in connection with the creation or registration of any Lien contained
in any Security Document and all notices of assignment or charge required to be
given under the terms of the Security Documents (subject to the specific
provisions of the Security Documents).

 
7.
Legal Opinion:  a legal opinion of _____________________ as to matters of
English law, in form and substance satisfactory to Agent.

 
8.
Property Searches:  official priority searches relating to the properties
charged under the Security Documents, in favor of Fleet U.K. in respect of any
registered or unregistered titles giving a sufficient period of priority and
showing that no adverse entry exists.

 
9.
Deed of Release:  Deed of Release executed by each of Continental Commercial
Products LLC and Contico Europe Limited with respect to the Debenture dated 3
February, 2003 in favor of Bank of America, N.A., London U.K. Branch.

 

               

                 
    Exhibit 8.1 – Page 2                
                

             
                
    


--------------------------------------------------------------------------------



SCHEDULE A
 
Mandatory Costs Formulae
 
1.
The Mandatory Cost is an addition to the interest rate to compensate Lenders for
the cost of compliance with (a) the requirements of the Bank of England and/or
the Financial Services Authority (or, in either case, any other authority which
replaces all or any of its functions) or (b) the requirements of the European
Central Bank.

 
2.
On the first day of each Interest Period (or as soon as possible thereafter),
Agent shall calculate, as a percentage rate, a rate (the “Additional Costs
Rate”) for each Lender, in accordance with the paragraphs set out below.  The
Mandatory Cost will be calculated by Agent as a weighted average of the Lenders’
Additional Costs Rates (weighted in proportion to the percentage participation
of each Lender in the relevant Loan) and will be expressed as a percentage rate
per annum.

 
3.
The Additional Costs Rate for any Lender lending from a facility office in a
Participating Member State (as defined below) will be the percentage notified by
that Lender to Agent.  This percentage will be certified by that Lender in its
notice to Agent to be its reasonable determination of the cost (expressed as a
percentage of that Lender’s participation in all advances made from that
facility office) of complying with the minimum reserve requirements of the
European Central Bank in respect of loans made from that facility office.

 
4.
The Additional Costs Rate for any Lender lending from a facility office in the
United Kingdom will be calculated by Agent as follows:

 
 
(a)
in relation to a Sterling Loan:

 
AB + C(B–D) + E x 0.01 per cent. per annum
100 – (A+C)
 
 
(b)
in relation to a Loan in any currency other than Sterling:

 
E x 0.01 per cent. per annum
300
 
where:
 
 
A
is the percentage of Eligible Liabilities (assuming these to be in excess of any
stated minimum) which that Lender is from time to time required to maintain as
an interest free cash ratio deposit with the Bank of England to comply with cash
ratio requirements;

 
 
B
is the percentage rate of interest (excluding the Applicable Margin and the
Mandatory Cost and, if the Loan is an unpaid sum, the additional rate of
interest specified in subsection 2.1.2 of the Agreement, payable for the
relevant Interest Period on the Loan;

 
 
Schedule A – Page 1     
         

--------------------------------------------------------------------------------


 
 
C
is the percentage (if any) of Eligible Liabilities which that Lender is required
from time to time to maintain as interest bearing Special Deposits with the Bank
of England;

 
 
D
is the percentage rate per annum payable by the Bank of England to Agent on
interest-bearing Special Deposits; and

 
 
E
is designed to compensate Lenders for amounts payable under the Fees Rules and
is calculated by Agent as being the average of the most recent rates of charge
supplied by the Reference Banks to Agent pursuant to paragraph 8 below and
expressed in pounds per £1,000,000.

 
5.
For the purposes of this Schedule:

 
 
(a)
“Eligible Liabilities” and “Special Deposits” have the meanings given to them
from time to time under or pursuant to the Bank of England Act 1998 or (as may
be appropriate) by the Bank of England;

 
 
(b)
“Fees Rules” means the rules on periodic fees contained in the FSA Supervision
Manual or such other law or regulation as may be in force from time to time in
respect of the payment of fees for the acceptance of deposits;

 
 
(c)
“Fee Tariffs” means the fee tariffs specified in the Fees Rules under the
activity group A.1 Deposit acceptors (ignoring any minimum fee or zero rated fee
required pursuant to the Fees Rules but taking into account any applicable
discount rate); and

 
 
(d)
“Tariff Base” has the meaning given to it in, and will be calculated in
accordance with, the Fees Rules.

 
6.
In application of the above formulae, A, B, C and D will be included in the
formulae as percentages (i.e., 5 per cent. will be included in the formula as 5
and not as 0.05).  A negative result obtained by subtracting D from B shall be
taken as zero.  The resulting figures shall be rounded up to four decimal
places.

 
7.
If requested by Agent, each Reference Bank shall, as soon as practicable after
publication by the Financial Services Authority, supply to Agent, the rate of
charge payable by that Reference Bank to the Financial Services Authority
pursuant to the Fees Rules in respect of the relevant financial year of the
Financial Services Authority (calculated for this purpose by that Reference Bank
as being the average of the Fee Tariffs applicable to that Reference Bank for
that financial year) and expressed in pounds per £1,000,000 of the Tariff Base
of that Reference Bank.

 
8.
Each Lender shall supply any information required by Agent for the purpose of
calculating its Additional Costs Rate.  In particular, but without limitation,
each Lender shall supply the following information in writing on or prior to the
date on which it becomes a Lender:

 
 
Schedule A – Page 2
              

--------------------------------------------------------------------------------


 
 
(a)
its jurisdiction of incorporation and jurisdiction of its facility office; and

 
 
(b)
any other information that Agent may reasonably require for such purpose.

 
Each Lender shall promptly notify Agent in writing of any change to the
information provided by it pursuant to this paragraph.
 
9.
The percentages of each Lender for the purpose of A and C above, and the rates
of charge of each Reference Bank for the purpose of E above shall be determined
by Agent, based upon the information supplied to it pursuant to paragraphs 7 and
8 above, and on the assumption that, unless a Lender notifies Agent to the
contrary, each Lender’s obligations in relation to cash ratio deposits and
Special Deposits are the same as those of a typical bank from its jurisdiction
of incorporation with a facility office in the same jurisdiction as its facility
office.

 
10.
Agent shall have no liability to any person if such determination results in an
Additional Costs Rate which over- or under-compensates any Lender and shall be
entitled to assume that the information provided by any Lender or Reference Bank
pursuant to paragraphs 3, 7 and 8 above is true and correct in all respects.

 
11.
Agent shall distribute the additional amounts received as a result of the
Mandatory Costs to the Lenders on the basis of the Additional Costs Rate for
each Lender, based on the information provided by each Lender and each Reference
Bank pursuant to paragraphs 3, 7 and 8 above.

 
12.
Any determination by Agent pursuant to this Schedule in relation to a formula,
the Mandatory Cost, an Additional Costs Rate or any amount payable to a Lender
shall, in the absence of manifest error, be conclusive and binding on all
parties to this Agreement.

 
13.
Agent may from time to time, after consultation (but without their consent) with
the Borrower Representative and the Lenders, determine and notify to all parties
to this Agreement any amendments that are required to be made to this
Schedule in order to comply with any change in law, regulation or any
requirements from time to time imposed by the Bank of England, the Financial
Services Authority or the European Central Bank (or, in any case, any other
authority which replaces all or any of its functions).  Any such determination
shall, in the absence of manifest error, be conclusive and binding on all such
parties.

 
14.
For the purposes of this Schedule ”Participating Member State” means any member
state of the European Communities that adopts or has adopted the Euro as its
lawful currency in accordance with legislation of the European Community
relating to Economic and Monetary Union.

 

      

                
                Schedule A – Page 3              
              

      
                           
    


--------------------------------------------------------------------------------



 
SCHEDULE B

 
 
Appraised Values

 
 
Delivered – On File with Bank of America, N.A/

 
 
 
 
 
 
 
 
 
 
 
 
 
 Schedule B – Page 1
 
 

--------------------------------------------------------------------------------




